Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 1 of 202




           EXHIBIT A
            Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 2 of 202



                                                                                                           3
                                                                                                               D
  1    Veronica Gonzales                                                                   JUN 1I 9 2020
       36 Rustic Way
  2                                                                             JAMBS M.
                                                                                JAMES M. KIM.
                                                                                          KIM. Court
                                                                                               Cotirt Executive
                                                                                                      axecutive Officer
                                                                                                                Oficer
                                94901
       San Rafael, California 94901                                               MARIN COUNTY
                                                                                  MARIN COUNTY SUPERIOR
                                                                                                 SUPBRIOR COURT
                                                                                                             COURT
       Plaintiff in Propria Persona                                                   By: T
                                                                                      By: T Thomason.
                                                                                            Ttiomoion. Deputy
                                                                                                        Deputy
 3
          UlS' 117
               11"7 - 2111
                      x/ll
 4

  5

  6

  7

  8                            SUPERIOR COURT OF THE STATE OF CALIFORNIA

  9                             COUNTY OF MARIN, SAN RAFAEL COURTHOUSE

10
10

1III   VERONICA GONZALES,                                   Case No. ^   y 2001401
                                                                       et✓ 2001401^
12
12
                              Plaintiff,                    VERIFIED COMPLAINT
13
13                     v.
                       V.
                                                            1.
                                                            1. NEGLIGENT MISREPRESENTATION
14
14 JP MORGAN CHASE BANK N.A.;                               2. INTENTIONAL MISREPRESENTATION 1
                                                               INTENTIONAL
   U.S. BANK NATIONAL ASSOCIATION, AS                       3.  INTENTIONAL MISREPRESENTATION 2
                                                               INTENTIONAL
15 TRUSTEE, SUCCESSOR IN INTEREST TO
15                                                          4. BREACH OF CONTRACT
   WACHOVIA BANK, NATIONAL                                  5. CANCELLATION OF INSTRUMENTS
                                                                                INSTRUMENTS
16
16
   ASSOCIATION, AS TRUSTEE FOR MSSTR                               DECLARATORY RELIEF
                                                               and DECLARATORY  RELIEF
17 2004-1;
17                                                          6. WRONGFUL FORECLOSURE
   WELLS FARGO BANK, N.A.;                                  7. CONVERSION
18 QUALITY LOAN SERVICE CORPORATION;
18                                                          8. QUIET TITLE
   NORTHWEST TRUSTEE SERVICES. INC.;
19 JULIET BERNAL;
19
20 and DOES I1 through 20,

21
21                            Defendants

22                                     (“GONZALES” or "Plaintiff')
           Plaintiff VERONICA GONZALES ("GONZALES”    “Plaintiff”) hereby complains against

23     Defendants, and each of them, and alleges as follows.

24          1.
            1.    Plaintiff GONZALES was and is, at all times relevant to the facts herein, an individual and

25                                             Stale of California. Plaintiff is a real part>'
       resident of the County of Marin, in the State                                    party in interest and has the

26     right to sue pursuant to CCP §367.

27

28

                                                          1
                                                VERIFIED COMPLAINT
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 3 of 202




 1                                    I.   JURISDICTION AND VENUE

 2        2.    Plaintiff alleges she has all legal and equitable interest in, and is currently in possession of

 3   the real property made subject of this action is commonly known as and located at street address 36

 4 Rustic Way, San Rafael, Marin County, California 94901, ("PROPERTY")
                                                           (“PROPERTY”) with the Assessor's
                                                                                 Assessor’s Parcel

 5 Number of 010-101-38, with legal description as follows:

 6          PARCEL ONE:
                BEGINNING at a point on the Southeasterly line of the cul-de-sac, known as Rustic Way, as
 7
            said cul-de-sac is described in the Deed to the City of San Rafael, recorded March 17, 1955 in
 8                                 Records, at Page 29, Marin County Records, said point being the
            Book 929 of Official Records.
                            comer of that certain parcel of land described in the Deed from Marin Title
            Southwesterly corner
 9          Guaranty Company, a corporation, to Gregory S. Lyon, et ux. recorded January 16,        1962 in
                                                                                                16,1962
            Book 1533 of Official Records, at Page 354, Marin County Records, thence leaving said line of
10          Rustic Way and running thence along the Southwesterly boundary line of said Lyon parcel
11
11          South 54°  03 ’ East 141.868 feet to the most Southerly corner
                   54® 03'                                            comer thereof; thence leaving said
            Southwesterly boundary line and running South 56°  56® 57'  40” West 144.627 feet; thence North
                                                                   57’ 40"
12          47°  45’ West 118.56 feet to a point on the Easterly line of Rustic Way hereinabove referred to,
            47® 45'
            thence along said line of Rustic Way on a curve to the left with a radius of 140 feet for a
13          distance of 77. 756 feet, thence North 29° 18'   40” East 12.14 feet, thence on a curve to the right
                                                         18’ 40"
            with a radius of 20 feet for a distance of 18.158 feet, thence on a curve to the left with a radius
14          of 45 feet a distance of 20.99 feet to the point of beginning.
15
            PARCEL TWO:
16              AN EASEMENT for driveway purposes over the following described parcel:
            BEGINNING at a point on the Southwesterly line of the hereinabove described parcel, said
17          point being distant thereon South 47°
                                                47® 45'
                                                     45’ Fast
                                                         East 10.00 feet from
                                                                         Irom the most Westerly corner
                                                                                                comer thereof;
            thence along said Southwesterly line North 47°47® 45'
                                                               45’ West 10.00 feet to the most Westerly corner
                                                                                                        comer
18
            of the hereinabove described parcel; thence Southwesterly along the Southeasterly line of Rustic
19          Way 15.00 feet to a point, thence leaving said line of Rustic Way and running Easterly in a
            straight line to the point of beginning.
20              APN: 010-101-38

21
21        3.    This Court has subject matter jurisdiction over this matter and venue is proper since the
22 PROPERTY is located in Marin County.

23

24                                               II.
                                                 n.    PARTIES

25        4.    GONZALES is informed and believes and based thereon alleges that Defendant JP

26 MORGAN CHASE BANK N.A. and its agents in control ("CHASE
                                                    (“CHASE BANK")
                                                            BANK”) was at all times relevant
27   to the facts herein, a national association, bound by the laws of the State of California by doing business

28   in Marin County, State of California.

                                                       2
                                              VERIFIED COMPLAINT
             Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 4 of 202




  1         5.    GONZALES is informed and believes and based thereon alleges that Defendant U.S. BANK

                                                  (“U.S. BANK")
 2 NATIONAL ASSOCIATION and its agents in control ("U.S. BANK”) was at all times relevant to the

 3     facts herein, a national association, bound by the laws of the State of California by doing business in

  4    Marin County, State of California. U.S. BANK claims to be the trustee, Successor in Interest to

  5    Wachovia Bank, National Association, as Trustee for MSSTR 2004-1, a trust.

 6          6.    GONZALES is informed and believes and based thereon alleges that Defendant MSSTR

  7                 (“MSSTR”) is NONEXISTENT. U.S. BANK cannot be a valid trustee of a trust that does
       2004-1 trust ("MSSTR")

 8     not exist (MSSTR). Subsequently, U.S. BANK cannot be a real party in interest to defend any lawsuit

 9 as trustee of MSSTR that does not exist. Therefore, neither U.S. BANK nor MSSTR has standing to
                                                                  plaintiff Additionally, MSSTR has no
10 defend any action or initiate an unlawful detainer action as a plaintiff.
10

1111   authority to transact business in the State of California.

12
12           7.   GONZALES is informed and believes and based thereon alleges that Defendant WELLS

13
13     FARGO BANK, N.A. and its agents in control ("WELLS
                                                  (“WELLS FARGO")
                                                          FARGO”) was at all times relevant to the

14
14     facts herein, a national association, bound by the laws of the State of California by doing business in
                                                                                                            In

15
15     Marin County, State of California.

16
16          8.    GONZALES is informed and believes and based thereon alleges that Defendant QUALITY

17
17                                                        (“QUALITY”), was at all times relevant
       LOAN SERVICE CORPORATION and its agents in control ("QUALITY"),

18 to the facts herein, a domestic corporation, bound by the laws of the State of California, doing business
18

19
19     in Marin County.

20          9.    GONZALES is informed and believes and based thereon alleges that Defendant JULIET

21     BERNAL, as an employee, agent, and Assistant Secretary of QUALITY, was at all times relevant to the

22     facts herein, bound by the laws of the State of California, doing business in Marin County.

23          10.
            10.   GONZALES is informed and believes and based thereon alleges that Defendant

                                                              (‘TMORTHWEST”) was at all
24 NORTHWEST TRUSTEE SERVICES. INC. and its agents in control ("NORTHWEST')

25 times relevant to the facts herein, a foreign Washington corporation, (currently FTB forfeited,

26 apparently since 2018), bound by the laws of the State of California, doing business in Marin County.

27          11.
            11.   GONZALES is informed and believes and based thereon alleges that WELLS FARGO

28                                                   (“WFHM”) was at all times relevant to the facts
       HOME MORTGAGE, INC. and its agents in control ("WFHM")

                                                         3
                                                VERIFIED COMPLAINT
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 5 of 202




 11 herein, a domestic corporation bound by the laws of the State of California, doing business in Marin

 2   County. On or about May 4, 2004, WFHM appears to have merged out into Defendant WELLS

 3   FARGO with WFHM being the non-surviving entity and ceasing to exist, with WELLS FARGO being

 4 the surviving entity and taking over all assets and liabilities of WFHM.

 5         12. The true names and capacities, whether individual, corporate, partnership, associate, or

 6 otherwise of Defendants DOES 11 through 20, are unknown to Plaintiff who sue each Doe Defendant by

 7   such fictitious names. Plaintiff is informed and believes and based thereon alleges each of the

 8   Defendants designated herein as a fictitiously named Defendant is, and in some manner, was

 9 responsible for the events and happenings referred to herein, either contractually or tortuously, claim

10 some right, title, estate, lien, or interest in the property described below adverse to Plaintiff's
                                                                                           Plaintiff’s title and
                                    In some manner for the wrongful conduct alleged, and that each of their
11 that each of them is responsible in
11

12 claims constitute a cloud on Plaintiff's
                                Plaintiff’s title to that property. When Plaintiff ascertains the true names

13   and capacities of DOES I1 through 20, Plaintiff will amend this Complaint accordingly.

14         13.   All Defendants mentioned by name, including DOES II through 20, will be collectively

15                   “Defendants”, and this, of course, also includes the nonexistent MSSTR.
     known herein as "Defendants",

16         14. All Defendants, together with WFHM and all their successors, assigns, and agents will be

17   collectively known herein as "ALL
                                  “ALL PARTIES".
                                       PARTIES”.

18         15. GONZALES is informed and believes and based thereon alleges that ALL PARTIES and

19 each of them, are, and at all times herein mentioned were, the agents, joint ventures, officers, members,

20 representatives, servants, consultants, trustees, or employees of their co-Defendants, and in committing

21
21   the acts herein alleged, were acting within the scope of such affiliation with the knowledge, permission,

22   consent or subsequent ratification of their co-Defendants.

23         16. ALL PARTIES herein purposefully directed their activities in Marin County and caused

24 events to occur in Marin County out of which this action arises and which form the basis of this action.

25         17.   ALL PARTIES should have been duly licensed to do business in the State of California, are

26 entities that regularly conduct business within this Judicial
                                                        judicial district within California, or are nonexistent

27 and since Plaintiff lives in this judicial district, sues all non-existent entities here out of necessity.

28

                                                        4
                                               VERIFIED COMPLAINT
               Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 6 of 202




     1     III.                                         bv Misrepresentation or Fraudulent Concealment
                     Tolling of Statutes of Limitations by

     2         18.
               18.                                                   “Time does not confirm a void act."
                       The Maxim of Law at Civil Code § 3539 states, "Time                         act.”

     3         19. Any applicable statues of limitations have been tolled by the Defendants'
               19.                                                               Defendants’ active, knowing,

     4 and continuing concealment or misrepresentation of the facts alleged herein, and their creation of void
                                              Defendants’ concealment and misrepresentation to Plaintiff of
     5 acts and instruments. By virtue of the Defendants'

     6                                                                                   Defendants’ actions.
         numerous transactions over many years, Plaintiff could not and did not discover Defendants'

     7 Nevertheless, through Defendants'
                             Defendants’ continuing concealment and failure to stop their actions and repent

/
     8 to Plaintiff, applicable statute of limitations have been tolled.

     9         20.     Additionally, Defendants should be enjoined from relying on any statutes of limitation.

    10
    10   Defendants owed Plaintiff a duty of full and fair disclosure, but knowingly failed to honor and

    11                        Defendants’ conduct is not barred by any statutes of limitation because the
         discharge such duty. Defendants'

    12
    12   Defendants’ conduct constitutes an ongoing violation of Plaintiff's
         Defendants'                                             Plaintiff’s rights, which continues to exist.
    13
    13   Any allegations against any successors and/or assigns to WFHM as the original party, rests upon its

    14 own conduct after any such assignment, appointment, gift, and/or purchase and not the conduct of
    14

    15   WFHM or any prior party.

    16
    16         21.    The Defendants and/or their attorneys fabricated false testimony, declarations, affidavits,

    17 endorsements, and notarized acknowledgements to record false assignments, substitutions of trustee,
    17

    18
    18   notices, and deeds that purported to transfer deeds, deeds of trust, promissory notes, liens, the rights to

    19
    19   monies due thereunder, and the PROPERTY that were obtained in a manner constituting theft, and each

    20 of them knew that each act occurred.

    21
    21        22. The Defendants concealed material facts known to them but unknown to Plaintiff regarding

    22   payments, notices, assignments, transfers, late fees, accounts, endorsement, trusts, deposits, and charges

    23            intent'to defraud Plaintiff.
         with the intent-to

    24        23.     The Defendants made the above-referenced misrepresentations, concealments, and non-
                                                                                                     non­
    25   disclosures with knowledge of each, intending to induce the unsuspecting Plaintiff's
                                                                                  Plaintiff’s reliance upon that,

    26 which resulted in damages and losses to Plaintiff. Plaintiff was unaware of the true facts. Had Plaintiff

    27   known the true facts long ago,
                                   ago. Plaintiff would not have had to initiate this action.

    28

                                                            5
                                                   VERIFIED COMPLAINT
            Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 7 of 202




 1                                Defendants’ fraudulent conduct, Plaintiff has suffered general and special
           24. As a result of the Defendants'

 2    damages, and compensatory damages, in an amount according to proof. Additionally, Defendants acted

 3    with malice, fraud, and/or oppression and, thus, Plaintiff is entitled to an award of punitive damages.

 4         25. GONZALES states that the facts within every allegation made and every element alleged for

 55   ail causes of action herein, were discovered during October of 2019.
      all

 6

 7                      IV.   GENERAL ALLEGATIONS OF MATERIAL FACTS

 8         26.   While parts in this Complaint are visually separated by headings for the convenience of the

 9 reader, as in the heading directly above, the headings do not interrupt the incorporation by reference of

10 every allegation made throughout this Complaint into all causes of action and other paragraphs and

11
11    sections. Plaintiff re-alleges and incorporates by reference the allegations of every paragraph in this

12 Complaint as though fully set forth herein and included into every paragraph in every cause of action in
l2

13    this Complaint, with or without this repetitive statement.

14         27.   Some exhibit number/letters may be unused and are reserved for future use. Each exhibit

15 referenced herein has a true and correct copy attached hereto and incorporated herein by reference. To

16 save paper and not belabor the court, some exhibits may be excerpts of a full document and/or display

17 arrows or highlights to guide the reader, but all exhibits maintain the true information and context of the

18    contents thereof and do not mislead. A few of the exhibits may have minor redactions because Plaintiff

19 could not obtain an unredacted copy to date, but Plaintiff reserves the right to replace a redacted exhibit

20    with an unredacted or better copy to improve and reveal all facts, never to obscure.

21
21         28. Plaintiff alleges that many of the recorded documents pertaining to the PROPERTY are void

22 and each affects and voids subsequently recorded documents that rely on prior void documents for

23    supporting authority and foundation for Defendants to precede with a nonjudicial foreclosure.

24         29. GONZALES alleges that CHASE BANK currently claims to be the ostensible owner of the

25    PROPERTY after submitting a winning bid at a trustee foreclosure auction of a lien on the PROPERTY

26 and that CHASE BANK is perpetrating a fraud upon Plaintiff by colluding with ALL PARTIES by

27    using void documents to attempt to seize Plaintiff's
                                               Plaintiff’s home (the PROPERTY) and evict her in an

28

                                                       6
                                              VERIFIED COMPLAINT
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 8 of 202




 1                     (“UD”) action, pending in this courthouse at case number CIV1901923, titled: JP
     Unlawful Detainer ("UD")

 2                BANKNA.,
     MORGAN CHASE BANK NA., ITS ASSIGNEES AND/OR SUCCESSORS v. VERONICA GONZALES.

 3

 4                           A. Recorded Documents Affecting the PROPERTY

 5        30. The basis of Plaintiff's
                           Plaintiffs title and right to possession is a "Grant
                                                                         “Grant Deed"
                                                                                Deed” dated September 27,

 6   1996 and recorded in the Official Records of Marin County Recorder's
                                                               Recorder’s Office ("M.
                                                                                 (“M. RECORDER"),
                                                                                      RECORDER”),

 7   instrument # 96-054256 [See Exhibit 1] executed by the grantor, granting Plaintiff exclusive possession
                                 Exhibit 1]

 8   of and title to the PROPERTY.

 9        31. On or about October 26, 2001, a document titled "Deed
                                                              “Deed of Trust"
                                                                       Trust” ("DoT3")
                                                                              (“D0T3”) [See Exhibit
                                                                                            Exhibit 2]

10   was executed and issued by GONZALES. By November 21, 2001, said DoT3
                                                                     D0T3 was recorded in M.
                            2001 -0078369. Printed to the right of the title is "4346783...",
II RECORDER as Document No. 2001-0078369.
11                                                                                            which is
                                                                                “4346783..which

12   the account number assigned to GONZALES for this transaction, in which her promissory note is

13   believed to have been deposited for credit in the full, face amount of the promissory note.

14        32. On or about October 26, 2001, a valuable, negotiable instrument called the "NOTE2"
                                                                                         “NOTE2” was

15 executed and issued by GONZALES with an actual cash value equal to its face value of 600,000 dollars

16 because it has a real financial value of 600,000 dollars in commerce. This negotiable instrument was

17   only loaned and never gifted by GONZALES, to be held as a security deposit by the holder, and to be

18 returned to Plaintiff when the DoT3
                                  D0T3 was no longer enforceable. The DoT3
                                                                      D0T3 references this NOTE2.

19 [See Exhibit 2, page 2, definition (E)]. Unfortunately, GONZALES does not have a copy of said

20 NOTE2, but did, in fact, execute and issue said NOTE2 to WFHM to hold for her benefit and return.

21
21        33. By June 20, 2006, a document titled "Limited
                                                  “Limited Power of Attorney"
                                                                    Attorney” ("LPOA
                                                                              (“LPOA 2006")
                                                                                     2006”) [See

22 Exhibit 4] was recorded as Document No. 2006-0038789 in the M. RECORDER.

23        34. By February 21, 2011, a bogus document titled "Assignment
                          21,2011,                                                Trust” ("Assignment
                                                            “Assignment ofDeed of Trust" (“Assignment

24 2011")                                          D0T3 to U.S. BANK as trustee for the NONEXISTENT
   2011”) [See Exhibit 5] purportedly assigned the DoT3

25 MSSTR; this would be impossible as MSSTR does not exist and cannot be the beneficiary. Said document

26 was recorded in the M. RECORDER as Document No. 2011-0015555.

27        35.   By July 9, 2018, a bogus document titled "Notice
                        9,2018,                          “Notice of Default and Election to Sell under Deed of

28   Trust"
     Trust” ("NOD")
            (“NOD”) [See Exhibit 7] was purportedly signed by QUALITY, as agent for U.S. BANK, as alleged

                                                      7
                                             VERIFIED COMPLAINT
             Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 9 of 202




  1    trustee for nonexistent MSSTR (still not the beneficiary). Said document was recorded in the M.

 2 RECORDER as Document No. 2018-0024544.

 3          36. By February 25, 2019, a bogus document titled "Notice
                                                              “Notice of Trustee's
                                                                         Trustee’s Sale" (“NTS”) [See
                                                                                   Sale” ("NTS")

 4     Exhibit 8] was purportedly signed by QUALITY. Said document was recorded in the M. RECORDER

  5 as Document No. 2019-0005575.

  6         37. By May 1, 2019, a bogus document titled "Trustee's
                                                        “Trustee’s Deed Upon Sale" (“TDUS”) [See
                                                                             Sale” ("TDUS")

  7 Exhibit 9] was purportedly signed by QUALITY. Said document was recorded in the M. RECORDER

 8 as Document No. 2019-0014975. Unfortunately, Plaintiff's
                                                Plaintiffs copy has minor redactions.

  9

10
10                B. A Lost Note Endorsed in Blank cannot be Enforced without Presentment

III1        38.   A promissory note is a negotiable instrument governed by the California Commercial Code

12
12     in Article 3. Com. Code § 3301
                                 3301 provides that a negotiable instrument may be enforced by "Person
                                                                                               “Person

13 entitled to enforce"
13             enforce” the negotiable instrument who is basically, a) the holder, b) a person in possession,

14 and, c) a person not in possession, yet entitled to enforce it under certain circumstances. A promissory
14

15
15     note and a check are basically the same when endorsed in blank, and possession alone is all that is

16
16     needed to enforce it, deposit it, cash it,
                                              It, or to transfer it again by delivery and an optional endorsement in

17 blank. This is standard practice between financial institutions using negotiable instruments for paying
17                                                                                                  paving

18 and depositing the face value on the instrument, either with a check or a promissory note, such as
18

19 Plaintiff's
19 Plaintiffs "NOTE2.
               “NOTE2.

20          39. To endorse a negotiable instrument "in
                                                   “in blank",
                                                       blank”, the endorser/assignor typically stamps on the

21           “Pay to the order of
       back, "Pay                         ",
                                          ”, and leaves the line blank. Upon delivery and receipt, the assignee,

22     acceptor, or payee stamps their bank's
                                       bank’s own name on the line. See Exhibit 6 for a true and correct

23 example with eight endorsements, including one that was cancelled, "in
                                                                      “in blank".
                                                                          blank”. No allonge is allowed

24     for endorsements when there is available space on the back of the instrument, such as in Exhibit 6.

25          40. Com. Code § 3205(b) states, "If
                                            “If an indorsement is made by the holder of an instrument and

26     it is not a special indorsement, it is a "blank
                                                “blank indorsement."
                                                       indorsement.” "When
                                                                     “When indorsed in blank, an instrument

27 becomes payable to bearer and may be negotiated by transfer of possession alone until specially
   indorsed.”
28 indorsed."

                                                         8
                                                VERIFIED COMPLAINT
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 10 of 202




 11        41. GONZALES alleges that her NOTE2 has always been endorsed in blank by every actual

 2 assignor for negotiation and delivery to other actual assignees or payees. As a bearer instrument, it is

 3    only enforceable by the holder or possessor upon presentation. GONZALES alleges that her NOTE2

 4 has been intentionally destroyed by securitization or sold and that there is no such holder identified in

 5    any recorded instrument that can produce and enforce her NOTE2 or the alleged obligation thereon.

 6         42. GONZALES alleges that no Defendant possesses or holds her NOTE2 to have standing to

 7    enforce it and therefore, all Defendants lack standing to sustain a nonjudicial foreclosure. The only way

 8                                                                 ail proper endorsements on the back.
      to settle this is for her original NOTE2 to be produced with all

 9         43. GONZALES alleges that the original NOTE2 does not exist and that ALL PARTIES cannot

10 produce the actual, original NOTE2 to provide to the court to identify the true creditor. The Maxim of
                                    “That which does not appear to exist is to be regarded as if
11 Law at Civil Code § 3530 states, "That
11                                                                                            if it did not
                                      Plaintiffs NOTE2 does not exist, unless the original is produced.
   exist.” The court must accept that Plaintiff's
12 exist."

13

14                   C. Deeds of Trust are Unenforceable when Separated from the Note.

15                                                        D0T3 or the NOTE2 and was never the holder
           44. GONZALES alleges MSSTR did not receive the DoT3

16 of both at the same time.

17         45. The bogus Assignment 2011                       D0T3, but not together with the NOTE2.
                                    2011 claimed to assign the DoT3,

18              D0T3 become unenforceable and forever separated from the NOTE2, losing any power of sale
      This made DoT3

19 or enforcement the assignee may have attempted to exercise. The NOTE2 cannot be subsequently
                     D0T3 with any subsequent force or effect to authorize any subsequent power of sale.
20 rejoined with the Dolls

21
21                                  D0T3 is unenforceable because it was separated from the NOTE2.
           46. GONZALES alleges the DoT3

22                                           D0T3 are transferred by valid assignments, promissory notes,
           47. While deeds of trust like the DoT3

23    like Plaintiffs NOTE2 are legally transferred only by endorsement and delivery. No Defendant can

24                                                D0T3, without admissible proof. GONZALES demands that
      claim the NOTE2 is still traveling with the DoT3,

25    the actual holder of the original NOTE2 produce it, if it exists, and show every required endorsement on

26    the back. An allonge for endorsements is invalid when there is room for endorsements on the face or

27 back of the NOTE2.

28         48. GONZALES alleges the NOTE2 is not properly endorsed to exactly match Assignment 2011
                                                                                               2011

                                                       9
                                              VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 11 of 202




 1   or any other purported, recorded assignments and transfers.

 2        49. GONZALES alleges that there are no endorsements on the NOTE2 from any of the alleged

 3   assignors directly to their alleged assignees as claimed in any recorded assignment in this action and no

                                                       NOTE2 to prove any legal transfer of the NOTEz
 4 Defendant or party can or will produce the original NOTEz                                    NOTE2

 5                              D0T3 to make the power of sale from the DoT3
     occurred together with the DoT3                                    D0T3 enforceable.

 6                                             2011 is void, not merely voidable because U.S. BANK
          50. GONZALES alleges that Assignment 2011

 7 and nonexistent MSSTR cannot legally nor technically be the beneficiary of the NOTEz
                                                                                  NOTE2 or DoT3.
                                                                                           D0T3.

 8        51. GONZALES alleges that ALL PARTIES will claim that after a diligent search, the NOTEz
                                                                                             NOTE2 has

 9 been lost or destroyed and cannot be found. GONZALES alleges that Defendants, after claiming they
        GONZALES’S valuable NOTE2, owes GONZALES the total face value of the NOTEz
10 lost GONZALES's                                                           NOTE2 as an offset

11 regardless of losing her valuable, negotiable instrument, which she issued and still owns. It
11                                                                                            It is the same
                         GONZALES’S 600,000 dollar deposit in her bank account. If
12 scenario if they lost GONZALES's                                             If it's
                                                                                   it’s missing,

13                                                              D0T3 unenforceable. Even though
     Defendants must replace it. Not having the NOTE2 makes the DoT3

14 Defendants and banks keep track of every cent, they normally claim that they have no idea what happened

15                       NOTE2 on deposit because it just vanished. This sad excuse screams fraud with every
     to a 600,000 dollar NOTEz

16 "lost      affidavit”. Every bank misplaced a 600,000 dollar deposit and no one knows what happcncd
   “lost note affidavit".                                                                     happened

17   to it. Defendants become liable.

18        52. GONZALES alleges that neither WFHM nor Defendants ever told Plaintiff that her NOTEz
                                                                                             NOTE2

19   was secretly deposited into account number 4346783, which is the account number shown on the DoT3.
                                                                                                  D0T3.

20

21
21                            D. Fatal Defects and Bad Acts by ALL PARTIES.

22        53. GONZALES alleges and will show below, that since Assignment 2011
                                                                          2011 is void, not merely

23   voidable, and since the NOD is void, not merely voidable, and since NTS is void, not merely voidable,
                                                                                                 voidable.

24 GONZALES also alleges that the TDUS is void, not merely voidable because it relied on all these

25   preceding foundational void documents for validity.

26          "[ 1]-A home loan borrower had standing to bring an allegation that an assignment of a deed of
            “[1]-A
            trust was void and thus that a nonjudicial foreclosure under Civ. Code, § 2924, was wrongful;
27
            [2]-A borrower has standing to claim a nonjudicial foreclosure was wrongful because an
28          assignment by which the foreclosing entity purportedly took a beneficial interest was not merely

                                                      10
                                             VERIFIED COMPLAINT
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 12 of 202




 11          voidable but void, depriving the foreclosing party of any legitimate authority to order a trustee's
                                                                                                       trustee’s
             sale;"   Vvanova v. New Century Mortgage Corp. (2016) 62 Cal.4th 919.
             sale;” - Yvanova
 2
             We conclude a home loan borrower has standing to claim a nonjudicial foreclosure was wrongful
 3
             because an assignment by which the foreclosing party purportedly took a beneficial interest in
 4           the deed of trust was not merely voidable but void, depriving the foreclosing party of any
             legitimate authority to order a trustee's sale.” - Yvanova v. New Century Mortgage Corp. supra
                                             trustee’s sale."
 5
             62 Cal.4th at 942.
 6
           54. GONZALES alleges that the PROPERTY was not sold in compliance with Civil Code §§
 7
      2923.5 or § 2924 et seq. under a power of sale contained in the DoT3,
                                                                      D0T3, therefore, the TDUS is void.
 8
           55. GONZALES alleges that the TDUS has not been duly perfected, particularly because the
 9
      NOD is fatally defective and void, as shown below.
10
           56. GONZALES alleges that MSSTR had no authority to foreclose without holding the NOTE2
11
11
      and that the entire nonjudicial foreclosure process by QUALITY was not conducted in compliance with
12
      the Civil Code. Therefore, CHASE BANK does not have duly perfected title.
13
           57. GONZALES alleges that she is and she remains the only legal and equitable owner of and is
14
      entitled to possession of the PROPERTY.
15
           58. GONZALES alleges that at the alleged foreclosure sale in 2019, nonexistent MSSTR could
16
      never be the true beneficiary because since it did not exist, MSSTR was incapable of holding the NOTE2
17
      by endorsement and was incapable of holding the DoT3
                                                      D0T3 by assignment.
18
           59. GONZALES alleges that there are no documents to support any legally valid foreclosure
19
      sale by QUALITY nor any legally valid transfer of the PROPERTY to MSSTR by the collusive acts of
20
      QUALITY and ALL PARTIES. This case will show a wrongful foreclosure involving ALL PARTIES.
21
21
           60. GONZALES alleges that the foreclosure sale was conducted by one with no right to do so.
22
           61. GONZALES alleges that the foreclosure sale caused harm and prejudice to GONZALES.
23
           62. GONZALES alleges that there was no entity entitled to foreclose the DoT3.
                                                                                   D0T3.
24
           63. GONZALES alleges that by their own admissions and notices, no Defendant ever legally
25
      foreclosed the PROPERTY.
26
           64. GONZALES alleges that she has legal authority and standing to state that the nonjudicial
27
      foreclosure for her PROPERTY was wrongful if
                                                if even one assignment, by which the foreclosing party
28

                                                       11
                                                       11
                                              VERIFIED COMPLAINT
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 13 of 202




                                                   D0T3, was not merely voidable but void, depriving the
  11 purportedly took a beneficial interest in the DoT3,

  2   foreclosing party of any legitimate authority to order a trustee's
                                                               trustee’s sale. See Yvanova v. New Century

  3   Mortgage Corp. (2016) 62 Cal.4th 919, 942-943. Under Yvanova, GONZALES has standing to challenge
                                       919,942-943.

  4 any assignment as void because success on the merits would prove the purported beneficiary is not, in

  5   fact, the mortgagee and therefore lacks any right to foreclose on the mortgage. 62 Cal.4th at pp. 935-936.

  6        65. GONZALES alleges that the void, recorded documents were the cause-in-fact of her injury,

  7 and prejudiced her.

  8        66. GONZALES alleges that the fraud intentionally perpetrated upon her by ALL PARTIES

  9 aiding, abetting, and conspiring together to support that NONEXISTENT MSSTR were the cause-in-

 10           GONZALES’S injury, and prejudiced her.
      fact of GONZALES's

 11
 11        67. GONZALES alleges that she does not owe money, "to
                                                             “to the world at large but to a particular

 12   person or institution, and only the person or institution entitled to payment may enforce the debt by

 13                      security.” See Yvanova, supra, 62 Cal.4th at p.938.
      foreclosing on the security."

14         68. GONZALES alleges that pursuant to Glaski v. Bank of America (2013)
                                                 Glaskiv.                  (2013) 218 Cal.App.4th

 15   1079, since she alleged the foreclosure was void and not merely voidable, tender is not required to state

 16 a cause of action for quiet title or for cancellation of instruments because the preceding void
 17   foundational documents were void.

 18        69. GONZALES alleges that since Assignment 2011 is void, not merely voidable, and since the

19    NOD is void, not merely voidable,
                              voidable. GONZALES also alleges that the NTS is void, not merely voidable

20 because it relied on all these preceding foundational void documents for validity.

21
21         70. GONZALES alleges that QUALITY did not have lawful authority to initiate the foreclosure

22 auction/sale.

23

24         E. The Initial Three Documents - Deflnitions of English Words and Legal Expressions
                                          — Definitions

25         71. On or before October 26, 2001, GONZALES entered into a transaction she believed was valid.
                                    26,2001,

. 26 The transaction gave rise to multiple agreements. The agreements consisted of three main documents,

27    which were prepared by WFI-IM
                             WFHM and offered to GONZALES for approval and signature. The first

28    document, which shall hereinafter be named "Applications",
                                                 “Application!”, consisted of several pages titled/named

                                                       12
                                              VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 14 of 202




                              Application”, with the phrase "Fannie
    “Uniform Residential Loan Application",
 11 "Uniform                                                “Fannie Mae Form 1003"
                                                                             1003” in the footer.

 2                Application!, NOTE2, and DoT3
          72. The Application',            D0T3 shall collectively be known as the "Initial
                                                                                   “Initial 3

 3 Documents".
   Documents”.

 4        73. The Initial
                  Initial 3 Documents are contracts relating to the same matters, between the same parties,

 5   and made as parts of substantially one transaction. They are to be taken together and each clause and

 6 every definition helps to interpret the other. All definitions on the DoT3
                                                                         D0T3 shall be used on the Initial
                                                                                                   Initial 3

 7 Documents and every document thereafter, including any and all purported assignments, substitutions of

 8   trustees, NOD, NTS, and TDUS created and proffered by ALL PARTIES and all subsequent parties and

 9 agents. See Civil Code §§ 1641
                             1641 & 1642.

10      1641. The whole of a contract is to be taken together, so as to give effect to every part, if
11      reasonably practicable, each clause helping to interpret the other.
11

12      1642. Several contracts relating to the same matters, between the same parties, and made as parts of
        substantially one transaction, are to be taken together.
13

14        74. These Initial
                    Initial 3 Documents were contracts offered to GONZALES on a "take
                                                                                “take it or leave it"
                                                                                                  it”

15   basis drafted entirely by WFHM or it agents. Nonetheless, to the extent that the language is subject to

16 any ambiguity, it is a well-settled principle of contract law (i.e. contra proferentum) that any ambiguous
17   term in the contract should be construed against the drafter. This doctrine is greatly applicable in this

18   situation where a sophisticated financial institution, which frequently engages in (deceitful) transactions,

19 enters into a standardized contract of adhesion with the less sophisticated GONZALES. Where there is

20 a conflict between the ambiguities, the conflict must be resolved in favor of GONZALES.

21
21      California Civil Code §1654: "In
                                      “In cases of uncertainty ... the language of a contract should be
22      interpreted
        Interpreted most strongly against the party who caused the uncertainty to exist".
                                                                                    exist”.

23
          75. The Maxim of Law at Civil Code § 3542, states, "Interpretation
                                                             “Interpretation must be reasonable."
                                                                                     reasonable.”
24
                            D0T3, it begins with "DEFINITIONS
          76. On page 1I of DoT3,                “DEFINITIONS Words used in multiple sections of this
25
     document are defined below...".
                          below...”. The DoT)
                                         DoTs defines new legal expressions and creates new, secondary
26
     names for nouns that already have names (aliases), which are used throughout the Initial
                                                                                      Initial 3 Documents
27
     and every document thereafter related to the PROPERTY.
28
          77. In     Initial 3 Documents and every other document proffered by ALL PARTIES, every
              In the Initial
                                                       13
                                              VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 15 of 202




 1   word or term has only one meaning; either the English meaning or the special meaning (legal expression)

 2                              D0T3, which entirely and absolutely replaces the common English meaning.
     given to it by WFHM in the DoT3,

 3 (see California Civil Code §1644) Each clause and every definition helps to interpret the other.

 4                                     “The words of a contract are to be understood in their ordinary and
        California Civil Code §1644: "The
        popular sense, rather than according to their strict legal meaning; unless used by the parties in a
 5      technical sense, or unless a special meaning is given to them by usage
                                                                             usage, in which case the latter
        must be followed."
                 followed.” (emphasis added)
 6

 7                D0T3 defines new, legal expressions with special meaning that are not English words.
          78. The DoT3

 8                                    “Security Instrument",
     These legal expressions include: "Security Instrument”, "Borrower",
                                                             “Borrower”, "Lender",
                                                                         “Lender”, "Trustee",
                                                                                   “Trustee”, "Note",
                                                                                              “Note”, and
 9 "Loan".
   “Loan”. Every time these legal expressions are used, were used, and will be used in recorded or legal
10 documents, and in this and other court actions, they are not English words.

II
11        79. The following English words - security instrument, borrower, lender, trustee, note, and loan -

12                       Initial 3 Documents or in any other document offered by ALL PARTIES: If
     do not exist in the Initial                                                              If they
13   appear, they are always non-English legal expressions.
14        80. When these new legal expressions are used within this court case and all related court cases,
                                                                                                     cases.
15 Plaintiff will attempt to write them in bold with a subscript number attached, like thisa,
                                                                                       this4, to indicate a non-
16 English, legal expression. ALL PARTIES use these legal expressions spelled with letters identical to

17   common English words, with a completely different meaning than its English word clone. These legal
18 expressions will be shown by Plaintiff as: Security Instruments, Borrower4, Lenders,
                                                       InstrumeQt4, Borrowers, Lender4, Trustee's,
                                                                                        Trustee4,
19 NOTE2, and Loan4. The most abusive legal expression used is Loans.
                                                               Loan4.
20
        DoT3                        “Loan” means the debt evidenced by the Note..."
        D0T3 DEFINITION page 2: (G) "Loan"                                 Note...” (emphasis
                                                                                    {emphasis added)
21
21
22        81. GONZALES was given a WFHM Loans,
                                        LoaD4, which is clearly defined (in English) to be a debt.
23   Therefore, using simple English substitution, GONZALES was given a DEBT (only) by WFHM, nothing
24   was ever loaned by WFHM, yet WFHM conned GONZALES to promise to pay this debt.
25            In a valid contract, no party gets something for nothing. ALL PARTIES cannot be damaged
          82. In
26 in any way for the failure of GONZALES to perform on a void, inequitable, alleged debt obligation.

27

28

                                                      14
                                             VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 16 of 202




 1     F. GONZALES has Already Tendered 600,000 dollars of Commercial Paper to Defendants.

 2        83. GONZALES alleges that WFHM created an account with the number 4346783 [see Exhibit

           1] for the purpose of a deposit / transaction account and a debt collection account. This account
   1, page 1]
 3 1,

 4                                       System’s multiple expansion process when WFHM accepted
     was used during the Federal Reserve System's

 5   GONZALES's NOTE: in exchange for placing 600,000 dollars of credit into this deposit / transaction
     GONZALES’S NOTE2

 6 account. The 600,000 dollars of deposit credits constituted new additions to the total deposits of the

 7   banking system and belong to GONZALES. By being a member of the Federal Reserve System,

 8   WFHM did not have to expend any effort to create these 600,000 dollars of credit - it was nearly free to

 9             therefore. Defendants and agents cannot be damaged for any failure of GONZALES to
     WFHM, and therefore,

10
10   pay something that was created from nothing that belonged to her. WFHM or its agents removed the

11   DoT3     NOTE: from the active escrow first and sold or exchanged them for the credit that returned
     D0T3 and NOTE2

12
12   into the escrow account without informing GONZALES where her funding came from.

13
13        84. GONZALES alleges that WFHM created an account with the number 4346783 for the purpose

14
14   of a debt collection account, as there was no loan and therefore, no loan repayment necessary.

15
15        85. GONZALES alleges that Defendants are not a holder of her valuable, original NOTE2;
                                                                                          NOTE:; all

16 they may have is a copy. As an analogy, if a party claims to hold GONZALES's
16                                                                   GONZALES’S hundred dollar Federal

17
17                                                                “reconveyance” of the hundred dollar note to
     Reserve note, it is not equitable to return only a copy or a "reconveyance"

18
18   GONZALES and call it even; the party must return the original note, because it remains a valuable,
                                                                                              valuable,

19
19   negotiable instrument.

20        86.                                           NOTE: since they claim to hold a valid TDUS and
                Defendants have no further need for the NOTE2

21   claim title to the PROPERTY. GONZALES requires that Defendants return her original NOTE2
                                                                                        NOTE: to her

22                                 “Loan” they allegedly gave has been satisfied again by taking the
     forthwith because any alleged "Loan"

23                    NOTE: is not returned to her, it would cause serious harm to GONZALES as an
     PROPERTY. If the NOTE2

24 obligation still earning money in commerce for some other party and GONZALES is entitled to that

25   money.

26                                 NOTE: is a valuable, negotiable instrument, is a security deposit to
          87. GONZALES alleges the NOTE2

27   be returned to her, is commercial paper (which is used in every banking transaction), is a loan of 600,000

28 dollars to WFHM, and it is still outstanding, due, and payable to GONZALES. GONZALES alleges that

                                                      15
                                                      15
                                             VERIFIED COMPLAINT
            Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 17 of 202




  1    ALL PARTIES are responsible for RE-paying GONZALES this 600,000 dollars if Defendants cannot

 2     produce the original NOTE2 to return to GONZALES.

 3          88.   ALL notes are valuable, negotiable instruments and, like Federal Reserve notes, have a face

 4     value and can be deposited for that face value by a financial institution, such as WFHM and WELLS

  5           GONZALES’S NOTE2 was owned and issued by GONZALES and endorsed so WFHM
       FARGO. GONZALES's

 6                                                                  GONZALES*s tender
       could deposit its 600,000 dollar value as a credit. This was GONZALES's tender, loaned to WFHM.

  7         89. GONZALES alleges that her valuable, negotiable instrument, NOTE2 that she executed and

  8                                  100 years ago before the 1933
       issued is a security deposit. 100                      1933 gold theft by banks and the securitization of

 9 commercial paper, notes were always returned. GONZALES alleges that a true, moral creditor would

10
10     hold this security deposit and return it upon full performance, payment, or discharge as believed to be

1II1                   D0T3. GONZALES alleges that instead of holding the NOTE2, WFHM sold it and/or
       required in the DoTs.

12
12     deposited it for credit from the sale into transaction account 4346783. GONZALES still owns this

13
13     NOTE2 as the issuer and the entire deposit account value. GONZALES did not give or sell this NOTE2

14
14     to WFHM. WFHM did not compensate GONZALES for taking this NOTE2 and hiding its existence and

15
Is     its full, true value as money. GONZALES does not know the actual creditor who holds this genuine

16 NOTE2 or claims the deposit account, but GONZALES demands the return of this valuable security,
16

17
17     which is a security deposit, and all additional monies in the account and generated by the account.

18
18        “(I)n the case of original mortgages and Promissory notes, they are not merely exhibits but
          "(I)n
19        instruments which must be surrendered prior to the issuance of a judgment. The judgment
19
          takes the place of the Promissory note. Surrendering the note is essential so that it cannot
20                      negotiated.” - Perry v. Fairbanks Capital Corp., 888 So. 2d 725, 726 (Fla. 5th DCA
          thereafter be negotiated."
          2004) (emphasis added).
21
21

22          90.                                                                                 re-oaid for
                  The NOTE2 was to be held as a security deposit in the event that WFHM was not re-paid,

                                    X\\&!L it was to give to GONZALES, but WFHM never loaned its money.
23 an alleged loan of its own money that

24                                                                                     GONZALES’S
       WFHM only deceptively created a debt without any loan or consideration and took GONZALES's

25     valuable NOTE2, which must still be produced and returned to GONZALES. If the DoTs
                                                                                     D0T3 was valid, it
26 states that the trustee has title to the PROPERTY, and therefore, the trustee acts as the landlord and

27     GONZALES must be the tenant. When a foreclosure occurs, there is a transfer of title to the landlord's
                                                                                                   landlord’s
                                                        tenant’s security deposit to foreclose, but must
28 successor in interest who must have been holding the tenant's

                                                        16
                                                        16
                                               VERIFIED COMPLAINT
             Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 18 of 202




 1   maintain it for eventual return to the tenant after leaving the rental (PROPERTY). Since U.S. Bank claims
 2                                                                   GONZALES’S security deposit (the value
                landlord’s successor in interest, it must be holding GONZALES's
     to be that landlord's

 3   of her NOTE2), which must be returned to GONZALES after foreclosure, pursuant to Civil Code

 4   §1950.5(1), plus twice the amount of the security as a penalty for any bad faith claim or retention after 21
     §1950.5(I),                                                                                               21

 5   days.

 6           91. Pursuant to Comm. Code §3203(a) "An
                                                 “An instrument is transferred when it is delivered by a

 7 person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce

 8       instrument.” The only way to transfer and enforce a promissory note is by delivery. Although the
     the instrument."

   D0T3 was allegedly assigned, the NOTE2 also needed to transfer with it. However, the genuine NOTE2
 9 DoT3

10 has never been produced to prove a transfer by endorsement. GONZALES alleges that the genuine,
I0

11   original NOTE2 has never been properly endorsed to match with the alleged assignments and it has never

12   been properly transferred to any party that is alleging to be a holder of the NOTE2 and an alleged creditor

13   of GONZALES. Defendants do NOT hold, control, know the whereabouts of, and cannot produce the

                                  D0T3 is unenforceable because the NOTE2 is gone forever.
14 original NOTE2. Therefore, the DoT3

15                                                                                 D0T3 or the genuine
             92. GONZALES alleges that no one holds or knows who holds the genuine DoT3

                      GONZALES’S wet-ink signatures that would give a beneficiary the right to
16 NOTE2 that contain GONZALES's

17   foreclose. GONZALES alleges that the genuine DoT3
                                                  D0T3 and the genuine NOTE2 have been destroyed and

18   do not exist and are therefore, unenforceable because there is no creditor in possession as a holder in due

19 course. GONZALES alleges that the genuine DoT3
                                             D0T3 and the genuine NOTE2 have not been accidentally

20 lost after a diligent search; no party can produce them. When is the last time a bank lost or destroyed a

21
21   deposit? In
              In this case, the deposit has been hidden.

22           93. GONZALES alleges that the NOTE2 is a negotiable instrument and therefore was used as

23 money. The NOTE2 is still GONZALES's
                             GONZALES’S property and is still GONZALES's
                                                              GONZALES’s money. It
                                                                                It is a valuable

24   deposit of collateral used as a temporary security deposit that must be returned to GONZALES.

25                                                           D0T3 and the NOTE2 on or about October 26,
     GONZALES alleges that after she executed and issued the DoT3

26 2001, that WFHM or other parties removed the NOTE2 from escrow that was controlling the transaction

27   between GONZALES and WFHM. However, WFHM first took the DoT3
                                                             D0T3 and the NOTE2, deposited or

28   sold them, and created new money that did not previously exist, without using any of its labor or money

                                                      17
                                             VERIFIED COMPLAINT
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 19 of 202




 11   to do so. New money was created and deposited into the escrow account. This was accomplished using

 2                        Bank’s Multiple Expansion Process, where new money is created that did not exist
      the Federal Reserve Bank's

 3    before that instant, money which WFHM did not have to labor for, pay for, earn, or get from bank

 4 depositors. The proceeds of this money-creation transaction were then returned to escrow after the
                            D0T3 and NOTE2. GONZALES alleges that any proceeds produced by
                 GONZALES’S DoTs
 5 collection of GONZALES's

 6    WFHM were in the form of credit or bookkeeping entries, which wcrc
                                                                    were erroneously accounted for on par

 7    with money of exchange, or money that GONZALES was supposed to labor for.

 8           promissory note, negotiable in form...We are convinced that if
         “A promissory
         "A                                                                    if a promise to pay of a solvent
         obligor is unconditional and assignable, not subject to set-offs, and is of a kind that is frequently
 9
         transferred to lenders or investors at a discount not substantially greater than the generally
10       prevailing premium for the use of money, such promise is the equivalent of cash..."
                                                                                           cash...” Cowden v.
         C.IR.          289
                (1961)289
         C.I.R. (1961)      F.2d 20.  (emphasisadded).
                                      (emphasis  added).
II
11
12         94. GONZALES was never compensated for GONZALES's
                                                  GONZALES’S valuable security, the promissory
                                                         cash, that was taken and hidden by WFHM and
13 NOTE2, negotiable in form, which is the equivalent of cash

14 therefore, its full face value is still due and owed to GONZALES, plus interest and all other sums of

15    money that Defendants have benefitted by the uncompensated taking (conversion and unjust

16 enrichment), and now is due and owing from Defendants that are supposed to be holding said valuable

17    security. Nevertheless, it is alleged that Defendants do not hold and cannot or will not produce the

18 NOTE2 and will not offer to pay GONZALES its face value.

19         95.         GONZALES’S negotiable NOTE2 created new money that did not exist before, the
                 Since GONZALES's

   Imaginary loan that was never created by WFHM was never needed, as all the credit GONZALES used
20 imaginary
                    GONZALES’S own deposit of her NOTE2 - she received credit from her own deposit
21 was created from GONZALES's
21

22 and ALL PARTIES are due nothing because they paid nothing and risked nothing.

23         96.                                           In fact, GONZALES loaned money to WFHM
                 WFHM never loaned anything to GONZALES. In

24                                    GONZALES’S NOTE2 on its books as its liability of 600,000
      with the NOTE2 and WFHM entered GONZALES's

25    dollars, just as if GONZALES had deposited cash into WFHM's
                                                           WFHM’s account. WFHM was obligated to give

26    this valuable NOTE2 deposit account back to GONZALES. This obligation to return the NOTE2 deposit

27 account now falls on Defendants. The funds created by the NOTE2 were sufficient to satisfy the seller

28    of the PROPERTY when the seller granted GONZALES possession of the PROPERTY.

                                                       18
                                              VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 20 of 202




          97.   WFHM is or was an inseparable part of and is under the authority to transact financial business

 2   from the Federal Reserve System. The Federal Reserve System published uncomplicated
                                                                           uncomplicated, undisputed

 3   booklets to explain how it creates new money out of thin air, FOR FREE, without any financial institution

 4 expending anything to create it, while demanding that some person commits his labor and/or earnings,
                                                                        “service”. This is involuntary servitude.
 55. typically for thirty years, to pay for this instant money creation "service".

 6   While one type of free, non-labor money was created by WFHM, it originally demanded, and now

 7 Defendants demand that any debt created this way is to only be paid by labor-backed money, which is

 8   inequitable. This is the equivalent of WFHM printing a picture of a Ferrari for GONZALES and then

 9 requiring that GONZALES return a real, working Ferrari automobile to WFHM.
10                              Mechanics, published by the Federal Reserve Bank ofChicago in 1961
          98. From Modern Money Mechanics                                                     1961

II                13] and updated in 1992 (emphasis added to all):
     [see Exhibit 13]

12
        “Confidence in these forms of money [paper currency and demand deposits] seems also to be tied in
        "Confidence
13      some way to the fact that there are assets on the books of the Government and the banks equal to
        the amount
            aiiiuuiil of money                even though most of these assets themselves are
                         iiioney outstanding, cvcn                                        arc no more than
14                                   customers’ promissory notes) and it is well understood that money is not
        pieces of paper (such as customers'
        pieces
        redeemable in them."
                         them.” - page 3
15
        "Then,
        “Then, bankers discovered that they could make loans merely by
                                                                     bv giving
                                                                         givin2 their promises to nay
                                                                                                  pay (bank
16
                In this way, banks began to create money."
        notes). In                                 money.” - page 4
17          “Deposits are the modern
            "Deposits                                           It was a small step from printing notes
                              modem counterpart of bank notes. It
        to making book entries to the credit of borrowers, which could be spent by   bv the use of checks
18                “printing” their own money*l."
        Itherebv "printing"
        Jthereby                        money*!.” - page 4 [•additional
                                                           [*additional verbiage in the 1992 edition]
19      "How
        “How the multiple expansion process works ...
        Of course, they do not really make loans out of the money they receive as deposits. If   If they did
20
        this, they would be acting just like financial intermediaries and no additional money   would  be
21
21      created. What they do when they make loans is to accept promissory notes in
        exchange for credits they make to the borrowers'  borrowers’ deposit accounts. Loans (assets)
22      and deposits (liabilities) both rise by $850,000. Reserves are unchanged by the loan transactions.
23      But the deposit credits constitute new additions to the total deposits of the banking system."
                                                                                                  system.” -
        page 6. ($850,000 was an example of a 15% reserve requirement on $1,000,000)
                                                                              $ 1,000,000)
24

25        99. Therefore, the facts published by the Federal Reserve Bank of Chicago prove that

   GONZALES’S NOTE2 was 1) no more than a piece of paper, 2) a promissory note, and 3) an asset. The
26 GONZALES's

27                                                          lOU’s to customers, backed by nothing, in the
     facts prove that banks began printing and giving paper IOU's

28   form of bank notes or promises to pay, and called them "Loans".
                                                            “Loans”. The facts prove that banks print their

                                                       19
                                              VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 21 of 202




 11 own money for free, meaning that Defendants have no damages to reclaim. The facts prove that banks
                                    “loans”. The facts prove that GONZALES's
 2 do NOT use existing deposits for "loans".                      GONZALES’S NOTE2 was exchanged

 3   for 600,000 dollars of credit, which was a dollar for dollar exchange of paper for credit and not a loan.

 4                             thought..,, published by the Federal Reserve Bank ofNew York in 1977 [see
          100. From I1 bet you thought...,

 5 Exhibit 14],
           14], (emphasis added to all):
                                   all)’.

 6                                                                                         bv a government
                  doesnH have to be intrinsically valuable (valuable in itself), be issued by
        “Money doesn't
        "Money
        or be in any special form."
                             form.” - page 5.
 7
        “Commercial banks create checkbook money whenever they grant a loan
        "Commercial                                                           loan, simply by adding new
 8
        deposit dollars to accounts on their books in exchange for a borrower's lOU.” - page 19.
                                                                     borrower*s IOU."
 9
        “Money multiplication, rather than currency deposits, accounts for most of our $230 billion of
        "Money
10                money.” - page 19.
        checkbook money."

11
11      "Commercial
        “Coiiimercial banks lend by    creatitig new checkbook deposits. Savings banks and similar thrift
                                    bv creating
        institutions simply pay out existing funds left by depositors."
                                                           depositors.” - page 25.
12
13        101. Therefore, the facts published by the Federal Reserve Bank of New York prove I)
                                                                                            1) that
   GONZALES’S NOTE2 was money because it did NOT have to be issued by any government, 2) the
14 GONZALES's

15 creation of 600,000 dollars of credit was simple for WFHM to do, 3) money multiplication is not the same
            of600,000
16 as money from deposits, and 4) savings banks lend deposits and commercial banks "lend"
                                                                                   “lend” by creating
17 new checkbook deposits. WFHM is NOT a savings bank. WFHM cannot lend deposits. The facts prove

18   that WFHM created new credits in a simple task and did not loan, give away, nor risk any of WFHM's
                                                                                                 WFHM’s
19 or Defendants'
      Defendants’ current assets.
20                         Jekvil and Hyde, appearing in Business Conditions
          102. From Debt - Jekyll                                 Conditions. Nov. 1953, page 4,
21 published by the Federal Reserve Bank of Chicago [see Exhibit 15],
21                                                               15], (emphasis added):
22      “Debts are assets"
        "Debts     assets” - page 6
23
        “In the case of commercial banks and most other financial institutions almost all assets consist of
        "In
24      pieces of paper which are evidence that someone has borrowed from them on a short- or a long-
        pieces                                                                                      long­
                                   mortgages..” - pages 6,7
        term basis - notes, bonds, mortgages.."
25
        The banking system is the mechanism that accomplishes this "money
                                                                   “money creation."
                                                                          creation.” - page 8.
26

27      “When a bank makes a loan or buys a security, however, it is a different story. The bank accepts
        "When
        its customer's note or security and in exchange gives him an equivalent increase in his deposit
28      account. Nobody else loses a deposit. Consequently, the total of cash and deposits - the money

                                                      20
                                             VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 22 of 202




 1                                            created.”- pages 8,9.
        supply - is increased. Money has been created."-

 2      “As this chain of action grows and spreads through the entire banking system, more and more
        "As
        “new” deposits are "created."
        "new"               “created.” - page 11
                                              11 (quotation marks in original)
 3

 4      “Mathematically this permits the banking system as a whole, in meeting borrowers'
        "Mathematically                                                           borrowers’ demands for
        credit, to create about 4 dollars more of deposit money for each dollar of cash reserves."
                                                                                        reserves.” - page 11.
 5

 6        103. Therefore, the facts published by the Federal Reserve Bank of Chicago prove that
 7 GONZALES's
   GONZALES’S NOTE2: 1) is both a debt and an asset, 2) GONZALES's
                                                        GONZALES’S NOTE2 is a piece ofpaper, a note,
 8 and an asset, and 3) GONZALES's
                        GONZALES’S NOTE2 was exchanged,
                                             exchanged with an equivalent increase in
 9 GONZALES's
   GONZALES’S deposit account with WFHM, that being 600,000 dollars into account 4346783. This
10 account and deposit were hidden and not disclosed to GONZALES. The facts prove that WFHM created

11
11 a deposit of 600,000 dollars for the exchange of GONZALES's
                                                    GONZALES’S NOTE2, but WFHM kept both the
12 NOTE2 AND the 600,000 dollars in account 4346783. GONZALES received NOTHING from WFHM.

13   This is conversion.
14                                            11 is direct evidence that Defendants have no damages. This
          104. The last quote above from page 11
15 means that if WFHM had one dollar on deposit, it was authorized to create credit of four more dollars of

16 "Loans".
   “Loans”. If
            If WFHM would actually "Loan"                                   “Loan” out another four
                                   “Loan” out the one dollar, it could also "Loan"
17   dollars that do not exist. How can WFHM be damaged if any of the four nonexistent "dollars"
                                                                                       “dollars” were
18                                                                 “dollars” to WFHM? There is an 80%
              “Loaned” to GONZALES who failed to repay nonexistent "dollars"
     actually "Loaned"
19 chance that GONZALES could have received imaginary dollars from WFHM that never existed. How

20 can ALL PARTIES be damaged? They cannot but the insist on foreclosing on all five dollars "Loaned".
                                                                                             “Loaned”.
21
21        105. From Your Money and the Federal Reserve System
                                                       System, published by
                                                                         bv the Federal Reserve Bank
                                                                                                Bonk
22   of Minneapolis in 1940 [see Exhibit 16]:
                                         16]:
23      "The
        “The promissory
              promissory notes, securities and other valuable paper that these agencies receive when
        they make loanst
                    loans, are turned over to the Reserve Banks for safekeeping. The Banks accept payment
24
        on these loans from the borrowers and return the security when loans are paid."
                                                                                   paid.” - page 21
                                                                                                 21
25      (emphasis added)

26        106. Therefore, the facts published by the Federal Reserve Bank of Minneapolis prove that

27   GONZALES’S NOTE2 is, I)
     GONZALES's           1) recognized as valuable paper, 2) is held by some holder for safekeeping, 3)
28 is called a security, and 4) shall be returned to GONZALES when some "loan"
                                                                        “loan” is paid. The facts prove

                                                     21
                                                     21
                                            VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 23 of 202




 1           GONZALES’S NOTE2 is not returned to GONZALES, then WFHM must give GONZALES
     that if GONZALES's

 2 600,000 dollars in some valuable form to GONZALES that is usable by GONZALES. Any "Loan"
                                                                                     “Loan” is

 3        upon taking the PROPERTY instead.
     paid upoiftaking

 4        107. From Points of Interest,
                              Interest, published by the Federal Reserve Bank of Chicago in 2000 [see

 5           17], (emphasis added):
     Exhibit 17],

 6
        "Banks
        “Banks create deposits by making loans. Rather than handing cash to borrowers, banks simply
 7      increase balances in borrowers'
                              borrowers’ checking accounts. Borrowers can then draw checks to pay for
        goods and services. This creation of checking accounts through loans is just as much a deposit
 8      as one we might make by                                               teller’s window. With all of the
                                   bv pushing a ten-dollar bill through the teller's
 9      nation's
        nation’s banks able to increase the supply of credit in this fashion, credit could conceivably expand
        without limit."
                 limit.” - page 7.
10

11
11        108. Therefore, the facts published by the Federal Reserve Bank of Chicago prove that the account
12 created through the issuance of GONZALES's
                                   GONZALES’S NOTE2 is just as much a deposit as one GONZALES
13 might make by pushing 600,000 dollars in
                                         In bills or bank notes or Federal Reserve notes through the bank
14 teller's
   teller’s window. These facts prove that GONZALES's
                                           GONZALES’S NOTE2 was used by WFHM as a qualified,
15   sufficient, valuable, and cash deposit of 600,000 dollars.
16        109. Since the money that that WFHM purportedly "loaned"
                                                          “loaned” to GONZALES was not the prior
17   property of WFHM and did not exist until WFHM took and deposited GONZALES's
                                                                      GONZALES’S NOTE2 into a
18   secret transaction account for the purposes of creating the money or credit as an exchange, the debt also
19 known as Loana
            Loan4 is without genuine consideration and is unenforceable. WFHM created the illusion
20 through semantic deception that it lent its money, but WFHM did not possess the money nor lend its

21
21 money to GONZALES.
22             In GONZALES's
          110. In GONZALES’S NOTE2, WFHM wrote that GONZALES is
                                                             Is obligated to pay WFHM six
23 hundred thousand "dollars",
                    “dollars”, plus
                               plus interest. Since ALL money is created by banks as debt during a "loan",
                                                                                                   “loan”,
24 and WFHM ONLY created the initial 600,000 "dollars"
                                             “dollars” without any additional interest, this intcrcst
                                                                                             interest that
25   WFHM is demanding was NEVER created and does NOT exist. WFHM did NOT create the interest for
26 GONZALES to pay to WFHM. WFHM only created the 600,000 "dollars"
                                                          “dollars” of credit and no interest.
27   Therefore, WFHM knew that GONZALES's
                               GONZALES’S NOTE2 was impossible to satisfy from the inducement from
28   the impossibility of paying interest that was NEVER created and does not exist. This impossibility creates

                                                      22
                                             VERIFIED COMPLAINT
               Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 24 of 202
••



                                       D0T3 and any purported obligation that it allegedly secures.
      11 a void contract and voids the DoT3

      2         111. The Maxim of Law at Civil Code § 3531         “The law never requires impossibilities."
                                                      3531 states, "The                    impossibilities.”

      3

      4                           G. Tender has been Made for all Causes of Action for

      5                    Cancellation of Instruments, Wrongful Foreclosure, and to Quiet Title

      6        112. GONZALES alleges that the entire foreclosure sale was void, not merely voidable, thus, she

      7   was excused from tendering or tender is not required to sustain causes of action for cancellation of

      8   instruments, wrongful foreclosure, or to quiet title.

      9        113. Nevertheless, GONZALES has tendered 600,000 dollars to WFHM by issuing her NOTE2

                       2001 as a loan and security deposit to discharge and satisfy every newly created, alleged
     to on October 26, 2001
     10

     It debt for the full amount of the underlying, secured indebtedness in case of a default.
     11
     12         114. GONZALES's                      paid for the PROPERTY and was the only
                     GONZALES’S 600,000 dollar NOTE2 paid

     13   consideration tendered to another party during her purchase of the PROPERTY.

     14         115. WFHM gave no consideration to Plaintiff and lent no money to Plaintiff.

     15        116. Either the NOTE2 paid for the PROPERTY or it paid for any default.

     16         117. Defendants cannot take both the NOTE2 and the PROPERTY; they must return one.

     17        118. GONZALES tendered her 600,000 dollar NOTE2 to WFHM and successor landlords.

     18             GONZALES’S NOTE2 was valuable, otherwise, the DoT3
               119. GONZALES's                                    D0T3 at ¶20
                                                                          ^20 would never have stated,
        “Sale ofNote... The Note ...
     19 "Sale                    ... can be sold one or more times without prior notice to Borrower."
                                                                                           Borrower.” No one

     20 sells something that has no value to a financially sophisticated buyer. If
                                                                                If GONZALES's
                                                                                   GONZALES’s NOTE2 was

     21 sold, then GONZALES is owed the money from the sale; it was her security deposit to be returned to
     21

     22 her.

     23

     24                                                  SUMMARY

     25        120. GONZALES alleges that she cannot acquire the PROPERTY for free, because her NOTE2

     26 already paid for it. Does CHASE BANK
                                        BANK, deserve the PROPERTY for free instead, because that is what

     27   ALL PARTIES are trying to do? Technically and legally, GONZALES created, issued, and tendered all

     28   the money for the PROPERTY herself, because that is the system of credit and debt that we are stuck

                                                            23
                                                   VERIFIED COMPLAINT
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 25 of 202




 1I   with today. The commercial paper system exists since the banks stole every last gold and silver coin of

 2          depositors’ lawful money from their vaults in 1933 and 1974 and never returned any of it. They
      their depositors'

 3                                        In the transaction, GONZALES gave valuable consideration, her
      took that gold and silver for FREE. In

 4 autograph on the negotiable instrument that she created (NOTE2), in EXCHANGE for the PROPERTY

 5 and truly owns the PROPERTY, fully paid. ALL PARTIES and their attorneys have been living off
                                                                                             ufT

 6 GONZALES and millions of other victims, sucking away her labor as money by creating non-English

 7 legal expressions. Now, they are trying to lien and suck away the PROPERTY from GONZALES as the

 8    final insult. This is happening with the simple effort of computers, paper, ink, and fancy bookkeeping

 9    without the Defendants expending any labor;
                                           labor, without paying GONZALES her deposit (NOTE2), and

I0
10    without giving any valuable consideration in the beginning.

II              If Defendants prevail in this case, then GONZALES will be harmed and will continue to be
           121. If

12 plundered the rest of her life for the private benefit of ALL PARTIES, who created this entire paper

13 money swindle decades ago, first stealing the gold and then the silver from all the people for nothing, and

14 now creating and hiding behind legal-language, deceptive contracts, and the "legal"
                                                                               “legal” system to plunder
                               It is the most unconscionable legal plunder created in the entire history of
15 homes and promissory notes. It

16 the world. Banks conspired to create the system of financial slavery on a global scale, harvesting the

17    labor of millions of people, including GONZALES. The only reason that things are the way they are is

18    that the millions of people have not yet been made aware of the injustice happening to them by the

19 supplanting of non-English legal expressions for English words in basically every "contract".
                                                                                     “contract”.

20
                                        FIRST CAUSE OF ACTION
21
21
                                         Negligent Misrepresentation
22                                                                   1-20)
                                   (Against All Defendants and DOES 1-20)

23         122. GONZALES re-alleges and incorporates by reference the allegations of all prior paragraphs

24 as though fully set forth herein.

25         123. On or about May 4, 2004, WFHM appears to have merged into WELLS FARGO, with

26    WELLS FARGO being the surviving entity and WFHM ceasing to exist. Afterwards, GONZALES

27 alleges that WELLS FARGO took over the position of WFHM to allegedly appear to control the DoT3
                                                                                              D0T3

28 and the NOTE2.

                                                      24
                                             VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 26 of 202




 1                                                                        “Wells Fargo Bank N.A.,
           124. GONZALES alleges that by recording LPOA 2006 [Exhibit 4], "Wells

                                             precisely named persons as, "...its
                         appointed”, certain precisely
 2 made, constituted and appointed",                                     “... its true and lawful attorney in

 3   fact for, and in its name, place and stead, and for its use and benefit, for every act customarily and

                                            ... The execution, acknowledgment, recording and delivery of
 4 reasonably necessary and appropriate for ...

 5   ... Deeds and assignment of beneficial interest to the investor on mortgage loans in which Wells Fargo
     ...

 6 Bank N.A. is the beneficiary of record of the Mortgage...".
   BankN.A.                                      Mortgage...”, (emphasis
                                                               {emphasis added).

 7         125. LPOA 2006 specifically appointed "Becky Baker” ofNorthwest Trustee Services, Inc., 3535
                                                 “Becky Baker"

 8 Factoria Blvd., Suite 200, Bellevue, WA 98006 to be its attorney in fact. This document did not appoint
   “Rebecca A.
 9 "Rebecca    Baker” as an attorney in fact and therefore, "Rebecca
            A, Baker"                                       “Rebecca A. Baker” had no powers to act.
                                                                     A, Baker"

10                                             “This limited power of attorney shall be effective from the
           126. LPOA 2006 specifically states, "This

11 date of execution hereof until December 31, 2009 or such time as Wells Fargo Bank N.A. or its
11

12 successor revokes it in writing."
                           writing.”

13              It is clearly and legally obvious that LPOA 2006 shall be effective only until December 31,
           127. It

14                               instead. Wells Fargo Bank N.A. or its successor revoked it in writing on
     2009. What would happen if, instead,

15   December 31, 2014, five years after it was first revoked? Would it be assumed that after it expired on

                2009 that a subsequent/future revocation on December 31,
            31,2009
16 December 31,                                                          2014 would enable the LPOA
                                                                     31,2014

17   2006 to be effective and operating after December 31, 2009 as if it was never revoked? This fails to

18 make sense and is ludicrous. This additional revocation in writing can ONLY shorten the limited

19 power of attorney, not extend it; once revoked, always revoked. It
                                                                   It either expired on December 31, 2009
                                                                                                 31,2009

20 or earlier. That is the date when every                                  loot all power to act and execute an
                                     ever>' attorney in fact listed therein lost

21 assignment, if not otherwise revoked sooner. Therefore, every assignment executed by using this
21

22 LPOA 2006 after December 31, 2009 is not authorized and void on its face.
                            31,2009

23         128. On or about February 21, 2011, Assignment 2011
                                     21,2011,             2011 [Exhibit 5] purportedly assigned the
   D0T3 to U.S. BANK as trustee for the nonexistent MSSTR.
24 DoTs

25         129. The authorizing signature block states, "Wells
                                                        “Wells Fargo Bank, NA, as successor by merger to

26   Wells Fargo Home Mortgage, Inc.,                                                  In Fact recorded
                                Inc., by Northwest Trustee Services, Inc., as Attorney In

27   6/20/06 as Inst. 2006-0038789. By Rebecca A. Baker, Assistant Vice President".
                                                                        President”. This, in fact, used

28 Inst. 2006-0038789, which is LPOA 2006, for its sole authority to execute and record Assignment 2011.

                                                       25
                                              VERIFIED COMPLAINT
              Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 27 of 202




  1           130. Fatal flaw number 1 - Assignment 2011 was allegedly notarized February 21, 2011 and has
              130.

 2                    “Effective date[s]"
      two conflicting "Effective date[s]” of February 21, 2011 and December 1,
                                                                            1,2010.
                                                                               2010. However, LPOA 2006

                           31,2009,
 3 was revoked on December 31, 2009, which revoked all authority, before either effective date, for any

 4 attorney in fact listed therein to execute and record Assignment 2011. Therefore, Assignment 2011 is

  5   void.

 6            131. Fatal flaw number 2 - "Rebecca
              131.                       “Rebecca A. Baker"
                                                     Baker” was never named as an attorney-in-fact
                                                                                  attomey-in-fact listed on

  7                 again. Assignment 2011 is void
      LPOA 2006, so again,                    void.

 8            132.                                                          again. Assignment 2011 is void
              132. Fatal flaw number 3 - Defendant MSSTR does not exist, so again,

 9    because nonexistent MSSTR cannot hold assets, including real property allegedly assigned to it.

 10
 I0           133. GONZALES alleges that afterwards, NORTHWEST and Defendants, U.S. BANK, MSSTR,
              133.

11    and QUALITY made false representations with other recorded documents, including the NOD, NTS,

12
12    and TDUS, which were all based upon Assignment 2011.

13
13            134. In a concerted effort through an entire nonjudicial foreclosure auction, ALL PARTIES
              134.

14
14    represented to GONZALES that the facts within the Assignment 2011 were true as foundational

15 support for subsequent steps. GONZALES relied on those representations.
15

16
16            135. GONZALES is informed and believes and based thereon alleges that NORTHWEST has
              135.

17
17    perpetrated a fraud upon Plaintiff by aiding, abetting, and conspiring with U.S. BANK and the

18
18    nonexistent MSSTR, falsely acting as an attorney in fact when it had no authority to do so.

19
19            136. Defendants’ representations were false.
              136. Defendants'

20            137. Defendants had no reasonable grounds fur
              137.                                      for believing the representations were true when they

'21
-21   made the representations without regard for the truth. It is alleged that they knew because when they

22    realized that the printed backdating was not sufficient, they increased the backdate by writing upon

23    LPOA 2006, without realizing that it was still after all power of attorney had expired the year before.

24            138. Defendants intended that GONZALES rely on the misrepresentations.
              138.

25            139. GONZALES reasonably relied on Defendants'
              139.                               Defendants’ misrepresentations.

26            140. GONZALES was harmed.
              140.

27            141. GONZALES's
              141. GONZALES’S reliance on Defendants'
                                          Defendants’ misrepresentations was a substantial factor in

28 causing her harm.

                                                        26
                                               VERIFIED COMPLAINT
              Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 28 of 202
 •   4




 1                 Defendants’ misrepresentations negatively affected GONZALES life and her PROPERTY.
              142. Defendants'

 2            143. GONZALES would not have been harmed without Defendants'
                                                               Defendants’ misrepresentations.

 3            144. Such acts were despicable and constitute malice, fraud and/or oppression within the meaning

 4 of Civil Code § 3294. Plaintiff requests an assessment of punitive damages against Defendants, in an

 5 amount to be determined at time of trial.
                                    SECOND CAUSE OF ACTION
 6
                                       Intentional Misrepresentation
 7                                                                   1-20)
                                (Against All Defendants and DOES 1-20)

 8            145. GONZALES re-alleges and incorporates by reference the allegations of all prior paragraphs

 9 as though fully set forth herein.

I0
10            146. GONZALES alleges that the NOD was required to include a declaration before it was

11
11       authorized to be recorded. Attached to the NOD [Exhibit 7] at page 4 and recorded with it is a paper

12                                                                        2923.55(c)”, however, it is not
                “Declaration of Compliance (California Civil Code Section 2923.55(c)",
         titled "Declaration                                                                          noi a

13 required declaration. Civil Code § 2923.55(a)(I)
                                      2923.55(a)(1) prohibits
                                                    prohibits any notice of default from being recorded

14 until a declaration, required by Civil Code § 2923.55(b), is included and recorded with the notice of

15       default. Declarations are set forth in Code Civ. Proc. § 2015.5 and require declarations to be made

16 under penalty of perjury.

17            147. The paper purporting to be a declaration in the NOD [Exhibit
                                                                       [Exhibit 7, p.4] in title only is not made

18       under penalty of perjury and is not a declaration under CCP § 2015.5. Therefore, the NOD was never

19 authorized to be recorded without a declaration and because of this failure to include a declaration with

20 the recorded NOD, the entire nonjudicial foreclosure process has not
                                                                    nm been made in compliance with

21 Civil § 2924 and Defendant CHASE BANK cannot prove duly perfected title.
21

22            148. In
                   In the case of Swcctwatcr
                                  Sweetwater Union High School Dist. v. Gilbane Building Co. (2019) 6 Cal.5th
                                                                                                      Cal.Sth

23       931, the Supreme Court of California stated that, "Nevertheless,
                                                           ‘TMevertheless, the transcripts [of testimony before a

24 grand jury given under oath] are of the same nature as a declaration in that the testimony is given under

25       penalty of perjury."
                    perjury.” Ibid.         “... reliability stems from the oath-taking procedures required for
                              Ibid, at 934. "...

26 affidavits, or the execution under penalty of California perjury laws required by declarations."
                                                                                     declarations.” Ibid.
                                                                                                    Ibid, at
        “... a court may consider statements that arc the equivalent of affidavits and declarations because
27 935. "...

28 they were made under oath or penalty of perjury
                                           peijury in California."
                                                      California.” Ibid.
                                                                   Ibid. "...
                                                                         “... a declaration must be signed

                                                          27
                                                 VERIFIED COMPLAINT
                Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 29 of 202
, I




       1I and recite that the person making it certifies it to be true under penalty of perjury." Ibid, at 941. "This
                                                                                        perjury.” Ibid.         “This

      2 analysis is sound. The statutory scheme already permits consideration of affidavit equivalents. (§ 2015.5.)

       3   As Kulshrestha noted, the important aspect of such evidence is that it be made under penalty of
           As.
        California’s perjury laws. (See Kulshrestha v. First Union Commercial Corp. (2004) 33 Cal.4th 601, at
      4 California's

       5   pp. 610-618.)"                    “... reliability stems from the oath-taking procedures required for
               610-618.)” Sweetwater at 943. "...

      6 affidavits, or the execution under penalty of California perjury laws required by declarations. (Cf.

       7 Kulshrestha, supra, 33 Ca1.4th      606.)” Sweetwater at 944.
                                Cal.4th 601, 606.)"

       8        149. Additionally, the Judicial Council of California supplies form MC-030 "Declaration"
                                                                                           “Declaration” to use

       9 in all courts. Preprinted thereon at the bottom is the statement that it is made under penalty of perjury.

      10   This is a standard for all declarations and MC-030 is a standard form.

      11
      11                                                “Declaration of Compliance (California Civil Code Section
                150. Since the NOD page 4 paper titled, "Declaration
         2923.55(c)” is not
      12 2923.55(c)"                                                2923.55(a)(1), the entire NOD was prohibited
                        nol a declaration, pursuant to Civil Code § 2923.55(a)(I),

      13                                                                     of perjury, therefore, the NOD is void.
           from being recorded without an attached declaration under penalty ofperjurv,
         It specifically prevents the signer from assuming any legal penalty for making false statements.
      14 It

      15        151. The NOD is fatally defective in that there is no required declaration attached in order to be

      16 legally recorded. Therefore, there can be no commencement of the foreclosure process and Defendant

      17   CHASE BANK cannot prove a sale in compliance with Civil § 2924 or duly perfected title. The fatally

      18   defective NOD prohibited the first step to initiate a nonjudicial foreclosure process in California against

      19 GONZALES and her PROPERTY.

      20              Defendants’ representations were false;
                 152. Defendants'

      21
      21        153. Defendants knew that the representations were false and continued to support them and that

      22   they made and supported the representations recklessly and without regard for the truth.

      23        154. Defendants intended that GONZALES rely on the misrepresentations.

      24                                            Defendants’ misrepresentations.
                 155. GONZALES reasonably relied on Defendants'

      25        156. GONZALES was harmed.

      26         157. GONZALES's             Defendants’ misrepresentations was a substantial factor in
                      GONZALES’S reliance on Defendants'

      27   causing her harm.

      28             Defendants’ misrepresentations negatively affected GONZALES life and her PROPERTY.
                158. Defendants'

                                                            28
                                                   VERIFIED COMPLAINT
                Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 30 of 202
•»



      11        159. GONZALES would not have been harmed without Defendants'
                                                                 Defendants’ misrepresentations.

      2         160. Such acts were despicable and constitute malice, fraud and/or oppression within the meaning

      3    of Civil Code § 3294. Plaintiff requests an assessment of punitive damages against Defendants, in an

      4 amount to be determined at time of trial.

      5
                                              THIRD CAUSE OF ACTION
      6
                                              Intentional Misrepresentation
      7                                  (Against All Defendants and DOES 1-20)
                                                                            1-20)
      8         161. GONZALES re-alleges and incorporates by reference the allegations of all prior paragraphs

      9 as though fully set forth herein.

     10         162. GONZALES is informed and believes and based thereon alleges that the purported trust
              2004-1 does not exist. As such, U.S. BANK has intentionally misrepresented that it is or ever
     11 MSSTR 2004-I
     11

     12    was the trustee for MSSTR. U.S. BANK cannot,                                       “MSSTR 2004-
                                                cannot^ not know that there is no trust named "MSSTR

     13    1” as U.S. BANK has never had any interaction with the nonexistent trust, nor has it had any contacts to
           I"

     14    speak with or meet with the nonexistent trust. This is clearly intentional misrepresentation and/or fraud.

     15              It is claimed by the acts of ALL PARTIES that MSSTR 2004-1 is supposed to be holding
                163. It

     16 instruments and possibly securities, including Plaintiff's
                                                       Plaintiff’s DoT3
                                                                   D0T3 and valuable NOTE2. ALL PARTIES

     17    represent that MSSTR can assign, sell, foreclose, and do other acts, as if MSSTR existed. A

     18 nonexistent trust has no ability to hold any assets.

     19                                      “A trust is created only if there is trust property."
                164. Probate § 15202 states, "A                                         property.” There is no

     20 evidence that MSSTR holds Plaintiff's
                                  Plaintiff’s DoT3
                                              D0T3 or valuable NOTE2.

     21
     21         165. After a diligent search was conducted, no existence has been found of the alleged trust

                     2004-1”. First, using a Bloomberg financial terminal, of which there is no greater tool
              “MSSTR 2004-1".
     22 named "MSSTR

     23                                                                    “MSSTR” found it did not exist. From the
           for searching and investigating financial matters, a search for "MSSTR"

                                                (“SEC”) website, searches for "MSSTR",
     24 U.S. Securities and Exchange Commission ("SEC")                       “MSSTR”, "MSSTR
                                                                                       “MSSTR 2004",
                                                                                              2004”,

     25        “2004” found MSSTR also did not exist. The SEC search for "MSSTR"
           and "2004"                                                    “MSSTR” is included at Exhibit 10,
                                                                                                        10,

     26                                                                    “MS” is included at Exhibit 11
           with nothing found. The SEC search for companies beginning with "MS"                        11 and

     27    produced 420 entries, for which MSSTR was found not to exist. The SEC search for companies belong

     28

                                                            29
                                                   VERIFIED COMPLAINT
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 31 of 202




-I          code' 6189 representing Asset-Backed Securities produced 11,745 results. Exhibit 12 shows
     to SIC codel

                    7861 to 7940 listed alphabetically, showing that MSSTR does not exist. From the
 2 sequential items 7861
 3 Delaware Secretary of State ("SOS"),              “2004” and "MSSTR"
                               (“SOS”), searches for "2004"     “MSSTR” found MSSTR did not exist.
                                               2004” and "MSSTR"
                                        “MSSTR 2004"
 4 From the Minnesota SOS, searches for "MSSTR           “MSSTR” found MSSTR did not exist.

 5                                       “MSSTR 2004"
     From the New York SOS, searches for "MSSTR 2004” and "MSSTR"
                                                          “MSSTR” found MSSTR did not exist.

 6         166. A Maxim of Law at Civil Code § 3530 states, "That
                                                            “That which does not appear to exist is to be

 7 regarded as if            exist.” The court must accept that MSSTR does not exist and has no standing.
               if it did not exist."

 8 Therefore, U.S. BANK also has no standing to have any involvement with the PROPERTY.
 9         167. GONZALES alleges that afterwards,
                                      afterwards. Defendants made false representations about MSSTR

10 and the authority to record and the enforceability of other recorded documents, including the TDUS.
I0

II
11          168. Defendants represented to GONZALES that the facts within the NOD were true.

12         169. GONZALES alleges that her reliance on Defendants'
                                                      Defendants’ representation that MSSTR exists and/or

13   is a beneficiary with authority is a substantial factor in causing her harm.

14              Defendants’ representations were false;
           170. Defendants'

15          171. Defendants knew that the representations were false and continued to support them and that

16 they made and supported the representations recklessly and without regard for the truth.
17         172. Defendants intended that GONZALES rely on the misrepresentations.

18         173. GONZALES reasonably relied on Defendants'
                                              Defendants’ misrepresentations.

19         174. GONZALES was harmed.

20         175. GONZALES's             Defendants’ misrepresentations was a substantial factor in
                GONZALES’S reliance on Defendants'

21 causing her harm.
21

22         176. Defendants'
                Defendants’ misrepresentations negatively affected GONZALES life and her PROPERTY.

23         177. GONZALES would not have been harmed without Defendants'
                                                            Defendants’ misrepresentations.

24         178. Such acts were despicable and constitute malice, fraud and/or oppression within the meaning

25   of Civil Code § 3294. Plaintiff requests an assessment of punitive damages against Defendants, in an

26 amount to be determined at time of trial.

27

28   1
       SIC codes (Standard Industrial Classification) are four-digit codes that categorize the industries that companies belong to
                             activities. SIC 6189 is for Asset-Backed Securities.
     based on their business activities:
                                                             30
                                                    VERIFIED COMPLAINT
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 32 of 202




 11                                    FOURTH CAUSE OF ACTION
                                              Breach of Contract
 2
                                    (Against All Defendants and DOES 1-20)
                                                                     1-20)
 3         179. GONZALES re-alleges and incorporates by reference the allegations of all prior paragraphs
 4 as though fully set forth herein.

 5         180. GONZALES alleges that all Defendants are, in some way, connected with or successors in
 6 interest to WFF1M.
               Wf HM. This is because all Defendants continue to use the initial WFI-IM
                                                                                 WFHM contract, which
 7                            “Loan (sic) Application",
           Plaintiffs initial "Loan
      were Plaintiff's                    Application”, her NOTE2, and the DoT3.
                                                                           D0T3. Defendants claim to be
 8                                                                                   WFHM contracts. ALL
      beneficiaries, buyers, successors, assignees, and/or trustees of these initial WFI-IM
 9 PARTIES have begun to execute and/or sell these contracts, however wrongfully, by authorizing and
10 creating additional follow-up contractual documents, including, but not limited to:
                                                                                   to; Assignment 2011,
11
11 NOD, NTS, and the TDUS. The NTS was a follow-up contract with GONZALES that arose from the
12    three contracts above.
13         181. All Defendants had constructive notice of language contained in the DoT3
                                                                                    D0T3 in section 22,
14 "Acceleration; Remedies”, at the third paragraph, that, "The
   “Acceleration; Remedies",                               “The recitals in the Trustee's
                                                                                Trustee’s deed shall be prima
15    facie evidence of the truth of the statements made therein".
                                                         therein”.
16                                D0T3, beginning at ¶2
           182. Section 22 of the DoT3,              ^2 on page 16 or 18, states "Acceleration;
                                                                                 “Acceleration; Remedies",
                                                                                                Remedies”,
17 at the second paragraph states that, "If
                                        “If Lender invokes the power of sale...to
                                                                        sale.. .to cause the Property to be
18    sold.” It
      sold."            “7/”. Lender may or may not invoke this power of sale of the PROPERTY.
             It states, "If'.
19 GONZALES alleges that Defendants have NOT invoked any power of sale of the PROPERTY.

20 GONZALES alleges that by clear and concise language in the recorded NTS, Defendants have instead

21
21 invoked their power to sell a lien on the PROPERTY, not the PROPERTY itself.
22         183. At all times relevant, GONZALES has the right to rebut the statutory presumption provided
23    for by Civil Code § 2924(c) relating to the recital language contained in the TDUS.
24         184. GONZALES rebuts all statutory compliance with Civil Code § 2924(c) and the recitals
25    contained in the TDUS. Defendants and CHASE BANK cannot be deemed a bona fide purchaser for
26    value because they have not complied with Civil Code § 2924 et seq.
27         185. If
                If it even had any authority to do so, U.S. BANK invoked a power to sell a lien on the
28 PROPERTY without selling the PROPERTY itself. This is commonly done in financial and mortgage

                                                       31
                                                       31
                                              VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 33 of 202




     marketplaces amongst note holders and lien holders when discounting 2nd deeds of trust (junior liens)

 2                       lienholder’s position, in which the buyer can begin collecting payments. Selling
     by selling only the lienholder's

 3   positions is also similar to selling stocks, options, and futures, where companies are not transferred by

 4 buying and selling stocks, etc.

 5        186. QUALITY drafted and issued its NTS and gave public notice of a pending sale or auction.

 6         187. A legal sale or auction of any real or personal property possessed, owned, or occupied by

 7 another requires a proper, legal notice describing the property being sold with particularity. If
                                                                                                  If one

 8   intends to publically sell property possessed by another, the notice of sale is a legally binding contract

 9 of what is for sale, so one needs to issue a notice describing the exact property for sale or auction, or all

10 participant bidders are damaged for not having full disclosure what was advertised for sale.

11
11        188. The NTS was a follow-up contract that stated in unambiguous and specific language to

12   CHASE BANK and GONZALES, all the legalities for a nonjudicial foreclosure auction, including the

13   following language specifically written in Exhibit 8:

14         189. The NTS states at page one that, "A                     ... will be held by duly appointed
                                                 “A public auction sale ...

15   trustee. The sale will be made, but without covenant or warranty, expressed or implied, regarding title,

16 possession, or encumbrances, to pay the remaining principal sum of the note(s) secured by the Deed of

17   Trust,...’, and so forth. NOWHERE on page one did the NTS state that any real property was being
     Trust,

18 auctioned or sold by using any clear English sentence. The NTS placed many words and street

19 addresses thereon, but failed to create a legally, binding effect to sell real property written in clear

20 English. The NTS never stated such in any clear language.

21
21         190. To the extent that the language of a contract, document, or notice is subject to any

22 ambiguity, it is a well-settled principle of contract law (i.e. contra proferentum) that any ambiguous

23   term in the contract will be construed against the drafter (QUALITY) and in accordance with the

24 reasonable expectations and intentions of GONZALES when she entered into the contract. This

25   doctrine is greatly applicable in this situation where a sophisticated financial institution (QUALITY),

26   which frequently engages in these (fraudulent and deceitful) transactions, enters into a standardized

27   contract of adhesion with the less sophisticated GONZALES. Where there is a conflict between the

28 ambiguities, the conflict must be resolved in favor of GONZALES.

                                                       32
                                              VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 34 of 202




 1
        California Civil Code §1654: "In“In cases of uncertainty ... the language of a contract should be
 2                                                                                exist”.
        interpreted most strongly against the party who caused the uncertainty to exist".
 3
          191. The Maxim of Law at Civil Code § 3542, states, "Interpretation
          191.                                                “Interpretation must be reasonable."
                                                                                      reasonable.”
 4
          192. The NTS page one failed to state or describe what was being sold, but it is clearly stated on
          192.
 5
                                    “NOTICE TO POTENTIAL BIDDERS: If you are considering
     page two where the NTS states: "NOTICE
 6
     bidding on this property lien, you should understand that there are risks involved in bidding at a trustee
 7
     auction. You will be bidding on a lien, not on the property itself. Placing the highest bid at a trustee
 8
     auction does not automatically entitle you to free and clear ownership of the property. You should
 9
     also be aware that the lien being auctioned off may be a junior lien. If you are the highest bidder at the
10
10
     auction, you are or may be responsible for paying off all liens senior to the lien being auctioned off,
11
                                                         ...” (emphasis
     before you can receive clear title to the property. ..." {emphasis added).
12
12
          193. At all times relevant, prior to bidding at the said Trustee's
          193.                                                     Trustee’s Sale, CHASE BANK had
13
13
                                                                                 specifically, "You
     constructive notice of certain language and all terms contained in the NTS, specifically  “You will be
14
14
                                            itself.” (emphasis
     bidding on a lien, not on the property itself." {emphasis added).
15
15
          194. The NTS states that the trustee would NOT be selling or auctioning the PROPERTY.
          194.
16
16
          195. The "NOTICE
          195.     “NOTICE TO POTENTIAL BIDDERS"
                                        BIDDERS” was in bold to give CHASE BANK and
17
17
     GONZALES amplified, full disclosure, drawing attention to the utmost important notice, letting
18
18
     CHASE BANK understand what it was bidding on, and gave notice that it was bidding on a lien and
19
19
                         itself Nothing could be clearer.
     NOT on the PROPERTY itself.
20
          196. GONZALES understood this same statement that her PROPERTY was NOT being sold, so
          196.
21
                                                  QUALITY’S contract with GONZALES that was breached.
     she decided to not bid on the lien. This was QUALITY's
22
          197. There is no evidence that CHASE BANK has placed a bid on, won an auction for, paid for,
          197.
23
     or acquired ownership of the PROPERTY.
24
          198. After allegedly placing the winning bid to purchase the property lien and not the
          198.
25
     PROPERTY itself, CHASE BANK won the bid and then owned the lien to the PROPERTY.
26
          199. Nevertheless, this is only true if and only if said sale was proven to have been conducted by
          199.
27
     a duly authorized trustee in full compliance with Civil § 2924 et seq.
28

                                                       33
                                              VERIFIED COMPLAINT
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 35 of 202




 11                                                                    li^ and not
           200. After placing the winning bid to purchase the property lien    nm the PROPERTY itself,

 2    CHASE BANK now owns only a lien on the PROPERTY, may now be entitled to monthly payments

 3    from the lien, but did not obtain any right to title or possession in Plaintiff's
                                                                            Plaintiff’s PROPERTY.

 4         201. At best, CHASE BANK purchased the property lien to the PROPERTY and became the new

 5    lienholder. CHASE BANK can exercise the right of foreclosure on the property lien to the PROPERTY

 6 and auction his newly acquired property lien to another successful bidder at another auction to sell the

 7    same lien (trustee's
                (trustee’s sale).

 8         202. CHASE BANK has no interest or title in the PROPERTY, as it did not bid on nor purchase

 9    the PROPERTY nor the title to the PROPERTY. Subsequently, CHASE BANK has no right to

10    foreclose or sell the PROPERTY because it did not bid on or purchase such, nor acquire those rights.

11
II         203. CHASE BANK bid on and purchased a property lien knowing the risks by the clear

12                                     “If you are considering bidding on this property lien, you should
      language in the NTS that stated, "If

13    understand that there are risks involved in bidding at a trustee auction." {emphasis added). These
                                                                       auction.” (emphasis

14 risks include what to do after you bid on and purchase a property lien.

15         204. Nowhere in the NTS is there any language that the PROPERTY is being auctioned or sold

16 or that the successful bidder will gain title to the PROPERTY.

17         205. In                                            “You will be bidding on a lien, not on the
                In fact, the NTS language clearly states that "You
            itself.”, and that you are NOT entitled "to
18 property itself",                                “to free and clear ownership of the [PROPERTY]."
                                                                                        [PROPERTY].”
   {emphasis added).
19 (emphasis

20         206. The NTS also states "If
                                    “If you are the highest bidder at the auction, you are or may be

21 responsible for paying off all liens senior to the lien being auctioned off, before you can receive clear
21

22    title."              “free and clear ownership of the [PROPERTY]"
      title.” The steps to "free                            [PROPERTY]” are not specified in the NTS. The

23    NTS does not state that it will not involve additionally paying Plaintiff for the PROPERTY.

24         207. Nowhere does the NTS give an indication to QUALITY how to subsequently issue a deed to

25                                Hen it just purchased.
      CHASE BANK for the property lien

26         208. QUALITY was aware that placing the highest bid on the lien being sold did not

27 automatically entitle CHASE BANK to obtain free and clear ownership of the PROPERTY.

28                               “This conveyance is made in compliance with the terms and provisions of
           209. The TDUS states, "This

                                                       34
                                              VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 36 of 202




 1   the Deed of Trust ...". This claim is false; there are no terms and provisions in the DoT3
                 TrustThis                                                                 D0T3 for selling or

 2   for the conveyance of a property lien.

 3        210. QUALITY did not invoke the power of sale of the PROPERTY as authorized in the DoT3
                                                                                             D0T3 in

 4 section 22. Instead, QUALITY sold only a lien. But QUALITY then fraudulently conveyed Plaintiff's
                                                                                         PlaintifPs

 5 PROPERTY to the winning bidder of the property lien. This is where the money laundering occurred

 6 in this nonjudicial foreclosure scam by QUALITY and CHASE BANK. The TDUS failed to mention

 7 or transfer the property lien that CHASE BANK bid on and purchased as the winning bidder.

 8   Subsequently, CHASE BANK did nothing to purchase the PROPERTY from Plaintiff by tendering any

 9 payment to Plaintiff.
              Plaintiff

10        211. The TDUS was signed by Defendant JULIET BERNAL as Assistant Secretary of

11
11   QUALITY. She knows or should have known that only the property lien was bid on, purchased, and

12   sold, so that only the property lien was to be transferred to CHASE BANK. However, Defendant

13   JULIET BERNAL was negligent and breached the NTS contract and instead, executed the TDUS to
                     Plaintiff’s entire PROPERTY to purportedly appear to be transferred to CHASE
14 erroneously cause Plaintiff's

15   BANK, without authority, and then subsequently recorded the TDUS into the M. RECORDER.

16                          Trustee’s Sale, CHASE BANK had constructive notice that the property lien was
          212. Prior to the Trustee's

17   being sold. Therefore, there has been no sale of the PROPERTY in compliance with Civil Code § 2924

18 and title to the PROPERTY could not subsequently have been duly perfected by CHASE BANK.

19        213. The TDUS erroneously claims to give title of the PROPERTY to CHASE BANK (which the

20 NTS so clearly stated was NOT being sold) rather than giving title to the property lien to CHASE

21 BANK (which the NTS so clearly stated was being sold). Plaintiff has been damaged. Title to
21
   Plaintiff’s PROPERTY has been slandered and clouded.
22 Plaintiff's

23        214. The TDUS is fraudulent as recorded. Only title to the lien may have been perfected with

24 notice of such, recorded. Title to the PROPERTY was never acquired by CHASE BANK, as the high

25   bidder and owner of the lien.

26        215. Since the TDUS fails to state that the property lien was sold and transferred to CHASE

27 BANK, only title to the property lien may have been perfected and not title to the PROPERTY, which

28   was never acquired by CHASE BANK, as the bidder and owner of the property lien.

                                                       35
                                              VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 37 of 202




 1        216. The TDUS falsely states that the PROPERTY was purchased by CHASE BANK.

 2                      faiIs to state that the property lien was sold and transferred to CHASE BANK.
          217. The TDUS fails

 3        218. Since the PROPERTY was never auctioned, never bid on, never sold to or purchased by

 4                                                          “sold” in accordance with Civil Code §
     CHASE BANK, the PROPERTY also could not have ever been "sold"

 5   2924. Therefore, title to the PROPERTY has not been duly perfected in the name of the CHASE

 6   BANK.

 7                              non judicial foreclosures must be strictly construed and therefore, so must
          219. The statutes for nom

 8 all documents associated with such non-judicial foreclosures. CHASE BANK is bound by their exact

 9 words.

10
10        220. CHASE BANK had proper notice it was bidding on and purchased a lien and not the

11
11   property. Plaintiff alleged that the lien that sold was subsequently discharged by recording a notice of

12   reconveyance. Therefore, the lien that CHASE BANK purchased has been discharged and satisfied.

13
13        221. The TDUS is void as a matter of law as it was executed with unclean hands and was never

                     trustee’s notice to the public in general or to the Trustor, GONZALES. The trustee
14 the intent of the trustee's
14

15 sold a lien, NOT the property, therefore, the TDUS is void because it misstates the facts of what was
15

16 sold to Defendant.
16
17
17        222. CHASE BANK purchased a lien.

18
18        223. CHASE BANK never purchased the PROPERTY.

19
19        224. CHASE BANK has no claim on the PROPERTY, even though the TDUS erroneously states

20 that it did.

21        225. There is no basis to support the TDUS. It is a sham and must be cancelled.

22        226. If CHASE BANK wants to make any claim, it must foreclose on its lien that it now owns,

23   which is, unfortunately, paid off, discharged, and reconveyed.

24        227. CHASE BANK has never had and does not have any claims against the PROPERTY.

25        228. Therefore, cancel the void TDUS as it is clouding title to the PROPERTY, causing harm.

26        229. GONZALES is informed and believes and based thereon alleges that Defendant QUALITY

27 and has also perpetrated a fraud upon Plaintiff by aiding, abetting, and conspiring with U.S. BANK and

28 the nonexistent MSSTR by acting as trustee and auctioning off a property lien at a foreclosure auction.

                                                      36
                                             VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 38 of 202




 11 QUALITY then created the void TDUS and instead of transferring the property lien advertised,

 2 auctioned, and sold, committed a form of money laundering and hid the fact of the lien sale and instead,

 3   falsely caused to be recorded a transfer deed of the PROPERTY, instead ofjust the lien, in violation of

 4 Civil Code §§ 2888 & 2889, which state: .

 5              Civil Code § 2888. Notwithstanding an agreement to the contrary, a lien, or a contract for a
                   lien, transfers no title to the property subject to the lien. (Enacted 1872.)
 6
                Civil Code § 2889. All contracts for the forfeiture of property subject to a lien, in satisfaction
 7                 of the obligation secured thereby, and all contracts in restraint of the right of redemption
                   from a lien, are void. (Enacted 1872.)
 8

 9        230. GONZALES and QUALITY entered into a NTS contract.

10        231. GONZALES did all, or substantially all, of the significant things that the contract required

II
II   her to do, which was read the contract and either bid on the property lien or don't
                                                                                   don’t bid.

12                                                                                 Trustee’s auction.
          232. GONZALES was excused from having to bid on the property lien at the Trustee's

13                                          GONZALES’ PROPERTY was safe from sale at the auction
          233. The NTS contract stated that GONZALES'

14 and was not being auctioned or sold.

15        234. QUALITY failed to do something that the NTS contract required it to do, which was

16 transfer the property lien that it advertised for sale, and no more.

17        235. QUALITY did something that the NTS contract prohibited it from doing by recording

18   documents into the M. RECORDER purporting to transfer Plaintiff's
                                                           Plaintiffs PROPERTY.

19        236. GONZALES was harmed.

20             QUALITY’S breach of the NTS contract was a substantial factor in causing GONZALES's
          237. QUALITY's                                                                GONZALES’s

21 harm.
21

22        238. The breached contract that ALL PARTIES continue to enforce is a substantial factor in

23   causing GONZALES's
             GONZALES’s harm.

24
                                         FIFTH CAUSE OF ACTION
25
                              Cancellation of Instruments and Declaratory Relief
26                                                                    1-20)
                                  (Against All Defendants and DOES 1-20)

27        239. GONZALES re-alleges and incorporates by reference the allegations of all prior paragraphs

28 as though fully set forth herein.

                                                       37
                                              VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 39 of 202




 1        240. GONZALES has alleged hereinabove that she was excused from tendering. With that said,

 2 GONZALES has also alleged and shown that she tendered the amount of the secured indebtedness.

 3        241. GONZALES alleges that Defendants made false representations within the Assignment 2011,

 4 NOD, NTS, and TDUS (collectively named "Void
                                          “Void Documents").
                                                Documents’’)- Defendants knew or should have

 5   known the representations in the Void Documents were false.

 6        242. Each of the Void Documents consists of misrepresentations and deceit. Each void document,

 7 except the first, relies on earlier misrepresentations and deceit in other void documents for its existence

 8 and foundation, including the TDUS.

 9        243. Defendants knew or should have known they had no authority to create, enforce, or allow the

10 Void Documents to be recorded or to remain in the chain of title for the PROPERTY and should have

11 issued their rescissions to be executed and recorded long before now, but have failed to do so.
11

12        244. There is a reasonable apprehension that unless the instruments - the Void Documents - are

13   canceled, their existence in the chain of title to the PROPERTY will cause serious harm and injury to

14 GONZALES in that they cloud title. If
                                      If GONZALES was to try to sell her PROPERTY, neither she nor
15 her buyer would be able to acquire title insurance for the PROPERTY. Consequently, title to the

16 PROPERTY remains clouded by the Void Documents, and until they are canceled, they will continue to

17   impair and impede title to the PROPERTY and cause harm to GONZALES with expenditures of time

18 and money in seeking to clear the title of these Void Documents. If
                                                                    If the Void Documents are left

19 outstanding, GONZALES will be damaged and cause her serious injury. Defendants may try to advance

20 their groundless Unlawful Detainer action against GONZALES, pending in another court, and irreparably

21 harm her with additional expenditures of time and money in seeking to clear title of the Void Documents.
21

22        245. Accordingly, GONZALES requests that the Court issue a Judgment
                                                                     judgment and order cancelling,

23 removing, expunging, and/or voiding all recorded Void Documents from the M. RECORDER records.

24        246. Accordingly, GONZALES requests that the Court issuc
                                                             issue a judgment and order staying or

25   dismissing any pending Unlawful Detainer action against GONZALES and/or the PROPERTY.

26        247. If
               If the recorded Void Documents are left outstanding, they will cause serious injury to

27   GONZALES, who, because ofDefendants, may lose her PROPERTY to a purchaser for value with notice

28 of the invalidity the recorded Void Documents.

                                                     38
                                            VERIFIED COMPLAINT
            Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 40 of 202
 I




 11         248. Accordingly, GONZALES requests that the Court issue a judgment and order the Defendants

 2 to return the original NOTE2 to GONZALES, or the face value thereof if the original NOTE2 is not

 3 returned within thirty days.

 4          249. GONZALES has no idea of who has actual custody of any of the Void Documents or if
                                                                                                if any

 5    originals still exist.

 6          250. Plaintiff alleges that the following Void Documents recorded in the M. RECORDER are

 7    subject to cancellation pursuant to Civil § 3412 for all the reasons given in the above causes of action:

 8                a. The Assignment 2011, recorded at No. 2011-0015555 [Exhibit 5].

 9                b. The NOD, recorded at No. 2018-0024544 [Exhibit 7].

10                c. The NTS, recorded at No. 2019-0005575 [Exhibit 8].

11
11                d. The TDUS, recorded at No. 2019-0014975 [Exhibit 9].
                                                                     9|.

12               If the Void Documents are left outstanding, Plaintiff may be damaged beyond repair.
            251. If

13                                                        instrument’s invalidity constitutes a sufficient
            252. A statement of the facts constituting an instrument's

14 allegation of a cause of action for cancellation of a void or voidable instrument under Civ. Code § 3412.

15    See Zakaessian v. Zakaessian (1945) 70 Cal.App.2d 721, 725.
                                                        721,725.

16                                        Defendants’ recordation of the aforesaid instruments (Void
            253. As a proximate result of Defendants'

17 Documents), Plaintiff has suffered loss, damage, and harm, and is likely to continue to suffer loss,

18    damage, and harm unless the aforesaid instruments are cancelled.

19          254. Wherefore Plaintiffs are entitled to relief by a judgment pursuant to Civil Code § 3412

20 declaring the said alleged aforesaid Void Documents to be void ab initio, and commanding the M.

21 RECORDER to enter a cancellation of said instruments, indicating each has been declared void ab initio.
21

22
                                         SIXTH CAUSE OF ACTION
23
                                             Wrongful Foreclosure
24                                  (Against All Defendants and DOES 1-20)
                                                                     1-20)
25          255. GONZALES re-alleges and incorporates by reference the allegations of all prior paragraphs

26 as though fully set forth herein

27          256. GONZALES has alleged that she was excused from tendering. With that said, GONZALES

28 has also alleged and shown that she tendered the amount of the secured indebtedness.

                                                        39
                                               VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 41 of 202




          257. QUALITY caused an illegal, fraudulent, or willfully
                                                         willftilly oppressive transfer of real property by

 2 using some claimed power of sale. This is one of the elements in wrongful foreclosure cause of action.

 3 Nevertheless, QUALITY caused a sale of a real property lien pursuant to a private power of sale of a

 4   lien, but then QUALITY caused an illegal, fraudulent, or willfully oppressive TDUS to be recorded,

 5   which did not express the true facts of the sale/auction.

 6        258. GONZALES was prejudiced or harmed.

 7        259. GONZALES offers to restore all true consideration furnished by Defendants since her

 8 NOTE2 was issued, on the condition that Defendants return her NOTE2 or the full value thereof,

 9   together with all tax deductions,
                           dediiction.s, interest, proceeds, insurance reimbursements, and benefits obtained. In
                                                                                                              In

10 the alternative, Defendants may return double the face value of her NOTE2 for refusing to timely return
I0

11 it as her security deposit, and provide a certified accounting under oath showing every financial
11

12                                    GONZALES’s NOTE2 went, the parties involved step by step, their
     transaction beginning with where GONZALES's

13   current contact information and availability for depositions, return the Void Documents to the court for

14   cancellation, and disavow all alleged interest in the PROPERTY.

15        260. GONZALES alleges that any debt allegedly created by WFHM on October 26, 2001
                                                                                       2001 (and
                                                                 D0T3, was fully discharged and
16 allegedly assigned to Defendants), when GONZALES executed the DoT3,

17   satisfied when she issued and tendered her valuable NOTE2 for 600,000 dollars as a loan to WFHM.

18        261. GONZALES alleges that the Void Documents are void and were the foundation for a

19   wrongful foreclosure of the PROPERTY. The Void Documents have failed to provide a foundation to

20 conduct a non-judicial foreclosure in compliance with the Civil Code.

21
21        262. The NOD is void. Defendants NOD was recorded without a reuuirett
                                                                      required declaration,
                                                                                declai’ation, voiding it.

22 It
   It fails to comply with Civil Code §2923.55(a)(1),
                                      §2923.55(a)(l), which prohibits recording any Notice of Default

23   required by Civil Code §2923.55(b) unless a declaration made under penalty of perjury, pursuant to Code

24 Civ. Proc. §2015.5 was included and recorded with the Notice of Default. The NOD [Exhibit 7, p.4] has

25   no declaration made under penalty of perjury. The NOD is fatally defective in that there is no valid

26 declaration. Therefore, there can be no commencement of the foreclosure process and Defendant cannot

27   prove a sale in compliance with Civil Code § 2924 or duly perfected title.

28        263. QUALITY conducted the wrongful foreclosure as the alleged trustee.

                                                       40
                                              VERIFIED COMPLAINT
             Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 42 of 202




 11          264. The trustee under a deed of trust who conducts an illegal, fraudulent or willfully oppressive

 2    sale of property may be liable to the borrower for wrongful foreclosure. See Chavez v. Indymac Mortgage

 3    Services (2013) 219 Cal.App.4th 1052, 1062 [162 Cal.Rptr.3d 382]; Munger v. Moore (1970) 11
                                                                                               11

 4 Cal.App.3d 1, 7 [89 Cal.Rptr. 323]. A foreclosure initiated by one with no authority to do so is wrongful

 5    for purposes of such an action. See Barrionuevo v. Chase Bank, N.A., (N.D.Cal. 2012) 885 F.Supp.2d

 6 964, 973-974; Ohlendorf v. American Home Mortgage Servicing (E.D.Cal. 2010) 279 F.R.D. 575, 582-

 7    583.

 8           265. Defendants caused an illegal, fraudulent, and willfully oppressive sale of the PROPERTY

 9    without a power of sale in a deed of trust by using the NTS and TDUS with a bait and switch.

10           266. GONZALES was prejudiced and harmed.

11
11           267. Such acts were despicable and constitute malice, fraud and/or oppression within the meaning

12    of Civil Code § 3294. Plaintiff requests an assessment of punitive damages against Defendants, in an

13    amount to be determined at time of trial.

14
                                        SEVENTH CAUSE OF ACTION
15
                                                   Conversion
16                                                                    1-20)
                                     (Against All Defendants and DOES 1-20)

17           268. GONZALES re-alleges and incorporates by reference the allegations of all prior paragraphs

18    as though fully set forth herein.

19           269. GONZALES states that it is a fact that she fully executed and tendered 600,000 dollars to

20                                             2001 to fully discharge any debt allegedly created.
      WFHM by issuing her NOTE2 on October 26, 2001

21
21           270. GONZALES alleges that the NOTE2 is worth 600,000 dollars or more.

22           271. GONZALES alleges her NOTE2 is a negotiable instrument and valuable commercial paper,

23                                     It is a security deposit and thus technically a loan of and valued at
      common to every banking deposit. It

24 600,000 dollars, first to WFHM, and then allegedly to ALL PARTIES. It
                                                                      It is still owned by

25    GONZALES to be returned to her if and when the alleged true loan by WFHM that was never loaned to

26 GONZALES was satisfied or found to be unnecessary after taking the PROPERTY through a valid

27    foreclosure auction.

28

                                                       41
                                                       41
                                              VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 43 of 202




          272. GONZALES alleges her NOTE2 was never a gift. All new money is created this way and

 2 no party but GONZALES is entitled to it and its proceeds.

 3        273. U.S. Bank substantially interfered with GONZALES's
                                                       GONZALES’s NOTE2 by knowingly, intentionally,

 4 and secretly taking possession of GONZALES's
                                     GONZALES’s NOTE2. QUALITY was required to possess

 5   GONZALES’s NOTE2 to conduct a valid foreclosure sale. ALL PARTIES prevented GONZALES
     GONZALES's

 6   from having access to her NOTE2. Defendants refused to return GONZALES's
                                                                   GONZALES’s NOTE2 worth 600,000

 7   dollars and in additions, also wants to take the PROPERTY. This is clearly unjust enrichment.

 8        274. If
               If the NOTE2 came into the hands of a bona fide transferee for value, it would render

 9 Plaintiff liable to pay money or sustain some other loss. Therefore, the judgment should protect the
10 Plaintiff by ordering, as an alternative to surrender and cancellation of the instrument, that the Plaintiff

11 recover from the Defendants damages equal to the monetary value of the possible loss, such as the
11

12 amount of a promissory note. See Loud
                                    Zowi/v. Zwje (1931) 214 Cal. 10, 13. GONZALES demands
                                         v. Luse                                  dememds the full

13   value of the NOTE2, or 600,000 dollars.

14        275. The court may grant any monetary relief necessary to do complete equity between the

15   parties. See Wright v. Rogers (1959) 172 Cal.App.2d 349, 367-368.

16        276. GONZALES still owns her NOTE2 and never sold her note. No party has paid

17   GONZALES for her NOTE2.

18                                                   GONZALES’ NOTE2 by knowingly or
          277. QUALITY substantially interfered with GONZALES'

19 intentionally refusing to return her NOTE2 after GONZALES demanded its return or after a foreclosure

20 auction, where QUALITY was paid at least the full amount of Plaintiff's
                                                               Plaintiff s NOTE2 from the auction.

21
21        278. GONZALES did not consent to this act by Defendants, failing to return Plaintiff's
                                                                                     Plaintiffs NOTE2.

22        279. GONZALES was harmed by this act by Defendants.

23        280. Defendants'
               Defendants’ conduct regarding their willful failure to return her NOTE2 was a substantial

24   factor in causing GONZALES'
                       GONZALES’ harm.

25        281. QUALITY substantially interfered with GONZALES'
                                                     GONZALES’ PROPERTY by knowingly or

26 intentionally creating and then illegally recorded a fraudulent TDUS that was unauthorized with errors.

27        282. GONZALES did not consent to this act by QUALITY.
                                                       QUALITY.

28        283. GONZALES was harmed by this act by QUALITY.

                                                      42
                                             VERIFIED COMPLAINT
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 44 of 202




 1         284. QUALITY’S conduct regarding fraudulently recording a TDUS to attempt to illegally
           284. QUALITY's

 2 transfer title of her PROPERTY to CHASE BANK were substantial factors in causing GONZALES'
 2                                                                                  GONZALES’

 3 harm.
 3

 4
 4         285. GONZALES did not consent to the conversion, theft, and non-return of her NOTE2.

 55        286. GONZALES was harmed.

 6
 6         287. Defendants'
                Defendants’ conduct was a substantial factor in causing GONZALES harm.

 7
 7         288. Such acts were despicable and constitute malice, fraud and/or oppression within the meaning

 8 of Civil Code § 3294. Plaintiff requests an assessment of punitive damages against Defendants, in an
 8

 9 amount to be determined at time of trial.
 9
                                     EIGHTH CAUSE OF ACTION
10
                                              For Quiet Title
11                                                                1-20)
                                 (Against All Defendants and DOES 1-20)

12
12         289. GONZALES re-alleges and incorporates by reference the allegations of all prior paragraphs

13 as though fully set forth herein.
13
14         290. GONZALES has alleged that she was excused from tendering. With that said, GONZALES

15 has also alleged and shown that she tendered the amount of the secured indebtedness.

16         291. GONZALES alleges that ALL PARTIES claim some right, title, estate, lien, or interest in

17 the PROPERTY adverse to Plaintiff's
17                         Plaintiff’s title. Each of them is responsible in some manner for the

18    wrongful conduct alleged; and that their claims, and each of them, constitute a cloud on Plaintiff's
                                                                                               Plaintiffs title

19 to the PROPERTY.
19

20
20         292. GONZALES claims total ownership interest in the PROPERTY adverse to the ownership

21    interest claimed by Defendants. GONZALES's
                                      GONZALES’S claimed ownership interest in the PROPERTY is both

22 legal and equitable in nature.
22

23
23              GONZALES’ claim to the PROPERTY is averse to that of Defendants as GONZALES
           293. GONZALES'

24 disputes Defendants'
24          Defendants’ title to the PROPERTY as wrongfully obtained by fraud, misrepresentation,

25 breach of fiduciary duties owed to GONZALES, and violation of the foreclosure statutes, making the

26 TDUS void.

27
27         294. GONZALES names all persons unknown claiming right, title, or interest in the PROPERTY,

28 and any cloud on Plaintiff's
                    Plaintiffs title to the PROPERTY as Doe Defendants in this action. The claims of

                                                       43
                                              VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 45 of 202




     each unknown Defendants are without any right, and these Defendants have no right, title, estate, lien,

 2 or interest in the PROPERTY.

 3        295. GONZALES is currently seized of the PROPERTY.

 4                          Plaintiff as to which a determination is sought and the basis of her title is her
          296. The title of Plaintiff

 5   "Grant Deed” dated September 27,
     “Grant Deed"                     1996 and recorded in M. RECORDER. [See Exhibit 1].
                                  27,1996                                            1].

 6        297. The adverse claims to the title of Plaintiff
                                                  Plaintiff against which a determination is sought is the

 7   TDUS [See Exhibit 9].

 8        298. GONZALES seeks to have the court issue a judgment quieting title as of the date that the

 9 Complaint in this case was filed.
10        299. Plaintiff is further entitled to equitable relief by a judicial decree and order declaring

11 Plaintiff to be the title owner of record.
11

12        300. Plaintiff seeks to quiet title against the claims of Defendants. Defendants have no right to

13   title, interest, or possession in the PROPERTY and no right to entertain any rights of ownership

14   including the right to foreclosure, demanding possession, or filing cases for unlawful detainer. It
                                                                                                      It would

15 be illegal and with unclean hands.
I5

16        301. Such acts were despicable and constitute malice, fraud and/or oppression within the meaning

17 of Civil Code § 3294. Plaintiff requests an assessment of punitive damages against Defendants, in an
18   amount to be determined at time of trial.

19

20                                              V.   CONCLUSION

21
21        302. U.S. BANK intentionally misrepresented that it is or ever was the trustee for MSSTR, which

22   does not exist, cannot hold assets or produce witnesses, and is not SEC regulated to hold securities.

23        303. Nonexistent MSSTR could never be the true beneficiary to foreclose.

24        304. Nonexistent MSSTR had no ability to hold or own assets, including Plaintiff's
                                                                                 Plaintiffs DoT3
                                                                                             D0T3 or

25   NOTE2. MSSTR is without standing and CHASE BANK cannot be a real party in interest in any

26 action, including this action and the pending UD action mentioned, supra.

27        305. Because of the void NOD lacking a required declaration, QUALITY did not have lawful

28 authority to initiate the foreclosure auction/sale by recording the void NOD.

                                                         44
                                                VERIFIED COMPLAINT
            Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 46 of 202




  1         306. Assignment 2011 is void because LPOA 2006 was already revoked.

  2         307. Since Assignment 2011 is void, not merely voidable, and the NOD is void, not merely

                          tlie NTS to be void, not merely voidable, and caused the TDUS to be void, not
  3 voidable, they caused the

  4    merely voidable.

  5         308. QUALITY failed to transfer the PROPERTY by recording the void TDUS, because CHASE

  6    BANK only purchased a property lien and never the PROPERTY. Title to the PROPERTY was never

  7 acquired by CHASE BANK as the bidder and owner of the property lien.
  8         309. QUALITY has failed to satisfy all the strict statutory requirements for a nonjudicial trustee

  9                            Plaintiffs PROPERTY was never sold, and certainly not sold in compliance
       foreclosure auction and Plaintiff's

10
10     with Civil Code §§ 2923.5 or 2924 et seq.

1II1        310. Defendants have failed to strictly comply with Civil Code §2924 et seq. to conduct a

12
12     nonjudicial foreclosure auction of her PROPERTY.

13
13          311. CHASE BANK has not acquired duly perfected title to the PROPERTY.

14
14          312. GONZALES is and remains the only legal and equitable owner of and is entitled to sole

15
15     possession of her PROPERTY.

16
16                                                             “No one should suffer by the act of another."
            313. The Maxim of Law at Civil Code § 3520 states, "No                                 another.”
17
17
18
18                                                    PRAYER

19
19     WHEREFORE, Plaintiff GONZALES prays for judgment against all Defendants as follows:

20 As to the First Cause of Action for Negligent Misrepresentation:

21        1. General damages of 1,000,000
          1.                    1,000,000 dollars for negligently misrepresenting that it had authority to

22     execute and record the void Assignment 2011.

23     As to the Second Cause of Action for Intentional Misrepresentation:

24                              1,000,000 dollars for negligently misrepresenting that the required
          2. General damages of 1,000,000

25     declaration under penalty of perjury was not needed to be attached before the void NOD could be

26     legally recorded.

27

28

                                                       45
                                              VERIFIED COMPLAINT
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 47 of 202




                                        Intentional Misrepresentation:
 11 As to the Third Cause of Action for Intentional

 2      3. General damages of 1,000,000 dollars for U.S. BANK intentionally misrepresenting that it is or

 3   ever was the trustee for MSSTR, the purported trust that has never existed.

 4   As to the Fourth Cause of Action for Breach of Contract:

 5      4. General damages of 1,000,000 dollars for QUALITY for breaching the NTS and then recording

 6 the void TDUS, fraudulently claiming that CHASE BANK somehow bid on and purchased the

 7 PROPERTY , when it only auctioned and sold a property lien and never the PROPERTY itself.
                                                                                     itself

 8             Fifth Cause of Action for Cancellation of Instruments
     As to the Fifth                                     Instruments and Declaratory Relief:

 9      5. General damages of 1,000,000 dollars for Defendants recording the Void Documents.

10      6. For a declaration that the following recorded instruments are void and for an ORDER directed to
                      Recorder’s Office to cancel, remove, and expunge these recorded Void Documents
       Marin County Recorder's
11 the Mann
11
                                                              title of the PROPERTY. The list of Void
12 from its Official Records so that they no longer cloud the

13 Documents to be cancelled are as follows:

14
         a) Void Assignment 2011, Document No. 2011-0015555. [Exhibit 5].
                                                             [Exhibits].

15            b) Void NOD, Document No. 2018-0024544. [Exhibit 7].
                                                      [Exhibit?].

16            c) Void NTS, Document No. 2019-0005575. [Exhibit 8].
                                                      [Exhibits].
              d) Void TDUS, Document No. 2019-0014975. [Exhibit 9].
17
18      7. For a Declaratory ORDER that Defendants delivers the purported void instruments forthwith

19   to the clerk of the court for cancellation;
     As to the Sixth Cause of Action for Wrongful Foreclosure:
20
        8. General damages of 1,000,000 dollars for wrongful foreclosure of her PROPERTY;
21
21
        9. For a judicial decree that the nonjudicial foreclosure of the PROPERTY was wrongful.
22
        10. For an ORDER restoring Plaintiff to sole possession of the PROPERTY immediately.
23
     As to the Seventh Cause of Action for Conversion:
24
        11. General damages of 600,000 dollars for retention and conversion of Plaintiff's
                                                                               Plaintiff s NOTE2;
25
        12. For an ORDER for Defendants to deliver the original NOTE2 to Plaintiff, or damages equal to
26
     twice the face value of the promissory note, which is 600,000 dollars times two.
27

28

                                                       46
                                              VERIFIED COMPLAINT
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 48 of 202




 11       13. General damages of twice 600,000 dollars for the landlord's
                                                               landlord’s successor in interest's,
                                                                                       interest’s, CI-LASE
                                                                                                   CHASE

 2 BANK's,                   GONZALES’S security deposit (her NOTE2) pursuant to Civil § 1950.5(1);
   BANK’S, failure to return GONZALES's

 3    As to the Eighth Cause of Action for Quiet Title:
                                                 Title;

 4        14. For a determination of the title of the PROPERTY against all adverse claims and judgment to

 5    quiet the title immediately declaring GONZALES to he
                                                        be the sole, legal owner of the PROPERTY with

 6 exclusive right to possession and that Defendants, ALL PARTIES, and/or their assigns and all adverse

 7    claimants have no rights, title, interests, possession, or liens in or against the PROPERTY.

 8                  judgment that
          15. For a judgmeni
          13.                lhal Al.!,
                                  A1,1, PARTIES
                                        PARTTES and/or their
                                                       dieir assigns are permanently
                                                                         pennanenlly enjoined from
                                                                                              fmm claiming

 9 any right, title, interest, lien, debt, obligation, or estate in the PROPERTY or any part of it.

10        16. For an ORDER to restore Plaintiff
                                      Plaintiff to sole, complete, and immediate possession of the

11 PROPERTY, within three days, without further legal proceedings.
11

12        17. For a determination of the title of the Plaintiff against the adverse claims pursuant to Code

13    Civil Proc. § 761.020.

14                                                                                  was ft
          18. The date which the determination is sought is the date this complaint was    led.
                                                                                        filed.

15    As to All Causes of Action:

16       19. Compensatory damages provided by law including, but not limited to Civil Code § 3300;

17       20. For equitable injunctive, and/or declaratory relief as the Court may deem just and proper;

18       21. For a judgment and order dismissing all pending Unlawful Detainer actions against

19 GONZALES and/or the PROPERTY, and specifically dismissing pending UD case # CIV1901923.

20       22. For a judgment and order that all damages are to be paid in the full amounts to Plaintiff
                                                                                             Plaintiff and/or

21 her assigns within thirty days after judgment is filed, without income taxes withheld.
21

22                          attorney’s fees and/or the cost of Plaintiff's
         23. For reasonable attorney's                         Plaintiff s time and labor, including hiring

23    outside help who are not members of the special class of members of the Bar Association, which would

24 be discriminatory to not also pay such equivalent labor costs to Plaintiff and her outside help, equivalent

25    to $400 per hour, and the time expended, which will be submitted at trial.

26       24. Punitive damages of 5,000,000 dollars or in an amount to be determined at time of trial for the

27 misrepresentations that were despicable and constitutes malice, fraud and/or oppression within the

28 meaning of Civil Code § 3294;

                                                       47
                                              VERIFIED COMPLAINT
            Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 49 of 202




          25. For pre-judgment and post-judgment interest provided by law including, but not limited to

  2 California Civil Code § 3291;

  3       26. For additional damages as the Court may deem just and proper;

  4

  5         Respectfully submitted.

  6 DATED: June 18, 2020

  7
                                                             Veronica Gonzales,
                                                                        Gonzales,'
  8                                                          Plaintiff in Propria Persona
  9

10                                                 VERIFICATION
1ItI        1, VERONICA GONZALES, the undersigned, declare and state as follows:
            I,
12          1.      am the Plaintiff in the within action. I make this declaration of my own personal knowledge,
                  Ilam
13     except as to facts which I1 am informed and believe are true.
14          2.    II have read the foregoing document and know the contents thereof, including all exhibits. The
15     matters stated therein are true of my own personal knowledge, except as to matters alleged upon
16 information and belief, as to which I1 believe the same to be true.

17          3.    If
                  If called upon to testify,
                                    testily, I1 could and would testify competently thereto
18          II declare under penalty of perjury under the laws of the State of California that the foregoing is true
19 and correct.

20 Executed in Marin County, California.

21
21 DATED: June 18, 2020
22

23                                                           Veronica Gonzales,
                                                             Plaintiff in Propria Persona
24

25

26

27

28

                                                         48
                                                VERIFIED COMPLAINT
V' >              Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 50 of 202
••            :ORC,User :OR19
       Branch :ORC,User :0R19                                                                Comment:                                                                  Id :MQZX
                                                                                                                                                               Station Id :MQZX




                                                                                       KARis MATT
                                                                                       KARIN c<mr< in) CUL RECORDS
                                                                                                           records




                                                    RSCOROINO RECIVES1133
                                                    RECORC010 REQUESTED BY
                                  CALIFORNIA
                                  CALIFOmiA LAND TITLE
                                                 TITie CO. OF MARIN
                                                              MABIN                                                            t
                                       a       swans roans— Mrs
                                                      ea To soiemai ti
                                                                    tK
                                                                                    to
                                                                                    —era            96-054256 I                     Rec Fee
                                                                                                                                    Roc Fee      13. 00
                                                                                                                                                 13.00
                                                      MTV                                                                      I    DTT
                                                                                                                                    DTT         994. SO
                                                                                                                                                994.50
                                                                                                             Recorded
                                                                                                             Recorded          I    Check      1007. 30
                                                                                                                                               100].50
                                       Veronica A,
                                       veronica A.. Gonzales
                                                    Gonsaleo                                            Officiol Records
                                                                                                        Official    Records     I
                                                                                                            County ofoi         I
                                          RuaCic Way
                                       36 Rustic Hay                                                           MARIK
                                                                                                               MARIN            I
                                                                                                         JOAM C THAYER
                                                                                                         JOAN                   I
                                       san Rafael,
                                       San Rafael, Ca.                    stsoi
                                                                          9.901
                                                                                                              Recorder
                                                                                                             Recorder           I
                                                                                                        1140pm
                                                                                                        1i40pQ    4-Oct-96
                                                                                                                  4 -Oct -96    I               MM        3
                                                                                                                                                          3
                                eicrev « Ti
                                Enema    TSb He
                                             Nd. 209122
                                                 209132                   -JB


                                                                                                CRANT DEED
                                                                                                GRANT DS)
                                       nc Loccasmaco
                                       1146 UNOCRSMIWD ORMITIMIR
                                                        CMHTOttS) OECIARTO)
                                                                   OECUREO}
                                       DOCTINEITTARY
                                       DOeWKHTARV TRUISMS(
                                                     TRUMSFER TM bk •■194 . SO
                                                                       994.50     COMA                              Pare Na 10-101-311
                                                                                                                    fkrekN».10-101-3S
                                         < X 1) aonouM ma
                                         IX             m te aka
                                                             mm d padre cemevM'v
                                                                          Tara                                      to teatea 0-000
                                                                                                                    TdODAMi     e-000
                                           (
                                         ( )> amasseaM  ce ens
                                                            mMkM Insmwas
                                                                       Mdin(odMcuiCiaiu*
                                                                         al tea sea emertranem
                                                ammo
                                                 rwMkS wine  a me
                                                        «*MdMk
                                              ) osomersed sal         <x ) City of Sao
                                                                      IX                  Ban Rafael.
                                                                                               Rafael,

                                       FOR A VALUABLE
                                             VAUi/^LE CONINDERATIOK
                                                      CONSIDERATION, receipt
                                                                     raeetpl of which
                                                                                wNeh ts
                                                                                      to SAS,
                                                                                         haraby atkramkalged,
                                                                                                ackneMedRad,
                                    David E.
                                    David  B. Patton
                                              Patton and Wanda
                                                         Handa J. Patton.
                                                                   Patton, or their
                                                                               their Seco
                                                                                     Suceeaaoro,
                                                                                         00000a. as Trustee of The
                                    Patten Family
                                    Patton  Paaily Trust dated october
                                                               October 5,
                                                                        s, 1992
                                                                           1992

                                       hereby
                                       harabjr GRANTS)
                                               0RANr(8) to                                                                                                        !
                                       Veronica A .. cuartvalen,
                                                     Gonsaleo,                       on unmarried
                                                                                     On unBOrried woman
                                                                                                  woaon                                                           I


                                                                                                                                                                  I
                                       IhefoHoMbtBdoacrfbadfaalpreporty
                                       the                                In the
                                           following described cestropsdy In thoStota
                                                                                 Skits of CsRfanda city
                                                                                       ofCallfaRdA city of
                                                                                                        of Ran
                                                                                                            Ran Rafael,
                                                                                                                Rafael,
                                       County of
                                       Cron     of Itsrin
                                                   Karin
                                                                     PBR osacs
                                                                  AS PER  DESCRIPTION      ATrAOCSD HERETO
                                                                                 IPTICei A17110,161  KBRBTO




                                   STATE OFSAMERMIA
                                  =h
                                                    Pasant
                                         OF^aaMMMH'^d'A
                                               i
                                                        IALAAnst &AA            r»
                                                                                )                                        CST ountemher 27     1996


                                   on
                                  Notary ROM
                                         Acac a ed ter
                                              n ad   lor ern
                                                         utf Casey
                                                             COdSy MT
                                                                     taloa ea la .sous O. ■
                                  On _____________!______________ to(0(9R*,tM««MMlBMd.
                                  Mary                             and Mak
                                                                       Sbto. promo:
                                                                             paweatoy Vona
                                                                                      ig—ad                     Dav OB. Patters. T       ee

                                  David B               Patton
                                  UnnAn JJ PntPen Truer ea
                                  Haat
                                                                     Truaten
                                                                                                                efs"----.. Pattm, Z
                                                                                                                           Pat    Tniatee
                                                                                                                                      5 ee
                                  penny
                                  (jatoorkiy kros
                                              knee le
                                                    to ma (a  o-OMd to ire
                                                           <w creed    na can
                                                                           oi «• bah
                                                                                   bMh a
                                                                                       tS senacri
                                                                                           artMcMy
                                  ouMca) kte.
                                  saares)    to Oe Me
                                                   M porael)
                                                       eanitoft) Mae
                                                                 ^nae MIMI)
                                                                      aama(») Mae
                                                                               mim KOMORI
                                                                                     weaeOad le to to
                                                                                                   !•
                                  •eot harunefs
                                  MEM    itotnnwa Sd eto acbradelpai
                                                         adnoeiKDad loto Ire
                                                                         am tea
                                                                             Std lefshiala
                                                                                 MAtoVsy =MAOtaoAyd
                                  Oa
                                  9m Meaae* Into Nallsitti
                                                 watoeipiaa laterke0     oaMcdiOn) Ed
                                                              auBnrkad ape*Ake)      wd Ins.
                                                                                          tMl br
                                                                                               by Ms
                                                                                                   Mt
                                  Marne
                                  AaUMk sonants)
                                            asndinU) al   on Me
                                                             t* Sent
                                                                 toabwiw* ti   eanorfa). a
                                                                           Bw cent).      m S.
                                                                                            Ota set
                                                                                                ortfy
                                  iea> WWI
                                  upon  bated d d an
                                                  etasi ..geld
                                                         tto>yr<d adal
                                                                     aato, mac he    OtoMawiM
                                                                                         lemma

                                   *1111053
                                   WITNESS ■ntJiard-OTd'dWd tod
                                                             \
                                   sawse•
                                   SWMbMC ZSHCV                      SI      <UejgiUj A. Agate&
                                                                           IICllf.nLs
                                                   Ay            ,    gilOtile        roll
                                  ■aib TAP
                                  MIL  TAB M11111211911
                                           tratoasya TO to PARTY bbq— al
                                                           partt BRONX tm FOLLOM110
                                                                          niLomtHo WM.
                                                                                    uni II
                                                                                        ip ITO
                                                                                           so PAM    t* MOM!,
                                                                                               paatv la aBom. NAIL
                                                                                                              luxb MI
                                                                                                                   as DIMMT131
                                                                                                                      dibbctib MOVE
                                                                                                                               asovb


                                           Mn                                                      tnMWt ACORMITI
                                                                                                   STAR= ABOUW                            eXTT •a KATO
                                                                                                                                          CITY    BTATI




                      •                                                                                                                                   .    .
       MARIN.CA
       MARIN,CA                                                                          Page I1 of
                                                                                                 of33                                Printed on 3/21/2013 4:09:15 PM
       Document: DDS 1996.54256                                                                                                                               Exhibit 1I p.1
                                                                                                                                                                         p.l
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 51 of 202
       ;ORC,User :0R19
Branch :ORC,User :OR19                                           Comment:                                                            Station Id
                                                                                                                                             Id :MQZX
                                                                                                                                                :MQZX




                                                         iw.ni
                                                         HARM    ccutm f»FFtci.v<. RECOrD5
                                                                 umnnl             rkcwis




                           st                                     CCSCRXPrXCM
                                                                  tESOUPTICai


                           AU. TIM
                           ALL QSir avant
                                    ORnOM nal
                                            zeal property
                                                 pR^erty situate In iti the
                                                                        ttie City of
                                                                                  of Sin
                                                                                     Sat Rafael, Canty
                                                                                                 Ootnty of
                                                                                                        of Karin.
                                                                                                           *teln.
                           State of
                                 of Oiliftmia,
                                    Callfttnia, deecrited
                                                deasitaed tedow
                                                          **>^*«« as follow:
                                                                      fn1 Irurr
                           nffiOL era.
                           PaiCEL (ME:
                           BEtaMONB at a point
                           REGMMIC          point an on the Scartheasterly
                                                              Smtheasterly line of the cul-de-sac,
                                                                                              o*l de-sac, Iron
                                                                                                             Inaat as Rustic
                                                                                                                        Itustlc
                           1^, as saki
                           Way,     said cul-de-sac
                                          oil-<te eac is Is described
                                                             descrihed inin the fed
                                                                                 Deal to the
                                                                                           tte City
                                                                                                 Cl^ of San Rafael,
                                                                                                                Rafael,
                           rrmrOgA Perch
                           recorded  Rmit 17.
                                            17, 1955
                                                 1955 in In Book
                                                             tadc 929
                                                                   929 of
                                                                        of Official
                                                                           Official Rends
                                                                                      RacKcds at at Page
                                                                                                    Page 29.
                                                                                                           29, Karin aunty
                                                                                                                       Ctwt^
                           Reords, said
                           Records,  said point
                                           point being
                                                   being the Sortbsesterly
                                                                fimllaaiitaily caner
                                                                                 eoraer of that areaoertaio parcel
                                                                                                               pareel of lad
                                                                                                                          la^
                           described inin tte
                                          the heed
                                               Oeed fan             ntle Osseenty
                                                       fin Marin title     OuaztstQr Onset
                                                                                      ^      ay. a* oorporattre,
                                                                                                    OGSparatleD, to Gregory
                                                                                                                        Ocetpry
                               tvon, et
                           S. Lyme   et us
                                         ta, recalled
                                              zeearded mamaJiaaary 16.
                                                                    16, 1962
                                                                         1962 in
                                                                               in Bonk
                                                                                  Bode 1533
                                                                                         1533 of Official
                                                                                                   Offidal Reards
                                                                                                               Iteecsds at 1Rage
                           354. Karin
                           354,  Iteio Monty
                                        county Records,
                                                It i irilii thence 'motor
                                                                     leaving odd
                                                                               aaid Urn
                                                                                     line of Ratio
                                                                                                ftBtie Nay
                                                                                                        Itay and
                                                                                                             nd nada
                                                                                                                  ziasilng
                           than alcog
                           thence  aloog the
                                          the Soadadeaterly
                                               Seuttaeaterly aredary
                                                                 taeualary line ofof east
                                                                                      nid Lyon
                                                                                             l^fon paztsl
                                                                                                   pawl ModeSouth 54•
                                                                                                                    54* 03'
                                                                                                                        (D* fast
                                                                                                                             Ihst
                           141.868 feet to the at
                           141.868                 Met Southerly
                                                           Southa-ly caner
                                                                      craisii' thereof;
                                                                               thaeof; therce
                                                                                          thems laying
                                                                                                   leaving said
                           Soutteestecly tosany
                           Souttaesterly   hastdaty lionline and
                                                              aid mass/
                                                                   xwsiing Bath
                                                                            South 56'
                                                                                    56* 57' 40"4lf Rat
                                                                                                   Hast 144.627
                                                                                                          144.627 feet; thence
                                                                                                                           thenoe
                           ItaKth 47'
                           North  47* 45'
                                       45* West 118.56
                                                  118.56 feet to aa print
                                                                        point an
                                                                               m the
                                                                                   the ltaseerly
                                                                                        testcrly line
                                                                                                   line ofof Ratio
                                                                                                              fkatic Way
                                                                                                                      Mqr
                           hereinabove refereed
                           hecebatoue    referred to, themethence aloe
                                                                   alag said lion
                                                                                line of
                                                                                      of iturtfo
                                                                                          itjstic Way
                                                                                                   ttoy anacurve
                                                                                                        on a otfve to esithe
                           left with
                           left  Mlth a radius
                                         cadlut of
                                                 of 140140 feet far
                                                                  Cor aa afloat
                                                                         distance ofof 77.756
                                                                                        7T.756 feet, therm
                                                                                                        thenoe Nate
                                                                                                                 North 29'
                                                                                                                        29* 18'
                                                                                                                             18'
                                      12.14 feet, teem
                           40" East 12.14             thence an
                                                              on aa curve to the right
                                                                                    ri^tt with
                                                                                           uith a radians
                                                                                                    radius ofof 20 feet for aa
                           distanee of
                           diem=     of 18.158
                                         18.158 feet, than thrara at
                                                                   on a curve
                                                                         cuve to the left with  uith a radius of 45  4S feet
                                                                                                                        feet a
                           dlstanoe of 20.99 feet to the point of
                           distance                                     of beginning.
                            raiCEL 7W:
                            PA10EL WO:
                            AN EASEMENT
                            Idf ca^SDecr for driveway
                                             driveny purposes
                                                      pucpcees over the faked%
                                                                        folloutng shecribed
                                                                                  described parcel:
                                                                                            parcel:

                           BUiDtOOC at
                           REGINIXIC  at aa paint
                                            point an
                                                   at the Southwesterly
                                                           Sauthkestsly line of of the bereinalinve
                                                                                       taseinaboue described
                                                                                                       dual’Hind genet
                                                                                                                  peroe],
                                        being distrait
                           said point Wing    distnt *era
                                                        ibenaai Saul!'
                                                                South 47'
                                                                       47* 45'' Best
                                                                                East 10.00
                                                                                     MOO feet tria  from da
                                                                                                          the rant
                                                                                                              most
                                  ly ram wn- thettOf;
                           Westerly corner thereat; theme alms alrag said                 line Iteth 47* 45’ Slat
                                                                           Seutteasta-ly lbs.
                                                                           Southeasterly         North    47' 45' HCst
                           10.00 feet to the at
                           10.00               aoet Westerly
                                                     ttestcrly corner
                                                               oorrra of
                                                                       of the hereinabnue
                                                                               hgeinahove described
                                                                                            t.e' i’ llsil percel; thaio
                                                                                                          parcel; theme
                           Southwesterly aloe
                           Sortbarterb,    oloig the Scartinterly
                                                       Southeestvly line ofof Patio
                                                                               Matte May
                                                                                      Miy 15.00
                                                                                           15.00 feet to aa polar,
                                                                                                               point,
                           thenoe  loavfng said
                           theme leaving    aaid limo!
                                                  line of Reno
                                                           Matlc lay
                                                                  N^ and ruaning
                                                                           ranlag Easterly
                                                                                    bsterly inia aa stair
                                                                                                      straic^ line to
                           the point ofof baptists°.
                                          beginning.

                                                                                                                                      I


                                                                                                                                       i
                                                                                                                                       I


                                                                                                                                       i




MARIN,CA                                                       Page 2 of 3                                  Printed on 3/21/2013 4:09:16 PM
Document: DDS 1996.54256                                                                                                            Exhibit 11 p.2
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 52 of 202
       :ORC,User :0R19
Branch :ORC,User :0R19                                   Comment:                                                                   Id :MQZX
                                                                                                                            Station Id :MQZX




                                                      KABiH COUNTY
                                                      MARIR cou:-<rT OVFNLIAL
                                                                     oypmiAL RECORDS
                                                                              RgcoRns




                                             ILLEGIBLE NOTARY SEALDECLARATION
                                             ULEGIBLE         SEALDEOARATTON
                                                               CX>DE 27361.7
                                                    GOVERNMENT CODE
                                             t




                           II entity
                              cenify w.da
                                     undtf penally
                                           pciul^ of
                                                   of minty
                                                      pejiuy this
                                                             tlitt the
                                                                   the notary
                                                                       noctiy seal
                                                                              seal co
                                                                                    ce the document
                                                                                           dociunenm   u4iieh this
                                                                                                    to which
                                                   swooent is
                                                  statement is amehed
                                                               axndied suds
                                                                         re^ as Mows:
                                                                                   fidlows;


                           Nameof
                           Name    Nottiys
                                of Notary            SHERRY A,
                                                            At. FORBES



                                                      N/A
                                                                                                                                :
                           Cotnmuskn Number
                           Commission Number.

                                Conmdsstoa Ends=
                           Date Comrthssion Expires.        L0/31498
                                                            to/31/98


                           place of
                           Place of Execute    of this Dociantions_ii
                                    Execuiioii of      rwtwtini saw RA  FimI.,, CALIFORNIA
                                                                      rafakl    California


                           n.w>
                           Date     10/4/96
                                    lO/A/96

                                     CALIFORNIA LAND TITLE COMPANY OF MARIN

                                                 ^=3^ QL-Ci1<rfa
                                                   *     cH ei
                                      Janu ff erA.- ea a
                                      Jennlter*A.~Cralg




MARIN,CA                                                 Page 3 of 3                                    Printed on 3/21/2013 4:09:16 PM
                                                                                                        Printed                      PM
          DDS 1996.54256
Document: DDS 1996.54256                                                                                                   Exhibit 11 p.3
     Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 53 of 202
       Recorded at the request of: o£:
       First American Title
       First             Title Co.
       Title Order 5-215970sb
       Title                                                                              lllllillillllllllllllllllllli
                                                                                        1111111111111111111111111111111111
                   Title-Escrow
       Southland Title           5LM3579LB
                         -Escrow 01.143579LB                                      21a0 i=e)
                                                                                       3L — ca 7033e.
       Recording Requested By:
C.                                                                                 Recorded             t REC FEE          6i.m
                                                                                                                           61.02
                                                                               Official Records
                                  INC.
       WELLS FARGO HOME MORTGAGE, INC.                                            County Of
       SOOO S.W.MEADOWS RD. #190
       5000                                                                         Mann
                                                                                    Marin
             OSWEGO. OR 97035
       LAKE OSWEGO,                                                             JQW C. THAYER
                                                                                JOAN
                                                                                   Recorder             J
       Return To:                                                                                       I
       WELLS FARGO HOME MORTGAGE, INC.
                                  INC.                                                      —I.—        I in
       FINAL DOCUMENTS X4701-024                                              easMAH 217Noy72001,
                                                                              88:0CAN 2i:H0V7Eeei         tn 11 of 19
                                                                                                        t Page     19
       3601
       3601 MINNESOTA DRIVE
       BLOOMINGTON,
       BLOOMINGTON. MN 55435-5284
       Prepared By:
       MICHELLE L. GOLDNER
       WELLS FARGO HOME MORTGAGE, INC.
                                  INC.
       SOOO S.W.MEADOWS RD. #190
       5000
       LAKE OSWEGO, OR 97035


                                            [Space
                                            (Space Above
                                                   ADove This une For Reconstng
                                                                      Recording Data)
                                                                                Data]
        AP0010-3101;18,
        ■^#0'l6?10l738
                                             DEED OF TRUST                                              4346783MEX
                                                                                                        4346783MEX




       definitions:
       DEFINITIONS'

       Words usedlirTmultipie sections of,this*docunient are,derined:below^and!other.words,are^
       Wo                                                         ed          .other.wordrare
       defined iiislitioni-
               irTS^idns 3:,1        13,718:20 and 21.
                            3,‘llir,13,^.10."2O        Certain rules regarding the usage of words
                                                   21.'Cdrtairrruies                              used
                                                                                            wordsused
       in this document raare
       irTthid^documenl     e also provided in
                              also^provided idSectidrT.ie.^
                                               Section .16.


       (A) "Security Instrument"
                     Instrument" means this document, which Is
                                                            is dated OCTOBER 29;2001
                                                                              26,'2001
       together with all Riders
                         Riders to this document.
       (B) 'Borrower
           "Borrower" is
       VERONICA'A."GON^LESrAN
       VERONICKA:GON7ALES,        - AN UNMARRIED WOMAN
                                                                           THIS 5 CERTIFIED TO lit A YAW cOrY dr
                                                                                                                 1wr hrcORDS
                                                                                    OF THE WIN COIN RI
                                                                                              DATE          Willa
                                                                                                    MUD
                                                                                              DATEIS6UEC)


                                                                                                    AUG - 2 201
                                                                                           BY
                                                   Instrument.
       Borrower is the trustor under this Security Instrument.
       (C):LeftderljflWELLS
       (C);Litiidir                           MORTGAGE, INC'
                    ii:WELLS FARGO HOME MORTGAGE;           INC.^

       Lender is a Corporation
       organized and existing under the laws of THE STATE OF CALIFORNIA




       CALIFORNIA
       CAUPORNtA -• Single Family
                           Family . Farml* MM/Frtddle Mac
                                     arm% Mat/Fraddle Mae UNIFORM INSTRUMENT
                                                                  INSTRUMENT
                                                                                                 FORM 3006         tren
                                                                                                                   1/01
       Page 11 at
               of le
                  t8    initials:
                        MAWS'       -fel/                                                       SCA01
                                                                                                SCAOl       Rev II/09/00
                                                                                                                n/D9A»




                                                                                                                  p.l
                                                                                                        Exhibit 2 p.1
Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 54 of 202




Lender's
p®a^BOXaddress    is MOINES, lA 50306-5137
            5137?DK
P. 0. BOX 5137, DES MOINES, IA 50306-5137
Lender is the beneficiary under this Security Instrument.
                                              Instrument.
(D) etriiitiejirFIDELIfY
                ir'FlbELitY NAT1ONAC   TITLE ifeU^CE
                            NATIONACTitLE      INSURANCE COMPANY)
                                                          COMPANY)                                •
     *Note "" means the promissory note signed by Borrower and dated:OCTOBER26:1001;
(E) "Note                                                             dated OCTOBER 28,^2^) •
>ThT Note
jThe  Notrstales                        l^dferTrx
            states that Borrower owes Lender           HUNDRlTO THOUSAND
                                                  SIX HUNDRED     THOUSAND^^  AND NO/106)
                                                                                           (^nirs)
(U.S. $    ..W,ppQ.00i
            '600;000.00      ) plus interest. Borrower has promised to pay this debt in regular
Periodic Payments and to pay the debt in  In full not later than NOVEMBER 1.    1, 2031
                                                                                   2031          •
(F) "Property"
     "Property' means the property that isIs described below under the heading "Transfer of
Rights in the Property."
                Property/                             —
(G) ^oan"J meaniTthe
(G)'"Loan"                debt,„evidenced
              means, the. debt  evidenced,,py_,the  Note! plus interest, any prepayment charges
                                           by . the Note;
                                                                                   Instrument, plus
and late charges due under the Note, and all sums due under this Security Instrument,
 interest.
                           Riders to this Security Instrument
(H) "Riders" means all Riders                         Instrument that are executed by Borrower.
 The following Riders are to be executed by Borrower (check [check box as applicable):
                                                                          applicable]:
I   I Adjustable Rate Rider
                      Rider El
                            I t Condominium Rider
                                              Rider            I I Second Home Rider
                                                               ElSecond           Rider
0
I   \ Balloon Rider          0
                            I I Planned
                                Planned Unit
                                        Unit Development Rider
                                                         Rider ^^1-4        D
                                                                   1-4 Family Rider
D
I   I VA Rider
         Rider              C
                            I I Biweekly Payment Rider         dl Other(s)
                                                                   Other{s) [specify]


(I) "Applicable Law"taw" means all controlling applicable federal, state and local statutes,
               onlinances and administrative rules and orders (that have the effect of law) as
regulations, ordinances
well as all applicable final,
                         Hnal, non-appealable judicial opinions.
(J) "Community Association Dues, Fees, and Assessments" means all dues,
(.1)                                                                                      dues. fees,
assessments and other charges that are imposed on Borrower or the Property by a
condominium association, homeowners association or similar organization.
                            Transfei" means any transfer of funds, other than a transaction
(K) "Electronic Funds Transfer
(IC)
originated by check, draft, or similar paper instrument, which is initiated through an
electronic terminal, telephonic instrument, computer, or magnetic tape so as to order,
instruct, or authorize a financial institution to debit or credit
                                                             credh an account. Such term includes,
     Is not limited to, point-of-sate transfers, automated teller machine transactions, transfers
but is
initiated by telephone, wire transfers, and automated clearinghouse transfers.
               Items" means those items that are described in Section 3.
(L) "Escrow Items"
(M) "Miscellaneous Proceeds" means any compensation, settlement, award of damages, or
proceeds paid by any third party (other than insurance proceeds paid under the coverages
described in Section 5)                                                 Property: (ii) condemnation
                         S) for (i) damage to, or destruction of, the Property;
                                                      (ill) conveyance in lieu of condemnation; or
or other taking of all or any part of the Property; (iii)
(iv) misrepresentations of, or omissions as to, the value and/or condttion
                                                                      condition of the Property.
                  Insurance" means insurance protecting Lender against the nonpayment of,
(N) "Mortgage Insurance"                                                                        of. or
default on, the Loan.
(O) "Periodic Payment"
(0)               Paymenr means the regularly scheduled amount due for (I)         (i) principal and
interest under the Note, plus (ii)(Ii) any amounts under Section 3 of this Security Instrument.
                                                                                       Instrument.
(P) "RESPA" means the Real    Real Estate Settlement Procedures Act (12 U.S.C. Section 2601   2601 et
 seq.) and its implementing regulation,      Regulation X (24 C.F.R. Part 3500),
                                regulation. Regulation                      35X), as they might be
 amended from time to time, or any additional or successor legislation or regulation that

SCAQ2
sCA02   Rs
        R*/ 12/18100
            t2/tBAKI                Paso 2 of 113
                                    Papa      IB          Initials:,
                                                          Initials     A9           FORM 30135
                                                                                    FORM 3005    1/01
                                                                                                 1/01




                                                                                            Exhibit 2 p.2
                                                                                                                     t
        Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 55 of 202




                                                                      Instrument, "RESPA'
         governs the same subject matter. As used in this Security Instrument,     'RESPA' refers to all
         requirements and restrictions that are imposed in regard to a "federally
                                                                            'federally related mortgage
         loan' even if the Loan does not qualify as a 'federally related mortgage loan' under RESPA.
         (Q) "Successor InIn Interest
                             Interest of Borrower
                                         Borrower" means any party that has taken title to the Properly,
         whether or not that party has assumed Borrower's obligations under the Note and/or this                     i

                  Instrument.
         Security Instrument.
                            IN THE PROPERTY
         TRANSFER OF RIGHTS IN
    ;
                       instrument secures to Lender (i) the repayment of the Loan, and all renewals,
         This Security Instrument                                                                renewals,           I
                                                                                               convenants
         extensions and modifications of the Note; and (ii) the performance of Borrower's conyenants
                                                 Instrument and the Note. For this purpose,
         and agreements under this Security Instrument                               purpose. Borrower
         Irrevocably
         irrevocably grants and conveys to Trustee, in trust, with power of sale, the following                      I
         described property located in the
                   County                            of
                                                     Of        MARIN
                [Type
                (Type of Recording Jurisdiction]              Name
                                                              (Name of Recording Jurisdiction]                     • \

                           IS ATTACHED HERETO AS SCHEDULE "A" AND MADE A
         LEGAL DESCRIPTION IS
         PART HEREOF.




         Parcel
         Parcel ID
                ID Number
                   Number:                                                 which currently has the address of
         'SS
          36 RUSTIC WAY                                                                                (Street)
                                                                                                      [Street)
              RAFAEL}
         SAN RAFAEL'                                       (City) . ,Cal jig; I
                                                                     California;     ($
                                                                                      .94901
                                                                                        49Cii           Code]
                                                                                                   [Zip Code)
         ("Property
         ("Property' Address'):

              TOGETHER WITH all the improvements now or hereafter erected on the property, and
         all easements, appurtenances, and fixtures now or hereafter a part of the property. All
         replacements and additions shall also be covered by this Security instrument. All of the
         foregoing is referred to in this Security Instrument
                                                   instrument as the "Property."
                                                                       'Property.'
              BORROWER COVENANTS that:borrower
                                           that ^Borrower is
                                                          i^l^futly   sei^d of
                                                             lawfully seised pnjie estate; hereby
                                                                               thrtsig;
         conveyed and has the right to grant and convey the Property and that the Properly     Properly is
         unencumbered, except for encumbrances of record. Borrower warrants and will defend
         generally the title to the Property against all claims and demands, subject to any
         encumbrances of record,
                            record.
               THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-
         uniform covenants with limited variations by iurisdiction
                                                      jurisdiction to constitute a uniform security
         instrument covering real property.

I        SCA03
         SCADS   Rflv ll/09,00
                 Ato  11/09/00              Pages
                                            Page   or 18
                                                 3 of              initials
                                                                   Initial                   FORM 3005    1/01
                                                                                                          1101




                                                                                                   Exhibit 2 p.3
Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 56 of 202




       UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:              follows;
      1.
       1. Payment of Principal, Interest,
                                     Interest Escrow items, Prepayment Charges, and Late Charges.
Borrower shall pay when due the principal of, and Interest      interest on, the debt evidenced by the
Note and any prepayment charges and late charges due under the Note. Borrower shall
also pay funds
             tends for Escrow ItemsItems pursuant to Section 3. Payments due under the Note and
                    Instrument shall be made in U.S. currency. However, if any check or other
this Security Instrument
instrument received by Lender as payment under the Note or this Security Instrument            Instrument is
returned to Lender unpaid,  unpaid. Lender may require that any or all subsequent payments due
under the Note and this Security Instrument
                                          Instrument be made In   In one or more of the following forms,
as selected by Lender.Lender, (a) cash;
                                  cash, (b) money order, (c){c) certified
                                                                 certifted check, bank check, treasurers
                                                                                                 treasurer's
check or cashier's check, provided any such check is drawn upon an institution whose
deposits are insured by a federal agency, instrumentality, or entity; or (d) Electronic Funds
Transfer.
       Payments are deemed received by Lender when received at the location designated in
the Note or at such other location as may be designated by Lender in accordance with the
notice provisions in Section 15. Lender may return any payment or partial payment if the
payment or partial payments are insufficient to bring the Loan current. Lender may accept
                                         Insufficient to bring the Loan current, without waiver of any
 any payment or partial payment Insufficient
rights hereunder or prejudice to its rights to refuse such payment or partial payments in the
 future, but Lender is not obligated to apply such payments at the time such payments are
accepted. If    If each Periodic Payment is applied as of Its      Its scheduled due date, then Lender
need not pay interest on unapplied funds. Lender may hold such unapplied funds until
Borrower makes payment to bring the Loan current. If                If Borrower does not do so within a
reasonable period of time, Lender shall either apply such funds or return them to Borrower.
 If not applied earlier, such funds will be applied to the outstanding principal balance under
If
              Immediately prior to foreclosure. No offset or claim which Borrower might have
the Note immediately
now or in the future against Lender shall relieve Borrower from making payments due under
                                  Instrument or performing the covenants and agreements secured
the Note and this Security Instrument
                       instrument.
by this Security Instrument.
       2. Application of Payments or Proceeds. Except as otherwise described in this Section 2,
all payments accepted and applied by Lender.      Lender, shall be applied in the following order of
priority: (a) interest.due under the Note; (b) principal due under the Note; (c) amounts due
under Section 3. Such payments shall be applied to each Periodic Payment in the order in
which it became due. Any remaining amounts shall be applied first            Rrst to late charges, second
to any other amounts due under this Security Instrument, Instrument, and then to reduce the principal
balance of the Note.
        If Lender receives a payment from Borrower for a delinquent Periodic Payment which ,
       If
includes a sufficient amount to pay any late charge due,      due. the payment may be applied to the
delinquent payment and the late charge. If         If more than one Periodic Payment is outstanding,
                                                                                                outstanding.
Lender/
Lender may apply any payment received from Borrower to the repayment of the Periodic
Payments if,   if. and to the extent that, each payment can be paid In      In full. To the extent that any
excess exists after the payment is applied to the full payment of one or more Periodic
Payments, such excess may be applied to any late charges due. Voluntary prepayments
shall be applied first to any prepayment charges and then as described in the Note.




SCAD4
SCADS   R«w 11/09/00
        MN  n/09/00                   Pag« 4 of IS
                                      Page      18           iniltal^ j;                FORM 3006
                                                                                        FORM          1/01
                                                                                                      1101




                                                                                                Exhibit 2 p.4
        Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 57 of 202




             Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal
         due under the Note shall not extend or postpone the due date, or change the amount, of the
         Periodic Payments.
                    Parents.
               3. Funds for Escrow Items.
                                      Items. Borrower shall pay to Lender on the day Periodic Payments
         are due under the Note, until the Note is paid in full, a sum (the 'Funds') to provide for
         payment of amounts due for (a) taxes and assessments and other items which can attain
                                          Instrument as a lien or encumbrance on the Property; (b)
         priority over this Security Instrument
         leasehold payments or ground rents on the Property, if any; (c) premiums for any and all
         insurance required by Lender under Section 5; and (d) Mortgage Insurance     Insurance premiums, if
         any, or any sums payable by Borrower to Lender in lieu of the payment of Mortgage
         Insurance premiums in accordance with the provisions of Section 10. These items are called
         Insurance
                      Items.' At origination or at any time during the term of the Loan, Lender may
         'Escrow Items'
         require that Community Association Dues, Fees, and Assessments, if any, be escrowed by
         Borrower,
         Bornower, and such dues, fees and assessments shall be an Escrow Item.          Item. Borrower shall
         promptly furnish to Lender all notices of amounts to be paid under this Section. Borrower
         shall pay Lender the Funds for Escrow hems   items unless Lender waives Borrower's obligation to
         pay the Funds for any or all Escrow Items.Items. Lender may waive Borrowers
                                                                                 Borrower's obligation to pay
         to Lender Funds for any or all Escrow Items   Hems at any time. Any such waiver may only be in
         writing. InIn the event of such waiver, Borrower shall pay directly, when and where payable,
         the amounts due for any Escrow Items   Items for which payment of Funds has been waived by
         Lender and, if Lender requires, shall furnish to Lender receipts evidencing such payment
         within such time period as Lender may require. Borrowers    Borrower's obligation to make such
f
         payments and to provide receipts shall for all purposes be deemed to be a covenant and
                                                     Instrument, as the phrase 'covenant and agreement'
         agreement contained in this Security Instrument,                                         agreement*
          Is used in
         is          In Section 9. If
                                   If Borrower is obligated to pay Escrow Items items directly, pursuant to a
r        waiver, and Borrower falls to pay the amount due for an Escrow Item,      Item. Lender may exercise
i
         its rights under Section 9 and pay such amount and Borrower shall then be obligated under
    ;    Section 9 to repay to Lender any such amount. Lender may revoke the waiver as to any or
         all Escrow Items
                        Items at any time by a notice given in accordance with Section 15   15 and, upon such
         revocation,
         revocation. Borrower shall pay to Lender all'     all'Funds,
                                                               Funds, and in such amounts, that are then
         required under this Section 3.
               Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit
         Lender to apply the Funds at the time specified under RESPA, and (b) not to exceed the
■
         maximum amount a lender can require under RESPA. Lender shall estimate the amount of
         Funds due on the basis of current data and reasonable estimates of expenditures of future
                   Items or otherwise in accordance with Applicable Law.
         Escrow Items
               The Funds shall be held in an institution whose deposits are insured by a federal agency,
         instrumentality, or entity (including Lender, if Lender is  Is an institution whose deposits are so
          insured) or in any Federal Home Loan Bank. Lender shall apply the Funds to pay the
                    Hems no later than the time specified under RESPA. Lender shall not charge
         Escrow Items
         Borrower for holding and applying the Funds, annually analyzing the escrow account, or
         verifying the Escrow Items,Items, unless Lender pays Borrower interest on the Funds and
          Applicable Law permits Lender to make such a charge. Unless an agreement is made in
         writing or Applicable Law requires interest
                                                Interest to be paid on the Funds,
                                                                             Funds. Lender shall not be



         SCAOS
         SCA05       t1AI9/00
                 Rev 11/09/00                      of IP
                                            Page 5 et tO                *    /             FORM 3005
                                                                                           FORM         1A1
                                                                                                        1/01




                                                                                                 Exhibit 2 p.5
       Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 58 of 202



S'

S’
'f '




        required to pay Borrower any interest or earnings on the Funds. Borrower and Lender can
        agree in writing, however, that interest shall be paid on the Funds. Lender shall give to
        Borrower, without charge, an annual accounting of the Funds as required by RESPA.       RESFA.
               If there is a surplus of Funds held in escrow, as defined under RESPA,
               If                                                                   RESFA, Lender shall
        account to Borrower for the excess funds in accordance with RESPA.    RESFA. If If there is a shortage
        of Funds held in escrow, as defined under RESPA, RESFA, Lender shall notify Borrower as required
             RESFA, and Borrower shall pay to Lender the amount necessary to make,
        by RESPA,                                                                                 make up the
        shortage in accordance with RESPA,RESFA, but in no more than 12 monthly payments.
                                                                                      payments, If   there is a
                                                                                                   inhere
        deficiency of Funds held in escrow, as defined under RESPA,    RESFA, Lender shall notify Borrower
                            RESFA, and Borrower shall pay to Lender the amount necessary to make up
        as required by RESPA,
                                               RESFA, but in
        the deficiency in accordance with RESPA,            In no more than 12 monthly payments.
               Upon payment in full of allail sums secured by this Security Instrument,
                                                                               Instrument, Lender shall
        promptly refund to Borrower any Funds held by Lender.
                4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and
        impositions attributable to the Property which can attain priority over this Security
         Instrument, leasehold payments or ground rents on the Properly,
        Instrument,                                                        Froperly, if any,
                                                                                         any. and Community
        Association Dues, Fees, and Assessments, if any. To the extent that these items are Escrow                   I
         Items, Borrower shall pay them in the manner provided in Section 3.
        Items,
               Borrower shall promptly discharge any lien which has priority over this Security
         Instrument unless Borrower: (a) agrees in writing to the payment of the obligation secured
        Instrument
        by the lien in a manner acceptable to Lender, but only so long as Borrower is performing
        such agreement; (b) contests the lien in good faith by, or defends against enforcement of
        the lien in,                                 Lender's opinion operate to prevent the enforcement
                    in. legal proceedings which in Lenders
        of the lien while those proceedings are pending, but only until such proceedings are
        concluded; or (c) secures from the holder of the lien an agreement satisfactory to Lender
        subordinating the lien to this Security Instrument.      If Lender determines that any part of the
                                                    Instrument. If
        Property is subject to a lien which can attain priority over this Security Instrument,
                                                                                            Instrument, Lender
                                          Identifying the lien. Within 10 days of the date on which that
        may give Borrower a notice identifying
        notice Is     given. Borrower shall satisfy the lien or take one or more of the actions set forth
                  Is given,
         above in this Section 4.
               Lender may require Borrower to pay a one-time charge for a real estate tax verification
        and/or reporting service used by Lender in connection with this Loan.
                              insurance. Borrower shall keep the improvements now existing
                5. Property Insurance.                                                    easting or hereafter
         erected on the Property insured against loss by fire,      ftre, hazards included within the term
                        coverage.' and any other hazards including, but not limited to,
         'extended coverage,'                                                             to. earthquakes and
         floods, for which Lender requires insurance. This insurance shall be maintained in the
         amounts (including deductible levels) and for the periods that Lender requires. What Lender
         requires pursuant to the preceding sentences can change during the term of the Loan. The
         insurance carrier providing the insurance shall be chosen by Borrower subject to Lenders      Lender's
                                  Borrower's choice, which right shall not be exercised unreasonably.
         right to disapprove Borrowers
         Lender may require Borrower to pay, in connection with this Loan, either (a) a one-time
         charge for flood zone determination, certification and tracking services; or (b) a one-time
         charge for flood zone determination and certification services and subsequent charges each
         time remappings or similar changes occur which reasonably might affect such determination



        SCA06   Rav 09/22/00
                Ray 09/32A»                           IB
                                             Papa Bar 18           InHish
                                                                   Initial                        300S
                                                                                             FORM 3005    1701




                                                                                                     Exhibit 2 p.6
             r^‘
    Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 59 of 202
                                                   ■- ly
                                                                                                                \
                                                                                       m




         certificallon. Borrower shall also be responsible for the payment of any fees imposed by
     or certification.
     the Federal Emergency Management Agency in connection with the review of any flood
     zone determination resulting from an objection by Borrower.
            If Borrower fails to maintain any of the coverages described above, Lender may obtain
           If
     insurance coverage, at LendersLender's option and Borrower's expense. Lender is under no
r    obligation to purchase any particular type or amount of coverage. Therefore, such coverage
     shall cover Lender, but might or might not protect Borrower,  Borrower. Borrower's equity in the
     Property, or the contents of the Property, against any risk, hazard or liability and might
     Properly,
     provide greater or lesser coverage than was previously in effect. Borrower acknowledges
     that the cost of the insurance coverage so obtained might significantly exceed the cost of
     insurance that Borrower could have obtained. Any amounts disbursed by Lender under
     this Section 5 shall become additional debt of Borrower secured by this Security Instrument.
                                                                                               Instrument.
     These amounts shall bear interest at the Note rate from the date of disbursement and shall
     be payable, with such interest, upon notice from Lender to Borrower requesting payment.
            All insurance policies required by Lender and renewals of such policies shall be subject
     to Lender's right to disapprove such policies, shall include a standard mortgage clause, and
     shall name Lender as mortgagee and/or as an additional loss payee and Borrower further
      agrees to generally assign rights to insurance proceeds to the holder of the Note up to the
      amount of the outstanding loan balance. Lender shall have the right to hold the policies
      and renewal certificates. If              requires. Borrower shall promptly give to Lender all
                                     If Lender requires,                                                 ail
      receipts of paid premiums and renewal notices. If      If Borrower obtains any font,
                                                                                       form of insurance
      coverage, not otherwise required by Lender, for damage to,      to. or destruction of, the Property,
      such policy shall include a standard mortgage clause and shall name Lender as mortgagee
      and/or as an additional loss payee.
             In the event of loss, Borrower shall give prompt notice to the Insurance
            In                                                                 Insurance carrier and
      Lender. Lender may make proof of loss if not made promptly by Borrower. Unless Lender
      and Borrower otherwise agree In                         insurance proceeds, whether or not the
                                             in writing, any Insurance
      underlying insurance was required by Lender, shall be applied to restoration or repair of the
      Property, if the restoration or repair is economically feasible and LendersLender's security is not
      lessened. During such repair and restoration period, Lender shall have the right to hold
      such^nsurance proceeds until Lender has had an opportunity to inspect such Property to
      such=insurance
      ensure.the work has been completed to Lender's satisfaction, provided that such inspection
      shair be undertaken promptly. Lender may disburse proceeds for the repairs and
      shall'
      restoration in a single payment or in       In a series of progress payments as the work is
      completed. Unless an agreement is made in writing or Applicable Law requires interest to
                                        proceeds. Lender shall not be required to pay Borrower any
      be paid on such insurance proceeds,
      interest oror. earnings on such proceeds. Fees for public adjusters, ar     or other third parties,
                                                                                                    parlies,
      retained by Borrower shall not be paid out of the insurance proceeds and shall be the sole
                      Borrower, If
      obligation of Borrower.    if the restoration or repair is not economically feasible or Lenders
                                                                                                  Lender's
      security would be lessened, the insurance proceeds shall be applied to the sums secured
                           Instrument, whether or not then due, with the excess, if any, paid to
      by this Security Instrument,
      Borrower. Such insurance proceeds shall be applied in the order provided for In       in Section 2.
                                           Property. Lender may file, negotiate and settle any available
            If Borrower abandons the Property,
            If
      insurance claim and related matters. If      If Borrower does not respond within 30 days to a
      notice from Lender that the insurance carrier has offered to settle a claim, then Lender may
                                               30^ay period will begin when the notice is given. In
      negotiate and settle the claim. The 30-day                                                    In

                                                                              i
     SCA07   Rav tlA9100
             Row )t/09/D0                 p»o* 7 of
                                          Page   one18         iRttiaUt
                                                               Initials:                       yjos
                                                                                          FORM 3005    lAn
                                                                                                       1/01




                                                                                                Exhibit 2 p.7
Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 60 of 202
                                                                                                                 1


 either event, or If  If Lender acquires the Property under Section 22 or otherwise, otherwise. Borrower
 hereby assigns to Lender (a) Borrower's rights to any insurance
                                                               Insurance proceeds in an amount not
 to exceed the amounts unpaid under the Note or this Security Instrument,
                                                                        Instrument, and (b) any other
 of Borrower's rights (other than the right to any refund of unearned premiums paid by
 Borrower) under all insurance policies covering the Property, insofar as such rights are
 applicable to the coverage of the Properly. Lender may use the insurance proceeds either
 to repair or restore the Property or to pay amounts unpaid under the Note or this Security
 Instrument, whether or not then due.
 Instrument,
       6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's
  principal residence within 60 days after the execution of this Security Instrument Instrument and shall
  continue to occupy the Property as Borrower's principal residence for at least one year after
  the date of occupancy, unless Lender otherwise agrees in writing, which consent shall not
  be unreasonably withheld, or unless extenuating circumstances exist which are beyond
  Borrower's control.
                                                                               Inspections. Borrower
        7. Preservation, Maintenance and Protection of the Property; Inspections.
  shall not destroy, damage or impair the Property, allow the Property to deteriorate or
  commit waste on the Property. Whether or not Borrower is residing in the Property,               Properly,
  Borrower shall maintain the Property in order to prevent the Property from deteriorating or
  decreasing in value due to its condition. Unless it is determined pursuant to Section 5S that
  repair or restoration is not economically feasible. Borrower shall promptly repair the
                                                              damage, If
  Property if damaged to avoid further deterioration or damage.          if insurance or condemnation
  proceeds are paid in connection with damage to, or the taking of, the Property,       Property. Borrower
  shall be responsible for repairing or restoring the Property only if Lender has released
  proceeds for such purposes. Lender may disburse proceeds for the repairs and restoration
  in a single payment or In    in a series of progress payments as the work is completed. completed, If
                                                                                                      if the
  Insurance or condemnation proceeds are not sufficient to repair or restore the Property,
  Insurance                                                                                        Properly.
                                     Borrower's obligation for the completion of such repair or
  Borrower is not relieved of Borrowers
  restoration.
       Lender or its agent may make reasonable entries upon     uFK)n and inspections of the Property.
                                                                                                   Property,
 if it has reasonable cause,
 If                                                            Interior of the improvements on the
                            cause. Lender may inspect the interior
 Property. Lender shall give Borrower notice at the time of or prior to such an interior
 inspection specifying such reasonable cause.
        8. Borrower's Loan Application. Borrower shall be in default if,     if. during the Loan
                                                         entitles acting at the direction of Borrower
               process. Borrower or any persons or entities
  application process,
  or with Borrower's knowledge or consent gave materially false, misleading, or inaccurate
  information or statements to Lender (or failed to provide Lender with material information)
  in connection with the Loan. Material representations include, but are not limited to,
   representations concerning Borrower's occupancy of the Property as Borrower's principal
  residence.
           Protection of
        9. Protection               Interest in the Property
                        ol Lender's Interest        Property and Rights
                                                                   Rights Under this tills Security
  Instrument. If
  Instrument.   If (a) Borrower fails to perform the covenants and agreements contained in this
            Instrument, (b) there is
  Security instrument,               Is a legal proceeding that might significantly affect Lenders Lender's
  Interest in the Property and/or rights under this Security Instrument
 Interest                                                          Instrument (such as a proceeding
  In bankruptcy, probate, for condemnation or forfeiture, for enforcement of a lien which may
  In
                                       Instrument or to enforce laws or regulations), or
  attain priority over this Security Instrument



 SCACe
 SCA08   Rtv 09/77/00
         Rev 09/22/00                  PaQe Bar
                                       Page B of 18
                                                 16           inilialt
                                                              Initials   - V                  3006
                                                                                         FORM =5       1/01
                                                                                                       1/01




                                                                                                 Exhibit 2 p.8
    a              Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 61 of 202
            0“.^
            00                                                                                                                      i
                                                                                                                                    ;




              d

                     (c) Borrower has abandoned the Property,   Properly, then Lender may do and pay for whatever is
                     reasonable or appropriate to protect Lenders                              Properly and rights under this
                                                                    Lender's interest in the Property
                     Security Instrument,
                                Instrument, including protecting and/or assessing the value of the Property, and
                     securing and/or repairing the Property. Lenders  Lender's actions can include, but are not limited to:
                     (a) paying any sums secured by a lien which has priority over this Security Instrument;    Instrument; (b)
                     appearing in court; and (c) paying reasonable attorneys' fees to protect its interest in the
                                                                          Instrument, including its secured position in a
                     Property and/or rights under this Security Instrument,
                     bankruptcy proceeding. Securing the Property includes, but Is             Is not limited to, entering the
                     Property to make repairs, change locks, replace or board up doors and windows, drain
                     water from pipes, eliminate building or other code violations or dangerous conditions, and
                     have utilities turned on or off. Although Lender may take action under this Section 9,                    9.
                     Lender does not have to do so and is not under any duty or obligation to do so. It             It is agreed
                     that Lender incurs no liability for not taking any or all actions authorized under this Section
                     S.
                     9.
                         Any amounts disbursed by Lender under this Section 9 shall become additional debt of
                     Borrower secured by this Security Instrument. Instrument. These amounts shall bear interestInterest at the
                     Note rate from the date of disbursement and shall be payable, with such interest, upon
                      notice from Lender to Borrower requesting payment.
I                        If
                         If this Security Instrument
                                           Instrument is  Is on a leasehold,
                                                                   leasehold. Borrower shall comply with all the
                      provisions of the lease. If  If Borrower acquires fee title to the Property, the leasehold and the
                      fee title shall not merge unless Lender agrees to the merger in writing.
                          10.
                          10. Mortgage Insurance.
                                          Insurance. If If Lender required Mortgage Insurance
                                                                                          Insurance as a condition of
                     making the Loan,Loan. Borrower shall pay the premiums required to maintain the Mortgage
                      Insurance in effect. If,
                     Insurance                                                        Insurance coverage required by Lender
                                             If. for any reason, the Mortgage Insurance
                     ceases to be available from the mortgage insurer that previously provided such insurance
                     and Borrower was required to make separately designated payments toward the premiums
                     for Mortgage Insurance,
                                       Insurance, Borrower shall pay the premiums required to obtain coverage
                     substantially equivalent to'     to the Mortgage Insurance
                                                                             Insurance previously in effect, at a cost
                     substantially equivalent to the cost to Borrower of the Mortgage Insurance        Insurance previously in
                     effect, from an alternate mortgage insurer selected by Lender. If              If substantially equivalent
                     Morigage Insurance
                     Mortgage     Insurance coverage is not available, Borrower shall continue to pay to Lender the
                     amount of the separately designated payments that were due when the Insurance         Insurance coverage
                     ceased to be in effect. Lender will accept, use and retain these payments as a
                     non-refundable loss reserve in lieu of Mortgage Insurance.      insurance. Such loss reserve shall be
    r                non-refundable, notwithstanding the fact that the Loan is ultimately paid in full, and Lender
                     shall not be required to pay Borrower any interest or earnings on such loss reserve.
    LV, .
                      Lender can no longer require loss reserve payments if Mortgage Insurance     Insurance coverage (in the
                     amount and for the period that Lender requires) provided by an insurer selected by Lender
                     again becomes available, is obtained, and Lender requires separately designated payments
                     toward the premiums for Mortgage Insurance.  Insurance. IfIf Lender required Mortgage Insurance
                                                                                                                Insurance as a
                     condition of making the Loan and Borrower was required to make separately designated
                     payments toward the premiums for Mortgage Insurance,     Insurance, Borrower shall pay the premiums
                     required to maintain MortgageMorigage Insurance
                                                              Insurance in effect, or to provide a non-refundable
                                                                                                           non*refundable loss
                                       Lender's requirement for Mortgage Insurance
                     reserve, until Lenders                                         Insurance ends in accordance with any
                     written agreement between Borrower and Lender providing for such termination or until
                     termination is required by Applicable Law. Nothing in this Section 10               10 affects Borrower's
                     obligation to pay interest at the rate provided in the Note.
                     SCA09
                     SC-409       11/13/00
                              Rev 11/10N0                       Page B
                                                                Page 9 of 18
                                                                          16       Initials
                                                                                   Initials
                                                                                                  !            FORM 3005     1101
                                                                                                                             1A>1




                                                                                                                   Exhibit 2 p.9
             .y.   Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 62 of 202




        W'


                          Mortgage Insurance
                                      Insurance reimburses Lender (or any entity that purchases the Note) for
                    certain losses it may incur if Borrower does not repay the Loan as agreed. Borrower Is            is not
                    a party to the Mortgage Insurance.
                                               Insurance.
                                      insurers evaluate their total risk on all such insurance in force from time to
                          Mortgage Insurers
I                   time, and may enter into agreements with other parties that share or modify their risk, or
                    reduce losses. These agreements are on terms and conditions that are satisfactory to the
                    mortgage insurer and the other party (or parties) to these agreements. These agreements
                    may require the mortgage insurer to make payments using any source of funds that the
                    mortgage insurer may have available (which may include funds obtained from Mortgage
                    Insurance
                    Insurance premiums).
                          As a result of these agreements, Lender, any purchaser of the Nate,  Note, another insurer,
                    any reinsurer, any other entity, or any affiliate of any of the foregoing, may receive (directly
                    or indirectly) amounts that derive from (of     (or might be characterized as) a portion of
                    Borrower's payments for Mortgage Insurance,
                                                             Insurance, in exchange for sharing or modifying the
                    mortgage insurer's risk, or reducing losses. If    If such agreement provides that an affiliate of
                                                    insurer's risk in exhange for a share of the premiums paid to
                    Lender takes a share of the insurers
                    the insurer, the arrangement is often termed *captive
                                                                      'captive reinsurance?
                                                                                reinsurance.* Further
                                                                                               Further
                          (a) Any such agreements will not affect the amounts that Borrower has agreed to pay
                                    Insurance, or any other terms of the Loan. Such agreements will not increase
                     for Mortgage Insurance,                                                                       Irtcrease
                                                                      Insurance, and they will not entitle Borrower to
                     the amount Borrower will owe for Mortgage Insurance,
                    any refund.
                          (b) Any such agreements will not affect the rights Borrower has -• If    if any -• with respect
                                        Insurance under the Homeowners Protection Act of 1998 or any other law.
                    to the Mortgage Insurance
                    These rights may include the right to receive certain disclosures, to request and obtain
                                                        Insurance, to have the Mortgage
                    cancellation of the Mortgage Insurance,                            Mortgaffo Insurance
                                                                                                  Insurance terminated
                    automatically, and/or to receive a refund of any Mortgage Insurance  Insurance premiums that were
                     unearned at the time of such cancellation or termination.
                          11.
                          11. Assignment of Miscellaneous Proceeds; Forfeiture.
                                                                           Forielture. All Miscellaneous Proceeds are
                    hereby assigned to and shall be paid to Lender.
                           If the Property Is
                          If               is damaged, such Miscellaneous Proceeds shall be applied to
                    restoration or repair of the Property, if
                                                            If the restoration or repair is economically feasible and
                    Lender's security is not lessened. During such repair and restoration period, Lender shall
                    ha>ro the right to hold such Miscellaneous Proceeds until Lender has had an opportunity to
                    have
 I,                            sui^ Property
                    inspect such     Properly to ensure the work has been completed to Lenders    Lender's satisfaction,
                                          Inspection shall be undertaken promptly. Lender may pay for the repairs
                    provided that such Inspection
r'5r-
                    and restoration in a single disbursement or In   in a series of progress payments as the work is
                    completed. Unless an agreement is made in writing or Applicable Law requires interest to
                                                       Proceeds. Lender shall not be required to pay Borrower any
                    be paid on such Miscellaneous Proceeds,
                    interest or earnings on such Miscellaneous Proceeds. If         If the restoration or repair is not
                                                Lender's security would be lessened, the Miscellaneous Proceeds
                    economically feasible or Lenders
                                                                                 Instrument, whether or not then due,
                    shall be applied to the sums secured by this Security Instrument,
                    with the excess, if any, paid to Borrower. Such Miscellaneous Proceeds shall be applied in
                    the order provided for in Section 2.




                    SCA10   Rtv 09122103
                            Riv 03/22/00                 Page lOgf 18
                                                         P99« mod               Initials*
                                                                                lnitials•.(I •   • *»/    FORM 3005
                                                                                                          FORM 9005    1/DI
                                                                                                                       1101




                                                                                                                          p.lO0
                                                                                                                Exhibit 2 p.I
    Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 63 of 202




          In
           In the event of a total taking, destruction, or loss in value of the Property, the
     Miscellaneous Proceeds shall be applied to the sums secured by this Security Instrument, Instrument,
     whether or not then due, with the excess, if any, paid to Borrower.
           In the event of a partial taking, destruction, or loss in value of the Property in
          In                                                                                In which the
     fair market value of the Property immediately before the partial taking, destruction, or loss
     in value is equal to or greater than the amount of the sums secured by this Security
     Instrument immediately before the partial taking, destruction, or loss in value, unless
     Instrument
     Borrower and Lender otherwise agree in writing, the sums secured by this Security
     Instrument shall be reduced by the amount of the Miscellaneous Proceeds multiplied by the
     Instrument
                 fraction; (a) the total amount of the sums secured immediately before the partial
     following fraction:
     taking, destruction, or loss in value divided by (b) the fair market value of the Property
     immediately before the partial taking, destruction, or loss in value. Any balance shall be
     paid to Borrower.
           In the event of a partial taking, destruction, or loss in value of the Property in which the
           In
                                  Property immediately before the partial taking, destruction, or loss
     fair market value of the Properly
     in value is less than the amount of the sums secured immediately before the partial taking,
     destruction, or loss
                        toss in value, unless Borrower and Lender otherwise agree in writing, the
     Miscellaneous Proceeds shall be applied to the sums secured by this Security Instrument   Instrument
     whether or not the sums are then due.
          If
           If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that
     the Opposing Party (as defined in the next sentence) offers to make an award to settle a
                  damages. Borrower fails to respond to Lender within 30 days after the dale
     claim for damages,                                                                          date the
     notice isIs given, Lender is authorized to collect and apply the Miscellaneous Proceeds either
     to restoration or repair of the Property or to the sums secured by this Security Instrument,
                                                                                              Instrument,
     whether or not then due. 'Opposing Party'    Party* means the third party that owes Borrower
     Miscellaneous Proceeds or the party against whom Borrower has a right of action in regard
!    to Miscellaneous
         Mtscelianeous Proceeds.
          Borrower shall be in default if any action or proceeding, whether civil or criminal, is
     begun that,       Lender's judgment, could result in forfeiture of the Property or other material
              thaL in Lenders
                        Lender's interest in the Property or rights under this Security Instrument.
     impairment of Lenders                                                                    Instrument.
     Borrower can cure such a default and,  and. if acceleration has occurred, reinstate as provided In in
     Section 19,19, by causing the action or proceeding to be dismissed with a ruling that, in
r
     Lender's judgment, precludes forfeiture of the Property or other material impairment of
;    Lenders
      Lender's interest in the Property
                                  Property or rights under this Security Instrument.
                                                                            instrument. The proceeds of
     any award or claim for damages that are attributable
                                                     attribulabte to the impairment of Lender's interest
r    in the Property are hereby assigned and shall be paid to Lender.
            All
            AH Miscellaneous Proceeds that are not applied to restoration or repair of the Property
      shall be applied in the order provided for in Section 2.
          12. Borrower Not Released;
          12.                 fteieasedi Forbearance By Lender Not a Walser.
                                                                        Waiver. Extension of the time
     for payment or modification of amortization of the sums secured by this Security Instrument
                                                                                            Instrument
     granted by Lender to Borrower or any Successor in   In Interest
                                                            Interest of Borrower shall not operate to
                                                               Interest of Borrower. Lender shall not
     release the liability of Borrower or any Successors in Interest
     be required to commence proceedings against any Successor in Interest  Interest of Borrower or to
     refuse to extend time for payment or otherwise modify amortization of the sums secured by



     5CA1I
     SCA1I   Rav 11/09100
             Ray 11/03/00                     II of
                                         Page 11 cd 03
                                                    l8         111104 (511              FORM 3006:
                                                                                             d006 ' 1/01
                                                                                                    1/01




                                                                                             Exhibit 2 p.11
                                                                                             Exhibit   p.l 1
    Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 64 of 202

      isi



                                                                                                                      (
r


                     Instrument by reason of any demand made by the original Borrower or any
     this Security Instrument
                       Interest of Borrower. Any forbearance by Lender in exercising any right or
     Successors in Interest
                                     limitation. Lender's acceptance of payments from third persons,
     remedy including, without limitation,
     entities or Successors in     Interest of Borrower or in amounts less than the amount then due,
                                In Interest
     shall not be a waiver of or preclude the exercise of any right or remedy.
            13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower
            13.
                                       Borrower's obligations and liability shall be joint and several.
     covenants and agrees that Borrowers
     However, any Borrower who co-signs this Security Instrument   Instrument but does not execute the Note
     (a 'co-signer):
         'co-signeO- (a)(s) is                              Instrument only to mortgage, grant and convey
                            Is co-signing this Security Instrument
           co-signer's interest in the Property under the terms of this Security Instrument;
     the co-signers                                                                        Instrument; (b) is not
     personally obligated to pay the sums secured by this Security Instrument;      Instrument; and (c) agrees
     that Lender and any other Borrower can agree to extend, modify, forbear or make any
     accommodations with regard to the terms of this Security Instrument    Instrument or the Note without the
     co-signer's consent.
            Subject to the provision of Section 18, any Successor in Interest  Interest of Borrower who
      assumes Borrower's obligations under this Security Instrument   Instrument in writing, and is approved
                                         Borrower's rights and benefits under this Security Instrument.
      by Lender, shall obtain all of Borrowers                                                       Instrument
      Borrower shall not be released from Borrower's obligations and liability under this Security
      Instrument unless Lender agrees to such release in writing. The covenants and agreements
      Instrument
                          Instrument shall bind (except as provided in Section 20) and benefit the
      of this Security Instrument
      successors and assigns of Lender.
            14. Loan Charges. Lender may charge Borrower fees for services performed in
            14.
     connection with Borrower's default, for the purpose of protecting Lenders         Lender's interest in the
                                                      Instrument, including, but not limited to, attorneys'
     Property and rights under this Security Instrument,
             property inspection and valuation fees.
     fees, properly                                           in regard to any other fees, the absence of
                                                       fees, In
     express authority in this Security Instrument                          speciPtc fee to Borrower shall not
                                              Instrument to charge a specific
     be construed as a prohibition on the charging of such fee. Lender may not charge fees that
                                                      Instrument or by Applicable Law.
     are expressly prohibited by this Security Instrument
            If the Loan is subject to a law which sets maximum loan charges, and that law is finally
            If
     interpreted so that the interest or other loan charges collected or to be collected in                    In
     connection with the Loan exceed the permitted limits, then: (a) any such loan charge shall
     be reduced by the amount necessary to reduce the charge to the permitted limit; and (b)
     any sums already collected from Borrower which exceeded permitted.limits permitted limits will be refunded
     to Borrower. Lender may choose to make this refund by reducing the principal owed under
     the Note or by making a direct payment to Borrower. If                If a refund reduces principal, the
     reduction will be treated as a partial prepayment without any prepayment charge (whether
     or not a prepayment charge is      Is provided for under the Note). Borrower's acceptance of any
     such refund made by direct payment to*         to Borrower will constitute a waiver of any right of
     action Borrower might have arising out of such overcharge.
             15. Notices. All notices given by Borrower or -Lender
            15.                                                     Lender in connection with this Security
     instrument must be in writing. Any notice to Borrower in connection with this Security
     Instrument
     Instrument shall be deemed to have been given to Borrower when mailed by first class mail
     Instrument
     or when actually delivered to Borrower's notice address if sent by other means. Notice to
     any one Borrower shall constitute notice to all      atl Borrowers unless Applicable Law expressly




     SCAI2
     SCA12   Rtv 11/09/00
             Ftov U/09/D0                  Page 12 of 19
                                                      18           InitiBis:
                                                                   Initials                   FORU 3005
                                                                                              FORIA 300S    tfft
                                                                                                            1101




                                                                                                     Exhibit 2 p.I2
                                                                                                               p.l2
                           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 65 of 202


       ■''ii




                       '

                  ;r        requires otherwise. The notice address shall be the Property   Property Address unless Borrower has
                            de^nated a substitute notice address by notice to Lender. Borrower shall promptly notify
                            designated
               •17'          Letter of Borrower's change of address. If
                            Lender                                               If Lender specifies a procedure for reporting
                             Borrower's change of address, then Borrower shall only report a change of address through
                            Borrowers
                            that specified procedure. There may be only one designated notice address under this
                                       Instrument at any one time. Any notice to Lender shall be given by delivering it or
                            Security Instrument
                            by mailing it by first class mail to Lender's address stated herein unless Lender has
                            designated another address by notice to Borrower. Any notice in connection with this
                            Security Instrument
                                        Instrument shall not be deemed to have been given to Lender until actually
                            received by Lender. If     If any notice required by this Security Instrument
                                                                                                       Instrument is also required
                            under Applicable Law,  Law. the Applicable Law requirement will satisfy the corresponding
                                                                  Instrument.
                            requirement under this Security Instrument.
                                  16.
                                   16. Governing Law; Severability; Rules of Construction. This Security Instrument
                                                                                                                 Instrument shall
                            be governed by federal law and the law of the jurisdiction in which the Property is located.
                            All rights and obligations contained in this Security Instrument      Instrument are subject to any
                                                                                                                                        .   I
                            requirements and limitations of Applicable Law. Applicable Law might explicitly or implicitly
                            allow the parties to agree by contract or it might be silent, but such silence shall not be
                            construed as a prohibition against agreement by contract. In         In the event that any provision or
                            clause                       Instrument or the Note conflicts with Applicable Law,
                            dause of this Security Instrument                                                    Law. such conflict
                                                                                     Instrument or the Note which can be given
                            shall not affect other provisions of this Security Instrument
                            effect
                            e^ct without the conflicting provision.
                                                            Instrument; (a) words of the masculine gender shall mean and
                               As used in this Security Instrument:
                            indude corresponding neuter words or words of the feminine gender;
                            include                                                                      gender (b) words in the
  'f
                            singular shall mean and include the plural and vice versa; and (c) the word 'may''          may gives
                            sole discretion without any obligation to take any action.
                                   17. Borrower's Copy. Borrower shall be given one copy of the Note and of this
                                  17.
v.'                                    Instrument.
                            Security Instrument.
                                   18. Transfer of the Property or a Beneficial Interest
                                   18.                                                Interest In
                                                                                               In Borrower. As used in this
                                      18. -Interest
                            Section 18,    'Interest In      Property' means any legal or beneficial interest in the Property,
                                                     in the Property
                            including, but not limited to,   to. those beneficial Interests
                                                                                      Interests transferred in a bond for deed,
                            contract for deed, installment sales contract or escrow agreement, the intent of which is the
                            transfer of title by Borrower at a future date to a purchaser.
                                                                                      purchaser.
                                   If all or any part of the Property or any Interest
                                   If                                           Interest in
                                                                                          In the Property is sold or transferred (or
                            if Borrower is not a natural person and a beneficial interest in Borrower is sold or
                            transferred) without Lender's prior written consent, Lender may require immediate payment
                                                                                  Instrument. However, this option shall not be
                            in full of all sums secured by this Security Instrument.
                            exercised by Lender if such exercise Is     is prohibited by Applicable Law.
                                   If Lender exercises this option,
                                   If                          option. Lender shall give Borrower notice of acceleration. The
                            notice shall provide a period of not less than 30 days from the date the notice is given in
                            accordance with Section 15 within which Borrower must pay all sums secured by this
                            Security Instrument.
                                        Instrument. IfIf Borrower fails to pay these sums prior'    prior to the expiration of this
                            period, Lender may invoke any remedies permitted by this Security Instrument        Instrument without
                            further notice or demand on Borrower.




                            SCA13
                            scan        U/re/DO
                                    Rev 11/09/1:0                Peoe 13 of 16
                                                                 Page       IB          Initials:
                                                                                        Imtiilst'   \.O P         FORM 3005
                                                                                                                  FORM          1/01
                                                                                                                                1101




                                                                                                                                 p.l3
                                                                                                                       Exhibit 2 p.13
Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 66 of 202




        19. Borrowers
        19.               fU$^ to Reinstate
            Borrower's Right       Rei          AJtor Imisherafaaa.
                                               Ain              aSoa. tf If Borrower meets certain
 conditions. Borrower shall
 conditions,               sh^) have
                                 foave the
                                        Bie right
                                              tiffti b
                                                     to inane
                                                         iowe est   orcement of this Security Instrument
                                                                 enforcement                        Instrument
 discontinued at any time prior to the    toe earliest
                                                rarilp.^ atct (a) Uwe
                                                                    Ove days before sale of the ProperlyProperty
 pursuant to any power of sate sale contained
                                     oontaiaed is ia this
                                                     ties Security
                                                           Secerity Instrument;
                                                                       Instrument; (b) such other period as
 Applicable Law might specify for the   toe termination
                                             tenntaatioa of Borrower's right to reinstate; or (c) entry
 of a judgment enforcing this  thte Stonily
                                     SecsiHy Instrument.
                                                tostromenL ThoseThese conditions are that Borrower (a)
 pays Lender all sums which then   th^ weld
                                         would be     due under this Security Instrument
                                                  te dtte                           Instrument and the Note
     If no acceleration had occurred;
 as if                             ocoined; (b) cures cares any default of any other covenants or
 agreements; (c) pays all expenses incurredipcufred b  tn enforcing this Security Instrument,
                                                                                       Instrument, including.
                                                                                                      including,
 but not limited to,    reasonabte attorneys' fees, property inspection and valuation fees, and
                    to. reasonable
 other fees incurred for the purpose of protecting Lender's interest in the Properly      Property and rights
                         Instrument; and (d) takes such action as Lender may reasonably require
 under this Security Instrument
                   Lender's interest in the Properly
 to assure that Lenders                           f^perty and rightirights under this Security Instrument,
                                                                                                   Instrument,
 and Borrower's obligation to pay the sums secured by this Security Instrument,             Instrument, shall
 continue unchanged. Lender may require that Borrower pay such reinstatement sums and
 expenses in one or more of the following forms, as selected by Lender (a) cash; (b) money
 order (c) certified check, bank check, treasurer's check or cashiers         cashier's check, provided any
 such check is drawn upon an institution whose deposits are insured by a federal agency,
 instrumentality or entity; or (d) Electronic Funds Transfer. Upon reinstatement by Borrower,
                 Instrument and obligations secured hereby shall remain fully effective as if no
 this Security Instrument
 acceleration had occurred. However, this right to reinstate shall not apply In                In the case of
 acceleration under Section 18.  18.
        26.*Saie~^,
       '20:Sile  of Not Change of Loan ServicerServicer; Notice of Grievance. The Note or a partial
                                                            Instrument) can be sold one or more times
 interest in the Note (together with this Security Instrument)
 without prior notice to Borrower. A sale might result in a change in the entity (known as the
          Servicer^ that collects Periodic Payments due under the Note and this Security
 "Loan Servicer)
 'Loan
 Instrument and performs other mortgage loan servicing obligations under the Note, this
 Instrument
            Instrument,.and Applicable Law. There also might be one or more changes of the
 Security Instrument.and
 Loan Servicer unrelated to a sale of the Note. If           If there is a change of the Loan Servicer,Servicer.
 Borrower will be given written notice of the change which will state the name and address
 of the new Loan Servicer, the address to which payments should be made and any other
 information RESPA requires in connection with a notice of transfer or servicing. If                If the Note
 is sold
    said and thereafter the Loan Is    is serviced by a Loan Servicer other than the purchaser of
 the Note, the mortgage loan servicing obligations to Borrower will remain with the Loan
 Servicer or be transferred to a successor Loan Servicer and are not assumed by the Note
 purchaser unless otherwise provided by the Note purchaser.
        Neither Borrower nor Lender may commence, Join,          join, or be joined to any Judicial
                                                                                             judicial action
 (as either an individual litigant or the member of a class) that arises from the other party's
                                            Instrument or that alleges that the other party has
 actions pursuant to this Security Instrument
 breached any provision of, or any duty owed by reason of,                of. this Security Instrument,
                                                                                             Instrument, until
 such Borrower or Lender has notified the other party (with such notice given in compliance
 with the requirements of Section 15) of such alleged breach and afforded the other party
 hereto a reasonable period after the giving of such notice to take corrective action. If                      If
 Applicable Law provides a time period which must elapse before certain action can be
 taken, that time period will be deemed to be reasonable for purposes of this paragraph.



 SCA14   Rev 12/27/00                               16
                                         Page 14 of IS            Initial
                                                                  Initials   JiZ'                  a005
                                                                                              FORM MOS      1/01
                                                                                                            1/01




                                                                                                    Exhibit 2 p.14
                                                                                                              p.l4
    75
    Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 67 of 202




     The notice of acceleration and opportunity to cure aire given to Borrower pursuant to Section 22
     and the notice of acceleration given to Borrower pursuant to Section 18        16 shall be deemed to
                                             lake corrective action provisions of this Section 20.
     satisfy the notice and opportunity to take
            21. Hazardous Substances. As used in this Section 21: (a) "Hazardous Substances"
                                                                                           Substances'
     are those substances defined as toxic or hazardous substances, pollutants, or wastes by
     Environmental Law and the following substances: gasoline.  gasoline, kerosene, other flammable or
     toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials
     containing asbestos or formaldehyde, and radioactive materials; (b) 'Environmental Law'
      means federal laws and laws of the jurisdiction where the Property is located that relate to
     health, safety or environmental protection; (c) "Environmental
                                                               'Environmental Cleanup" includes any
     response action, remedial action, or removal action, as defined in Environmental Law; and
     (d) an 'Environmental Condition' means a condition that can cause, contribute to,                to. or
     otherwise trigger an Environment Cleanup.
            Borrower shall not cause or permit the presence, use, disposal, storage, or release of
      any Hazardous Substances, or threaten to release any Hazardous Substances, on or in the
      Property. Borrower shall not do, nor allow anyone else to do, anything affecting the
      Property (a) that is in violation of any Environmental Law, (b) which creates an
      Properly
     Environmental Condition, or (c) which, due to the presence, use, or release of a Hazardous
      Substance, creates a condition that adversely affects the value of the Properly.        Property. The
      preceding two sentences shall not apply to the presence, use,    use. or storage on the Property of
      small quantities of Hazardous Substances that are generally recognized to be appropriate to
.    normal residential uses and to maintenance of the Property (including, but not limited to,           to,
      hazardous substances in consumer products).
            Borrower shall promptly give Lender written notice of (a) any investigation, claim,
     demand, lawsuit or other action by any governmental or regulatory agency or private party
     involving the Property and any Hazardous Substance or Environmental Law of which
                             knowledge, (b) any Environmental Condition, including but not limited
     Borrower has actual knowledge.
     to, any spilling, leaking, discharge, release or threat of release of any Hazardous Substance,
     and (c) any condition caused by the presence, use or release of a Hazardous Substance
                                                   Property. If
     which adversely affects the value of the Property.        If Borrower learns, or is notified by any
     governmental or regulatory authority, or any private party, that any removal or other
     remediation of any Hazardous Substance affecting the Properly is necessary, Borrower shall
     remedlation
     promptly take all necessary remedial actions in accordance with Environmental Law.
     Nothing herein shall create any obligation on Lender for an Environmental Cleanup.
            NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as
      follows:
                Acceleration: Remedies. Lender shall give
            22. Acceleration;                            gtve notice to Borrower prior to acceleration
                                                            ^reement In
     following Borrower's breach of any covenant or agreement             In this Security instrument
                                                                                            Instrument (but
     not prior to acceleration under Section 18   18 unless Applicable Law provides otherwise). The
     notice shall                    default; (b) the action required to cure the default
              shad specify: (a) the default                                             default; (c) a date,
     not less than 30 days from the date the notice is     Is given to Borrower, by which the default
                                    failure to cure the default on or before the date specified in the
     must be cured: and (d) that (allure
     notice may result in acceleration of the sums secured by this Security Instrument Instrument and sale
              Property. The notice shall further
     of the Property.                                inform Borrower of the right to reinstate after
                                            furtiter Inform
     acceleration and the right to bring a court action to assert the non-existence of a default or
     any other defense of Borrower to acceleration and sate.  sate, II ttte default is not cured on or
                                                                    if the

     SCA15
     SCA1S   R«v 10/13/00
             Rev 10/13X0                  Pape
                                          Page 15 01 10
                                               iSol  IB          iniiiaJs;
                                                                 Initial                   FORM 3005    1/01
                                                                                                        1/01




                                                                                                Exhibit
                                                                                                Exhibit22 p.15
                                                                                                          p.I5
      Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 68 of 202




       before the date specified in the notice, Lender at Its           its option may require
                                                                                           rec|itire Immediate
                                                                                                     immediate payment
       in full
           fuli of all sums      soured by this Security Instrument
                          suim secured                             Instrument without further demand and may
                                  sale' and any other remedies permitted by Applicable Law. Lender shall
       invoke the power of eale'and
       be entitled to collect
                          coltect all expenses incurred in pursuing the remedies provided In                 in this Section
       22, including, but not      limited to, reasonable attorneys' fees and costs of title evidence.
                              notjimited
              If
               If Lende7,
                  Lender, invokes the power, of sale, Lender shall execute or cause Trustee          Trvstee to execute
       a written notice of the occurrence of an event of default and of Lender's election tortse                      to cause
       the  ,PropertyTtir be,sold. Trustee shall cause this notice to be recorded In
       the,Property.t^be.sold.                                                                         in each county in
       which any part of the PropertyProperty is located. Lender or Trustee shall mall        mail copies of the notice
       as prescribed by Applicable Law to Borrower and to the other persons prescribed by
       Applicable Law. ,Triistee,shill
                             ^Trustee , shall'give
                                              give public 'notice
                                                               notice; of sale to the persons and in the manner
       prescribed by Applicable Law. After the time required by Applicable Law, Trustee, without
r      demand on Borrower,
                        Borrower, shall sell the:Property
                                                 the,Property at public auction to the highest bidder at the
       time and place and under the terms designated In               In the notice of sale In   In one or more parcels
       and inIn any order Trustee determines. Trustee may postpone sale at                   of all or any parcel of the
       Property by public announcement at the time and               ar^ place of any previously scheduled sale.
       Lender or ItsIts designee may purchase the Property   Property at any sale.
                                                                                sate.
              Trustee shall
                         shad deliver to the purchaser Trustee's deed conveying the Property          Property without
       any covenant or warranty, expressed or implied. ‘The                  recitals In
                                                                       «Th^recital^    In the ,Trustee'rdeic
                                                                                                .TnistM'5~'de^    - lithill
                                                                                                                       shall be
                                                                                                                             faie
      '.^ma
      prima facie >vidence,of,,the,truth,of
                                        the ^truth, of ,thritatements
                                                       ^ (he. statements., made
                                                                             rad^thereil^^
                                                                                   ,ffiereiti, Trustee shall apply the
       proceeds of the sale in    In the following order: (a) to all expenses of the sale, Including,   Including, but not
       limited to, reasonable Trustee's and attorneys' fees; (b) to all sums secured by this Security
       Instrument;
       Instrument; and (c) any excess to the person or persons legally entitled to It.                 It
               23. Reconveyance. Upon payment of all sums secured by this Security Instrument,            Instrument,
        Lender shall request Trustee to reconvey the Property and shall surrender this Security
        Instrument
        Instrument and all notes evidencing debt secured by this Security Instrument              Instrument to Trustee.
I^7     Trustee shall reconvey the Property  Properly without warranty to the person or persons legally
        entitled to it.
                      It. Lender may charge such person or persons a reasonable fee for                     tor reconveying
                                                                                                                 reconveytng
        the Property, but only if the fee is paid to a third party (such          (sud) as the Trustee) for services
        rendered and the charging of the fee is permitted under Applicable Law. If                      If the fee charged
        does not exceed the fee set by Applicable Law, the fee is conclusively presumed to be
        reasonable.
               24. Substitute Trustee. Lender,
                                           Li^derral alas its option,
                                                              option7may
                                                                       may from time to   to'tjme   appoint^
                                                                                              time appoint      a
       succesOTf trustee , to _any_Tt^tee.
       successor                     any_Trustee „ appointed ’hereunder^
                                                                   _ hereunder_ by by,an
                                                                                       an ,. instrument ,.executed
                                                                                                             eThigeted „„and-
                                                                                                                           an d.
       acknowledged
       acknowledged. by,   by. Linder,
                               Lender and recorded in the office of the Recorder of the county in which
 i.
       the Property is located. The instrument shall contain the name of the original Lender,
       Trustee and Borrower, the book and page where this Security Instrument             Instrument is recorded and
       the name and address of the successor trustee. Without conveyance of the Property, the
       successor trustee shall succeed to all the title,          tille, powers and duties conferredconfetred upon the
      Trustee herein and by Applicable Law. This proCedure            procedure fortor substitution of trustee shall
       govern to the exclusion'of all other provisions for substitution.
               25. Statement of Obligation Fee. Lender may collect a fee not to exceed the
      maximum amount permitted by Applicable Law for furnishing the statement of obligation as
      provided by Section 2943   2843 of the Civil Code of California.




      SCAie
      SCAI6        (S/22/00
               Rev 09/22/1:0                      Pa0e le
                                                  Page 16 of IS
                                                             18              Initials:
                                                                             Sillies:    0                 Fc)ftle
                                                                                                           FORM 31:05
                                                                                                                   3006    1/01
                                                                                                                           1/01




                                                                                                                   Exhibit
                                                                                                                   Exhibit!2 p.16
                                                                                                                             p.l6
r    Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 69 of 202




             BY SIGNING BELOW,
                            BELOW. Borrower accepts and agrees to the terms and covenants contained in        I

                      Instrument and in any Rider
        this Security Instrument            Rider executed by Borrower and recorded with it.

        Witnesses:




                                                                                                  SeMf
                                                                 ONICA A. GO     ES                Borrower
                                                                                                   Borrower




                                                        5



                                                            r-
                                                        J        tV                                /
                                                                      ••
                                                                             •
I,



f




        SCAI7       12/27/00
                Rev 18/27/00            Page 17
                                        Papa \7 of
                                                of 18
                                                   18            initials'            FORM 3006        1/01
                                                                                                       1/01




                                                                                       Exhibit
                                                                                       Exhibit22 p.17
                                                                                                 p.l7
    Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 70 of 202




        state of
        State ed California,
                 California.                                                             ss:

               of MARIN
        County ot
                                 5,^co4                 Keli^ Raid, Negiztaj
                                                                    ^)6]a/uPuh\:
■




        On NOVerilber"                    before me,    g.eth                Pltb .c
                                                                                        personally appeared
        VERONICA A. GONZALES, AN UNMARRIED WOMAN




■




                                                                             , personally known to me
                                   basts of satisfactory evidence) to be the person(s) whose name(s)
        (or proved to me on the basis
        is/are subscribed to the within instrument and acknowledged to me that he/she/they
        executed the same in his/her/their authorized capacity(ies), and that by his/her/their
                                                                                           hts/her/their
        signature(s) on the instrument the person(s) or the entity upon behalf of which the person(s)
        acted, executed the instrument.
                             instrumem.

        WITNESS my hand and official seal.




    r             ^        OWCIAlS^                 [
                                                                    viee: re.:Lo                    '(Seal)
                                                                                                      (Seal)

        .        sonar
                           OFFICIALSEAL
                         KELU RED
                        PUBUC- Gamma CD
                    mammascounty
                               • iteena C
                Hy uenvralaa OqL        -•
                                      JeL    $002                                                                    \




        SCAtB
        SCAIB   Rev 10/17/00
                Riley I(V17/D0                      Page IS
                                                         IB al
                                                            e( IS
                                                               18       Initials
                                                                        11116111               FORM ARO
                                                                                                    »05   1M1
                                                                                                          1/01
                                                                                   [T




                                                                                                   Exhibit
                                                                                                   Exhibit 22 p.I8
                                                                                                              p.l8
           /      Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 71 of 202

                                                 3.z *1.*
                                           S<SnKfL£
                                           SCI




                                                      DESCRIPTION




     All that certain real property situate in the City of San Rafael, County of Mart.
                                                                                 Mam State of Carrfornia,
                                                                                       S&tsof CaCfon^a. described
     as follows:


     PARCEL ONE:

     BEGINNING at a point on tho Southeastorly
                                     Southeastoriy lino of the
                                                            tho cul do. sac, known as Rustic Way, as said cul-de-sac
                                                                    do-sac,                                  cuMe-sac
     is described in              tho City of San Rafael, recorded March 17,
                   In the Deed to the                                            1955 in Book 929 of Official Records,
                                                                            17,1955                           Records,
     at Page 29, Marin County Records, said point being the Southwesterly corner   comer of that certain parcel of land
     dasoibed in the Deed
     described           Peed from Marin Title Guaranty Company, a corporation, to Gregory S.          S, Lyon, et ux,
                                                                                                                     ux.
     recorded January 16, 16, 1962
                              1962 In
                                    in Book 1533                                                      Records, thence
                                             1533 of Official Records, at Page 354, Marin County Records,
     leaving said line of Rustic Way and running thence along the Southwesterly boundary line of said Lyon parcel
     South
     Soudi 54° 03' East 141.868
                            141.868 feet to the most Southerly corner thereof; thence leaving said Southwesterly
     boundary
     boimdary line and running South 56° 57   57' 40" West 144.627
                                                              144.627 feet
                                                                        feet: thence North 47° 45'
                                                                                                45* West 118.56
                                                                                                           118.56 feet
     to a point on the Easterly line of Rustic Way hereinabcnie
                                                     hereinabove referred to, thence along said lineTine of Rustic
                                                                                                            Rustic Way
     on a curve to the left with a ►adius
                                      radius of 140 feet for a distance of 77.756 feet
                                                                                     feet, thence North 29° 18' 40"
     East 12.14 feet, thence on a curve to the right with a radius of 20 feet for a distance of 18.158 feet, thence
     on a curve to the left with a radius of 45 feet a distance of 20.99 feet to the point of beginning.

     PARCEL TWO:

     AN EASEMENT for driveway purposes over the following described parcel:

     BEGINNING at a point on the Southwesterly line of the hereinabove described
                                                                         doscribed parcel, said point being distant
f:
     thereon South 47° 45' East 10.00 feet from the most Westerly corner thereof; thence along said
i-   Southwesterly line North 47° 45' West 10.00 feet to the most Westerly corner
                                                                               comer of the hereinabove described
     parcel; thence Southwesterly                             Gne of Rustic Way 15.00 fact to a
                      Southwestoriy along the Southeasterly line                                  o point, thence
     leaving said line of Rustic Way and running Easterly in a straight line to the point of beginning.




                                                                                                               p.l9
                                                                                                     Exhibit 2 p.19
                    Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 72 of 202
.•
 ■       >



             *                                                                                                                2006-0038789)
                                                                                                                             '2006-00387891
 -s
 I
                           REQUESTS) BY:
                 RECORDING REQUESTED
                 RECORDING
                 Trae
                 TITLE COURT SERVICE
                                     BY:                                                                                   Recorded
                                                                                                                           RecoJtltd
                                                                                                                       Official Records
                                                                                                                           County of
                                                                                                                                                 I
                                                                                                                                                 I
                                                                                                                                                   I REC FIE
                                                                                                                                                     RECFEE               itea
                                                                                                                                                                          18.80

 i               After
                 A     Recording. Return
                   Rer Recording, Return To:
                                         To:                                                                                 Mann
                                                                                                                             Pbrin                 I
 i                                                                                                                      MI
                                                                                                                        JQW C. 1111YER
                                                                                                                                TWYER              I
                                                                                                                       Assessor-Recorder
                                                                                                                       Rssessor-Recorder           I
 \                                                                                                                                                 I
                                - Mc/m, Ine.
                       TYustcc St
             Northwest Trustee Services, Inc.                                                                                             I DY
                                                                                                                                            08
 i
             505 N.
             505    Tostin Avenue, Suite 243
                 N. Tustin                                                                                          ei2:23P)l 2O-Jun-29%
                                                                                                                    812:23011 a»-Jun-28e6 1 Page 11 of 2
             Santa Ma,
             Santa Ana, CA 92705
                                                                                                                                   liillllllllllllllllllllill
                                                                                                                                 1111111111111111111111111111111111
                    3D491231
     !
     I




                                                                        UMITED
                                                                        LAM DID POWER OF ATTORNEY

 I                                 AtX MEN BY THESE
                            KNOW ALL                Tl tUSE PRESENTS: That Wells
                                                                              WcRs Fargo Bank
                                                                                          Banli NA,
                                                                                                NA., has made.
                                                                                                         made, constioned
                                                                                                               constituted and &opiate&
                                                                                                                               appoated, and
                                                                                                                                         tad by these
                 presents does
                          docs nuke,
                               make, constitute and appoint
                                                    qrpoint Stephen D. Routh
                                                                       Roulh and Lance
                                                                                 lance E.
                                                                                       R Olsen
                                                                                          Otseo of
                                                                                                of Routh
                                                                                                   Roulh Crabtree
                                                                                                         Qabtree Olsen, PS.3535
                                                                                                                         PS, 3535 Factor'.
                                                                                                                                  Factoria Blvd..
                                                                                                                                           Blvd., Suite
                       Beilevue. WA 98006; Stephen D. Ranh,
                  200, Bellevue,                            Routh, Richard
                                                                    Rkhaid L Crabtree and Richard
                                                                                             Rkhsrd N. tAtstrom
                                                                                                         Ultsbom ofof Routh
                                                                                                                      Roulh Crabtree,
                                                                                                                             Cnbtne, ape, 3310
                                                                                                                                            3510 Spoiled
                                                                                                                                                  Spaurd Raid,
                                                                                                                                                           Road.__
                              Anchorage, AK99303:
                  Suite 200, Anchorage.    AK.99503:fe{rSienm3n,      IQthy Taggart, Vomit
                                                       Jeff Strum, Kathy               Vontie Malligott,
                                                                                               McEnigoo. Todd Hendricks, and Becky Baker B^cr ofofHoniara,
                                                                                                                                                   Nonhwest Trusiii
                                                                                                                                                              tmg«'
 \               (%ma^ Inc.,
                 (Services,  btc., 3535 Fa
                                        Factoria Blyd., Suite 200,
                                           lai' Blvd.,        2p0,,I^ev^      WA 98000;
                                                                    Bellevue, WA   98^; and Otthe
                                                                                                Ckihe Cole,
                                                                                                      COle, Lupe Tabita
                                                                                                                  Tabha and Micelle
                                                                                                                              M kh^ Floyd of  ofNortMvest
                                                                                                                                                 Northwest Trustee
                                                                                                                                                             tnistee
 I                Sei^ecs. Inc., 503
                  Services,        505 N.
                                       N.Tustin                  243, Santa
                                          Tustin Avenue, Suite 243.   S«ua Any
                                                                            Ana, CA
                                                                                  CAOT^individuatly            mtjointly, Its
                                                                                       9270$, individually and notjointly. its Due
                                                                                                                               true and lawful attonwy
                                                                                                                                               attorney in fact
                                                                                                                                                           (bet for,
                             name, One
                  and in its name.  place and stead, and thy
                                                         fbr its use and benefit, for every act antornarily
                                                                                                customarily and reasonably necessary
                                                                                                                            oecesary and appropriate
                                                                                                                                           aj^iropriate fon
                                                                                                                                                        (bn

                                  cxeeolion, acknowledgment,
                             The execution,   acknowledgmenl. recording and delivery
                                                                                   dcUvery ofof beneficiary's
                                                                                                benefidaiy*t Non Military Affidavit.
                                                                                                                                 AfTldavii, Notice of of Default
                                                                                                                                                          Defauh
                       (Washington), Notice ofof Default and Election to Sell (Oregon), Ekneficlay's
                                                                                            Benenciary*s Declaration
                                                                                                           Dcdaraiion ofof Default (Alaska),
                                                                                                                                      (AtaskaX Verificatiors
                                                                                                                                                 Vertfications of
                                                          Substitutions of
                       Debt, and Appointments and/or Substitutiom         of Trustee wherein thedie above-tamed
                                                                                                     abovootmed prindpal        a the original or substituted
                                                                                                                     principal is
                       beneftciaiy or servicing
                       beneficiary     servking agent for the
                                                           (he beneficiary.
                                                               benenciaiy, Deeds to the(he Secretary
                                                                                            Sectetary of
                                                                                                      of Veterans Affairs.
                                                                                                                    AlEahs. Secretary of of Housing aid
                                                                                                                                                      and Lhban
                                                                                                                                                           Urban
                       Development. Deeds to Federal National Mortgage Association, and Deeds to Federal Home Loan            Loin Mortgage Corporation, m     lo
                       eoiTvcy properties in which the
                       convey                       (he Mortgage foreclosed secured a loan guaranteed
                                                                                               guamteed or insured by the department of      ofVeterans Albin
                                                                                                                                                          Aflatis
                       or Department ofof Housing and
                                                  snd Urban Development.
                                                              Development, Deeds and assignment
                                                                                          assipiment of
                                                                                                      of beneficial
                                                                                                         benefklal Interest
                                                                                                                    bilcrcst to the
                                                                                                                                flve Investor
                                                                                                                                     investor at
                                                                                                                                              on mortgage loans
                       io which Wells Fargo Bank
                       in                     Dank NA. isit the
                                                            (he basficiary
                                                                bctteiictary of
                                                                             of record of
                                                                                       of the Mortgage, post sale
                                                                                                              aak real property conveyance deeds to Federal
                                                                                                                                                         federal
                       National Mortgage Association or Federal IHome      Loan Mortgage Corporation, and
                                                                     Imre loan                            aitd any bond
                                                                                                                    borid necessary to lo effect
                                                                                                                                          cfTcet or support legal
                                                                                                                                                            kgal
                       tetion to gain possession of
                       action                    of any real property to which
                                                                          whkb Wells
                                                                                  Welts Fargo Boot
                                                                                               0^ N.A. has lawful ormershlp
                                                                                                                       ownership or claim to possession after .•
                       a foreclosure.

                 Giving and granting unto saidaaid ananey-to-fact
                                                    tRomey>itvfac( full power and authority to do and perform all and every as   act and thing whatsoever requisite
                 and necessary to be done to  toaaonqrlish                 as the princrpal
                                                 accomplish the foregoing es                 ibovonazned might
                                                                                  principal abovemamcd      mighi or could do as if  if penonaily                 fttll
                                                                                                                                        personally present, with DA
 I               powers  of substitution and reservation, hereby confining
                 pavers of
                           virtoe of
                 done by whim     of these presents.
                                                                  eonfinning ad
                                                                             and ratifying all that the principal's
                                                         undmigned fully acknovAedga
                                           present The undersigned
                                                                                                        principal’s attorney
                                                                           acknowledga and understands that
                                                                                                                    attontey In fact
                                                                                                                                bct shall lawfully do or cause to Le
                                                                                                            (hat said anomey-lrefart
                                                                                                                       anoTTiey4B>l8et Isis being granted authority
                                                                                                                                                                    be
                                                                                                                                                          authoriiy to
 (                        tumself or a business In
                 appoint himself                   ia with
                                                      which he has a pecuniaiy             trtistee to conduct foreclosures
                                                                     pecuniary interest as busts                foeclostires for Wells
                                                                                                                                  WeQi Fargo Bank N.A.  NA. crake
                                                                                                                                                             on a Gtr
                 prefti basis and has consulted indepandait
                 profit                           independari counsel
                                                              eounscl regarding are.
                                                                                same.
 j
 }
                              of this tinted
                 By exercise of        limited pour,
                                                power, the attomey(sHrefact
                                                            aaomey(s)-in*rsct shall indannify
                                                                                     indcmniiy Wells
                                                                                                Wefts Fargo Dank
                                                                                                             Bank NA.
                                                                                                                    NA from all aft claims,
                                                                                                                                    tUims, demands, suits,
                                                                                                                                                     suds, penalties or
                                         atterrdant losses, costs and expenses for any shirr:,
                 actions, and from all attendant                                        clsimi against, or losses or fiability
                                                                                                                     Gability of
                                                                                                                               of Wells
                                                                                                                                  Wefts Fargo Bank NA.
                                                                                                                                                    NA for any cause
                                   tame arise
                 to the extent the 13.111C arise out at
                                                     oC or result from,
                                                                  Oom, &Fault
                                                                        dcfoih in the
                                                                                   (he performance of,
                                                                                                   of. or the negligent perfoctnance         winful misconduct
                                                                                                                         performance of, or willful
                 regarding any obligation of  of the attomey(s)-in-faet
                                                     aiiofnc)<s)-in'(act under this power.

                      Gmited power of
                 This limited       of attorney shall be effective from the date of
                                                                                 of execution bast
                                                                                              hereof wtil.DBcarto
                                                                                                          Deceintrr 31, .2009jor sudi time as Wells
                                                                                                                         2009or such          Wefts Fargo
                                           rettokes it in writing.
                 Bank NA. or its successor revokes




                                                                                                                         THIS IS
                                                                                                                         THIS IS CERTIFIED TO SEA
                                                                                                                                              8E A TRUE COPY OF THE RECORDS
 !                                                                                                                                 OF THE MARIN COUNTY RECORDER
                                                                                                                                  ■OFTHEWARINCOUMTY
                                                                                                                                     •       DATE
                                                                                                                                             DATE ISSUED
 !
 !                                                                                                                           ■ ,. DEC 0 3 220199
 I
 !
                                                                                                                         BYi
                                                                                                                         BY                                               DEPUTY
                                                                                                                                                                          deputy

 t




                                                                                                                                                                                   13
                                                                                                                                                   ....."'Exhibit
                                                                                                                                                         Exhibit 4 p.l
                                                                                                                                                                   p.I
                            /
            Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 73 of 202
                                           y




                                                                                  -.
                           /                                           I
                       /
                       /
                  /
                /
                / IN WITNESS WI
                             Wl IEREOF,
                                lEREOF, Ractutel
                                        Rachiel Inendrickson-Drowder hu hereunto
                                                  lendacksonItrowder has bcnunto set
                                                                                 act biaher
                                                                                     hli/hcr hand
                                                                                             hmd aid
                                                                                                  and sal
                                                                                                      seal this
                                                                                                           ihU I11I di
                                                                                                                    (h day
                                                                                                                       dsy of,
                                                                                                                           Qf, May. 2006.


                                                                  Weib Fargo
                                                                  Wells

                                                                  Signed:     .
                                                                          name:
                                                                  Printed arm             Rachael Ilendrickson-Brovder
                                                                                          Rubel   Hendrkkson-OrGvwler
                                                                  Title
                                                                  Title:                       Pfcsident Loan Documentation
                                                                                          Vice President
i-T
I


        STATE OF                IOWA                              )
        COWTYOF
        COUNTY OF               POLK                              )
    I
                    This 6Is CO
                             to MOP/
                                ccitiiy that on
                                             oh the
                                                die t11I th
                                                         ih day of,
                                                                of. May. 2006, before me, a notary public in and for the State of of IOWA, personally
                                                                                                                                           penonalty
                   Rachael Hendrickson-Browder,
        appeared Roland      llcodriekMa*Brewder. whose name is signed to the foregoing. foregoing, and who is known to me, acknowledged
                                                                                                                                acknowledge before me
                                                                                                                                                    me on
                      sOic, being Wormed
        this day that solit,       mformed of of the contain
                                                      contents thong
                                                                 thereof, abe
                                                                          i/he executed the foregoing document
                                                                                                       doeument uu Vice President
                                                                                                                           Present Loan Decorations.)
                                                                                                                                         Documentatioo of
        Weill Fargo
        Wells  Nrgo Bank N.A..
                             RA., voluntarily
                                    Tohmtarily for and as the act of of said corporation,
                                                                              corporetjaa, acting in said moray,
                                                                                                          capacity, aufonsaid.
                                                                                                                    as aforesaid.
                   Given under my hand this I1 Ilih dayof,
                                                 th day          2006.
                                                        of, May, 2036.




                               »i;;V
                                           ANfiSWHLSOM
                                           ANNE
                                       Commtzrn
                                                     NELSON
                                       Commbsicn Number
                                                     NuntSw716743
                                                            716743
                                         r.tyOcmmisclonEiTircs
                                                                                       LAP AdADE-•, --
                                                                                       4           for
                                                                              Notary public in and for.
                                         My  Ccnur !on Ecte3
                                              Llsy £B,
                                              ritzy, £3.2C03
                                                        2008                     cornmission anoint
                                                                              My commission    etplits:




    I


    i

    !
    i




                                                                                                                                                                 ‘
                                                                                                                                                                 I




                                                                                  2
                                                                                  2
                                                                                                                                               - Exhibit 4 p.2
                 Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 74 of 202

                                                                                                                 MIIIIIIIIUIIIMIIIII
                                                                                                               1111111111111111111111111111111111
c    4   t
                                                                                                          x201
                                                                                                          (;5<a i a
                                                                                                                  i=001
                                                                                                                    —0g>i ssuse.-
                                                                                                               Recorded
                                                                                                               Rewrded
                                                                                                          Official Records
                                                                                                                          ssBp;}

                                                                                                                               1
                                                                                                                                J)
                                                                                                                               I REC FEE       le.ea
                                                                                                                                               18.60
             RECORDING REQUESTED BY                                                                            County of       j
                                                                                                                 Karin
                                                                                                                 Kane          l
             AND WHEN RECORDED MAIL TO:                                                                   RICHARD N. EDSON
                                                                                                          RICHIRD     EENSOH  i
                                                                                                          Assessor
                                                                                                          fissessor-Reccrder
                                                                                                                   -Recorder   I
                                                                                                            County Clerk      I
             Wells Fargo Home Mortgage                                                                                        f RS
             3476 Stateview Blvd.                                                                        89:294)1
                                                                                                         89:e9ftM 21-tar
                                                                                                                  Rl-Har-eCll
                                                                                                                        -2011 1 Page I1 of 1
                                                                                                                                           1
             MAC#X7801-014
             MAC   # X7801.014
                Mil). SC 29715
             Ft Mill,


             File No. 7023.90962
             He                                              100737816.CA.BR
                                                 Title Order 100737816-CA-BFI                        MiN No.
                                                                                                     MIN



                                            ASSIGNMENT OF DEED OF TRUST
             FOR VALUE RECEIVED, jhe     ur\dersfgned hereby grants, assigns and transfers
                                     the undersigned                             transf^Jo_to _
                __ iJ.srBank~
                   U.S:Bank National "Association,       successorTrustee
                                        Association, as successor             to" Wachovia Bank)
                                                                      Trustee tEWach-gria    Bank*!^
             Nitioal
             National Association, as,Trustee
                                      Trustee forMSSTR
                                               for.MSSTR 20044
                                                          2004-1)

              all beneficial interest under that certain Deed of Trust dated 10126101,
                                                                               10/26/01, executed by
             (yeronica_A.^G^nzaiMi an unmarried woman to Fidelity
             yeronica_k_Goniala                                   Fidelity National Title Insurance
                                                                                           Insurance
                               trustee; and recorded 11/21/01,
             Company, as Trustee;                      11/21/01. as Instrument
                                                                    instrument No. i200170078364
                                                                                    (2ppi}00]^Ji@ of
              Official Records in the County Recorder of MARIN County, California.

                               (36TOSfI^AY.$AN
             Property Address: (36                        CA 94901
                                                  RAFAlCTCA^aOl-
                                   RUSTIC WAY SAN RAFAEL,

             TOGETHER with the     Jightio have_reconveyed,_InAWhole
                                the^rightjo have.reconveyed.^in^hole or in
                                                                        In part the real property
             described therein. feffityfiVacrid @T;) of
                                                              120-11
             iff^iyi?ajerg2i/Ti;
             LEffettivTdatr2/21/1t                                          Wells Fargo Bank, NA, as successor by
                                                                            merger to Wells Fargo Home Mortgage, Inc.,
                                                                                                               Inc., es
                                                                            by Northwest Trustee Services, Inc.,     as Attorney
                                                                            In Fact recorded moms
                                                                            In               6/20/06 as Inst.
                                                                                                        Inst. 2006-0038789
                                                                                                              20064038789

                                                                                                          feeiC)4,—
                                                                               R^ecca A. Baker, Assistant Vice President
                                                                           By: Rdbeena                         PresldenL
             STATE OF WASHINGTON                            )
                                                           )ss
             COUNTY OF KING                                 )
                       II certify that II know or have satisfactory evidence that Rebecca
                                                                                   Rrbccca A. Baker is the person who appeared
                                                                                                                         oppeared before
                                                         (hc/she) signed this instrument,
             me, and said person acknowledged that (he/she)                                                   (hc/she) was authorized to
                                                                              instnimcnt, on oath stated that (he/she)
             execute the instrument end and acknowledged
                                            acknowlcdgt^ it as the Attorney In In Fact of Wells Fargo B.
                                                                                                      B^k,IS N.A. to be the free and
                               ^ch party fbr
             voluntary act of such          for the uses and purposes mentioned in in/^e
                                                                                      j e instrument.
                      7/24 AN
             Dated: 712-A  A                           mitt/
                                                        11117%,
                                                N$1."      4os‘
                                                             sea           Notary
                                                                           No . Public in and To
                                                                                              'o         State of W shin_ •n
                                            44,      ....
                                                     erivar     0 4,       Rest ing
                                                                      |V
                                       to

                                       to
                                                                       S  Mv appointment expires t^
                                                                       si My                             i9SfJS74nm

                                       -tt.••                     4- ste
                                                # a
                                               l an       WAS

                                               "ifaiiii    gggg




€)                                                                                                                                            p.l
                                                                                                                                    Exhibit 5 p.1
                       Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 75 of 202
      •           #10443
           SUP/rw #10443
« t
          -State of Texas
          'State                                               Deed of Trust Note
                                                                                                      FHA #493-443132-7-748
                                                                                                          #493-443132-7-748


            40,150.00
          $ 40,150.00                                                                                             Houston
                                                                                                                  Houston                      , Texas.
                                                                                                                  August 11
                                                                                                                  August  11                      19 .88
                                                                                                                                                . 19
          For value received, the undersigned prd^
           UNION      STATE
           UNION STATE MORTGAGE •MORTGAGE
                                              p • 31
                                                 ®
                                                                              ^e•   FULL
                                                                                                                                                  or
                                                                                                                                          the sum of
           FORTY THOUSAND ONE HUNDRED FIFTY AND NO/100                                                                    Dollars ($ 40
                                                                                                                                     40,150.0^
                                                                                                                                        / 150 . OCS


          with interest at the rate of . • '  ten
                                              ten                                                 per centum (    10.00^®) ° °7 per
          annum on the unpaid balance, interest payable monthly as it accrues, both principal and interest to be pa
                                                                                                                 paid       thee °O
                                                                                                                  lid° ;attt2       ffipcc
                                                                                                                                  ofHcc er
          of UNION :STATE
          of                STATE MORTGAGE CORPORATION
          *0
          in     Houston, Texas
                 Houston;                                                                                                                 •
          in monthly installments ofof THREE HUNDRED FIFTY TWO AND 35/100                     35/100-----------------------------------
          DoIIare ($ . 352.35
          Dollars      352.35 ) each, including interest, one on the first day of each month hereafter <x)mmcncing
                                                                                                               commencing on the first day
               October
          of October             ,  195gand
                                    198Band   continuing  until the principal and interest are fully paid, except that the final payment of
          principal and interest, if not sooner paid, shall be due and payable on the first day of      September, 2018
                                                                                                        September,           2018         ,

             If default be made In
             If                  in the payment of
                                                 of any installment under this note, and if the default is not made good prior to the due date
          of the next such installment, at the option of
                                                       of the holder, this note shall become immediately due and payable without notice and
          the lien given to secure its payment may be foreclosed. Failure to exercise
                                                                                 exerdse this option shall not constitute a waiver ofpf the right
                                                                                          prindj^ and interst shall bear interest from maturity
             exerdse in the event of any subsequent default. All past due installments of principal
          to exercise
                                                                                                 or is collected through
          at the above rate. If this note is placed in the hands of an attorney for collection, of               th'rou^ the Probate Court or
                                                                                         promise<s) to pay reasonable attorney's
          the Bankruptcy Court or through other legal proceeding, the undersigned promise(s)                           attorney’s fees.

            Hie undersigned and all endorsers, and all persons liable or to become liable on this note, waive demand, protest and notice
            The
                                                                                                                         haeof.
          of demand, protest and nonpayment and consent to any and all renewals or extensions in the time of payment hereof.

            This note is secured by Deed of Trust of even date herewith, executed by the undersigned to
                               SAM U. PRUITT,                                               Tru5tee(s), conveying property as follows:
                                                                                            Trustee(s),


                       Lot 23,
                       Lot  23, in
                                in Block
                                    Block 7,
                                          7, of
                                             of RUSHWOOD,
                                                RUSHWOOD, SECTION
                                                          SECTION 2,
                                                                   2, an
                                                                      an addition
                                                                          addition
                       in Harris
                       in  Harris County,
                                   County, Texas,
                                           Texas, according
                                                  according to
                                                            to the
                                                               the map
                                                                    map or
                                                                         or plat
                                                                            plat
                       thereof, recorded in Volume 218,
                       thereof,                      218, Page
                                                          Page 103
                                                               103 of
                                                                    of the
                                                                       the Map
                                                                            Map
                       Records of
                       Records  of Harris
                                    Harris County,
                                           County, Texas.
                                                   Texas.




               2323 Union
               2323 Union Mill
                          Mill Road Road
                           (Address)
                           (Address)
                                                                                      OSCAR       BATTIsT JR.
                                                                                                          JR
               Houston, Texas
               Houston, Texas                       77067
                                                    77067
                                                                                      OSCAR          IS,              ■ X
                                                                                             A-1-4- 01 ocfiL-41.660
                                           (Address)


                                           (Address)
                                                                                      ANGELA L.            DAVIS
                                           (Address)
                                           Oda:Tress)




                femi Is used In connection
           This form            connsetlon with
                                           wllh deeds
                                                deads of trust Insured under the oRe>(0‘four family provisions of the
                                                                             die one-to-four                          Natlonai Housing Act.
                                                                                                                  tho National         Act
          Previous Editions am
                            are Obsolete                                                                                       HUD-89181
                                                                                                                               HUD^ISI (4-64
                                                                                                                                         (4-84 Edition)
                                                                                                                                        CPR 203.17(a)
                                                                                                                                     24 CFR
                                                                                                                                        Reprinted 6-85
                                                                                                                                                  6-8S
          <^^•1 (Ix)
          C-1   (TX)    (8B0II
                        180011
              TM                                             MORTGAOE CORMS
                                                        VMP MORTGAGE
                                                        vkiP                  1313)293-8100 • 18001521.7291
                                                                      FORMS • 1313129101GO    (800)921-7291                                   Exhibit 6 p.l
                                                                                                                                              Exhibit6pA
                Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 76 of 202

                      PAY
            RECOURSE PAY                                       Payto(otnef
                                                              Pay          orderofof
                                                                     Mclorder
  WITHOUT RECOURSE
 WITHOUT                                                                          Corporation.
                                                                       Morte80eCorporation.
                                                              Rooter Mortgage
  TO
 TO   THE
     THE   ORDER
          ORDER   OF
                 OF                                                         Con)or8tiof).without
                                                                 IdduioanaCorporation.
                                                              0§&oulaana                          reooufS9>
                                                                                          withoutrecourse.
  STERLING MORTGAGE
 STERLING              CORPORATION
             MORTGAGE CORPORATION
                                                                               (formerlyFoster
                                                                         ine.(formerly
                                                               Jdlfflor.Inc.                    Mortgago
                                                                                         FosterMortgage
                                                               6drporallon.aaTexas
                                                              Corporation.              Corporation)
                                                                                 TexasCorporation)
                          CORPORATION
                                                                    3y: bkOr.o)e. b.
  UNION STATE
 UNION          MORTGAGE CORPORATION
         STATE MORTGAGE                                           ay:
                                                                               Owens.Vice
                                                                    SisnoS.8.Owens.
                                                                  Dint'                     President
                                                                                       VicePresident
       xitr-LA-A-Lt
             LEUNG
  KATHERINE LEUNG
 KATHERINE                                       1-17         Rog to the eider of
                                                                                       Corporation.
                                                                             MortgagoCorporation.
                                                              NolitinaHtutt Mortgago
  PRESIDENT
 PRESIDENT                                                    "OW mousse.
                                                                                CoipOTStien.
                                                              PeotterkS Corporation.
                                                              e           Cientenation
          WITHOUT  RECOURSE
           WITHOUTRECOURSE                                         jaw Sle

         PAY  TOTHE
          PAYTO            OF
                     ORDEROF
                 THEORDER                                          cyCIONSCia•


                  CAPITAL MORTGAGE,
      GREENWICH CAPITAL
      GREENWICH                      INC
                          MORTGAGE, INC


 STERLING MORTGAGE
STERLING            CORPORATlOiv
          MORTGAGE CORPORATIC                                       PAY     THEORDER
                                                                         TOTHE
                                                                     PAYTO           OF
                                                                               ORDERQF
                                                                     MidnrststBank
                                                                     4iiIidF{r Bank
 SY
BY      find    A...a---
                 -     ,( 11--1.1---
       Emily J.
       Emily J.      ton/^
                    to     Assistant Vice
                         , Assistant      President
                                     Vice President                     RECOURSE ___
                                                             WITHOUTRECOURSE
                                                             WITHOUT
                                                               NatiefikBsne
                                                              Nab     Bog k4rtgage  Corporation
                                                                            i^rlgsgeCorporation

                                                                     11      1/9/1
                                                                     DANIEL  F. HE;l!A!i^S
                                                                      DXN!ELF.HE     AMS
                                                                     SR. VICE
                                                                     SR.       PRESIDENT
                                                                         VICE PCIESIDENT

      WITHoutimmit                                        PAID      THE ORDER OF
                                                                 TOTHE
                                                           paid TO
      PAYTOTHdoumuN                                                      ORDER OF
      Law MORTGAGE   CORPORATION
           MORTGAGE CORPORATION                           i^ mOUT RECOURSE*"
                                                          WITHOUT RECOURSE
                Capital 104:,,,
      Greenwich Capital
      Greenwich                           inc.
                                         Inc.             MidFirst Bankk
                                                          MidRrstBan

      By ‘72,
            0e-et
                 7            PRESIDENT
                                                          UZ e M. Haumesser
                                                         Vic^reside nt
         MARY C.
         NARY            VICE PRESIDENT
                 LAWSHE, VICE
              C. LAWSHE,                                 Vice resident


             WITHOUT RECOURSE
             WITHOUT   RECOUPvSE
            PAY TO THE  ORDER OE.
            PAY TO TtiE ORDER  OF.


                           CORPORATION
                           CORPORATION
       FOSTER

  By
  By.                      Rinn
                  Frances Flinn
                  Frances
             Assistant
             Assistant Vice-Presidentt
                       Vice-Presiden




                                                                                                           p.2
                                                                                                Exhibit 66 p.2
                                                                                                Exhibit
                     Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 77 of 202

               RECOURSE PAY
      WITHOUT RECOURSE
      WITHOUT           PAY                                           Pay to
                                                                      Ply    meorder of
                                                                          to intf     of
      TO THE ORDER
              ORDER OF
                    OF
                                                                5
                                                                5     Posdr  Mortgage Corporation.
                                                                      Poster Mortptge Corporation,
      TO THE                                                         .8 Louisan* Corporation,
                                                                     .8 LOuilina              without reeourM.
                                                                                  Corporation.without reCOunat
    2 STERLING
    2           MORTGAGE CORPORATI
      STERLING MORTGAGE            ON
                         CORPORATION
                                                                     Jointer, Inc.
                                                                     Jolnor.       (formerly Foster Mortgago
                                                                              Inc. (lormerty        Mortgage
                                                                     Corporation,     Texas Corporation)
                                                                     Corporation. a Texas   Corporation)
1           STATE MORTGAGE CORPORATI
      UNION STATE
      UNION                          ON
                           CORPORATION
                                                                         Oy:
                                                                         Mane 8.
                                                                         Otono          Vice President
                                                                                 Owens. Vice
                                                                               & Owens,      President

                                              2-
      KATHERINE LEUNG
      KATHERINE LEUNG                        c7                       awn% Novo
                                                                  6 NiHonaiane
                                                                  0             Mortgage Corporation,
                                                                    Hationatant Mortgage Corporation.
      PRESIDENT
      PRESIDENT                                                     *Mout iMourao.
                                                                    wthout Mauna
                                                                      ftatetMoftGOQO OerporaUor).
                                                                            ManoinCOrPontiOn.
                                                                      tiawwiiaOo  rgoraaon ^
                                                                      t Lotiontorgotion
           WITHOUT RECOURSE
                   RECOURSE
                 THE ORDER OF
          PAY TO THE       OF                                                taa
                                     INC                                          WiL.^iH»gctt^8B»Prat
                                                                             Iltitat
     3 GREENWICH
     3 GREENWICH CAPITAL MORTGAGE,
                           MORTGAGE, INC



                       CORPORATIM
     STERLING MORTGAGE CORPORATI
     STERLING                    Ok                                           PAY TO THE ORDER OF
                                                                                               12F
                                                                         7   MidRrst^Bank
                                                                             ■MlriFIr Bank
     BY
     BY     Emily J.     i     ton, Assistan
                             ^torv^                 President
                                    Assistantt Vice President
                                                                                RECOURSE
                                                                     WITHOUT RECOURSE
                                                                      Natiorf sBanc
                                                                      Nab             rtgage Corporaiion
                                                                               Banc Mortgage Corporation

                                                                    By
                                                                                         HELLAMS
                                                                                      F. HELLAMS
                                                                              DANIEL F.
                                                                              SR. VICE PRESIDENT
                                                                              SR.



      4
        rMaaVi
        PIATAVIIN21%P!
        ',QATAR .MORTGAGE
      4 igSI^    MORTGAGE CORPORATIO
                          CORPORATIONN
                                                                - !AID    THE ORDER
                                                                  PAID TO THE       OF
                                                                              ORDER OF
                                                                WITHOUT RECOURSE
                                                                         Sank
                                                                MidFtrst Bank
                                                                MidFirst
                                   Inc.
                          Mortga , Inc.
        Greenwich Capital Mortga^,
          BY L72-7-e,
                    ,—                                                                       §Ud4L
                                                                SU8
                                                                 uzyme M.    IHaurnesser
                                                                          M. Haumesser
                                   PRESIDENT
                   C. LAWSHE, VICE PRESIDENT
              MARY C.                                           Vice^reslde  nt
                                                                Vice • resident


                 WITHOUT RECOURSE
                 WITHOUT                                            Already stamped
                                                                            stamped and
                                                                                      and
                                  OF.
                           OrtoER OF
                       THE OCDER
                    I0 THE
                 M TO
                PM                                                  ready for the next bank.
                                                                                       bank.

                               CORPORATION
                               CORPORATION
            FOSTER
                     /
       By                      Fhnn "
                      Frances Flinn
                      Frances
                 Assistant
                 Assistant Vice-Presidentt
                           Vice-Presiden




                                                                                                                 p.3
                                                                                                      Exhibit 66 p.3
                                                                                                      Exhibit
     Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 78 of 202

                                                                  1111211101111111111311111111101110
                                                                   2018-0024544!
                                                                   2018-002454t
                                                          Recorded                  II REC FEE                 23.00
                                                      Official Records               |
                                                          County of                 II SB2
                                                                                       SB2 HOUSING             75.00
                                                                                                               75.00
APNNo.;010>101^8
APN   No.: 010-101-38                                       Marin                   Ii DA FRAUD FEE            10.00
                                                                                                               10.00
Recording requested by:                                       N. BENSON
                                                      RICHARD N.                     |
Quality Loan Service Corp                             Assessor-Recorder              I
                                                        County Clerk
                                                        County                       1
When recorded mail to:                                                      1 MM
Quaii^ Loan Service Corporation
Quality                                              02:20PM /10-J‘21-201&,
                                                     02:28PM  10-^lr20lC II Page 1
                                                                                 1 of 4
                                                                                      4
411 Ivy Street
               92101
San Diego, CA 92101



        CA-17-797674-BF
TS No.: CA-17-797674-RF                                                                        Recorder^ use
                                                                     Space above this line for Recorder's
Order No.: 8737232
         Address:f36 RUSTIC WAY,
Property Address:'36        WAY/SANRAFAEU'C^^^
                                 SAN RAFAEJZOC 94901


                             IMPORTANT NOTICE
                  NOTICE OF DEFAULT AND ELECTION TO SELL
                           UNDER DEED OF TRUST
NOTE: THERE IS A SUMMARY OF THE INFORMATION IN THIS DOCUMENT ATTACHED TO THE
                                                                         § 2923.3)
   COPY PROVIDED TO THE MORTGAGOR OR TRUSTOR (Pursuant to Cal. Civ. Code §
                           ft::
                           tt
                            Vain: E                              vaLio
                                        INFORMACI6n DE ESTE DOCUMENTO
      NOTA: SE ADJUNTA UN RESUMEN DE LA INFORMACION
  TALA: MAYROONG BUOD NGNGIMPORMASYON                           NAKALAKIP
                            IMPORMASYON SA DOKUMENTONG ITO NA NAICALAKIP
LUXIY:
URI                    BAn TRINH BAY TOM
    Y: KEM THEO DAY LA BAN           T6m LUOC
                                         LU'OC YE
                                               Vt THONG TIN TRONG TAI LlEU NAY                  LIEU NAY
IF YOUR PROPERTY IS IN FORECLOSURE BECAUSE YOU ARE
BEHIND IN YOUR PAYMENTS, IT MAY BE SOLD WITHOUT ANY
COURT ACTION, and you          you may
                                    may have the legal right to bring your account in good standing
                   yotir past due payments plus permitted costs and expenses within the time
by paying all of your
permitted by law for reinstatement of your account, which is normally five business days prior to
the date set for the sale of your property. No sale date may be set until approximately 90 days
from the date this Notice of Default may be recorded (which date of recordation appears on this
               amount is
notice). This amount   is $444,292.88
                           $444,292^ as of 7/9/2018 and will increase until your account becomes
current.
       While your property is in foreclosure, you still must pay other obligations (such as
insurance and taxes) required by your note and deed of trust or mortgage. If    If you fail to make
future payments
future payments onon the
                     the loan,
                          loan, pay
                                pay taxes on the property, provide insurance on the property, or pay
other obligations as required in the note and deed of trust or mortgage, the beneficiary or
mortgagee may insist that you do so in order to reinstate your account in good standing. In
addition, the beneficiary or mortgagee may require as a condition of reinstatement that you
provide reliable written evidence that you paid all senior liens, property taxes, and hazard
insurance premiums.
       Upon your written request, the beneficiary or mortgagee will give you a written itemization
of the entire amount you must pay. You may not have to pay the entire unpaid portion of your
                       fiiU payment was demanded, but you must pay all amounts in default at the
account, even though full
time payment is made. However, you and your beneficiary or mortgagee may mutually agree in
writing prior to the time the notice of sale is posted (which may not be earlier than three-months




                                                                                                          p.l
                                                                                                Exhibit 7 p.1
    Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 79 of 202




TS No.: CA-17-797674-BF

after this Notice of Default is recorded) to, among other things, (1) provide additional time in
which to cure the default by transfer of the property or otherwise; or (2) establish a schedule of
payments in order to cure your default; or both (1) and (2).
       Following the expiration of the time period referred to in the first paragraph of this notice,
unless the obligation being foreclosed upon or a separate written agreement between you and
your creditor permits a longer period, you have only the legal right to stop the   ftie sale of your
property by paying the entire amount demanded by your creditor.
       To find out the amount you must pay, or arrange for payment to stop the foreclosure, or if
your property is in foreclosure for any other reason, contact:

                 National Association, as Trustee, successor in interest to Wachovia Bank,
                                       for MSSTR
      National Association, as Trustee for MSSTR 2004-f)
                                                    2004-1)
      C/0
      CIO  Quality Loan Service  Corporation
      411 Ivy Street
                     92101
      San Diego, CA 92101
      619-^45-7711
      619-645-7711

      If you have any questions, you should contact a lawyer or the governmental agency which
may have insured your loan. Notwithstanding the fact that your property is in foreclosure, you
may offer your property for sale provided the sale is concluded prior to the conclusion of the
foreclosure.
      Remember, YOU MAY LOSE LEGAL RIGHTS IF YOU DO NOT TAKE
PROMPT ACTION.
      NOTICE IS HEREBY GIVEN: That the undersigned is either the original trustee, the duly
appointed substituted trustee, or acting as agent for the trustee or beneficiary under a Deed of
               10/26/2001, executed by cVERONIC&A._GONZALES,
Trust dated 10/26/2001,                   vVERONICA„ A. .GONZALES, AN UNMARRIED
WOMAN, as Trustor, to secure certain obligations in favor of WELLS FARGO HOME
                                                 Tl/21/2001,^ as Instrument No. 2001;0078369,
MORTGAGE, INC., as beneficiary, recorded ,11/21/2001?                              2001^078369,
of Official Records in the Office of the Recorder of MARIN County, California describing land
therein: as more fully described in said Deed of Trust
      Said obligations including 1 1 NOTE(S) FOR THE ORIGINAL sum of $600,000.00, that the
beneficial interest under such Deed of Trust and the obligations secured thereby are presently
held by the beneficiary; that a breach of, and default in, the obligations for which such Deed of
Trust is security has occurred in that payment has not been made of:
       The installments of principal and interest which became due doe on 9/1/2010, and
       aU subsequent installments of principal and interest through the date of this
       all
       Notice, plus amounts that are due for late charges, delinquent property taxes,
       insurance premiums, advances made on senior liens, taxes and/or insurance,
       trustee's fees, and any attorney fees and court costs arising from or associated
                              efibrts to protect and preserve its security, all of which
       with the beneficiaries efforts
       must be paid as a condition of reinstatement, including all sums that shall
              throu^ reinstatement or pay-off. Nothing in this notice shall be
       accrue through
       construed as a waiver of any fees owing to the Beneficiary under the Deed of
       Trust pursuant to the terms of the loan documents.




                                                                                         Exhibit 7 p.2
    Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 80 of 202




TS No.: CA-17-797674-BF
TSNo.:  CA-17.797674-BF
       That by reason thereof, the present beneficiary under such deed of trust, has executed and
delivered to said duly appointed Trustee, a written Declaration of Default and Demand for same,
and has deposited with said duly appointed Trustee, such deed of trust and all documents
evidencing obligations secured thereby, and has declared and does hereby declare all sums
secured thereby immediately due and payable and has elected and does hereby elect to cause the
trust property to be sold to satisfy the obligations secured thereby.
                                                                 thereby,      ___ ___ ________
       Pursuit to the attached
       PursuanTEthe       attac^d Declaration,
                                      D^l^tion,'^the              seTyicCT^d^i|r^
                                                   the mortgage servicer  declares thta it has contacted;
                                                                                            as contacted:
tiie borrower, tried with due diligence_,
the                                  diligence^to.contact the.borrpwer^^
                                               to contact the,             jeqmred by,,California
                                                               borrower as Jequired  by.Califpmia.Civil;
                                                                                                   Civil;
Code § 2923.55 or,
C6deT§,2923.55     or §,2923,5,
                       § 2923.5^ or is otherwise exempt from the requirements of § 2923.55 and
§2923.5. ......................... .
§2923.5.
       If you have previously been discharged through bankruptcy, you may have been released
of personal liability for this loan in which case this letter is intended to exercise the note holders
right’s against the real property only.
right's

QUALITY
QUALITY MAY
        MAY BEBE CONSIDERED
                 CONSIDERED AA DEBT
                               {DEBT COLLECTORS
                                     COLLECTOR^ ATTEMPTING
                                                ATTEMPTING TO
                                                            TO
COLLECT A DEBT
COLLECT A DEBT AND
                AND ANY
                    ANY INFORMATION
                        INFORMATION OBTAINED
                                     OBTAINED WILL
                                              WILL BE
                                                   BE USED
                                                      USED FOR
                                                           FOR
THAT
THAT PURPOSE.
     PURPOSE.

Dated: V ey b     6                                              Coi
                                            Quality Loan Service Co      mj




                                                     Ariel CaMIto,
                                                 By: Arid     1 o, A       Secretary




                                                                                             Exhibit 7 p.3
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 81 of 202




                                 `DECLARATION
                                  PECLAMTION OF COMPLIANCE
                                       (CaliformaCna
                                       (California CS Code
                                                      Co    ^on
                                                        -di Sea    2923.5S(c)j
                                                               iol72923.55(4

              Borrower(s):
              Borrowers): vYERONICA   GONZALES
                           VERONICA A GONZALES.

                             36 RUSTIC WAY
        Property
        PropCTty Address:
                             SANRAFAELCA
                             SAN           94901
                                 RAFAEL CA 94901


The undersigned,
    undersigaed, as an authorized agent or employee of the mortgage servicer named below:de
                                                                                   heloWj^d^^s   that: .
                                                                                          —clams that

        1.1. IN TheThe mortgage
                         mortgage servicer
                                    servicer has
                                               has _contacted
                                                     contact^ ^the „ hou/el'
                                                                     ix>rrower) pursuant to California Civil Code
              §2923.55(b)(2) to "assess
                                 “ass^ the borrower's
                                             borrower’s financial situation and explore options for the borrower to
              avoid foreclosure".
                    foreclosure”. Thirty (30) days,
                                              da)% or more, have passed since the
                                                                                fiie initial contact was made.

        2. 0Q The mortgage servicer has exercised due diligence to contact
                                                                      coirtact the borrower
                                                                                   bonower pursuant to California
           Civil Code §2923.55(f)
                        §2923.55(0 to "assess
                                         “assess the
                                                 fiie borrower's
                                                      borrower’s financial situation and explore
                                                                                         oqjlorc options for the
                                foreclosure”. Thirty (30) days, or more, have passed since these due diligence
           borrower to avoid foreclosure".
           efforts were satisfied.

        3. 0Q No contact was required by thefoe mortgage servicer because the
                                                                            foe individual(s) identified above did
                    foe definition of "borrower"
           not meet the               “borrower” pursuant to subdivision (c) of California
                                                                                Califonua Civil Code §2920.5.

           O The requirements of California
        4. Ej                       Califonua Civil Code §2923.55 do not apply
                                                                          ^ly bee-Rase
                                                                                because the
                                                                                          foe loan is not secured
                                                        “owner-occupied” residential real property as defined by
           by a first lien mortgage or deed of trust on "owner-occupied"
           California Civil Code §2924.15(a).


          foat this declaration is,acrurite
I certify that                    'acciual^^mpl^      - and supported by competent and reliable evidence which
                                          —,`aCorimlete
                                              c                                                             vfoich the
inbr^gc
jla
mort        SCT^*^ has reviewed to substantiate the
            servicer                                foe borrower's
                                                         borrower’s default
                                                                    defoult and the right to foreclose, including the
                                                                                                                   foe
borrower’s loTuistatis
borrower's   loa^status and
                         andlo^infonnation.
                             lorn information.
                                                                                             ^WeDsF^p
                                                                                             Webs FgkrWa,         N.^


                                                                  By:
                                                                Name:               Laura Rodriguez
                                                                 Title:          VP Loan Documentation
                                                                 Date:                  4/29/16


    itA) V3
053iWlV3
053




                                                                                                  Exhibit 7 p.4
    Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 82 of 202

                                                                               muumnommucammiu
                                                                                2019-0005575
                                                                                2019-0005575
                                                                     Recorded                     R£C FEE
                                                                                                I REC                     17.00
                                                                                                                          17.00
                                                                 Official Records
                                                                     County of                    SB2 HOUSING
                                                                                                I SB2                     75.00
                                                                                                                          75.00
Recording requested by:                                                Marin                    I DA FRAUD FEE            10.00
                                                                                                                          10.00
Quality Loan Service Corp.                                         SHELLY SCOTT
                                                                 Assessor-Recorder
When recorded mail to:
                                                                          Cleric
                                                                   County Clerk
Quality Loan Service Corporation                                                      AO
2763 Camino Del Rio South                                       12:31FM 26-Feb-2019
                                                                12:31PM                    1 of 2
                                                                        26-Feb-2019 I Page 1    2
San Diego, CA 92108




TS No. CA-17-797674-BF
TSNo.  CA-I7-797674-BF                                                      SPACE ABOVE THIS LINE
                                                                                             LIKE FOR RECORDER'S USE
Order No.: 8737232


                                            TRUSTEE’S SALE
                                  NOTICE OF TRUSTEE'S
NOTE: THERE IS
            IS A SUMMARY OF THE INFORMATION
                                 INFORMATION IN THIS DOCUMENT ATTACHED TO THE
   COPY PROVIDED TO THE MORTGAGOR OR TRUSTOR (Pursuant
                                                 (Pureuant to Cal. Civ. Code 2923.3)
                              : *Xfcgt--tingow
                                          ^ TeW EA-1011 SM
                                                        ii.1 .29-rAi7F VOW*
       NOTA: SE ADJUNTA UN RESUMEN DE LA INFORMACION DE ESTE DOCUMENTO
    TALA: MAYROONG BUOD NG IMPORMASYON
                             IMPORMASYON SA DOKUMENTONG   ITO NA NAKALAKIP
                                             DOKUMENTONGITO
Llf1.1
LUU Y: ICEM
       KEM THEO DAY
                 DAY LA BAN TRINH BAY TOM
                                      t6m LUQC
                                          LUOC VE
                                               Vt THONG TIN TRONG TAI
                                                                  TAl LIEU
                                                                      L1$U NAY

                                                  10/26/2001. UNLESS YOU TAKE
YOU ARE IN DEFAULT UNDER A DEED OF TRUST DATED 10/26/2001.
ACTION TO PROTECT YOUR PROPERTY, IT MAY BE SOLD AT A PUBLIC SALE. IF YOU NEED
AN EXPLANATION OF THE NATURE OF THE PROCEEDING AGAINST YOU, YOU SHOULD
          LAWYER.
CONTACT A LAWYER

A public auction sale to the highest bidder for cash, cashier's check drawn on a state or national bank, check drawn
by state or federal credit union, or a check drawn by a state or federal savings and loan association, or savings
association, or savings bank specified in Section 5102
                                                    S102 to the Financial Code and authorized
                                                                                      authori^d to do business in this
state, will be held by duly appointed trustee. The sale will be mad;
                                                                made, but without covenant or warranty, expressed or
implied, regarding title, possession, or encumbrances, to pay the remaining principal sum of the note(s) secured by
the Deed of Trust, with interest and late charges thereon, as provided in the note(s), advances, under the terms of the
Deed of Trust, interest thereon, fees, charges and expenses of the Trustee for the total amount (at the time of the
initial publication of the Notice of Sale) reasonably estimated to be set forth below. The amount may be greater on
the day of sale.

BENEFICIARY MAY ELECT TO BID LESS THAN THE TOTAL AMOUNT DUE.

Trustor(s):        VERONICA A. GONZALES, AN UNMARRIED WOMAN
Recorded:          11/21/2001 as Instrument No. 2001-0078369
                   11212001                                  of Official Records in the office of the
                   Recorder of MARIN County, California;

Date of Sale:      3/27/2019 at 1:00
                                1:00 PM
Place of Sale:     At the San Rafael City Hall, 1400
                                                 1400 5th
                                                      Sth Avenue, San Rafael, CA 94901. Outside at the
                   Southwest Corner
                              Comer of the City Hall
Amount of unpaid balance and other charges: $920,435.46
The purported property address is:    36 RUSTIC WAY, SAN RAFAEL, CA 9490194901
Assessor's
Assessor’s Parcel No.: 010-101-38




                                                                                                                   p.l
                                                                                                         Exhibit 8 p.1
     Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 83 of 202



TSNo.;
TS No.: CA-17.797674-BF


NOTICE'TO’POTENTlALTBipbERS:
NOTICETTO:        POTENTIAL BIDDERS: If        If you are considering bidding .on    on this property
                                                                                               proper^ Mien
                                                                                                         ii^ youyou
                                                                                                              you should
                            risks involved in bidding at a trustee
understand that there are 't-iski                            triistee auction.
                                                                      auction.^You
                                                                               Ora will be bidding on a lien, not on th; the
property itself. Placing the highest bid at a trustee auction'      tOes not automatically, entitle you to free and clear:
                                                         auction'does                                                  clear
ownership of thZthe property. You should also be aware Matta-
                                                          that the lien being auctioned'
                                                                               auctioned off may be a jtmior         If y^
                                                                                                        junior lien. If you
are the highest bidder at the auction, you are or may be responsible for paying off all liens senior to     tht lien being,
                                                                                                          tothc
auctioried off,
auctioned   offi before you can
                             c^ receive clear title to the property. You are encouraged to investigate the existence,
                                                            Ais property by contacting the county recorder's
priority, and size of outstanding liens that may exist on this                                       recorder’s office or a
title insurance company, either of which may charge you a fee for this information. If      If you consult either of these
resources, you should be aware that the same lender may hold more than one mortgage or deed of trust on the
property.

NOTICE TO PROPERTY OWNER:     OWNER; The sale date shown on this notice of sale may be postponed one or more
times by the mortgagee, beneficiary, trustee, or a court, pursuant to Section 2924g of the California Civil Code. The
                                                   posq>onements be made available to you and to the public, as a
law requires that information about trustee sale postponements
                                            If you wish to learn whether your sale date has been postponed, and, if
courtesy to those not present at the sale. If
applicable, the rescheduled time and date for the sale of this property, you may call 800-280-2832 for information
               trustee’s sale or visit this Internet
regarding the trustee's                     Internet Web site http://www.qualityloan.com, using the file number
assipied to this foreclosure by the Trustee: CA-17-797674-BF. Information about postponements that are very short
assigned
in duration or that occur close in time to the scheduled sale may not immediately be reflected in the telephone
infonnation or on the Internet Web site. The best way to verify
information                                                verily postponement information is to attend
                                                                                                  anend the scheduled
                                                                                                            sch^uled
sale.

      undersized Trustee disclaims any liability for any incorrectness of the property address or other
The undersigned                                                                                       odter common
designation, ifif any, shown herein. IfIf no street address or other common designation
                                                                             destzsiiot' is shown, directions to the
location of the property may be obtained by sending a written request to the beneficiary within 10 days of the date of
first publication of this Notice of Sale.

                                                   if the Trustee is unable to convey title, the Purchaser at the sale shall
If the sale is set aside for any reason, including if
If
be entitled only to a return of the monies paid to the Trustee. This shall be the Purchaser's
                                                                                           Purchaser’s sole and exclusive
remedy. The purchaser shall have no further recourse against the Tnistor,     Trustor, the Trustee, the Beneficiary, the
Beneficiary’s Agent, or the Beneficiary's
Beneficiary's                  Beneficiary’s Attorney.

if you have previously been discharged through bankruptcy, you may have been released
If                                                                                       relied of personal liability for
this loan in which case this letter is intended to exercise the note holders right's
                                                                             right’s against the real property only.

QUALITY MAY BE CONSIDERED A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT AND
ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

Date: 212.512-Ori                                  Quality Loan Service Corporation
                                                                     Rio South
                                                   2763 Camino Del Rio
                                                   San Diego, CA 92108                         ,
                                                   619-645-7711 For NON SALE information only
                                                   Sale Line: 800-280-2832
                                                   Or Login to: http://www.qualityloan.com
                                                   Reii|^tement
                                                   Re'                  (866L^-771]
                                                          tement Line: (866           Ext 5318
                                                                                 7711 Ext


                                                        11
                                                                    ^^rvi^^ Corp.
                                                                            Corp. by:
                                                                                  by: Ronald
                                                                                      Ronald Alonzo,
                                                                                             Alonzo, Assistant
                                                                                                     Assistant
                                                   S^retary
                                                   S  retary




                                                                                                              Exhibit 88 p.2
                                                                                                              Exhibit    p.2
   Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 84 of 202

     t                                                                         IMO 'if Ell I,Iii 0111111111111
                                                                               wiiiiiiiiiiiiimiii
                                                                               '2019:i0pi4975j
                                                                               2019=0014975)
                                                                      Recorded                   I   BSC TEL
                                                                                                     RISC rax       20.00
                                                                  official Records
                                                                  Official Reoozda               1   TAX          3195.55
                                                                      County of
                                                                              o£                 I   HORF
                                                                                                     BORT           20.00
                                                                        !Latin
                                                                        M^ia                     I   SUSVSY HOMBRE
                                                                                                     SURVEY  MOBOMB 10.00
                                                                                                                    10.00
                                                                    5RBU.Y SCOTT
                                                                    SEE=    soon                 I
                                                                  Assessor-Recorder
                                                                  Assessor-Raeordar
 Kecardiflg tequesedby
 Recording  ttqutscPby:                                             County Clerk      I
                                                                                      I NH
                                                                                        MB
M Arnett:an
Rat Amerfcan Mortgage
             Moftgm Seldom
                      SoMom                                              03TlUy72019 | Page 11 of 3
                                                                 02:41FM 0374Iay72019
                                                                 02:41M4
 Wben (ccorM        to:

 JP Morgan
    Morgin Chase Bank, N. A.
 3415 Vbion Dr.
 3415Vb{onDr.
 Cotumbus, OH 43219
 Columbus,

             suteniems to the address given
 Forward tax statements               ^ven above
                                            ^ove


  TSNo.a
  TS No.                                                                              SpiGc above this
                                                                                      Space       Otis hot
                                                                                                       UfXktrrcconkfs
                                                                                                           fin record:a use
  Order No..



                                      Trustee's Deed Upon Sale
  A.P.Ni019401-36
  A.P.N.:OtO>101-U

        UNDERSIGHED GRANTOR DECLARES:
  THE UNDERSIGNED
  The grantee herein WASNT the faxbsWig bmflci^.   beneficiary.
  The amount of the unpaid debt together with costs was:                                                   $917,791.66
                                                                                                           3917,791.66
                           gnmec at
  The amount paid by the grantee     It the
                                        d>e trustee
                                            mmee sale was:                                               SI.030,iaOJM)
                                                                                                         51,030,100.00
  Ihe
  The documentary    transit
                     transfer tax is: County:   $1,133.55
                                                Slfl33bS5 City: 53,067.00
                                                                $2,063.00                                    53,19555
                                                                                                             »,I9&SS
       propeny b
  Said property is in the City
                          Ci^ of.          RAFAEL. County of MARIN
                               of SAN RAFAEL,

  QUALITY.LOAN.SERVICE
  QUALITY:LOAN                    CORP<HlATION ^.Thist^
                    :SERVICE'CORPORATION                                                                   TVust
                                                       as ;fluster., (whereas so designated In the Deed of Trust
                                                             Thisiee) does hereby GRANT and CONVEY to:
  hereunde more particularly described or as duly appointed Trustee)
  hereunder

 1^IFMorgnTc^^^        N.'a^
  ,1p Morpa Chase Bank PCA`.

  (bofCH) called Grantee)
  (herein        Oramee) but without covenant or  w warranty, expressed ot   u^li^ all right title and interest
                                                                          or implied,                           conveyed
                                                                                                       Interest coavqrcd
                                      onder the Deed of Trust in and to the property situated in the county
  to and now held by it as Trustee ander                                                             munty of MARIN,
  State    Califoiata, described aas follows;
  Stale of California,               follows:

  PARCEL ONE:BECINNINC            POIFTT ON THE SOUTHEASTERLY LINE OF THE CUL-DE-SAC,
           ONEtBEGlNNINC AT A POINT                                                 CUL^E-SAC,
                                    CUL^E-SAC IS
  KNOWN AS RUSTIC WAY, AS SAID CUL-DE-SAC          IS DESCRIBED ININ THE DEED TO THE CITY OF   OP
  SAN RAFAEL, RECORDED MARCH It,     17, 1955 IN
                                              IN BOOK 919
                                                        929 OF OFFICIAL
                                                                OFHCIAL RECORDS, AT PAGE 29,
  MARIN COUNTY RECORDS, SAID POINT BEING THE SOUTHWESTERLYSOUTHWEBTERLV CORNER OF THAT
  CERTAIN PARCEL OP LAND DESCRIBED IN          IN THE DEED FROMPROM MARIN TITLE GUARANTY
  COMPANY, A CORPORATION, TO GREGORY S. LYON, ET UX, RECORDED JANUARY 16,                  1962 IN
                                                                                       16.1962  IN
                  OFFICUL RECORDS, AT PACE
  BOOK 1533 OF OFFICIAL                        PAGE 354, MARIN COUNTY RECORDS, THENCE
  LEAVING SAID LINE OF RUSTIC WAY AND RUNNING THENCE ALONG THE SOUTHWESTERLY
  BOUNDARY LINE OF OP SAID LYON PARCEL SOUTH 54°       54» OF
                                                           03* EAST 141.86$
                                                                     141468 FEET TO THE MOST
  SOUTHERLY CORNER THEREOF; THENCE LEAVING SAID SOUTHWESTERLY BOUNDARY LINE
  AND RUNNING SOUTH 56°S6» 57'
                           ST an
                               40" WEST 144.627
                                          I44A37 FEET; THENCE NORTH 47°      45* WEST 118.56
                                                                         47« 45'      II&56 FEET
  It) A POINT ON THE EASTERLY LINE OF RUSTIC WAY
  TO                                                WAV HEREINABOVE REFERRED TO, THENCE




                                                      Exhibit 11
                                                                                                            Exhibit 9 p.1
                                                                                                            Exhibit   p.l
  Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 85 of 202




ALONG SAID LINE
              UNE OF RUSTIC WAYWAV ON A CURVE TO THE LEFT WITH A RADIUS OF 140 FEET
FOR A DISTANCE OF 77.756
                      77.7S6 FEET,
                             PCCT, THENCE NORTH 29°
                                                  29« 18'
                                                      18' 40" EAST 12.14 FEET, THENCE ON A
CURVE TO THE RIGHT WITH A RADIUS OF 20 FEET FOR A DISTANCE OF 1&158    18.158 FEET, THENCE
ON A CURVE TO THE LEFT WITH A RADIUS OF 45 FEET A DISTANCE OF 20.99 FEET TO THE
POINT OF BEGINNING. PARCEL TWO: AN EASEMENT FOR DRIVEWAY PURPOSES OVER THE
FOLLOWING DESCRIBED PARCEL: BEGINNING AT A POINT ON THE SOUTHWESTERLY LINE
OF THE HEREINABOVE DESCRIBED PARCEL, SAID POINT BEING DISTANT THEREON SOUTH
47'' 45'
47°                       PROM THE MOST WESTERLY CORNER THEREOF; THENCE ALONG
     45* EAST 10.00 FEET FROM
SAID SOUTHWESTERLY LINE   UNE NORTH 47°4r> 45'
                                           45* WEST 10.00
                                                     taOO FEET TO THE MOST WESTERLY
CORNER OF THE HEREINABOVE DESCRIBED PARCEL; THENCE SOUTHWESTERLY ALONG
THE SOUTHEASTERLY LINE OF RUSTIC WAY 15.00 FEET TO A POINT, THENCE LEAVING SAID
LINE OF RUSTIC WAY AND RUNNING EASTERLY IN        IN A STRAIGHT LINE TO THE POINT OF
BEGINNING.

This conveyance is made in compliance with the terms and provisions of the Deed of Trust           Tni^ executed by
VERONICA A. GONZALES, AN UNMARRIED WOMAN, as trustor, dated 10/26/2001,                 10/26/2001. and recorded on
11/21/2001 as Instrument No.
11/21/2001                   Na ,2ppi*0p78369
                                  2001-0078369 of Official Records in the    Ote office of the Recorder of MARIN,
                                      po>vers vested in the Trustee designated in the Deed of Trust
California, under the authority and powers                                                         Trua or as the duly
appointed trustee, default having occurred under the Deed of Trust pursuant to the Notice of Breach and Election to
                                                       insmimeni no 20184024544,
Sell under the Deed of Trust recorded on 7/10/2018, instrument        20I8<0024544, of Official
                                                                                         OfOeia} records. The Trustee
                                                           applic^e statutory requirements of the State of California
                                                 vridt all applicable
of record at the relevant time having complied with
                                                                                           Defiuilt and Election to Sell
                                                                               Nmice of Default
and performed all duties required by the Deed of Trust including sending a Notice
       ten/thiny days after its recording and a Notice of Sale at least twenty
within ten/thirty                                                                    pruu* to the Sale Date by certified
                                                                        twen^ days prior
               pre«paid to each
mail, postage prepaid      eadt person cniHled to notice in compliance with California Civil Code 2924b.
                                poson entitled

                                                                         which was recorded in the office of the
OefouH occurred as set forth in a Notice of Default and Election to Sell wbidi
Defauft
Recorder of said County.

                         r^arding the mailing of copies of notices or the publication of a copy
All requirements of law regarding                                                          cofty of the Notice of
Default or the personal
               persond delivery of the copy of the Notice   Defisult and the posting
                                                   Nmice of Default                   publicatim of copies of the
                                                                             p^ng and publication
          &le have been complied
Notice of Sale           comidied with.
                                   widi.



                                            f/d1C0
                                            fJtnoo submit;
                                                     otaifti tab
                                                              tMs docurentst
                                                                   doomrtf br
                                           mentoacin as a aimless for dinkel
                                            osnaderos
                                            cgwnleyeon»    ants. fitaDO has rest ,
                                                                 ranCOheswl
                                          aomined tiiridaomeNbNb
                                         ,ggwned     (his dmsAt for fls
                                          scOeieaw or erMet
                                         lele
                                            pws n
                                                         eiNt. If ant
                                                 ieerptopetty
                                                not
                                                                  OM uponif
                                                               d• S he
                                                     pmp^dcsedted
                                                                           filssto
                                                                         bmin.
                                                                                to




                                                                                                          Exhibit 9 p.2
   Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 86 of 202




     proper^ was sold by said Trustee at public auction
Said property                                      ai^on on 31274019
                                                               3/27/2019 a at the place named in the
                                                                                                   Ore Notice of Sale, in
                                                                                                                        tn
    CoiHt^ of MARIN, California, in which
the County                             vrhi^ the
                                              0te property
                                                  prqxrty is situated. Grantee, being
                                                                                   bctns the highest
                                                                                             hig^iest bidder at such sale.
                                                                                                                     sale,
            pur^user of said properly
became the purchasa           property and paid therefore to said trustee thefoe amount
                                                                                 amoont being 51,030,100.00
                                                                                                $1,030^100.00 in lawful
                                                                                                                   lawfol
                    States, or by the
money of the United Stales,       foe satisfacfion,
                                      satisfoction, pro tanto, of the obligations then stewed
                                                                                       secured by said Deed of Trust

 QUAUTY MAY BE CONSIDERED A DEBT COLLECTOR'ATTEMPTING
 QUALITY                         COLLECTOR ATTEMPTING TO COLLECT
                                     WIU BE USED FOR THAT PURPOSE.
 A DEBT AND ANY INFORMATION OBTAINED WILL
TSNa:
TS Na

                                                                        CORPORATJON
                                                   QUALITY LOAN SERVICE CORPORATION'
 Date:
         S/\lZoiOi
         sal izotot
                                                   ^:Jatiec
                                                   By: Julkt BpM Assbtaat
                                                                 /totsUst Seuttary
                                                                          Secrc
                    ofoer officer completing
 A notary public or other         Moipletii^ this certificate
                                                  cenificate verifies
                                                              venfies only the identity of the individual who
                                                                                                            vfoo signed
                                                                                                                 sifted
 foe docuntem
 the doctanem to
              m which this
                        fob certificate is
                                        b enacted,
                                           anached, and not the
                                                            foe tnabfUttess,
                                                                crmhfblness, &convey,
                                                                             accura^, orih* validity of that document.
                                                                                                             domiment

           QiBfonita^
 State of: California)
                Diegoi
 County of: San Dino)


 on
 On           HAY 01
              liAY 01 2019
                      aH9                      me,
                                       before me           KatheitieA»])«vb
                                                           IKsitherineA.Davb                a notary public, personally
 ^ipearedi^
 appeared —PirttPf             rt/Piescn         , who proved to me at on the
                                                                          foe basis of satisfactory
                                                                                        satufoctoiy evidence to be the
 posonfs) whose
 persons)  wh^ minds)
                   nam^) is/ere
                             is/are ^foscribed                instrunrant and acknowledged to me that hadteAhey
                                          "bed to the within instrument                                     he^eAhey
 executed the same In
                    io his/her/their
                       hb^/foeir authorized capacity(ies),
                                                capacityfiesX and that
                                                                   foal by hisiherfiheir
                                                                           bis/herAhetr signature(s)
                                                                                         signa!ure(s) on the
                                                                                                         foe instrument
                                                                                                             instrvmott
     person($X or the
 the person(s),   foe entity upon behalf of which the person(s)
                                                       persi^s) acted, executed the instillment
                                                                                      iretrumenL

 II certify under PENALTY OF PERJURY under the laws
                                               lawt of the State
                                                           Stale of California
                                                                    CaUfomli that
                                                                               foal the foregoing paragraph Is
  uve and correct.
  true      eorrecL
  WITNESS ^QLtoi^ndanicial teal—-»
  WITNESS        hand an         '                       Mesh                                                    \
                                                         (Scl)                                R0HaBi<tA.a«n
                                                                                              ttRNFNIda.   NYS
                                                                                           ltceiry^iMc*CMn«vW
                                                                                           roars  Pd& • Canna s
                                                                                                So Gap Coati
                                                                                                SiaReaiCaanty     {
                                                                               '7 •                     f 7269119
                                                                                            COR121111113111269X19 a
  Signature                                                                           slit team Wins ator29, 2023
                                                                                      >>yCQ«nBi.Ciytn»Ctc»,20tty

                            Katherine A.Davis
                            KatiietlBeA.Osvb




                                                                                                                 Exhibit 9 p.3
                       Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 87 of 202
^   3/2*020
    3/34:020                                                              SEC.gov II Company Search Page




                                Q
                   Company Name 0
                   JissfR)
                   Search Match Options
                   Search
                   Ostartswith
                   0 Starts with       or
                                       or    ®(Contalns)
                                             0 (Contaln
                   File Number                                file
                                                 To search by fi
                                                               le number,
                                                 company name must be letleft
                                                 blank.

                    State




                    Country




                            Industry classification
                   Standard Industry Classification   O
                                                      0




                   Ownership Forms 3, 4, and 5.
                                   3,4,      6.
                   O Include
                   0 Include 0® Exclude 0O Only

                        Less Options •▲         SEARCH


                     Fast Search 0
                                 O
                                 CIK
                       Ticker or OK                                                                        SEARCH

                                       CIK is the fastest way to find company filings.
                      Ticker symbol or OK



                                                                                                     Company Filing Search Tips
                                                                                                     If your search is "John Smith"
                                                                                                     If
                                                                                                     and you didn't get the results
                                                                                                     you expected, please try "Smith
                                                                                                     John."




                       Guides
                       How to Research Public Companies
                             how to quickly research a company's
                       Learn how                       company’s operations and financial information with EDGAR
                       search tools.




                                                                                                                       Exhibit I0
                                                                                                                               10 p.1
                                                                                                                                  p.l
    Mtps://www.sec.goWedgar/searchedgar/companysearch.html
    https://vvww.sec.gov/edgar/searchedgar/companysesrch.html                                                                           1/2
                  Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 88 of 202
3/3/2020
3/3£020                                                    SEC.gov I Company Search Page




                  larnaLIts
                  Form Types
                                                     forms filed by companies, funds, and individuals.
                  Review reference versions of EDGAR forma

                  Search Tools
                  CIK Lookup Tool
                                Tool
                                            kev (QIK)
                  Look up the central index key fCIIO of an EDGAR filer. Searching by CIK is the most accurate
                  way to view filings.


                  Save Your Search
                  Want to get updates on new filings? Learn how to save your
                                                                        vour search by subscribing to EDGAR
                  RSS feeds.




                                                                                                      Exhibit 10 p.2
                                                                                                      Exhibit
https;//www.sec.gov/edgar/searchedgar/companysearch.html
https://www.sec.goy/edgar/seardiedgar/companysearch.html                                                               2/2
                                                                                                                       22
                 Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 89 of 202
3/3/^020
3/34020                                                           EDGAR Search Results

                                                                                                Home II Latest Filings I| Previous Page



                   I
                                                                U.S. Securities and Exchange
                                                                                    Exchange Commissio
                                                                                                                                         I
                                                                                                           Search the Next-Generation
                                            Results
                               EDGAR Search Results                                                        EDGAR System


    SEC Home a» Search the Next-Generation EDGAR System a» Company Search s» Current Page

   (No matching
       rnatching companies]
                 companies^^


    httpsy/vmw.sec.gov/cgi-bin/browse-edgar
    https://www.sec.govicgi-bin/browse-edger

    Home lI Search the Next-Generation
                       Next-GeneraUon EDGAR System l| Previous Page                                                         07/16/2014
                                                                                                                   Modified 07/18/2014




                                                                                                             Exhibit 10 p.3
https://wvvw.sec.gov/cgi-bin/brov/se-edgar?company=MSSTR&match=contains&filenum=&State=&Country=&SIC=&myowner=exclude&action=getcom... 1/1
https://www.sec.gov/cgi-bin/browse-edgar1company=MSSTR8match=contains&filenum=&State=8Country=8SIC=&myownemexdude&action=getcom...     1/1
                   Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 90 of 202
313/R020
3/3/2020                                                            SEC.gov II Company Search Page




                Company Name 0
                             O
                Im§)
               Search Match
               Search Match Options
                            Options
               ® (Start^with)   or 0O Contains
               0 (Starts with) or     Contains
               File Number                                file
                                             To search by file number,
                                             company name must be left
                                             blank.

                State




                Country




               Standard Industry Classification   O
                                                  0



                Ownership Forms 3, 4, and 5.
                                3,4,      S.
               O Include
               0 Include 0® Exclude
                            Exclude 0O Only
                                       Only


                    Less Options •▲         SEARCH


                             O
                 Fast Search 0
                   Ticker or CIK                                                                     SEARCH

                  Ticker symbol or CIK is the
                  Ticker                  Uie fastest
                                              ^stest way to find company filings.
                                                                         filings.



                                                                                                       Filing Search Tips
                                                                                               Company Filing
                                                                                               If your
                                                                                               If your search
                                                                                                       search is
                                                                                                              is "John Smith"
                                                                                               and you didn't get the results
                                                                                               you expected, please try "Smith
                                                                                               John."




                   Guides
                   How to Research
                   How    Research Public
                                   Public Companies
                                          Companies
                   Learn how
                   Learn how to
                             to quickly
                                ouicklv research
                                        research aa company's operations and financial information with EDGAR
                                                                                                        EDGAR
                   search tools.




                                                                                                                         Exhibit 11
                                                                                                                                 11 p.1
                                                                                                                                    p.l   1/2
https://www.seagovredgar/searthedgar/companysearch.htrni
https://www.sec.gov/edgar/searchedgar/companysearch.htjnl                                                                                 1/2
                   Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 91 of 202
3^^020
3/3/P020                                                     SEC.gov II Company Search Page




                        Types
                   Form Tye
                                                      forms filed by companies, funds, and individuals.
                   Review reference versions of EDGAR forme

                   Search Tools
                   CIK Lookup Too(
                                 Tool
                   Look up the central index key (CIK)
                                                 fCIIO of an EDGAR filer. Searching by CIK is the most accurate
                   way to view filings.


                        You► Search ^
                   Save Your
                   Want to get updates on new filings? Learn how to gave
                                                                    save your
                                                                         vour search by subscribing to EDGAR
                   RSS feeds.




                                                                                                                     1 ] p.2
                                                                                                             Exhibit 11        2/2
https:/Afv>ww.sec.gov/edgar/searchedgar/companysearch.html
https://www.sec.gov/edgar/searchedgar/companysearch.html                                                                       2/2
         •\              Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 92 of 202
    3/3/2020                                                                     EDGAR Search Results
•
         to Ex0/44,0e
                                                                                                               Home II Latest Filings I| Previous Page

                                                                                              U.S.                Exchange Commissioi
                                                                                              U.S. Securities and Exchange Commission


                                                                                                                                    NeM-Generation
                                                                                                                         Search the Next-Generation
                                   EDGAR Search Results                                                                  EDGAR System


        SEC Home 1» Search the Next-Generation EDGAR System •» Company Search •» Current Page

       (Companies w   matching
                    wi^   n^mes matching "MS^
        Click on Cato
        Crick    CIK to^iew oorripany filings
                       view company   filing^ -
           Items 381
                 381 --420
                       420
                    Company                                                                                                 State/Country
        0001454370 MSRE MEZZ MORTGAGE REIT B LLC                                                                            NY
        0001230221 MSREF IIII INC
        0001230221                                                                                                          NY
        0000930592 MSREF II  II INC /AOV/ADV                                                                                NY
        0001230226 MSREF III III INC
                                 INC                                                                                        NY
        0001230229 MSREF IV  IV LLC                                                                                         NY
        0001128256 MSREF IV  IVLLC/ADV
                                  LW /ADV                                                                                   NY
        0001315814 MSREF V LLC                                                                                              NY
        0001559486 MSREF VII Global Greenwich Co-Investment, LP.         LP.                                                NY
        0001608458 North Haven Real Estate Fund VIII    Vill Global-F,
                                                              GiobaFF, LP.                                                  NY
        0001608498 North Haven Real Estate   ^tate Fund VIII Global-7,
                                                              Global-T, LP.                                                 NY
                                                              GlobaFTE, L.P.
        0001608459 North Haven Real Estate Fund VIII Global-TE,          LP.                                                NY
        0001418294 MSRESS III   ill Manager, L.L.C.
                                                  LLC.                                                                      NY
        0001418293 MSRESS III,  III, Inc.
                                     Inc.                                                                                   NY
        0001026424 MSS GROUP INC       INC                                                                                  CO
        0001692358 MSS GROWTH & INCOME       INCOME FUND, LLC                                                               TX
                          Holdco, LLC
        0001745107 MSS Hoick*,                                                                                              CA
        0001368578 MSS Series Trust                                                                                         OH
        0001178307 MSSB FINANCIAL LW           LLC
        0001503234 MSSB Real Estate Debt Onshore Feeder II LP                                                               NY
                                    Spedatty Lending Offshore
        0001528575 MSSB TPG Specialty                  Ol^ore Feeder Fund Ltd.                                              NY
        0001527270 MSSB TPG Specialty Lending Onshore Feeder Fund                                                           NY
                    MSSOF REIT LLC
        0001801060 MSSDF                                                                                                    NY
        0001712851 MSSG Trust 2017-237P
        0001712851                                                                                                          NY
                    SIC: 6189 - ASSET-BACKED SECURITIES
                   an:
        0001094746 MSSI LLC                                                                                                 NY
        0001450494 (MSS! LLC)
        000145049401/MS1                                                                                                    TX
                         ENTERPRISES INC
        0001051385(MSf)ENTERPRISES
        0001051385*ST                            INC                                                                        IL
                                                                                                                            IL
        0001617970 MST Global Master Fund                                                                                   C3
        0001617968 MST Global Offshore Fund                                                                                 C3
        0001636668 MStar Holding Corp                                                                                       CA
        0001394335 MSTATION CORP                                                                                            CA
        0001183080 MSTG SOLUTIONS INC                                                                                       CA
                    SIC: 7389 - SERVICES-BUSINESS SERVICES, NEC
                   aLQ:
                          Hidings, Inc,
        0001372305 MSTI Holdings,         Inc.                                                                              NJ
                    SIC: 4841
                    5LC: 4841 - CABLE & OTHER PAY TELEVISION SERVICES
        0001646769 MSU Aspen Venture, LLC                                                                                   CA
        0000798952 MSU DEVICES INC        INC                                                                               TX
                    SIC: 3674 - SEMICONDUCTORS & RELATED DEVICES
                   I:
        0001500675 MSV LifeLock II     II LP                                                                                MA
                         LifeLock LP
        0001500676 MSV lifeLock                                                          Y1                                 MA
        0001453288 MSV SPECIAL OPPORTUNITIES FUND (GP) LLC                                                                  MA
        0001552237 MSV Special Opportunities Fund II      II LP                                                             MA
        0001660759 MSV Special Opportunities Fund III     III LP                                                            MA
        0001453287 MSV SPECIAL OPPORTUNITIES FUND LP                                                                        MA
         Previous 40
         Previous            Next 40


       https:/Mww.s8c.gov/cghbin/browse^dgar
       httpsiriorww.sec.govicgi-biWbrowse-edgar

       Home II Search the Next-Generation EDGAR System I| Previous Page                                                          Modi
                                                                                                                                    fied 07/18/2014
                                                                                                                                 Modified

                                                                                                                              Exhibit 11
                                                                                                                                      11 p3
                                                                                                                                         p.3
    https://www.sec.gov/cg i-bin/browse-edgar?action=getcompany&company=MS&owner=include&match=&start=:360&count’=40&hidefilings=0
    https://www.sec.gov/cgi-bitVbrowse-edgar?action=getcompanylicompany=MS&ovmerninclude&match=&start=3808count=408tiidefilings=0                     1/1
                                                                                                                                                      1/1
                     Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 93 of 202
3/4/2020                                                           EDGAR Search Results

                                                                                                   Home II Latest Filings I| Previous Page



 Jr                    I
                                                                  U.S. Securities and
                                                                                  ond Exchange
                                                                                      Exchange Commissio
                                                                                                                                           i
           •     •
                                                                                                              Search the Next-Generation
                                EDGAR Search Results
                                             Results                                                          EDGAR System


      SEC Home D» Search the Next-Generation EDGAR System a» Company Search a» Current Page

      (Companies for SIC   6189 - ASSET-BACKED SECURITI85
                        IC 6189:               SECURITIES^
                Qm to view company fi
       Click on 26                    lings
                                    filings                                                               4
         `terns  361_:,
         (items 7^~iT7^'2340)
                           o>

       CM
       CIK        Company                                                                                            State/Country
       0001279642 MS STRUCTURED SATURNS SERIES 2003-11   2003-11                                                     NY
       0001279643 MS STRUCTURED SATURNS SERIES 2003-12                                                               NY
       0001279657 MS STRUCTURED SATURNS SERIES 2003-13                                                               NY
       0001279645 MS STRUCTURED SATURNS SERIES 2003-14                                                               NY
       0001279651 MS STRUCTURED SATURNS SERIES 2003-15
       0001279651                                                                                                    NY
       0001279644 MS STRUCTURED SATURNS'SERIES
                                     SATURNS SERIES 2003-16                                                          NY
       0001279666 MS STRUCTURED SATURNS SERIES 2003-17                                                               NY
       0001279661
       0001279661 MS STRUCTURED SATURNS SERIES 2003-2                                                                NY
       0001279669 MS STRUCTURED SATURNS SERIES 2003-3                                                                NY
       0001279662 MS STRUCTURED SATURNS SERIES 2003-4                                                                NY
       0001279668 MS STRUCTURED SATURNS SERIES 2003-5                                                                NY
       0001279667 MS STRUCTURED SATURNS SERIES 2003-6                                                                NY
       0001279659 MS STRUCTURED SATURNS SERIES 2003-7                                                                NY
       0001279658 MS STRUCTURED SATURNS SERIES 2003-8                                                                NY
       0001279664 MS STRUCTURED SATURNS SERIES 2003-9                                                                NY
       0001279639 MS STRUCTURED SATURNS SERIES 2004-1    2004-1                                                      NY
       0001278892 MS STRUCTURED SATURNS SERIES 2004-2                                                                NY
       0001280976 MS STRUCTURED SATURNS SERIES 2004-3                                                                NY
       0001282730 MS STRUCTURED SATURNS SERIES 2004-4                                                                NY
       0001283238 MS STRUCTURED SATURNS SERIES 2004-5                                                                NY
       0001286865 MS STRUCTURED SATURNS SERIES 2004-6                                                                NY
       0001288756 MS STRUCTURED SATURNS SERIES 2004-7                                                                NY
       0001311437 MS STRUCTURED SATURNS SERIES 2005-1    2005-1                                                      NY
       0001315571 MS STRUCTURED SATURNS SERIES 2005-2
       0001315571                                                                                                    NY
       0001346096 MS STRUCTURED SATURNS SERIES 2005-3                                                                NY
       0001353166 MS Structured SATURNS Series 2006-1
                                                  2006-1                                                             NY
       0001369688 MS Structured SATURNS Series 2006-2                                                                NY
       0001389936 MS Structured SATURNS Series 2007-1
                                                  2007-1                                                             NY
       0001502101
       0001502101 MS Structured Step Up Callable Trust Units Series 2010-02 (BAC)                                    NY
       0001504994 MS Structured Step Up Callable Trust Units Series 2010-03 (Alcoa)                                  NY
       0001507565 MS Structured Step Up Callable Trust Units Series 2010-05 (GS)                                     NY
       0001291700 MS STRUCTURED TILES 2004-A                                                                         NY
       0001346757 MS STRUCTURED TILES SERIES 2005-1 2005-1                                                           NY
       0001349577 MS STRUCTURED TILES SERIES 2006-1 2006-1                                                           NY
       0001350512 MSAC  2006-NC1
                  MSAC2006-NC1                                                                                       NY
       0001361992 MSAC Trust 2006-HE3                                                                                NY
       0001247426 MSC MORTGAGE PASS THROUGH CERTIFICATES SERIES 2003-AR3                                             IL
                                                                                                                     IL
       0001390787 MSCC HELOC Trust 2007-1
                                      2007-1                                                                         NY
       0001144429 MSDW STRUCTURED SATURNS SERIES 2001-5                                                              NY
                                                                                                                         Exhibit 12 p 11
https //www.sec.gov/cgi-bin/browse-edgar?action=getcompany&SIC=61892.ownemexdude&matchlAstart=78608.count=808.hidefilings=0
https:/AiVww.sec.gov/cgi-bin/brow$e-edgar?action=getcompany&SIC=6189&owner=exdude&match=&start=7660&count=60&hidefilings=0              1/2
                  Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 94 of 202
3/4/2020                                                            EDGAR Search Results
     0001183945 MSDWCC HELOC TRUST 2002-1   2002-1                                                                    NY
     0001337663 MSM 2005-5AR                                                                                          NY
     0001357083 MSM 2006-4SL                                                                                          NY
                (MSSCS Trust 2017-237P
     0001712851 (1,14SG:Trust
     0001712851                                                                                                       NY
     0001261680 (MSW;ENERGY FINANCE CO INC
     0001261680;MSW;ENERGY                     INC                                                                   .NY
                                                                                                                      NY
     0001271466 MULTI-CLASS MORTGAGE PASS-THROUGH CERT SERIES 2003-12                                                 IL
                                                                                                                      IL
     0001257361 MULTI-CLASS MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2003-9
     0001257361                                                                                                       IL
                                                                                                                      IL
     0001310084 NAAC Alternative Loan Trust, Series 2004   - AP3
                                                     2004-AP3                                                         NY
     0001310080 NAAC Alternative Loan Trust, Series 2004-AR3                                                          NY
     0001312671
     0001312671 NAAC Alternative Loan Trust, Series 2004-AR4                                                          NY
                                                             AP1
     0001319055 NAAC Alternative Loan Trust, Series 2005 - AP1                                                        NY
     0001319304 NAAC Alternative Loan Trust, Series 2005 - AR1
                                                             AR1                                                      NY
     0001325179 NAAC Alternative Loan Trust, Series 2005 - AR2                                                        NY
     0001328520 NAAC Alternative Loan Trust, Series 2005-WF1
                                                     2005-WF1                                                         NY
     0001169006 NATIONAL CITY AUTO RECEIVABLES TRUST 2002-A                                                           01-1
                                                                                                                      OH
     0001280871
     0001280871 NATIONAL CITY AUTO RECEIVABLES TRUST 2004-A                                                           OH
     0000934841 NATIONAL CITY BANK OF MICHIGAN / ILLINOIS
     0000934841                                                                                                       OH
     0001332961 National City Credit Card Master Note Trust
     0001332961                                       Tnjst                                                           OH
     0000934843 NATIONAL CITY CREDIT CARD MASTER TRUST                                                                OH
     0001425796 National City Mortgage Capital Trust 2008-1
                                                     2008-1                                                           OH
     0001223029 NATIONAL COLLEGIATE FUNDING LLC                                                                       MA
     0001290641 National Collegiate Student Loan Trust 2004-1
     0001290641                                        2004-1                                                         MA
     0001305287 National Collegiate Student Loan Trust 2004-2 '                                                       MA
     0001317703 National Collegiate Student Loan Trust 2005-1
                                                       2005-1                                                         MA
     0001327893 National Collegiate Student Loan Trust 2005-2                                                         MA
                                    Shjdent Loan Trust
     0001338373 National Collegiate Student      Tnjst 2005-3                                                         MA
     0001352760 National Collegiate Student Loan Trust
                                                 Tmst 2006-1
                                                       2006-1                                                         MA
     0001363799 National Collegiate Student Loan Trust 2006-2                                                         MA
     0001374067 National Collegiate Student Loan Trust
                                                 Tnjst 2006-3                                                         MA
                                                 Tmst 2006-4
     0001380108 National Collegiate Student Loan Trust                                                                MA
     0001389749 National Collegiate Student Loan Trust
                                                 Tmst 2007-1
                                                       2007-1                                                         MA
     0001399721
     0001399721 National Collegiate Student Loan Trust
                                                 Tmst 2007-2                                                          MA
     0001411476 National Collegiate Student Loan Trust
                                                 Tmst 2007-3                                                          MA
     0001411991
     0001411991 National Collegiate Student Loan Trust
                                                 Tmst 2007-4                                                          MA
     0001010495 NATIONAL COLLEGIATE TRUST 1996-S1  1996-SI                                                            DE
     0001027548 NATIONAL COLLEGIATE TRUST 1996-S2  1996-S2                                                            DE
     0001035358 NATIONAL COLLEGIATE TRUST 1997     1997 S1
                                                        SI                                                            DE
     0001049975 NATIONAL COLLEGIATE TRUST 1997-S2  1997-S2                                                            DE
     0001005405 NATIONAL FINANCIAL AUTO FUNDING TRUST                                                                 FL
     0001113413 NATIONAL FINANCIAL SECURITIES CORP                                                                    VA
     0001138543 NATIONAL GLOBAL MBS MANAGER INC                                                                       FL
     Previous 80      Next 80


    https://www. sec.gov/cgi-bin/browse-edgar
    https://www.secgovicgi-bin/bn3wse-edgar

    Home II Search the Next-Generation EDGAR System I| Previous Page                                                  Modified 07/18/2014




                           r1



                                                                                                                         Exhibit 12 p.2
https://www.sec.gov/cgi-bin/browse-edgar7action=getcompany&SIC=61898owner=exclude&match=8start=78608.count=808hidefilings=0
https:/AArvvw.sec.gov/cgi-bin/browse-edgar?action=getcompany&SIC-6189&owner=exdude&match=&start=7860&count«80&hidefiIing$=0                 2/2
            Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 95 of 202

                                                                                                                                  I


                        / /-
        \               4                                                   V                //■
                                                                                                 /f '
                    A           'N'-.
        . \ \                                                                   \   '■■

                                                                                          J:!:                               \
I
           \ V'                                 \
\                                       ,j
                                             • ^' ;                                              - ■ Vv /y •- . ,.. ^        \

                                                   *\
        \
            w        /4


    y




    L
                V
                    Ir

                                             .i'
                                                        rN   A'-'
                                                             .'A
                                                              "A '>
                                                                       \ ' \    N

                                                                                                        A^'-
                                                                                                          '       \

                                                                                                                      •           \

                                                                                                                                  I




        A                      W
                               NN       () H K 1300K
                                        VHh    H () () K                                                              () N
                                                                                                                      ON

                                                                        V           ' * •\               \'




                                                               V.




                                                                                                   •h

                                         \                                                                              *.




                                                                                                                                  I



?


I

                                                                                                                                  \
                                                                                                                                  \

                                                                                                                                  \




        )• 1.
        1, 1.1)
              11 II li
                    i< 1I
                       \ I., RESERNE,
                             H h s 1; K \ h                           H \ \ K
                                                                      HANK                              OF    (: n 1 (: V(,
                                                                                                              CHIC       t 1)


                                                                                                                                 .1
            Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 96 of 202




                Modern Money
                Mechanics •
                                                                                                                         ;
    Money is
   '11111i1Pit  is Such
                   such -aa routine
                            rojitihe Pert
                                     part Of
                                          of everyday liv,
                                                      liv^    cerrencY
                                                              currency and demand dePosite
                                                                                        deposita 'are
                                                                                                  arc freely
                                                                                                       Irocly Con-
                                                                                                              Con­
 ing
.ing   that    its  creation    and  acceptance  are Ordi-
                                                 are ordi­              into each other at the option of the
                                                              vertible 'into
narily taken for granted. Although a user may,                holder, bcith
                                                                       both are money to an equal degree.
 upon reflection, sense
upon                    sen.se that money must.must come     However, for specific transactions, one form
                 anlomHtirally as a result,of economic
into being automatically                         pconomic     may ,be
                                                                   be more convenient than the other. When
                   perhaps, as
activity or, perhaps,              an outgrowth of some
                               as an                         aa depositor
                                                                depositor "cashes"
                                                                            ‘‘Cashes’* a check, he reduces the
                    operation, just how this happens
Government 'operatiOn,                                        amount of deposits and increases the
                                                             amount                                   the amount
                                                                                                           amduiit
all too often remains a mystery.  my.stery.                   of currency in
                                                             of               in circulation:
                                                                                 circulation^ Conversely, when       I
                                                              more currency is in circulation than is needed,        i
   This workbook is designed to help provide an               some is returned to the banks in   in exchange for
understanding of the mechanics of money crea- crea­          deposits.
                                                              deposits, Currency held in bank vaults is not          I
tion. While the process is not
                           not a simple one, itit is          a part of the money supply available for spend-
                               vyill gain a deafer
hoped that the careful reader will          clearer          ing
                                                             jng by the nonbank public..
                                                                                      public..
                                                                                                                     i
picture of the fundamental nature of money and and'
how the money system in the:  the United States.
                                            States             While curreney
                                                                       currency is used fora
                                                                                        for a great variety,
                                                                                                     variety of
works.                                                       small transactions,'
                                                                   transactions, most of the
                                                                                          the.dollar
                                                                                              dollar volume of
                                                             money payments in our  ouf economy is made by
                                                                     Eighty per cent, or $112:
                                                             check. Eighty                $112 billion, of the
Whot is money,
What    moheyl^                                              $140 billion total money supply at the beginning
                                                             of 1961
                                                                1961 was in the form of demand deposits.             i
   If
   If money is viewed simply as.   as a tool Used
                                              used to
                                  those media that
facilitate transactions, only those
are readily accepted in exchange for goods;
                                         goods, serv-
                                                serv­        What
                                                             Whot makes money valuable?
                                                                              valubbf.e?
ices and other assets need to be considered.
Many thingsr   -fronf stones to cigarettes—have;
        things^—from                                             Neithei’ paper
                                                                 Neither   imper currency nor deposits have
served -this
served    this monetary
               monetary fundtion
                           function :through
                                       :thrbugh the,
                                                  the        value as
                                                                    a.s a commodity. Intrinsically,
                                                                                      Intrinsically, a dollar bill
       Today' in the United States, there are only
ages. Today;                                                 i.s just a piece of paper. Deposits are merely
                                                             is
                        u.se in Significant
two kinds of money in use       significant amounts                          Goins do
                                                             book entries. Coins   do have some intrinsic value
—currency (paper money and coins in the pock-   pock­        as metal, but considerably 'lees
                                                                                            less :than
                                                                                                  than their face
ets and purses of the public) and demand de-      de­        amount,
posits (checking accounts in commercial
                                commercial-banks).
                                            : banks).
                                                               What, then, makes these instruments—
  The-amount
  The  amount of currency in use at any time                                money and coins—acceptable at,
                                                             checks, 'paper Money                          at
depends,
depends solely on the public's preferences. Since,
                                            Since            face value in payment of
                                                                                   qf all debts and for other




2
                                                                                                    Exhibit 13
                                                                                                    Exhibit
^ •          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 97 of 202

                                                                                        UNIVERSO   OF OREGON LIBRARY
                                                                                        UNIVERSITY OF        LlBRAfii
                                                                                                       OREGON
                                                                                              EUGENE, OREGOH


                  uae.s? Mainly, it is the confidence
      monetary uses?                                                                   thoufirh the monetary unit
                                                                value of money even though
      people have that they will be able to exchange            were backed by and redeemable in the soundest
      such money for real goods and services when-    when­            imugiriHhle But if,
                                                                assets imaginelile         »f, on the other baud,
      ever they choose to do so. This is partly a mat-  mat­    growth in the supply of money does not keep
             law;;currency
      ter of law   currency has been designated "legal'legal                    economy’s current production,
                                                                pace with the economy's
      tender" by the Government. Paper currencyr.iirrency is                             or, more likely.
                                                                either prices will fall Or,        likely, some re-
                                                                                                                re­
                          Government, and demand de
      a liability of the Ccivernment,                    dc.    sources and production facilities will be lean,Icsc,

I     posits are liabilities of the commercial banks
      which stand ready to convert such deposits into
      currency or transfer their ownership at the re-
      quest of depositors. Confidence in these forms
      quest
                                                         re­
                                                                than fully employed.

                                                                    Just how large the stock of money needs to be
                                                                in order toLu handle the work of the economy
      of money seems
                 .seems also
                         al.so to he
                                  be tied in some way to        vvithout exerting undue influence on the price
                                                                without
      the fact that there are assets on the books of            level depends on how intensively the supply-
                                                                                                          .supply is
      the Government and the banks equal to the
      the.                                                              Used. All demand
                                                                being used.        demand deposits
                                                                                            deposit.^ and eurri-hily
                                                                                                           Ci.irrpnr',y
      amount of money outstanding, even though most                            somebody’s spendable funds at any
                                                                are a part of somebody's
      of these assets themselves are no more than               given time, moving from one owner to another
                                   cu.stomers’ promissory
      pieces of paper (such as customers'                       AS transactions
                                                                as  tran.sactions take place. Some holders spend
      notes) and itit is well understood that money is     ia   moiiey quickly after they get it, making these
                                                                money
      not redeemable in them.                                                       for other
                                                                dollars available for   oilier uses.
                                                                                               uses, Others, how-liow-
                                                                evef, hold dollars for longer periods. ObviouSly,
                                                                ever,                                    Obviously,
         But the real source of money's
                                money’s value is neither        when dollars move into hands where they do
      its commodity content nor what people think               little or no work more of them are needed to
                          Commodities or services
      stands behind it. Commndities         service.^ are       accomplish any given volume of transactions.
                                                                                                    Irunsuctiono.
      more or less valuable because there are more or
      less of them relative to the amounts people
       want. Money, like anything else, derives its                                        creotion of money?
                                                                Who is responsible for the creation
                                                  useful­
       value from its scarcity in relation to its useful-
      ness. Money's
            Money’s usefulness is its unique ability to           Changes in the quantity of money may orig-orig­
      command other goods and services and to per-   per­       inate with
                                                                      with, actions of the Federal Reserve
                                                                                                   Jtesetve Sys-
                                                                                                            Sys­
      mit a holder to be constantly ready to do se.    so-                         bank), the commercial banks
                                                                tem (the central batik),
      How much is needed depends on the total vol-    vol­      or the public, but the major control rests with
      ume of transactions in the economy at any given           the central bank.
       time and the amount of money individuals and
      businesses want to keep on hand to take care                 The actual process of money creation takes
      of unexpected or future transactions.                     Place in the commercial banks. As noted earlier.
                                                                place                                    earlier,
                                                                the demand liabilities of commercial banks are
          In order to keep the value of money stable,
          In                                     stablp. it
                                                          it,                                               from
                                                                money. They are book entries which result froth
       ia essential that the quantity be controlled.
       is                                                       the crediting of deposits of currency and checks
       Money’s value can he
       Money's              be measured only in terms of        and the proceeds of loans and investments to
       what itit will buy. Therefore, changes in its value      customers' accounts. Banks can build up de-   de­
       vary inversely with the general level of prices.
                                                    prices,     posits by
                                                                        bv increasing loans and investments so
       If the volume of money rises faster (assuming
      If                                                        long as they keep enough currency on hand to
      'a  conaitini rate of use) than the production of
       A constant                                                                  amounta the holders of de-
                                                                redeem whatever amounts                       de­
       real goods and services grows under the limita-
                                                    limita­     posits want to convert into currency.
       tions of time and physical facilities, prices will
       rise because there is more money per unit of      of       This unique attribute of the banking business
       goods. Such a development would reduce the,      the.    was discovered several
                                                                                .several centuries ago. At one




                                                                                                                     3
                                                                                                    Exhibit 13
                                                                                                    Exhibit
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 98 of 202




time bankers were merely middlemen. They                          operatinsr needs and legal require-
                                                         How do operating
made a profit by accepting gold and coins                           tbe amount a
                                                     ments affect the            of deposits that the
brought, to them for safekeeping and lending         commercial banking system can create? The
them to borrowers. But they soon found that          public's
                                                     public’s demand for currency varies
                                                                                    varica greatly, but
tbe receipts they issued to depositors were being
the                                                  generally follows a seasonal pattern which is
used as au means of payment. These receipts          quite predictable. The effects of these swings
                                                                                                swiiii^
were acceptable as money since whoever held          are
                                                     arc usually offset by central bank action and are         I
them could go to the banker and exchange them         thus prevented from causing large temporary
for metallic money.                                   fluctuations in the quantity of money. More-
                                                                                                 More­
                                                     over, for all banks taken together, there is n9  no
   Then, bankers discovered that they could          net drain of funds through clearings. A check
make.
mnUo. loans merely by giving borrowers
                                 borrowers their     drawn on one•bank
                                                                 one. bank will normally be deposited
promises to pay (hank
                 (bank notes). In
                               In this way banks     to the credit of another account in the same or
began
beg;m to create money. More notes could be           another bank. The main factor, therefore, which
issued than the gold and coin on hand because        limits the ability of the banking system
                                                                                         system.to   in­
                                                                                                 to in-
only a portion of the notes outstanding would        crease demand deposits by expanding
                                                                                  standing loans and
be presented for payment at any one time.            investments is the reserves that banks must
Enough metallic money had to be kept on hand,        hold against deposits.
of course, to redeem whatever volume of notes
was presented for payment.
was                                                     Growth of deposits can continue only to the
                                                     point where existing reserves are just sufficient
  Deposits are the modern counterpart of bank        to satisfy legal requirements. If If reserves of 20
notes. It
       It was a small step from printing notes to    per cent are required, for example, total deposits
making book
          l>ook entries to the credit of borrowers   can expand only until they are five   flve times as
which could be spent by the use of checks.           large as reserves. Ten million dollars of "ex-  “ex­
                                                     cess"
                                                     cess” reserves, i.e., reserves'in
                                                                           reserves in excess of the 20
                                                     per cent requirement, could support
                                                                                     support up to $50
What limits the amount of money                      million of additional deposits. The lower the per-
                                                                                                      per.^
banks can
      con create?                                    centage requirement, the greater the expansion
                                                     power of each reserve 'dollar.
                                                                               dollar. It
                                                                                        It is this "frac-
                                                                                                   “frac­
   If
   If deposit
       deposit, money can be created so easily,      tional-reserve system"
                                                                     system” that sets the potentials
 what
 whai is In
         In prevent banks from making too much,      and the limits to money creation.                             j
i.e., more than is needed to handle the volume
of transactions resulting from optimum use of
the nation's productive resources at stable          What ore
                                                          are bank reserves?
prices? Like its predecessor, the modern bank
must keep a considerable amount of currency            Currency held in member bank vaults may be
(or balances with the central bank) on hand. It
                                              It     counted as legal reserves. The major part of
must be prepared to convert deposit money into       member bank reserves, however, is in the form
currency for those depositors who request cur-
                                           cur­      of deposits (reserve balances) at the Federal
rency. It
        It must make remittance on checks writ-
                                          writ­      Reserve.
                                                     Keserve Banks. A bank can always obtain re-
ten by depositors and presented for payment by
other banks (settle adverse clearings). Finally,
                                        Finally,
a member bank•
             bank* must maintain legal reserves         *Throughput this booklet, for reasons of simplicity,
                                                        •Throughout
                                                     all commercial banks are assumed to be members of the
equal to some prescribed percentage of deposits.             Reserve System.
                                                     Federal Reserve System.




4
                                                                                             Exhibit 13
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 99 of 202




                   bv sending currency to the Re-
    serve balances by                           Re­           rcj):«ooyV>lo price stability. Such actione
                                                              reaseneble                          actlouii take
                                                                                                           luku
    serve Bank and can obtain currency by drawing             into consideration, of course, any changes in
                                            caii be
    on its reserve balance. Because either can                the pace at which money is being used.
                                               ordi­
    used to support a much larger volume of ordi-
    nary bank deposits, currency and member bank                 But a given increase in bank reserves does
r
r   reserve balances together arc often referred to           Out necessarily cause an expansion
                                                              not                           extension in
                                                                                                       in the-money
                                                                                                          the money
       “high-powered money."
    as "high-powered  money.”                                 supply equal
                                                              supply,  equal to the theoretical
                                                                                       theoretical potential as de- de­
                                                              termined by the legal 'ratio ratio of reserves to de^
i     For individual banks, reserve balances serve                    dcpo.'jitfl. What happens to the money
                                                              mand deposits..
    as clearing accounts. Member banks may in-  in­           supply will vary, depending upon the reaction
    crease their reserve balances by depositing               Of                     banks,and the public.
                                                              of the commercial banksAnd              p»bhc.. A num-
                                                                                                                 num­
    checks, as well as currency. Banks may draw               ber of leakages may occur. How many reserves
                                   chocks on them
    down these balances by writing checks                          be.drained into the miblic'S
                                                              will be:drained                public's currency hold-
                                                                                                                  hold­
    or by authorizing a debit to them in payment              ings? To what extent extent will the increase in the
                                        customers’
    for currency or remittance for customers'                                          iinn.sed as excess
                                                              reserve base remain unused           exce.ss reserves?
    checks.                                                   Which banks will gain the reserves? How much
                                                              will    absorbed by time deposits against whieh,
                                                              will be aliaorbed                                whi^h^
                               reserve accounts
      Despite the fact that reserVo    aecounto are
                                                lire          though    they   are   not  money, banks iiiusl also
                                                                                          money.           xiluet
    used as working balances; over every reserve              hold reserves? The answers to these    these queStionS
                                                                                                            questions
    period (one week for city banks and two weeks             hold the explanation as to why deposit changes
    for country banks) each bank must maintain                          smalle/ than expected or may develop
                                                              may be mailer,
    average reserve balances and vault cash which             only with, a considerable time,time lag.
                                                de­
    together are equal to the percentage of its de-
    posit liabilities required by law.
                                  Jaw.                                    succeeding pages, the way in which
                                                                 In the sitteeeding
                                                                         trunsuctions change the quantity of
                                                              various transactions
                                                              money is described and end illustrated. The bask
                                                                                                            basic
                                frprn?
    Where do bank reserves come from?                                   topi employed is the "T"
                                                              working toe]                    “T” account, which
                                                              provides a simple means of tracing, step by step,
                                                    e^ect
       Changes in bank reserves reflect the net effect        the effects of these transactions on bank bal-  bal­
    Of a number of factors discussed later in this
    of                                                        ance sheets. Changes in asset items are entered
                                                   stand­
    booklet. But the essential point from the stand-                                   "T” and changes in liabil-
                                                              on the left half of the "T"                  liabil­
    point of money creation is that the reserves of           ities on the right half. For any one transaction,
                                                   liabili­
    commercial banks are, for the most part, liabili-                            mu.st be at least two entries in
                                                              of course, there must
    ties of the Federal Reserve Banks and that                order to maintain the balance between assets
                                 determined by actions
    their volume is largely deterniined                            liabiiitie.s.
                                                              and liabilities.
    of the Federal Reserve      System.  Thus, the Re-Re­
    serve System, through its ability to vary both,  bdth-                                           thi^e sec-
                                                                 The illustrations are grouped into three  sec­
    the total volume of reserves and the required             tions: (1) How bank deposits can respond to
                                                              tions:
           of reserves to deposit liabilities, influences
    ratio of,                                                 reserve changes originating from Federal Re-  Re­
    the amount of bank assets and deposits. One of            serve actions or other sources; (2) how the
    the major responsibilities     ,of the Federal, Re-
                 -responsibilities of                 Re­     public’s             currency and other factors,
                                                              public's demand for e;iireeney
            System is to provide a Sufficient
    serve System'                     suflicicht but not      Such as gold inflow or outflow, affect bank re-
                                                              such                                          re­
                              reserves to permit de-
    excessive amount of reserves-                             serves ; and (3) how equal changes in bank 're-
                                                              serves;                                       re­
    ixisit
    posit expansion at a rate that. that will serve the                    sometimes result in widely different
                                                              serves may sometimes
    needs of a growing economy while maintaining                      on the supply of money.
                                                              effects pn




                                                                                                                    5
                                                                                                                    Tr
                                                                                                            13
                                                                                                    Exhibit 13

I
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 100 of 202



                Bank Deposits—How They Expand or Contract
  Let us assume that expansion in the money                   System’s purchase of securities.
                                                      Reserve System's                                           4
supply is desired. One way the central bank
                                          pur>
can initiate such an expansion is through pur-           The expansion process may orOr may not begin
chases of securities in the open market, thus         with Bank A, depending on what the dealer
adding to the reserves of member banks. Such          does with the money he received from the sale
purchases (and sales) are called "open
purchases.                       “open market                        If he immediately writes checks
                                                      of securities. If
operations."                                          for $1,000,000 and all of them are deposited in
                                                      other banks, Bank A loses both deposits and
   How do open market purchases add to bank           reserves and shows
                                                                     Shows no net change as a result
reserves and deposits? The Federal Reserve                    System’s open market purchase. How-
                                                      of the System's                           How­
System, through its New York office, buys             ever, other banks have received them. Most
$1,000,000 of Treasury bills from a Government        likely, part of the deposits will remain with
securities dealer in New York. The Federal Re- Re­    Bank A and a part will be shifted to a number
serve Bank pays for the securities with a check                              dealer’s checks clear.
                                                      of other banks as the dealer's                         1
                          signed by one of its
issued on itself (and signed
officers). The dealer deposits this check in his         It does not really matter where this money
account with a.                 bank (Bank A)
                a commercial bank.                    is at any given time. The important fact is
which sends it for collection and immediate           that these deposits do not disappear. They
                                               Re­
credit to its reserve account at the Federal Re-      are in some deposit accounts at all times.
serve Bank of New York. The Federal Reserve                banka together have $1,000,000 of de-
                                                      All banks                                    de­
System has added $1,000,000 of securities to its              aiii) reserves that,
                                                      posits and               that they did not have
assets which it has paid for in effect by creating    before. However, they are not required to
member bank reserves. On the commercial               keep $1,000,000 of reserves against the
bank’s books these reserves are matched by
bank's                                                $1,000,000 of deposits. All they need to re- re­
$1,000,000 of additional demand deposits              tain, under a 1515 per cent reserve requirement,
                                             illus­
(money) which did not exist before. [See illus-       is $150,000. The remainder, $850,000, is "ex-
                                                                                                  “ex­
         (1).]
tration (1).]                                               reserves.’' This amount can be loaned or
                                                      cess reserves."
                                                                  [See illustration (2).)
                                                      invested. [See                (2).]

How the multiple expansion process works                                                            pibb-
                                                         If business is active, these banks will prob-
                                                      ably have opportunities to loan the $850,000.
   If the process ended here, there would be no       Of course, they do not- really make loans out
“multiple" expansion, i.e.;
"multiple"               i.e.^ deposits and bank      of the money they receive as deposits. If they
reserves have changed by the same amount.             did this, they would be acting just like financial
However, member banksbanka are required to main-
                                           main­      intermediaries and no additional money would
tain reserves equal to only a fraction of their                    Whnt they du when they make loans
                                                      be created. Whet
deposits. Reserves in excess of this amount           is to accept promissory notes in exchange for
may be used to increase earning assets—loans                                        borrowers’ deposit
                                                      credits they make to the borrowers'
and investments. Under current regulations,           accounts. Loans (assets) and deposits (liabili-
                                                                                                 (liabili­
banks in large cities are required to have a          ties) both rise by $850,000. Reserves are un-   un­
higher percentage of reserves against demand          changed by the loan transactions. But the de-
                                        communi­
deposits than are banks in smaller communi-           po.sit credits constitute new additions to the
                                                      posit
ties, but the average for all member banks is         total deposits of the banking
                                                                                bunking system. [See [See
about 1515 per cent. Assuming, for simplicity, a                   (3).]
                                                      illustration (3).]
uniform 1515 per cent reserve ratio and further
assuming that all commercial banks attempt to            This is the beginning of the deposit expan-
                                                                                               expan­
remain fully invested, we can now trace the           sion process. In the first stage of
                                                                                       of the process
process of expansion in demand deposits which         total loans and deposits of the commercial
can take place on the basis of the additional         banks rise by an amount equal to the excess
reserves provided as as a result of the Federal       reserves existing before any loans were made




6
                                                                                            Exhibit 13
    4 .
              Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 101 of 202



                                                     Deposit Expansion


                          the amounts 'in
                                      in .the
                                          the following illustrations are
                                                                      are in thousands of dollars.



f          (1) When the Federal Reserve Bank purchases Government securities, the reserve deposit
               of a member bankbonk is credited. This happens because the seller of the securities
               deposits the check he receives in payment in his bank (Bank A), and the bank forwards
1
j
               this,
               this check to its Reserve Bank for credit to
                                                         to^ its finery.
                                                                 loserve account.
                                                                         account.


                   FEDERAL RESERVE BANK'
                                   BANK                                               COMMERCIAL BANK A
            ASSETS                            LIABILITIES                    ASSETS                             LIABILITIES

            U. S. Government
            U.S.  GovemiMfit       I Metter
                                     Msflber Wink
                                             b«nk                            Reaves
                                                                             Reserves with
                                                                                      witk          Custoiief
                                                                                                    Customer
            securili^
            securities.      tl,ooo reserve
                             +1,000  rsseive deposits:                       F. R. Bank
                                                                             F.R.Bank        +1,000
                                                                                             41,000 deposit           +1,000
                                                                                                                      41,000
                                       Bank A          +1,000
                                                       ^LOOO    -•---1-6-




                                                                   to be transferred in part to
                                  ^'customer'' deposit is likely to'
                             This "customer"
                             other banks and quickly loses itsIts identity amid the huge inter-
                                                                                          inter*
                             bonk flow of deposits.
                             bank




          (2) Some banks now
                           rioW have "excess"           oii the basis of which deposit expansion con
                                     ''excess" reserves on                                       can
              take,
              take  place.


                                           gained from view
                            Total reserves gained         riew deposits                             r,ood
                                                                                                    1,006
                            Required against new
                            Required          hew deposits (at (qt 15%)
                                                                     15%).                            150
                                                                                                      150
                                    Excess ',Serves
                                    Eiceli reserves ............... .                                 850



          Expansion—Stage 1
                          1


                                                                                         STAGE 1I BANKS
            (3) Expansion takes place only if the banks
            (3)
                which hold these excess reserves in-  in*                    ASSETS                             LIABILITIES
j               crease their loans or investments. Loans                     Leens
                                                                             Loans            +850
                                                                                              4850 Borrower
                                                                                                   Bonoeer
                are mode by crediting the borrower's                                                deposits           +850
                                                                                                                       4850

                deposit account, i.e., by creating addi-
                                                   oddi*
                tionol deposit money.
                tional
4


t


                                                                                                                               7
                                                                                                               Exhibit 13
t
            Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 102 of 202


 Expansion—Stage 2
  ^ 86049—uo)suodxg


                                                                                     S^NYO t aovis
                                                                                     STAGE?2 BANKS                                  (
      (6) Expansion con meal as /the :41kpnks
      uoisuodxj (9)    #44^ 1b osb^i^UoD
                                                                    siassv                                 S3ixni«vi*i
                                                                                                                                    ;



                                                                                                                  +M
          H’!H«         '
          which have 't1484.1
                            2
                            / iiicess riterktes
                                                  -Ui               ASSETS                                 LIABILITIES
                                                                                         HMCUbg UL*
          crease their fatios, by that amount,
                                                                    $8801
          '4unoajp 4044 Xq Tb.ppj' 4)944 9$oqj3
                                                                    Loses                +72;I Borkiror           tu*
          crediting borrowers4 deposits—creating
          Ou!4b9j>^S4isodop ^sJoMojioq 6ui4jp9J3                                          ,"-:, lepeeits
          still more moray—in the process.
          'St930id 944 Ul^XbupUl OJOUi 1)148
                                                                                                                                i




                                                                                                                           I




                                                                             ALL
                                                                              COMMERCIAL
                                                                                 BANKS
                                                                                                                          M
                                                                             s)iNve nviDnawwoD rnv                        5?
                                                                                                                           1;
                                                                    S13SSV                                 $3uniQYn
                                                                    ASSETS                                 LIABILITIES
                                                                    (n!« sauasdg
                                                                    •Reserves With     :C}{80(>8a
                                                                                             Deposits:
         Now the banking system's assets and
         puo stsysu smojsXs Sutquoq at/j (no^                          *|u«8 ‘M’d
                                                                     F.R. Bank
                                                                                         leiliui  000't+
                                                                                              Initial
                                                                                                                000‘U
                                                                                                                +1,030
                                                                                       +1,000
         liabilities have risen by a total of
         /o pnot i> iq udsu Mif SBiPitqtu}                                                                       0S8^
                                                                    'Loans!
                                                                           ;suwi       .I88B4S
         'Zi9'Z                                                          I8S84S               Stage 1
                                                                                                  0S8+            +850
                                                                                                                 lU*
         2,572..                                                       Stage 1
                                                                         28881$
                                                                                       ZaSajS
                                                                                        450 Stage 2
                                                                                        m*                        +722
                                                                       Stage 2:         +722
                                                                    mi                 ZL^Z*                    za*z*
                                                                    'Total             +2,572 Total             +2,572



 (7) But there are still 614 of excess reserves in the banking system.
 ’UI94S^ 6uj)|UOq 944 U{ 69AJ9$9J 8893X9 4O pl9 ||!48 94D 94944 iHg (^)

                    ’Sijsodep |0]4!Ut UJOJ4 pau)o6 taAjasaj |040x                               boo'I
                    Total reserves gained from initial deposits                                 1,000
                                                                                      OSt
                    Required against initial deposits                                 150
                              *84|tod9p |0!4!U! 4SU]o6d p9J|nb94}
                              s4isociep I 9604$ 48u|d6o pajmbay                       8Si
                    Required against Stage 1 deposits                                 128
                                                                                      eol        98C
                              84!Sodap 2 9604s l8U]o6o psjfnbQjf
                    Required against Stage 2 deposits                                 108        386
                                    ..........t»A488»J ssaaxg                                    ^19
                            Excess reserves                                                      614
                                                                                                  t
                                                                                       g -9604$ 04
                                                                                       to Stage'3
                                                                                          8)|Uoq
                                                                                          banks


 (8) As borrowers make payments, these reserves will, be further dispersed, and the process
 SSMOjd 944 puo 'p9S49dSlp 4944404 9q ||IM S9A49Sa4 98944 'S4U9UjXod 9))OUI 649MOJJOq sy (g)

     can continue through many more stages, in progressively smaller increments; until the
       9144 |{4Un /S4li9Ui9j3U) J9||OUiS X|9AjS89i60jd U| '89604$ 940UI XuOUl 4600444 90UI4U03 U03

     entire 1,000 of reserves has been absorbed by deposit groWth.. As is appaient from the
              944 uip4| 4U94oddp 8) sy '*44Mbj6 4}Sod9p Xq poqjosqo U99q $04 soajosoj 40 000'I

     summary table on page 11, more than four-fifths of the expansiori potential is reached
       P943094 St |oi4U940d uplsubdxo 944 40 S44414-4004 0044 ojbui '41 96od uo 94404 Xjotuuins

     after the first ten stages.
       *$96048 U94 4SJ!f 944 49440




      It should be understood that the stages of expansion do not occur simultaneously.
      40U op uojfuodxo ^o 89604$ 944 4044 poo4SJ9pun oq pjooqs 44                       joooo     ‘X)sno9uo4|oui(s

      Because some banks use their reserves incompletely or only after a considerable time lag,
      'fiO| 9Ulj4 VjqOJdpISUOd O 494^0 X|UO jo X{949|duJ03U{ $9AJ9«9i 4)944 9sn SSfUOq 9UiOS 9800399

      the process is in fact continuous. Expansion, moreover, may never reach its theoretical limits,
      '8|iuii| |O3j|0iO9q4 9|! q309J J0A9U Xoui 'J0AO9JOUJ ^Uojsuodxj ‘sndnu!4U03 po| u| 81 sseoojd 9^4




TO
 01
                                                                                                                     ei
                                                                                                            Exhibit 13
 Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 103 of 202

                                                                                                            i


                                                                                                       =.

                                                                                                             r
                                                                                                            •fi




                                                                                                            -a




                                                                                                                 ■j




                                                                                                                          t|




                                                                                                                           .1




              %esti t:1•
                           Pre
                  4 .!?      ter
              U                  C
                                                                                                                  h
                           NI)                                                            I




                                                                                                                      I-
Additional copies;
ySv^WItftrm^    0^
             copies                  •   •                  upon request
                                                                                                                  ^4
                                                                                              V
                                                                                                                  'J
                                                                                                                      j

                            Research D •          V
                                                                                                                      \
                            Federal
                                Al?     Reserve 3© [&Iife(£ €hicago
                                                                  -s                          (1

                                                                                              V

                            ROI Box                                                                \
                            tSftftq-TignSI^
                            Chicago         (lUhrrffa
                                            Illinois
                                                                       Exhibit 13
    mi
MAY MI                                                                   MINIS
                                                                         MimeD IN
                                                                               IN U.S.A
                                                                                  U4 A
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 104 of 202




                                                                                      I
Emc
                                                                                1.)




                             •



      I bet you thought • . .
      by David 11 Friedman
            Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 105 of 202




  Homy Is
  Money    to simply
              ofanply coin and
                             ond papa
                                   popor currency.
                                           eurroncy.        ,Checkbook
                                                              CheckbooK money works because people are
  Money is any generally acceptej
                              accepte;! medium of           'confident
                                                            Iconlident in the strength,
                                                                               strenotb, safety and prudence
                                                                                                      pfuderu:e of
  exchange, not simply coin com and paper currency.
                                              currency        theAmerican
                                                             the             banking^stem.
                                                                  Americanbanking     system.Their
                                                                                               Their confidence^
                                                                                                     confidence'
 jMor>ey doesn't have to be intrinsically valuable
 ;Money                                                       hasbeen
                                                             has  beenbolstered
                                                                         bolsteredby
                                                                                   by(Mvernment
                                                                                       Government regulation
                                                                                                    regulationofof
  (valuable in itself), be issued by a government or          commercial banks and Government deposit
  be in any special form. In  In our past, items              insurance. The check clearing and collection
                  iron nails and dried codfish to gun
  ranging from Iron                                           system of the Federal Reserve, the nation's
  powder and     tobacco have served as .money              , central bank, has also made checkbook money,money^
              .
                                                              highly acceptable by speeding checking account
 ^Anything   people generally accept in exchange
  Anything People                                           ' transfers nationwide.
                                                                        nationwide.
      Items of value is
  for items            Is money. Money also is a
             tor measuring value and a means of
  standard for                                                We've been big check users for quite awhile.
  storing purchasing power for future use.  use Any           The move began in the post Civil War era,era. when
  Item that has these three traits is money.
  item                                    money               bank deposits became the dominant form of
                                                              money held. Today, if all payment transactions
  Amencans'accepi three types
  Americaniaccept                      of moner—Thoinl
                                types^of  money—coin]         were counted, including those for stock, bond
                   Treasury.'paper
  issued by the Treasury'      paper currency issued          and real estate purchases, the dollar volume
  by Federal Reserve Banks, and checkbook                                                              currency
                                                              of check spending to coin and paper Currency
  balances (demand deposits) at banks                                              ertormous.
                                                              spending would be enormous.
  In analyzing economic activity, many economists
  in                                                          Only about 3 percent of our money is in coins,
                                                                                                         corns,
  take a much broader view of     ol money and include        and for every 10
                                                                             10 cents in small change we keep,
  other money-like items immediately available to             we hold about a dollar in paper money. As a
  the public for spending, such as passbook                   nation, we hold only about $80 billion of cash,
  savings and other funds deposited for specific                              $230 billion of checkbook money.
                                                              compared with x230
  time periods.
  Oemarid deposits
  Demand     dejrasTts^Te         nation’srnosl
                        are the nation's   most "com'mbhl
                                                com— nl
  form of money, comprising about three-quarters
  of all money in circulation. This checkbook
  money is bookkeeping money created mainly,by,mainly by^
  tne nation's commercial banks. Americans prefer
  using checkbook money because it performs as
                     ntedium of exchange than coin
  a more efficient medium
  or currency for many transactions. Check writers
  have with one blank check the potential for
  spending small or large amounts. Since each
  check must be signed before funds are
                checkbook money cannot easily be
  transferred, cheCkbook
          In addition, cancelled checks provide
  stolen. In
  written proof of payments. Since we prize
  convenience, safety and recordkeeping, it's no
  wonder that checkbook money is preferred.




  O                                                                                                Exhibit 14
                                                                                                   Exhibit 14 p. 5
EKIC
                Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 106 of 202




       ChMkbooli Money
       Checkbook      iROfMy let« "created"
                                  "matMl" by Currency
                                                  eurrmey           It
                                                                    It a bank has excess reserves.
                                                                                           reserves, it can create an
       dtposlto.
       depcmdts.                                                    amount of money equal to that excess: it can
       Commefctal banks create checkbook money
       Commercial                                                   grant a loan Borrowers write checks against
       whenever they grant a loan.loan, simply by adding            their new deposits When these checks are
      new deposit dollars to accounts on their books in        >n                        banks, those banks collect
                                                                    deposited at other banks.
      exchange for a borrower's IOU    lOU                          payment from the borrower's bank Bankers know
      Money creation bookkeeping isn't gimmickry Far                that when other banks present borrowers' checks
       from itIf Banks are creating money based on a                for payment, they will have to transfer reserves
       borrower's promise to repay (the IOU). lOU). which.
                                                    which, in m     on a dollar•for•dollar
                                                                          doliaf'for-doMar basis
       turn,
       turn. is
             IS often secured or backed by valuable                 If a bank creates an amount greater than its
                                                                    If
       Items the borrower owns (collateral)
      items                                                         excess reserves, it also would lose some required
       Someone obtaining an auto loan, for    tor example.
                                                  example,          reserves and face temporary violation of
       might use the newnow car as collateral A home                requirement rules Prolonged violation of
      improvement loan might be secured by tne value      v'aiue    requirement rules subjects banks to penalties So
      of the house being improved. Business loans                   they tend to match lending to excess reserves A
      may be secured by physical assets. assets, such as            bank short of required reserves usually will
      machines.
       machines, factories and inventories.
                                     inventories, or may be         borrow from another bank Member banks can
     "unsecured, " backed only by the company's
     "unsecured."                            company s              also borrow from the Federal Reserve
      earnings record and expectations or general                   As newly created checkbook dollars move from
      credit worthiness                                                                    gaming excess reserves
                                                                    bank to bank, banks gaining
                                    "monetizing " the private
      Banks create money by "monetizing"                            can make additional loans As a group, banks
      debts of businesses and individuals That is,      is. they    are capable of creating money in a multiple way.
                                                                    Currently, our banking system theoretically can
       create amounts of money against the value of
                lOUs
       those IOUs                                                   generate a sevenfold increase in  m total money
                                                                    creation with a given amount of excess reserves.
       To create money, however.
                            however, banks must have
     "excess"
      'excess ' reserves.
                  reserves, funds exceeding those they              Money multiplication, rather than currency
      are legally required to hold Banks belonging to               deposits.                             S230 billon of
                                                                    deposits, accounts for most of our $230
                                                                    checkbook money Banks hold only about $34
       the Federal Reserve System must abide by the                            reserves. Only $8
                                                                                              ^ billion of that total is
      System's requirements. Banks that    mat aren't               billion in reserves,
      members are subject to the reserve requirements               cash, the remaining reserves are deposit
                                                                    cash.
      of the state that chartered them.                                                            Banks Reserves
                                                                    balances at Federal Reserve Banks.
                                                                    are the base on which the banking system has
      Even without legal rules, prudent banking                     generated the bulk of the nation's checkbook
      dictates that some "required" reserves be held.               money.
      Bankers know that.that, on any given day,
                                            day. they will
      h£we to pay out coin
      have               com and currency to people
      cashing personal checks They also know that
       they will have to transfer reserve balances
       as checks drawn against accounts they hold are
U
i.
       pressnted for payment by other banks. Meeting
       presented
                                                    t>ar>ks
       these routine transactions requires that banks
       hold some reserve funds.


     O                                                                                                   Exhibit 14
                                                                                                         Exhibit 14 p. 19
 - ERiC
            Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 107 of 202




        banka ars
   All banks   ara tim
                    tha stns.
                          aama.                                One critical difference between savings and
  ’Savings” and "commercial"
 "Savings"         "commerctai” banks differ       m many
                                            diffef in          commercial banks traditionally has been in the
  respects First, they have different corporate                way they lend money Commercial banks lend by.       by'
  forms Savings banks are "mutually"
                                  "mutuaMy" owned
                                              owried by       creating new checkbook deposits Savings
   depositors, not stocknoiders
  depositors,        stockholders They are run by              banks and similar thrift institutions simply pay out
                                                             !banks
   nonsaiaried boards of trustees.
  nonsalaried                 trustees, not corporate         existing funds left by depositors.
  directors Earnings aren't paid to private owners             in recent years.
                                                              In            years, many states, particularly in the
  as dividends but distributed to depositors as                Northeast, have changed their laws to lift
                                                              Northeast.
  interest on savings                                         restrictions confining thrift institution operations
  Savings banks collect individuals' savings                  mainly to accepting savings deposits and
   and channel those funds mainly into                        granting mortgages Thrifts in     m more than 20
           morig.tgcs Commercial banks take
   home mortgages                                             states can now provide some form of
   demand deposits and make profits by lending                checkbook-type account
   and investing                                                                  accounts, however,
                                                              Most of these accounts.       however , don't hold
                                         tend money for
   The ability of thrift institutions to lend          tor    newly created checkbook money.  money, but rather the
   mortgages is linked to depositors' savings                 savings that depositors have transferred into
   behavior Many people deposit money in thrift               them to pay bills. These accounts comprise only
  institutions because they offer a flood poud interest
                                                mturesi;      a fraction of the nation's total checkbook deposits.
  return on savings However, whe.i interest rates              If thrift institutions obtain broader powers to
                                                              If
  rise in
        m, the nation's
               nation s credit markets, better returns        make loans othor other than long-term
                                                                                          iong*term mortgages,
                                                                                                     mortgagoa. they
   often can be obtained by putting savings                   undoubtedly would begin creating money in.      in
  elsewhere Fewer deposits mean fewer                         much the same way as their commercial bank
   mortgages, and fewer mortgages generally lead
  mortgages.                                                  counterparts, by adding new deposit dollars to
   (o less home building and more unemployment in
   to                                                         checking accounts. For now,   now. most thrift
   the construction trades In   in addition.
                                   addition, many             institutions pay out loans with special checks
  industries that depend on a strong housing                  against funds on hand.
  market, such as furniture and appliance makers. makers,                            hand, or funds deposited at a
                                                              commercial bank. bank, not by creating new demand
                                                                                                           demartd
  also suffer from reduced saleS.sales.                       deposits.
  in the 1960s.
  In       19603. Congress established it    c further
  distinction between
               betM'oen savings banks and
  commerciaf banks by allowing thrift institutions to
  commercial
  pay savings depositors a rate above the ceiling
  irn^sed on commercial banks. This small rate
  imposed
  differential was designed to keep thrift deposit
                   enou^ to buttress the mortgage
  inflows strong enough                        rnortgage
  and housing markets.




 O                                                                                                          14 p.25
                                                                                                    Exhibit 14 p.25
EgE
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 108 of 202




    Public Information
           Information Department
                          ot New York
    Federal Reserve Bank of      Vork
    33 Liberty Street
    New York. New York 10045
d
0                                                                     Exhibit 14
                                                                      Exhibit 14 p.
      Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 109 of 202




Debt-Jekyll
Debt-Jekyll and Hyde
                Hyde
              While debt creates problems both for the borrower and for
              the economy as a whole, it ploys
                                         plays a vital role in transferring idle savings
              to those seeking use of investment funds.
Deidt, in common with most everything
DEBT,                                cverythicg else
                                                 dse in         we recognize it in its unfamiliar as well as
ihc economic world,
the                wortd» involves
                             involveri many purling
                                               purpling         familiar forms. Beyond this, listing kinds of
imd often unpleasant paradoxes. The big put-
and                                                 pu^-        debts will suggest the relationships involved in
tlar is this: high and rising indebtedness poses
zler                                                            debt and some of its characteristics.
obvious threats both to the individuals in debt
and to the over-all economy; yet,       yet. experience            —to consumers
over the years indicates that periods of great                     As individuals we are familiar with mort-         mort­
 prosperity arc times in which debt is large and                                  homes* with
                                                                gages on our homes,        whth instalment debts for
climbing and that apparently the more rapidly                   [he purchase of autrimuhiles,
                                                                the                  aiitomohilcs. refrigerators,
                                                                                                      r‘*frigeratois, and
       rtscs the more prosperous is the period.
debt rises                                                               huu2>chold goods,
                                                                other huusehold        guods, with charge accounts
 Little wonder that in all ages           ro most men,
                               arcr. and to         mi'n.       owed to retail merchants, and with personal
debt has hem hrrn a “tv.n-fari'H wurrisomc
                                     womsomc thing."
                                                 thing/'                   caj ry
                                                                        to cal ly uL
                                                                                   ui. uvei pe.iuds
                                                                                             pe4\uiJ:« of
                                                                                                        uf uutrape%..tedly
                                                                                                            aiics.ptv-tt:dly
    Solving the debt puzzle is partly a matter of               I.Tfgc expenditure
                                                                large   cTpmdrtiifT In      this  listing   we
                                                                                                            wc set
                                                                                                                 see some
  srmnnlirs The emotional
 scrriantirs        rmoTinnnI content of the word               debt that    CAtcuds uvei
                                                                       tlut extends     over da nay
                                                                                                 very bug       pesiud of
                                                                                                         loug petiod
 “debt"
"debt"    is  qujtc
              quite  different from that associated
 with the word        "credit” But the economic
              w'ord "credit."
 transaction referred to is     Is the same—to use              Total debt
                                                                Total debt—who
                                                                           —taw owes it?
 credit is to incur debt, and in prosperous times
 increasing amounts of credit are not so seem-
        parado.xical.
 ingly paradoxical.
    Not all of the obstacles to solving the punk  puzzle                                                                 eV/
                                                                                                                         «0«

 um be dispelled, however, by
 acs                                  changing   over  to
 a word with a less foreboding connotation. The
 real catch lies in understanding the function of
       —we might better say credit at this point
 debt 'Vve
 —in a capitalistic economy. Answers to the
 ^—in
 cfULstions. "What is it7",
 euestions,                il7*\ "Where is ttr,ilT', and                               rfi
         docs it exist?"
 "Why does         exist?” amarc a   prerequisite  to in-
  formed discussion of the influences which debt                                                                         *023
                                                                                                                         0'
  wields in our changing society.

     Whot is
     What       {$ debt?
     Everyone knows what debt is when he owes
it.
it, butbut many do not recognize the debts of            of               1
others when they own them.
others                               For   example.
                                           example, fewless
aepesi           m; inl their zreihts
                 icgard                          ba:ik AN
                                        at the bails
                               credits iLt                .»s
    ,nk^   r^  deb's,
!-aiikers itches,     though
                       thoua.h ecie
                               u.ie may
                                    m.iy    be  sure   th,d
                                                       [h.-d
,-,, ti k e s do •\\ catalur
 ‘'..cike"'           cut.Ju!; of Cetit       insu.'-e that
                                  cebt will insure     ih.u


4
4   Business Conditions, November 1953
                                  1953


                                                                                                    Fxhibit 15
                                                                                                    Exhibit 15
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 110 of 202


and local—borrowing is a different proposition.             them, upon request and subject to various con-    con­
They can largely determine their own income                 ditions. Banks, insurance companies, and, in
                                           expendi­
via the taxes they impose and set their expendi-                      sayings and loan associations are there-
                                                            effect, savings                                 there­
                                           satisfac­
tures, not to gain profits or personal satisfac-             fore in debt to their account and policy holders,
                                                                                                         holders.
tion, but to further genetal
                      geneiat public welfare.               In
                                                             In effect, they have "borrowed" the deposits of
   The overwhelming bulk of the Federal Gov-   Gov­         account owners and the funds used to accumu-accumu­
ernment's
ernment’s   borrowing  has  always  been to bridge          late insurance policy reserves.
gaps between its  Us tax collections and its ex- ex­            The "borrowing" which financial institutions
penditures, rather than to buy particular public            do is unusual in several respects. ForFor one thing,
                             increase’ the Govern-
services or projects or to increase        Govern­          almost all the debt incurred has no fixed
ment's
ment’s future income. State
                          Stale and local govern-
                                            govern­         maturity, but is repaid in practice upon demand.
ment agencies, on the other hand, bonow     boiiow          Pew
                                                            Few other debtors would be willing to under-   under­
mainly for specific capital outlay projects—                 take such an awesome obligation. For  For another,
highways, schools, and other public structures.             financial institutions "go in debt" more or less
                                            borrow­
   The chief vehicle for governmental borrow-               involuntarily, whenever and for whatever
ing is the sale of securities, of both short and            amounts their account and policy holders may
distant maturities. There are the familiar U. U. S.         offer. Moreover, many times limes an institution will
savings bonds, which make up a sizable chunk                both borrow and lend to the    ihe same individual,
of the total Federal debt. Other government                  as happens when a bank makes a loan to one
securities come in assorted combinations of                 of
                                                             ol its
                                                                 Its depositors. Finally,
                                                                                  Finally, financial institutions
                                                                                                     institution.*:
"payable on demand," "payable at maturity, or               pay for their borrowing privilege in different
        called,” "payable only to owner of rec-
when called,"                                   rec­         ways—sometimes with interest or dividends, but
ord." and "payable to holder" whoever that
ord,"                                                       often with special types of service and protec-
                                                                                                          protec­
might be. The typically high standing and At-    .at­        tion. The attractiveness to creditors of financial
tractive combinations of terms for these securi-
                                             securi­        institution debt is apparent, for such inter-    inter­
ties have found them many homes—in portfolios               mediaries are popular recipients of "loans" from
of corporations, financial institutions, pension            individuals
                                                             tnciiyiduuis and
                                                                           arid organizations the country over.
      (rust funds, as well as in the safety deposit
and trust
boxes of individuals and small businesses.                     Debts
                                                               Debts are assets
                                                               Double-entry
                                                               Doubic-eniry bookkeeping
                                                                               bookkeeping is at the root of
     to financial
   ^to  financiol institutions                              the simplest of the paradoxes inherently asset-,
                                                                                                         as.so-
    IIhe
      he one remaining large group of debtors is            elated
                                                            ciatcd with debt—the fact that while debt is a
 the nation's collection of specialized
                                 speciali^cd financial      claim on the assets and earning capacity of
 in.slluiiion.s. This may come
 institutions.               conic as a bit of a sur-
                                                    sur­    those in debt, it is simultaneously a part of
               they have just been referred to as
 prise, for they,                                                  crcdilors! worldly goods. For
                                                            their creditors:                  For every buyer
important lenders
                tenders to borrowing consumers,                     mast be a seller, and similarly for every
                                                            there must
 businesses, and governments. But the fact re-
 twSinissei,                                          re­   liabiliiy entered on someone's balance sheet,
                                                            liability
                                    in.stitution.s flout
 mains that our financial institutions                      whether that balance sheet actually exists on
 Foloiiius' advice, "Neither a borrower nor a
.Poloniusr                                                  paper or only in a figurative sense, someone
 lender be."
           be," for they are
                           arc both, in equal degree.       else has
                                                                  ha.s an asset of equal value.
Their role is that of middleman, accepting the                 For example, such debts as a U. S. savings
                                                               For
 savings and lit iii turn lending out these funds to        hond, or
                                                            bond,   dr a bank account, -oror a corporate bond
 others seeking money to build plants,plants^ buy con-
                                                    con­    are as much assets to .their
                                                                                     . their owners as is cur-
                                                                                                          cur­
 sumer goods, or otherwise acquire desired assets.          rency or tangible property. In     In the case of
    Various savings institutions receive funds              commercial banks and most other financial
 from a customer
            cuslonicr under a promise to return   reiiirn   institutions.
                                                            in.siitutions. almost all assets consist of pieces


6 Business Conditions, November 1953



                                                                                                Exhibit 15
            Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 111 of 202




    Long-term
    Long-tenn debt makes up
                         up over 40 per cent
                                        cent of
                                             of total
                                                total debt
                                                      debt

                                                                        Short-term debt includes such borrowings
                                                                                                      borrowings on
                                                                                                                 osi
                        I                                                 consumers      instalment
                                                                                          histalvient credit; personal
                                                                                                               porsoiial
                                                                                          loans; policy loans; charge
                        I                   j                                             accounts
                                                                                          aceounis
                                                                          businesses      bank loans; accounts
                                                L                                                        aeoonifts pay~
                                                                                                                   pay
                                                                                          able
                                                iiiiiii                   governments     Treasury bills, certificates,
                                                                                          and notes; state and locatocail
                                                                                          government
                                                                                          povet'uttient warrants;
                                                                                                        loaryants; U.
                                                                                                                   U, S.
                                                              Ion
                                                              loi
                                                                                          savings
                                                                                          eavttigs bonds (if cashed be-
                                                                                                                     be­
                                                          Ito DIMIts
                                                          >i0t>i1MICS                     fore maturity); accounts
                                                                                                              acconntc
                                                                                          payable
                                                                          financial
                                                                          finoncioi
                                                                             .........    borrowings from Federal
                                                                                          ftorroiomjn
    0          200             400                  600
                                                    000         SOO
                                                                •00
                            feiUtM talon
                            Willem Otllon                                    institutions
                                                                             instiiuhons Reserve
                                                                                           AcscTDe Banks and from  frcaii
                                                                                           Federal Home
                                                                                                    Homo Loan Banks
    Long-term
    Long-teim debt includes such borrowings as,
                                            ost
      consumers                 mortyages
                    residential mortgages                               Deposit-type
                                                                        Deposit-type debt Includes
                                                                                          includes such "borrowings"
                                                                                                        '‘borrowings'* on
                                                                                                                       osi
        businesses     railroad,
                       railroac^ jmblic
                                 public utility, and                       financial         bank deposits; savings and  oiid
                       industHal bonds and notes;
                       industrial                                             institutions
                                                                              institutions   loan
                                                                                             loanassociatioji  s/iares; cask
                                                                                                   association shares;  cash
                       mortgages on rental hous-
                                               hous­                                         value of life insurance
                                                                                                             tnsiirattcc pol-
                                                                                                                         pol­
                       ing and farm real estate                                              icies; dividends left with
        governments    Federat,
                       Federal, state, and local                                             life insurance
                                                                                                  insitranee companies
                                                                                                              covipanioa
                       government
                       govemwient bonds; U.   V. S.                     Tax-IlabIlltles
                                                                        Tox-lieblitties include such "borrowings"
                                                                                                     “borrowings" out
                                                                                                                  osi
                       savings bonds (when held
                       to maturity)
                           matuHtyJ                                        businesses        accrued corporate income
                                                                                                               tucotno tax

                                                                                                                                    f




   of paper which are evidence that someone has                          needed to support their
                                                                                             ihcir families.
   borrowed from them on a short- or a long-term                            Today, however, most of us are  arc employees,
          —notes, bonds, mortgages.
   basis—notes,
   basis                                                                 not proprietors, and much, though by no means
       Our dynamic expanding economy is based                            all, investment is made by individuals and firms
   on the continuous production of more and                              without enough ready cash to finance expan-
                                                                                                                   expan­
                              services. This process
   new kinds of goods and services..                                     sion of their production facilities. Thus, the(he
   requires a high rate of investment and, in turn,                      accumulation of personal
                                                                                            per^nal savings and the ex-ex­
   large savings—savings that are promptly chan-                         penditure of these funds for     investment  pur-
                                                                                                                      pur­
   neled into productive and profitable uses.
  (neied                                  uses,                          poses are frequently separate and distinct
 f Sometimes the saver and investor are one
 P.                                                                      processes, performed by separate and distinct
 ,'^and the same—as, for example, when an indi-
:Ind                                              indi­                  persons or groups. Thus, it is essential to have
 vidual uses his savings to pay for the construe-
                                            construc-                    convenient, well-established ways of transferring
.?',.
f4 Lion        housCj or a business finances its plant
    iion of a house,                                                     unspent funds of savers to businesses, govern-
                                                                                                                   govern­
                                                                         ments, or individuals seeking the use of funds.
l  and equipment expenditures with its retained
/and                                          retained
    Mrnings. This procedure was typical of the days
   earnings.
   ..                                                                      The transfer function of debt
    when most Americans were farmers or small
   businessmen, reinvesting in their farms and                              In this country, savings can be put to work
                                                                           In
     rusinesses any earnings over and above those
dibusinesses                                     ihc»e                   in a number of ways. Savings in the form of

                                                                                                                                7

                                                                                                                   Exhibit 15
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 112 of 202




cash balances in checking accounts may be             guard for the funds entrusted to them,,although
exchanged for stock (equity shares) in business       it is supported by a number of additional pro-pro­
concerns. In this way savers become part own- own­    tective arrangements, such as the spreading of
ers of the business and share in its earnings         funds over a wide number of undertakings,
and losses after prior claims have been met. Or       the maintenance of an equity cushion to absorb
they may directly lend their accumulated funds        debt defaults, governmental supervision of
                                           borrow­
to others, in return for interest and the borrow-     operations, and governmental insurance and
er’s promise to repay the debt sometime in the
er's                                                  guarantees of some loans held by institutions as
           Tb»t is,'
future. That    is,'savers
                     savers exchange their cash or    well as a large share of their deposit liabilities.
bank deposits for a less liquid debt asset that                                                   finan­
                                                         Thus, both individual savers and the finan-
yields an income, but must ordinarily be re-    re­   cial middlemen to whom they may entrust a
converted into cash or a checking account bal- bal­   portion of their savings are desirous of keepkeep•
ance before it can be spent or reinvested.                                       undei the
                                                      ing much of their funds under     (he protective
    Most often, savings indirectly find their way     cover which debt affords. In these circum-circum­
into investors' hands, with banks and other           stances, users of funds, who may have to seek
financial institutions acting as middlemen be- be­    out money wherever it can be found, will nat- nat­
tween the savers and users of investment funds.       urally ,be inclined to accommodate such desires
All of these methods of putting savings to work,      by offering debt rather than equities. Those
n.<iide from the purchase of stock, involve the
aside                                                 who need outside funds often find it easier and
creation of debt and are vital branches of the        cheaper to obtain them through channels of
             “transport system" for savings.
economy's "transport                                                                         indiiectly
                                                      debt, either directly from savers or indirectly
                                                      through financial intermediaries.
   Less risk
                                                        Debt
                                                        Debt and money
                                         Inevitable
   In a system such as ours today, it is inevitable
that debt totals be relatively substantial. To the       Debt can do more than simply transport idle
average saver, debt is in many respects-a more        funds to places where they are desired. It is
attractive repository for his funds than are          also the means by which entirely new funds are    arc
riskier, though possibly more rewarding, equi-equi­   created, funds that may be required for a pros-pros­
ties. The majority of savers place a high             perous, expanding economy.
premium on keeping their savings safe, liquid,           The banking system is the mechanism that
and conveniently available. Only the debts of                                “money creation." Today,
                                                      accomplishes this "money
others can have these attributes in high degree,             purcha.sp-5 are
                                                      most purchases     ore paid for by checks drawn
                                                                                                draw»i unon
and only certain forms of debt at that.                       demand deposits. Practically, therefore,
                                                      bank 4emand
   A number of debt vehicles tailored to these        demand deposits have become accepted as
                                                      deman4
saver desires have been developed over the            money
                                                      money. But they (hey are also bank debts, liabilities
years. The most common are the host of                of an bank to its depositors.
                                                                         depo-silnrs. How do these bank
hnanctal institutions which dot our economic
financial                                             deposit liabilities arise? Usually they are in-    in­
landscape. They specialize in making promises         curred when a depositor brings in cash or a
                            them,, in exact dollar
to repay funds left with them,                        check on another bank which the recipient bank
amount, immediately upon request. To insure           can collect in cash. The deposit of the cus-     cus­
(heir ability to deliver on such promises, they
their                                          (hey   tomer at the recipient bank is upped, but the
in turn must invest funds received in assets          public’s total holdings of cash and deposits in
                                                      public's
readily disposable at or near par value, which        other banks are reduced by a like amount. The
for the most part means high-grade debt obli- obli­   nation’s total money supply remains unchanged.
                                                      nation's
gations of businesses, governments, and indi- indi­      When a bank makes a loan or buys a secu-   secu­
viduals. Such prudence is their prime safe-           rity. however, it is a different
                                                      rity,                    difTerent story. The bank

8 Business Conditions, November 1953
                                1953


                                                                                                    15
                                                                                            Exhibit 15
        Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 113 of 202




Debt in the consumer balance sheet
                        Assets                             Liabilities and Net Worth
Debt of others                                           Consumers' debt
      due from:                                                           due fo:
                                                                              to:
      other consumers                                                  >• other
                                                                          Other consumers
                                                                       ] businesses
                                                                          businesses
      businesses
            corporate
            oirporate bonds and
            mortgoges
                                                                         Federal Government
      governments                                                          (FNMA mortgages)
                                                                                  mortgoges)

             Federal
             Federol

             state — local
             stole -                                                     financial
                                                                         finonciol institutions
                                                                        --commercial
                                                                            commvcioi banks
                                                                                         bonks
                                                                                                      {nsMmeni
      financial
      finonciol institutions                                                mutual
                                                                            mutuol savings
                                                                                    sovings banks
                                                                                            bonks    .creddond
                                                                        .—and    savings aid loon
                                                                            ondsovingso^lOQn          residenM
                                                                            ossociolions
                                                                            associations             mortgoges
             commercial bank
                        bonk deposits
                                                                                Insuronce companies
                                                                        -- life Insurance  oomponles
             mutual savings
                    sovings deposits
             and savings and
                         ond loan
                             loon
             shores

             cash
             cosh value
                    volue of
             fife
             life insurance
                  insuroi^ policies

                             billion
                        $340blilion
      Total debt assets $340                             $90 billion Total liabilities
                             +                                                +
cash, business equities, tangible personal               consumers' net worth
property, and real estate
                   estote

     Total Consumers' assets                         s      Total Consumers' liabilities
                                                                  and net worth
accepts its customer's
               customer’s note or security and in         fruits of money creation from any individual
exchange gives him an equivalent increase in             bank. Few people borrow money to keep it
his deposit account. Nobody else loses a de-   de^       idle. Usually a borrower will quickly write
posit. Consequently, the total of cash and               checks on his new deposit to make some in-      in>
deposits—the money supply—is increased.                  tended payments. In   Jn the normal course of
                                                                                                 count
Mnney
Money has been heen created.   -                         events, the persons he pays will redeposit
                                                                                             redeposil these
   If this were all there was to the process, of
   If                                                    checks in their own banks. This sort of transfer
course, everybody would be getting into the              is even more rapid when the bank buys a
banking business. Actually, the  (he operations of       security, for the seller typically requests imme-
                                                                                                     imme*
our
uur   far-flurtg
      far4lung   banking  system  siphon away the        diate transfer of the funds to his own bank. In  In


                                                                                                            9

                                                                                             Exhibit 15
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 114 of 202




either case, the newly created deposit has not                              ^’excess*^ depends upon a num-
                                                             What cash is "excess"                     num­
disappeared, but it has shifted from the orig-
                                           orig­          ber of factors. Generally speaking, a bank need
inal bank to others. When this happens, the               keep cash equal to only a moderate fraction of
original bank must be able to lay its hands on            the deposits made by customers with cash or
cash or its equivalent to pay out to the other            checks on oilitto !ranks
                                                                             banks for usually, as one such
                                                                                                        sucli
banks. As a practical matter, therefore, any              deposit is drawn down, some other customer
one bank cannot afford to add to its loans and            is bringing in additional funds for deposit. Thus,
investments (creating new deposits in the                 if a bank receives a big bulge of cash and
process) by an amount greater than its\tn excess
                                          exc^s           checks for deposit, it may safely regard a sizable
holdings of cash reserves.                                portion of the funds so received as "excess"
                                                                                                    “excess”


 Debt in the business balance sheet
                       Assets                               Liabilities and Net Worth
Debt of others                                            Businesses' debt
      due from:                                                           due to:

      consumers                                                           consumers
                                                                             corporate
                                                                             corporote bonds and mortgages




      other businesses                                                    other businesses



      Federal
      Federol Government                                                  Federal Government
                                                                            accrued
                                                                            occrued corporate tax liabilities
      financial institutions                                              financial
                                                                          financiol institutions
                       commercial
                       commerciol                                            commercial banks         business
                          banks                                                                      . loans
                                                                                                       foans^
           deposits
           deposits.                                                         mutual savings banks
                                                                                    sovingsbonte     mod ifi es,
                                                                                                     mortgages,
             at
             of        mutual savings
                              sovings
                     I     bonks
                           banks                                                                        and
                                                                             life insurance companies bondsd


      Iota) debt assets $ 180
      Total               180 billion                     $
                                                          $250
                                                            250 billion      Total liabilities

                               ■f


business plant and equipment,
                     equiprnent, farm land and equip-
                                                equip­    business and farm
                                                                       form net worth
ment, inventories, and
                   ond equity in other businesses

      Total Business (and farm)                      =s      Total Business (and farm)
               assets                                        liabilities and net worth
 10 Business Conditions, November 1953


                                                                                              Exhibit 15
             Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 115 of 202



and make loans and create new deposits in a                 tional debt assets
                                                                             assets may arise from  from new new bor-
                                                                                                                    sor­
comparable amount.
               ariiount. Once those created de-     de­     rowing requests or they can be drawn    drawn ffroriT
                                                                                                               rom the
posits shift to either
                 other banks
                         bunks and the lendine
                                        lending hank        existing pool of loans and investments
                                                                                              investment hold  hold by
transfers its excess cash resources in payment,             non-bank investors. These processes,
                                                                                               processes, and par-   P^’’’
its ability to create
                 cicaic new money is exhausted.             ticularly
                                                            licularly the latter, are commonly  commonly called  enPed
But this is not true for those banks receiving              -•monciizinij’-
                                                               monetizing" debt--that
                                                                               debt—that is,is. selling
                                                                                                sdling it  ji to banks
                                                                                                                 i,:inks
that transferred cash and deposit. They simi-     simi­     ill esehange
                                                            iu    exchange for                   deposits, thus in-
                                                                              for new bank deposits,                   »»’
larly need keep us cash reserves only a fraction            creasing
                                                            et casing the money
                                                                             nuiiicy supply. Obviously,
                                                                                               Obviously, the  ihc Pos-
of the
    ilic funds placed
                 ptuced with them, and they too             sibilities
                                                            sibililies for debt
                                                                             di.*hi monetization
                                                                                    nionoiizaiion are
                                                                                                    arc ereator,
                                                                                                          uroaicr. the
can lend the remainder, creating
                             ere uing new deposits in       larger the stock of debt which the          the ecotiomY
               AS this chain of action grows and
 the process. As                                            accumulates. The problem of Federal         Federal debt
spreads through the entire banking system,                  monetization has been particularly acute       acute since
more and more "new"   “new*’ deposits are "created."
                                            “created.”       the end of World War 11,     II, because of  of the
                                                                                                              the huge
                                                                                                                    huge
   The maximum amount of this deposit expan-                 increase in Federal obligations necessary   necessary to
sion     derermined by the portion of deposited
.$ion is determined                                          finance
                                                             tinance the war.
                                                                           \\»ar. Only in the past few yeti   yums    baa
                                                                                                                 is has
 funds which is kept as cash reserves. At pres-   pres­      it  been   brought under control
                                                                                          control—partly
                                                                                                   —partly because
ent, national and state authorities require banks            other developments eased active inflationary  innaiionary
to maintain reserves
                rer.crvco equal to about one-fifth           pressures and partly because the Federal     Fedcrul Re- Re­
of their demand deposits. Mathematically
                                 Mnihcmntically this         serve System became free to use its various        varions
              banking system as a whole, in meet-
 permits the honking                             meet­       powers to limit the reserves available to banks.                  )
ing borrowers'       demand.s for credit, to create
      borrowers’ demands                                         But
                                                                 Bui the threat of inflation is not the only
 uhoul 4 &inn
uhout          rs more of deposit money for each
          dnllnrs                                             dilemma raised by a large and rising   lislng debt in au
dollar of cash reserves. That Thai the overwhelming           prosperous period. Another is                   fact that
                                                                                                   Is the filet
bulk of our money          supply   consists of bank         under these conditions an substantial share       shurc of            i
 deposits rather than hard cash or paper cur-      cur­      business—many
                                                              business—tunny house, hou.se. auto, and appliance
 rency attests to the importance of this process.            sales and much of the inventory build-up--is build-up—is
    The volume of money in the economy and                    facilitated
                                                              fiieiliiatcd by the fact that it is Is easy to borrow
 (he speed with which it changes hands has an
 the                                                          money to finance these purchases. The issue is,           i.s,
obvious influence on the tempo of economic                   can we sustain prosperity without constantly
 activity. A money supply which is constricted                increasing dosages of credit, which threaten
 by scarcity of the reserves which the    (he banking         inflationary outbursts? Then, too,    loo, what if   if the
 system needs to   (u create
                       cicalc deposits may make it            boom fades? Since people do not find it cosy           caiiy
 impossible to finance some projects. An easily               or sound to borrow in bad times, sales   .sales on credit
 expansible money supply, on the other hand,                  may slump badly. Meanwhile, existence of old
 can encourage a larger volume of business,   hn.sine.ss,     debts will make a recession a period of net dept       debt
 higher prices for the same volume, or both.                  repayment, narrowing the spendable remainder
                                                                  Incomes. To what levels will spending on cur-
                                                              of incomes.                                            cur­
   Dangers
   Dongers —        real...
                    reol...                                   rent production drop under these influences?
                      injcciions of new money are
                                                              Part of the answer to these crucial questions
   While moderate injections
                                                              depends upon how well debtors and creditors
helpful lubricants for an expanding economy,
                                                                              Ihcir present debt positions
                                                               can manage their
                                                              can                                    pcrsition.s in ad-ad­
it is easy to flood
it                  (he economic mechanism and
              hood the
                                                               versity, part on how well agencies responsible
bring about an inflationary situation. Bank
                                                               for maintaining stability can do their jobs.
                                                               for
         creation can proceed as long as banks
deposit cre;ition
have more than enough cash reserves to meet                     ... or fanciful
                                                                ...    foncifful
legal requirements and have opportunities to
add to their loans and investments. Such addi-                  The fact that debt is so necessary
                                                                                         necessary to our


                                                                                                                         11
                                                                                                                         II


                                                                                                         Exhibit 15
    Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 116 of 202
%




          Exhibit "“16
                    16"
                                      Case 4:20-cv-05494-KAW Document 1-1
                                                                       SN. Filed 08/07/20 Page 117 of 202


                                               4•2:1     Rfi                                                                       cg                                                  if
                                                    $                                                                                                            .••

                                   4s;
                                                                                                          V                                                             7%



                      Sir

                                                                                                                                                                                       a
                                                                        0




    •                                                                    11. 11



                                                 ..         11•116.111X ;IF
                      •airMaratragrin••
                                     i••••••••                    NOS Or
                          .••=' rowel& ••••••••1•111.4 S
                        ••••• OM               //02•1•111•1••••••• la •
                           .rmi•••••p•••••••••
                                    miniinnailan/                 S0
                                 ma    MSS       Sit MON Mt
                                    •••=01WINISMINIMS
                                       -as a     al  11•1= n
                                               SSW/

          ar
                                                               •
                                                                                                                              iAr


              0



                                                                                                              Co
                                                                                          O
                                                                                  e                   %
                                                                                                                                                     •
                                                                         I l6

                               pa                                                 Q
                                                                                                                                                                         a..




    sr                                              O




         rs


                                     Aga\
                                                                                                                                                                          .„e(
                                                                                                                                                                  •••




I                 C


                                                             IItt
                                                                                                                                     I
                                                                                                                                         R       S
                                                                                                                                                                       Ys          r




                                                                                      8
                                                                                      O
                                                                                                              •
                                                                                                                             i1                                                1




              sr...roe/tor,
                 wee


                                                                                      oB      I       t. ft r           0                    I
                                                                                                                                                                                        .1,

                                                                                           allt   r       e
                                                                                                                  wiaretrI   ett
                                                                                                                                                                                              •
                                                                                                                                    rr
                                                                                                                                         ,
                                                                                                                                                         r

                                                                                                                                                         *gel,
                    Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 118 of 202

                        It.   0




                                                      tr
                                         sie                                                                 I
                                                                                                                           ■It
r.
                                                                   r.
                                                                                                                           '
                                                                                                                   rt

               1410


        ARER THESE 1).S.
     4. AFTER      U. S. ARMY
                         ARMT AVIATORS, as     «s all other Government
                                        m well as                      eiiiployeet. cash their checks,
                                                            Govemmeat employees,               check#,
     Federal Reserve Banks redeem them with money deposited by the United States Treasury.
     S. THE SECOND DISTRICT Federal Reserve Bank,
     5.                                                                      a«s as agent for the
                                            Dank, located in New York City, acts
                                           berween the United States and foreign countries.
     Governmem in the exchange of money between
     Government

                                                                                                                       a
     ceives from taxes and borrowing. Most U. S. bonds are issued
     for the Treasury by the Reserve Banks, and the money received
                                        Treasury’s checking account.
     from purchasers is credited to the Treasury's
     The Reserve Banks handle all matters in regard to these bonds,
     paying interest coupons and redeeming bonds as they come due.
              RJFC and other Government lending agencies also keep
         The RFC
     the Reserve Banks busy. The promissory notes, securities and
     other valuable paper that these agencies receive when they
     make loans, are turned over to the Reserve Banks for safe- safe*
     keeping. The Banks accept payment on these loans from the
     borrowers and return the security when loans arc paid.
         The Federal Reserve System also handles the Government's
                                                       Government’s
     financial dealings with foreign countries. The Reserve Bank
     of New York has been selected to look after all transactions
     of this type because of its convenient location in the world's
                                                             world’s                                                   s
     leading financial center.
                                                                                                                  e>
         This country of ours is a huge place and the Capitol City
     is a great distance from most points. If all financial relations
     between the Government and the public were centered in
     Washington, D. C., it would be a severe handicap. Instead, the
     Government has the services of 1212 regional Reserve Banks and
                                           close touch with citizens
     their several branches, to put it in dose
      everywhere.

               i. WHEN THE GOVERNMENT
                            QOVERNMEIfT borrows money to build warships   urpUoes. or to meet other obli-
                                                               wnnhips or airplanes,                obU*
               gtzions, Its
               gations,                      exdbanged and redeemed through
                        tu bonds are issued, exchanged                       ihe Reserve Banks.
                                                                    througb the
                      QOVERNMENT SPENDS its income in thousands of ways — to support American Indians,
               7. THE GOVERNMENT                                                                       Indians,
               for public buildings, pensions, civil service. Its         Bsnk account runs into billions.
                                                              Its Reserve Bank                   bUlIons.
                                                                           i:
                       Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 119 of 202                                                                                                       V V


                                                                                                                                                                I
                                                                                                                                                                                 u'




                                                                                                                 »f'.
Joiagoriit


                                                                                                                                          i-'t-
                                                                                                                                          ‘ A.
                                                                                                                                                                                                •r^ r*     1:

                                                                                                                                                                                                -.Tall74"467.1n
                                                                                     t               C
                                                                                                      top
                                                                         fit                                                                         t ■>



                                   -..-                                                                                                              ,.4•40
                                                                                                                                                                1
                                                                                                                                                                                       V,
                  ..                                                                                                                                                     L
                       400.4                                                                                                 .4.7*. it. -lig -lb-
              I                                                                                                                         "'sby.
                                                                                                                                           -"<t%_
                                                                                 I
                       ri
                                                                                                                                          4ftlar                  r
                                                                                                                                       ■'.-
                                                                                                                                                       1 4, iiri(..44 04 14
                                                                                                                                                                          4

                                                                                                                                              L'^,


                                                                                                                                                                         S',.



                               [\


                                          t

                                          ts.
                                                 4l»22
                                                                        HC
                                                wV ^S                        \                                                                                                              \              thJ
>
                                                                                     i                                  #'                                                                                 't
                                                                                                                                                                                                            >j
                                                                                                                                                                                      •i
                                                               ■<?
                                                                                                                                                                                 >
                                                                                                                                                                             •                        ft
                                                14%                                                 -ries


              4
                                                                                 "" Itjt1         A ?,44,vion    5^




                                                                       Issiii by
                                                                       Issrei ly

                  VISS MK:
                  TM%  irSIDISIE^IL
                            Min                                              MIZINSITEt ©^^12S
                                                                                        Ele%
                                                                     sf
                                                                     If Niuisapslis
                                                                        Miliiapilis                                                                                 r-




                                                                                                                                                                             :
                                                                                                                                                                                                                 Jr
                                                                                                                                                        ”            ■       ‘

                                                                                                                                                                     :-4-

                                                                                                  0*


                                                11
                                                                                                      •>          ■»
                                                                                                                                   4

                       - 40•711L
                                                         ■;
                                                                                                           1^1                     f
                                                                                         >■
                                                                                                           !V.
                                                         I'i
       i*.)

                                                                                              r                                                             A
                  »■
Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 120 of 202

mmMSMmmmm
Points of Interest
          Interest is one of a series
of essays adapted from articles in
On Reserve, a newsletter for economic
educators published by the Federal
Reserve Bank of Chicago. The original
article was written by Keith Feiler
and revised by Tim Schilling.


                              essay—
For additional copies of this essay —
or for information about other Federal
Reserve publications on money and
banking, the financial system, the
economy, consumer credit, and
other related topics — contact:       •


Public Information
       Information Center
        Reserve Bank of Chicago
Federal Reserve
P.O. Box 834
Chicago. IL
Chicago, IL 60690-0834
           322-5111
Tel. (312) 322-5111
www.frbchi.org




                                                     Exhibit 17
                                                            4
Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 121 of 202




                                                                                                    )
                                                                                                    )

          Savings                                  Checking
                                                   Ch«ckii»g                   Imnirsnce
                                                                               Insurance
                                                   Account*
                                                   Accounts                    Promltim*
                                                                               Premiums

                                                                                ?.'ii

                                      $ **
                        Savings                                        M.-:'            't              V'
                        Accounts
                                         Pension
                                          Funds    1               ■




                                                           Stocks and
                                                             Bonds
                                                             Sends
                                                                          '•

                                                                                             :ial
                                                                                  '^'-Security
                                                                                 . •
                                                                                    .Security
                                                                                              ial




                    Most of us keep our savings in                   'Banks
                                                                      Banks create deposits by mak-:,
                                                                                                    mak­
               financial institutions like insurance            ing loans. Rather than handing
                                                                                           handing'
               companies and brokerage houses,                  cash to borrowers, banks simply
                                                               cash                           simply
               and in depository institutions such             ,increase
                                                                increase balances in borrowers'
               as banks, savings and loan associa-
                                             associa­          `checking
                                                                checking accounts:Borrowers
                                                                            accounts. Borrowers can
               tions, credit unions, and mutual                 then draw checks to pay for goods
               savings banks. These financial                   and services.
                                                                      services!* This creation of check-"
                                                                                                   check-'
               institutions then pool the savings               ing accounts through loans is just
               and make them available to people                as much a deposit as one
                                                                Vs                        one we
                                                                                              we might
               who want to borrow.                             'Make
                                                                make    by  pushing   a ten-dollar  bill
                    This process is called financial           Through
                                                                through the teller's window"
                                                                                        window.'
               intermediation. This process of                        With all of the nation's banks
                                                                                                 banks'
               bringing together borrowers and                  able to increase the supply of credit
               lenders/savers is one of the most               in
                                                                in this fashion, credit could con-;
                                                                                                 con-
               important roles that financial insti-
                                                insti­          ceivably expand without limit.limit.
               tutions perform.                                 Preventing such uncontrolled
                                                                expansion is one of the jobs of the
                                                                Federal Reserve System (the Fed),
                         Deposit
               Banks and Deposit
                                                                our central bank and monetary
               Creation
                                                                authority. The Fed has the respon-
                                                                                                respon­
              (Depository                 whTch for:
              (Depository institutions, which      for.         sibility of monitoring and influenc-
                                                                                               influenc­
               'simplicity we,
              simplicity    we will call banks, are.
                                                 are*           ing the total supply of money
              "different
                different from other financial insti
                                                 insti-,        and credit.
              itutions because they offerfia;;"
                                       offer trans­
               action
                action accounts and make loansloan^
                by lending deposits'  This deposit
                             deposits'This
                                                               The General Level
               creation activity, essentially creating            Rates
                                                               of Rates
               money, affects interest rates because           The
                                                               TTie general level of interest rates
                these deposits are part of savings,            is determined by the interaction of
                the source of the supply of credit.            the supply and demand for credit.




                                                                                             Exhibit 17
                                                                                             Exhibit 17 ^
    f




M
        Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 122 of 202




        Federal Reserve Bank of Chicago
        230 South LaSalle Street
                  IL 60604-141.3
        Chicago, IL  60604-1413
               312-322-5111
        Phone: 312-322-5111
        Fax: 312-322-5515
        Web: http://www.frbchi.org                       October 2000 30m
                                                              Exhibit 17
                       Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 123 of 202

                                                 0

                                                     MARIN COUNTY SUPERIOR COURT
    I
                                                                 P.O. Box 4988
                                                            San Rafael,
                                                                Rafael. CA 94913-4988



          PLAINTIFF: („/                                                     CASE NO. 0.-11/             20 01401-
                                                                                                         20 0 1 4 0 1
                                                                                              NOTICE OF CASE
                                                                     vs.
                                                                     VS.
                                                                                      MANAGEMENT CONFERENCE
          DEFENDANT:
                             1---1 •
                                       9     1:74-6(Cvn (1116."Y
                                                                                  ,
                                                                           ‘^(F^ccuant
                                                                           61
                                                                                              O
                                                                                            0-A
                                                                                                   (CIVIL)
                                                                                           Government Code Section 68600
                                                                              (Pinbuant to Covemment               G6600 et seq.)
                                                                                                                                        ♦

         Pursuant to Local Rule 1.3, the plaintiff must serve a copy of this Notice of Case Management
         Conference, a blank Case Management Statement (Judicial Council Form CM-110), a blank Notice of
                                                     Form CM-200),
         Settlement of Entire Case (Judicial Council Form CM‘200), and an Alternative Dispute Resolution
                                                                                              Resolution (ADR)
         Informational Notice (CV006) together with the complaint on all parties.
         Informational

              cose is assigned for all purposes lu Judge
         This case                                                                JAMES CHOU                in Courtroom
                                                                                                            in Courtroom    ?)
                                                                                                                            1 ).

         1.
         1.     The partiesThounsel
                     parties/counsel to this action shall comply with the filing and service
                                                                                     ccrvico deadlines in Local Rule 1.5
                                                                                                                     1.5
                                              3.110. or appear at the Order to Show Cause hearing on the dates set
                and California Rule of Court 3.110,
                forth below:
1                   Failure.—•
                             to File Proof of Service,
                                              Service                                                /      -8:^af9:00 AM.-
                                                                                                            —8:50/9:00 A:M.-

                               Answer'"
                  \ Failure to Answer                                                        k       /         8:^€r7 9:00
                                                                                                                      9:OOAM^
                                                                                                                           A.M.


         2.     Parties must appear for Case Management Conference on                   /1 /
                                                                                        r
                                                                                                             9:00 A.M.
                                                                                                 4 / )09019:00

         3.                                  \Anth the case and be fully prepared to discuss the suitability of the case
                The parties must be familiar with
                                           arbitration, mediation, or neutral case evaluation. Counsel must discuss
                for binding or non-binding arhitration,
                ADR options with their clients prior to attending the Case Management Conference and should
                be prepared to discuss with the court their authority to participate in ADR.

         4.     Case Management Conference Statements must be filed with the court and served on all parties at
                least 15
                      15 calendar days
                                  davs before the Case Management Conference. (Late filing may result in the
                issuance of sanctions.)

!




        Distribution: Original - Court File; Canary - Plaintiff
        CV008                                NOTICE OF CASE MANAGEMENT CONFERENCE (CIVIL)                                     7/15/15
                                                                                                                         Rev. 7115/15
                                                 (Pursuant to Government Code § 68600 et seq.)
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 124 of 202




                                MARIN COUNTY SUPERIOR COURT
                                       3501 Civic Center Drive
                                       3501
                                           P.O. Box 4988
                                     San Rafael, CA 94913-4988
                                                 444-7040
                                          (415) 4.44-7040




                                                       FT:5\# s
                                                           fit




                ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATIONAL NOTICE
                                 (California Rule of Court 3.221)

The plaintiff must serve a copy of this notice with the complaint on all parties to this case.

Alternative Dispute Resolution (ADR) is a way of solving legal disputes without going to trial. Using ADR
may have a variety of benefits, depending on the type of ADR process used and the circumstances of
the particular case.

ADVANTAGES OF ADR

Save Time
A dispute often can be settled or decided much sooner with ADR; often in a matter of months, even
       white bringing a lawsuit to trial can take a year or more.
weeks, while

Save Money
When cases are resolved earlier through ADR, the parties may save some of the money they would
have spent on attorney fees, court costs, experts' fees, and other litigation expenses.

 Increase Control Over the Process and the Outcome
 Increase
 In ADR, parties typically play a greater role in shaping both the process and its outcome. In
 In                                                                                             In most ADR
 processes, parties have more opportunity to tell their side of the story than they do at trial. Some ADR
 processes, such as mediation, allow the parties to fashion creative resolutions that are not available in
.a trial. Other ADR processes, such as arbitration, allow the parties to choose an expert in a particular
,a
 field to decide the dispute.

          Relationships
Preserve Relationships
ADR can be a less adversarial way to resolve a dispute. For example, an experienced mediator can
help the parties effectively communicate their needs and point of view to the other side. This can be an
important advantage where the parties have a relationship to preserve.

Increase Satisfaction
Increase
In a trial, there is
In                Is typically a winner and a loser. The loser is not likely to be happy, and even the winner
may not be completely satisfied with the outcome. ADR can help the parties find win-win solutions and
achieve their real goals. This, along with all of ADR's other potential advantages, may increase the
parties' overall satisfaction with both the dispute resolution process and the outcome.



CV008 (Rev.
CV005 (Rev. 7/9/15)
            7/9/15)   ALTERNATIVE DISPUTE
                      ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATIONAL
                                                           INFORMATIONAL NOTICE                     Page 11 of
                                                                                                    Page    of 22
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 125 of 202



DISADVANTAGES OF ADR

If the case is resolved using ADR, the parties forgo their right to a public trial and they do not receive a
If
decision by a judge or jury. If
                              If the case is not resolved using ADR and it proceeds to trial, the overall
costs of the case may increase.

TYPES OF ADR

Mediation
In mediation, an impartial person called a "mediator" helps the parties try to reach a mutually
In
acceptable resolution of the dispute. The mediator does not decide the dispute but helps the parties
communicate so they can try to settle the dispute themselves. Mediation leaves control of the outcome
with the parties.

Settlement Conferences
Settlement conferences may be either mandatory or voluntary. In    In both types of settlement
conferences, the parties and their attorneys meet with a judge or a neutral person called a "settlement
officer" to discuss possible settlement of their dispute. The judge or settlement officer does not make a
decision in the case but assists the parties in evaluating the strengths and weaknesses of the case and
in negotiating a settlement. Settlement conferences are appropriate in any case where settlement is an
option. Mandatory settlement conferences are often held close to the date a case is set for trial.

Arbitration
In arbitration, a neutral person called an "arbitrator" hears arguments and evidence from each side and
In
then decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of
evidence are often relaxed. Arbitration may be either "binding" or "nonbinding." Binding arbitration
means that the parties waive their right to a trial and agree to accept the arbitrator's decision as final.
Generally, there is no right to appeal an arbitrator's decision. Nonbinding arbitration means that the
parties are free to request a trial if they do not accept the arbitrator's decision.

Neutral Evaluation
In neutral evaluation, each party gets a chance to present the case to a neutral person called an
In
"evaluator." The evaluator then gives an opinion on the strengths and weaknesses of each party's
evidence and arguments and about how the dispute could be resolved. The evaluator is often an
expert in the subject matter of the dispute. Although the evaluator's opinion is not binding, the parties
typically use it as a basis for trying to negotiate a resolution of the dispute.

LOCAL ADR PROGRAMS

For a Directory of Mediators and Arbitrators or information about the Modest Means Mediation
                                                                             499*1314 or emailing
                      Marin County Bar Association (MCBA) by calling (415) 499-1314
Program, contact the Mann
info(S>marinbar.ora. Additional information is also available on the MCBA website: www.marinbaronq.
info(Wmarinbarorq.                                                                 www.marinbar.ora.

STIPULATION TO USE ADR

If all parties in the action agree to participate in ADR, a Stipulation to Use Alternative Dispute
If
Resolution Process (CV002) may be filed with the court. This form is available at www.marincourt.orq
                                                                                        wvm.marincourt.ora
or in the Clerk's
           Clerk’s Office.

             vou are required to complete and submit the Notice of Settlement of Entire Case
Please note, you
(Judicial Council Form CM-200) within 10
(Judicial                                 davs of the resolution of your
                                       10 days                      vour case.



CV006 (Rev. 7/9/15)   ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATIONAL NOTICE                     Page 2 of 2
     >h               Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 126 of 202
     t



                                                       00 NOT
                                                     - DO  HOT FILE
                                                                 FILE WITH THE COURT-                          CIV-050
    -UNLESS YOU ARE APPLYING FOR              FOR A DEFAULT
                                                         DEFAULT JUDGMENT UNDER CODE OF CIVIL PROCEDURE
                                                                                              PROCEDURE § 585 -
                                   fName and
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name end address):            NO.: 415-717-2111
                                             atM/BSs;.- TELEPHONE NO   415-717-2111         FOR COURT USE ONLY
Veronica Gonzales
36 Rustic Way
San Rafael, California 94901
                         94901




    ATTORNEY FOR
    ATTORNEY FOR (Name):
                 (Name):
                       VERONICA GONZALES - Party Without Attorney
                       VERONICA•GONZALES
SUPERIOR COURT OF CALIFORNIA, COUNTY OF MARIN
 STREET ADDRESS:
 STREET  ADDRESS; 3501
                   3501 Civic
                        CivIc Center Drive
 MAILING ADDRESS:
MAILING  ADDRESS: 3501
                   3501 Civic
                        CivIc Center Drive
CITY AND
an   AND ZIP
         ZIP CODE:
             CODE    San Rafael
                         Rafeel 94903
    BRANCH NAME:
    BRANCH   NAME: San Rafael
                       Ra^el Courthouse, Marin Superior Court
     Plaintiff: VERONICA
    Plaintiff:  VERONICAGONZALES
                         GONZALES
                                  N.A.. et al.
  Defendant: JP MORGAN CHASE BANK N.A.,
                                                                                                                            CASE NUMBER:
                                         STATEMENT OF DAMAGES
                                                                                                                            CIV2001401
                                                                                                                            CIV2001401
                                               Injury or Wrongful Death)
                                     (Personal Injury             Death)

To (name of one defendant only): JP MORGAN CHASE BANK N.A.
Plaintiff (name of one plaintiff only): VERONICA GONZALES
seeks damages in the above-entitled action, as follows:
                                                follows;
                                                                                                                                                               AMOUNT
1. General damages
1.
   a. rn ] Pain, suffering, and inconvenience                                                                                                        $
     b. I           Emotional distress.                                                                                                              $
     c.          ] Loss of consortium
                           consortium.....................................................................                                           $
     d.   m      ] Loss of society and companionship (wrongful death actions only)                                                                   $
     e. J        ] Other (specify):                                                                                                                  $
     f. In ] Other (specify):
                   (specify):.....................................                                                                                   $
   g.
   g-     ]I Continued on Attachment 1.g.
                                     l.g.
2. Special damages
   a. fTh] Medical expenses (to date)                                                                                                                $
     b. rn ] Future medical expenses (present value)
                                              value).................................................                                                $
     c. n        ] Loss of earnings (to date)
                                        date).........................................................................                               $
     d.          ] Loss of future earning capacity (present value)
                                                            value).........................................                                          $
     e. 1- 1] Property damage
                       damage......................................................................................                                  $
     f.   r-i] Funeral expenses (wrongful death actions only)
                                                        only)........................................                                                $
     g.
     g- in ]        Future contributions (present value) (wrongful death actions only)
                                                                                 only)............                                                   $
     h. 1-       ]1 Value of personal service, advice, or training (wrongful death actions only)                                                     $
     i. I— ]I Other (specify):                                                                                                                       $
     J-j. 1--- ]1 Other (specify):                                                                   ................ . _                            $
          ] Continued on Attachment Zk.
     k. nContinued                  2.k.
   nnI Punitive damages: Plaintiff reserves the right to seek punitive damages in the amount of (specify)
3. I—                                                                                                                                              $ 6,000,000.00
         when pursuing a judgment in the suit filed against you.
Date: July 9, 2020
VERONICA GONZALES
                                (TYPE OR PRINT NAME)
                                                                                                             ►
                                                                                                                     (SIGNATURE OF PLAINTIFF OR ATTORNEY FOR PLAINTIFF)

                                                                         (Proof of service on reverse)                                                                      Page
                                                                                                                                                                            Pafle 1
                                                                                                                                                                                  1 of
                                                                                                                                                                                    or 2

                   Mandatory use
Form Adopted for mandatory     Use                                    STATEMENT OF DAMAGES                                                  Code of
                                                                                                                                            Cale ot Civil
                                                                                                                                                    Gvil Procedure,
                                                                                                                                                          Procedure. g§
                                                                                                                                                                     §§ 425.11,
                                                                                                                                                                        42S. il. 425.115
                                                                                                                                                                                 425.11S
Judicial Council of California                                                                                                                                    www.couitlnto.C6.gov
                                                                                                                                                                  wmv.comenfo.ce.goy
CIV-0.50
CIV-OSO [Rev. January 1, 1,2007]
                            2007]                                 (Personal Injury
                                                                            Injury or Wrongful Death)
     'V                  Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 127 of 202

                                                                                                                                                  CIV-050
  Plaintiff:
  Plaintiff; VERONICA GONZALES                                                                              NUMBER;
                                                                                                       CASE NUMBER:
                                                                                                       CIV2001401
                                                                                                       CIV2001401
Defendant: JP MORGAN CHASE BANK N.A.,
                                N.A.. et al.

                                                         PROOF OF SERVICE
(After having the other party served as described below, with any of the documents identified in item 1, have the person who served the
documents complete this Proof of Service. Plaintiff cannot serve these papers.)
                                                                       papersJ
1.
1. II served the
    a. m
   a.   nn Statement of Damages                  1-I 7I   Other      (specify):
     b. on (name):JP MORGAN CHASE BANK NA, c/o C T Corporation System (C0168406)
                                       NA. do
     c. by serving in
                   I  i defendant              1-HH
                                                  7   other       (name and title or relationship
                                                                  ^nameandW/e        re/afcnsh/p to person served):
                                                                                                           served^: C0168406 as Registered Agent
     d. I-nn1 by delivery      1\_ ]I at home       nHH at business
              date; July 9, 2020
          (1) date:
          (2) time:      19.4'06 19M-
                                            Street. Suite 930, Los Angeles CA 90017
          (3) address: 818 West Seventh Street,
     e. nI X I by mailing
                         9. 2020
              date; July 9,
         (1) date:
              place; San Rafael, California
         (2) place:
2. Manner of service (check proper box):
     a. nI    I Personal service. By personally delivering copies. (CCP § 415.10)
     b. FI - 1I Substituted service on corporation, unincorporated association (including partnership), or public entity. By
                leaving, during usual
                                 usual office hours, copies in the
                                                               tho office of the
                                                                             tho porcon
                                                                                 person carved       tho person who apparently was in charge
                                                                                         served with the
                and thereafter mailing (by first-class mail, postage prepaid) copies to the person served at the place where the copies
                were left. (CCP § 415.20(a))
     c. nI    I Substituted service on natural person, minor, consorvatoo, or candidate. By leaving copies at the dwelling house,
                usual place of abode, or usual place of business of the person served in the presence of a competent member of the
                household or a person apparently in charge of the office or place        businocs, at least
                                                                                placo of business,    loact 18 years
                                                                                                               yoarc of age, who was informed
                of the general nature of the papers, and thereafter mailing (by first-class mail, postage prepaid) copies to the person
                           tho place
                served at the  placo where the          wero loft. (CCP § 115.20(b))
                                             tho copies were                116.20(b)) (Attach separate
                                                                                                soparato declaration or affidavit stating
                acts relied on to establish reasonable diligence in first attempting personal service.)
           Mail and acknowledgment service. By mailing (by first- class mail or airmail, postage prepaid) copies to the person
     d. nn Mall
           served, together with two copies of the form of notice and acknowledgment and a return envelope, postage prepaid,
           addressed to the sender. (CCP § 415.30) (Attach completed acknowledgment of receipt.)
     e. nI      I Certified or registered mail service. By mailing to an address outside California (by first-class mail, postage prepaid,
                  requiring a return receipt) copies
                                              copico to the poroon served. (CCI'
                                                        tho peroon         (CCP § 415.40) (Attach signed return receipt or other evidence
                     actuai delivery to the person served.)
                  of actual
     f.
     f- nI      I Other (specify code section):
                   Ij-    1I additional page is attached.

3. At the time of service I1 was at least 18  18 years of age and not a party to this action.
             sen/ice; $
4. Fee for service:
5. Person serving:
             serving;
         I                 sheriff, marshal.
             I California sheriff.
     a. =California                 marshal, or constable                         f. Name, address
                                                                                              addrccc and telephone number and, if applicable,
     b,       I Registered California process server
     b. =Registered
         I                                                                            county of registration and number:
     c. =[   ] Employee or independent contractor of a registered                     Mariko Heenan
                California process server                                             385 Irwin Street
     d.  nn
     d. fJ      Not a registered   California process server                          San  Rafael,
                                                                                            Ra^el, California 94901
                                                                                                               94901
     e. =I   1 Exempt from registration under Bus. & Prof. Code                      415-297-4182
                § 22350(b)
II declare under penalty of perjury under the laws of the                        (For California sheriff, marshal, or constable use only)
State of California that the foregoing is true and correct.                      I certify that the foregoing is true and correct.

Date; July 9,
Date:         2020
           9,2020                                                                              Date;
                                                                                               Date:

   ►                             (SIGNATURE)                                                                          (SIGNATURE)


CIV.050 [Rev. January 1,
CIV-050               1.2007]
                         20071                                       PROOF OF SERVICE                                                               Page 2 of
                                                                                                                                                            o> 2
                                                                                                                              avil Procedure §§ 425.11,
                                                                                                                      Code of Civil             42S. 11,425.115
                                                                                                                                                        425.115
                                                                   (Statement of Damages)
                           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 128 of 202
■T
                                                                                                                                                      POS-010
                                                                                                                                                      POS-010
     ATTORNEY OR PARTY WITHOUT ATTORNEY (Nano
                                        (Nemo. state
                                               Stale Bar number, anti
                                                     BarnumCisr.      aCklieS3):
                                                                 andaMmss):
                                                                                                                            FOR COURT USE
                                                                                                                                      use ONLY
     Veronica Gonzales
     36 Rustic Way
                            94901
     San Rafael, California 94901


               TELEPHONE NO.:                                       FAX NO. (Optional):
     E-MAIL ADDRESS (Optional):
        ATTORNEY FOR
        ATTORNEY       (Name): VERONICA GONZALES - Party Without Attorney
                   FOR (Name):
     SUPERIOR COURT OF CALIFORNIA,
                                CALIFORNIA. COUNTY OF MARIN
      STREET ADDRESS:
      STREET  ADDRESS: 3501
                         3501 Civic Center Drive
      MAiuNG ADDRESS:
      MAILING ADDRESS: 3501
                         3501 Civic Center Drive
     CITY AND
     CITY AND ZIP CODE: San Rafael
              ZIP CODE:        Rafeel 94903
          BRANCH NAME:
         BRANCH   NAME: San Rafael
                               Ra^el Courthouse, Mann
                                                 Marin Superior Court
        PLAINTIFF/PETITIONER: VERONICA GONZALES                                                          CASE NUMBER:
                                                                                                         CIV2001401
                                                                                                         CIV2001401
     DEFENDANT/RESPONDENT; JP MORGAN CHASE BANK N.A., et al.
     DEFENDANT/RESPONDENT:
                                                                                                         Ret. No,
                                                                                                         Ref. No. or File
                                                                                                                     Rie No.:
                                  PROOF OF SERVICE OF SUMMONS

                                           (Separate proof of service is required for each party served)
                                                                                                 served.)
                                               18 years of age and not a party to this action.
     1. At the time of service II was at least 18
     2. I served copies of:
         a. nsummons
            I X I summons
            nn complaint
         b. In
             fin Alternative Dispute Resolution (ADR) package
         c. In
         d. nI  1 Civil Case Cover Sheet (served in complex cases only)
         e. ncross-complaint
                ] cross-complaint
                                                              SoD, Notice of CMC, Motion to Consolidate
            nn other (specify documents): CUM-200(A), CIV-050 COD,
         f. [n                                                                              Conoolidotc Case
                                                                                                        Coco 8
                                                                                                             & supporting papers.
                        (spec/fy name of
     3. a. Party served (specify      0/party              documen/s served):
                                         party as shown on documents served!):
           JP MORGAN CHASE BANK NA     N.A.
         b. In
            nn Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
               under item 5b on whom substituted service was made) (specify name and relationship to the party named in itom 3a):
                   Coiporation System (C0168406); do: Amanda Garcia, Vivian Imperial, Gladys Aguilera
               C T Corporation
                svhere the party was served:
     4. Address where
        818 West Seventh Street, Suite 930, Los Angeles CA 90017
     5. II served the party (check
                            (cheek proper box)
         a. I I by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
         3- nby
                        sen/ice of process for the party (1) on (date):
                receive service                                 ^dafe):                             (2) at (time):
         b. t XI by
         b.      by substituted
                     substituted service.
                                 service, on
                                          on (date):
                                             (dafe). 1     j ^ 120
                                                        “I 19  I 2^          at (time): 12 • O5
                                                                                              ^ ^ AM
                                                                                                  ^ left the documents listed in item 2 with or
                                    ^name and title or relationship to person indicated
                 in the presence of (name                                     indieated in item 3):

                        (1)[ } (business) a person at least 18
                        (1)M                                   18 years of age apparently in charge at the office or usual place of business
                               of the person to be served. II informed him or her of the general nature of the
                                                                                                            ft^e' papers.
                        (2)M
                        {2)[ ] (home)  a competent  member      of the household (at least 18 years of age) at  the dwelling house or usual
                               place of abode of the party. II informed him or her of the general nature of the papers.
                        (3)[ni ] (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                        (3)
                                 address of the person to be served, other than a United States Postal Service post office box. II informed
                                 him or her of the general nature of the papers.
                        (4)[In ] II thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                        (4)
                                 at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                  (dafe):
                                 (date):                         from (city):                            or I I aadeclaration
                                                                                                         orn        declarationof
                                                                                                                               ofmailing
                                                                                                                                  mailingisisattached.
                                                                                                                                             attached.
                        (5)[in ] II attach a declaration of diligence stating actions taken first to attempt personal service.
                        (5)
                                                                                                                                                          Page
                                                                                                                                                          Pago 1
                                                                                                                                                               1 of 2

     FOCIII
     Form Adopted for Mandatory Use                                                                                                                Procedure. § 417.10
                                                                                                                                     Code of Civil Procedure,
       Judicial Ulundi
                Council of California
                                                              PROOF OF SERVICE OF SUMMONS
     POS-010 (Rev. January 1,  1.2007]
                                  20077
                          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 129 of 202
/1
                                                                                                                                      POS-010
         PLAINTIFF/PETITIONER; VERONICA GONZALES
         PLAINTIFF/PETITIONER:                                                                           CASE NUMBER:
                                                                                                         CIV2001401
                                                                                                         CIV2001401
      DEFENDANT/RESPONDENT: JP MORGAN CHASE BANK N.A.,
                                                 NA, et al.
                                                        a!.

           r~in by mail and acknowledgment of receipt of service. II mailed the documents listed in item 2 to the party, to the
     5. c. I=
                address shown in item 4, by first-class mail, postage prepaid,
                        (1) on (date):
                               fdate/'July  9. 2020
                                       July 9,                               (2) from (city): San Rafael
                        (3) In   with two copies of the Notice and Acknowledgment of Receipt and
                            nnwith                                                            ar\6 a postage-paid return envelope addressed
                                                                                          Receipt; (Code Civ. Proc.,
                                 to me. (Attach completed Notice and Acknowledgement of Receipt.)              Proc.. § 415.30.)
                                                                                                                        415.30.}
                                to an address outside California with return receipt requested. (Code Civ. Proc., §
                            [ ]toan
                        (4) In                                                                                      415.40.)
                                                                                                                  §415.40.)

             f~5r] by other means (specify means of service and authorizing code section):
          d. In
                   #5.c. was sent via USPS                   svith Certified receipt # 7019 2970 0001
                                      LISPS First Class mail with                                0001 8782 0300
                   (Code Civ. Proc. § 415.30)


               In ] Additional page describing service is attached.

     6. The "Notice to the Person Served" (on the summons) was completed as follows:
     6
        a. In
           I   I as an individual defendant.
             I
          b. In I as the person sued under the fictitious name of (specify):
          c. nas
             I I as occupant.
          d. nI X I On behalf of (specify):
                                  (spec/^;; JP MORGAN CHASE BANK N.A.    N.A.
                    under the following Code of Civil Procedure section:
                                I
                                In I 416.10
                                     416.10 (corporation)
                                            (corporation)                    In ] 415.95 (business organization, form unknown)
                                I
                                In I 416.20
                                     416.20 (defunct
                                            (defunct corporation)
                                                      corporation)           In ] 416.60 (minor)
                                ri
                                n>n 416.30 (joint
                                            Goint stock company/association) in ] 416.70 (ward or conservatee)
                                I
                                In          (association or partnership)
                                   I 416.40 (association                     In ] 416.90 (authorized person)
                                I
                                In 1 416.50
                                     416.50 (public
                                            (public entity)
                                                    entity)                      In ] 415.46 (occupant)
                                                                                 I  ]I other:
                                                                                       other;
     7. Person who served papers
          a. Name:
             Name; Mariko Heenan
          b. Address:                       Rateel, California 94901
             Address; 385 Irwin Street, San Rafael,            94901
          c. Telephone number 415-297-4182
          d. The fee for service was: $0
                                      $0
          e. II am:
                am;
               (1) ni
                   I X I not a registered California process server.
                   I I exempt
               (2) In    exemptfrom
                                 fromregistration
                                       registrationunder
                                                   underBusiness
                                                         Businessand
                                                                   andProfessions
                                                                      Professions Code
                                                                                  Codesection
                                                                                       section22350(b).
                                                                                              22350(b).
                (3) F-
                    I 1I aa registered
                             registeredCalifornia processserver:
                                       California process server:
                                 I   I owner     nI   I employee      rn
                                                                      I ~|   independent contractor.
                            (ii) Registration No.:
                            (iii) County:

        r^n I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
     8. In
     8
                    or
     9. 1-I     1I II am a California sheriff or marshal and I! certify that the foregoing is true and correct.

     Date: July 9, 2020

     Mariko Heenan
              (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)
                                                                                                   ►                    (SIGNATURE)
                                                                                                                        (SIGNATURE/




     POS-010
     POS^)10 (Rev. January 1, 2007]
                           1.2007]                        PROOF OF SERVICE OF SUMMONS                                                  Page 2 of 2




                                                                                                                                                     .   /
                      Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 130 of 202

                                                                                                                                             POS-015
ATTORNEY OR
ATTORNEY OR PARTY
            PARTY WITHOUT
                  WITHOUT ATTORNEY:
                          ATTORNEY:                         STATE BAR
                                                            STATE BAR NO:
                                                                      NO:                                          FOR COURT
                                                                                                                   FOR COURT USE
                                                                                                                             USE ONLY
                                                                                                                                 ONLY
NAME:
NAME:   Veronica Gonzales
FIRM NAME:
FIRM  NAME:
STREET ADDRESS:
STREET  ADDRESS: 36 Rustic Way
CITY: San Rafael
CITY:                                               STATE: CA
                                                    STATE:      ZIP CODE:
                                                                ZIP CODE: 94901
                                                                          94901
TELEPHONE NO.: 415-717-2111
TELEPHONE    NO.: 415-717-2111                     FAX
                                                   FAX NO.:
                                                       NO.:

E-MAIL ADDRESS:
EMAIL  ADDRESS;
ATTORNEY FOR
ATTORNEY    FOR (Name):
                (Name): VERONICA GONZALES - Party Without Attorney
SUPERIOR COURT OF CALIFORNIA, COUNTY OF MARIN
 STREET ADDRESS:
 STREET  ADDRESS; 3501
                     3501 Civic
                           CIvIc Center Drive
 MAILING ADDRESS:
 MAILING ADDRESS; 3501     CivIc Center Drive
                     3501 Civic
CITY AND
CITY  AND ZIP
          ZIP CODE:
              CODE:     San Rafael 94903
     BRANCH NAME:
     BRANCH   NAME: San Rafael Courthouse, Marin Superior Court
     Plaintiff/Petitioner: VERONICA GONZALES
                                             NA, et al.
Defendant/Respondent: JP MORGAN CHASE BANK N.A,
                                                                                                   C:ASE NUMBER:
                                                                                                   CASE
                                              RECEIPT—CIVIL
                 NOTICE AND ACKNOWLEDGMENT OF RECEIPT—CIVIL                                        CIV2001401
                                                                                                   CIV2001401


                               served): JP MORGAN CHASE BANK N.A.
TO (insert name of party being served):'

                                                                     NOTICE
    The summons and other documents identified below are being served pursuant to section 415.30 of the California Code of Civil
    Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
    (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
    on you in any other manner permitted by law.  taw.
                                                                                           (in(^uding a partnership), or other entity, this
    If you are being served on behalf of a corporation, an unincorporated association (including
    If
    form must be signed by you in the name of such entity or by a person authorized to receive servicesen/ice of process on behalf of such
            In all other cases, this form must be signed by you personolly
    entity. In                                                                      a person authorized by you to acknowledge receipt of
                                                                   personally or by o
    summons. If  If you return this form to the sender, service of a summons is deemed complete on the day you sign the
    acknov^edgment of receipt below.
    acknowledgment


        mailing; July 9, 2020
Date of mailing:


                                      Mariko Heenan                               14/A 44fir l4AP L11( --Th
                                     {TYPE OR PRINT NAME)
                                     (TYPE                                                                                        IN THIS CASE)
                                                                                         (SIGNATURE OF SENDER—MUST NOT BE A PARTY IN



                                                                              RECEIPT
                                                            ACKNOWLEDGMENT OF RECEIPT
This acknowledges receipt of (to be completed by sender before mailing):

1. rTh
   nn A copy of the summons and of the complaint.
2. in
2. nn Other (specify):
      SUM-200(A) Additional Parties Attachment to Summons;
                                                  Summons:
      CIV-050 Statement of Damages (for Personal Injury);
      Alternative Dispute Resolution (ADR) package;
      Notice of Case Management Conference (with judge/courtroom assignment);
                                                                 assignment):
      Motion to Consolidate Case & supporting papers & Exhibits.
(To be completed by recipient):
                  signed:________________________________
Date this form is signed:


                 (TYPE OR PRINT YOUR NAME AND NAME OF ENTITY.
                                                       ENTITY, IF
                                                               IF ANY,
                                                                  ANY.
                                                                              ►      (SIGNATURE OF PERSON ACKNOWLEDGING RECEIPT.
                                                                                                                             RECEIPT, WITH TITLE IF
                                                                                                                                                 IF
                                         THIS FORM IS
                        ON WHOSE BEHALF TI113      IS SIGNCD)
                                                      SIGNED)                     ACKNOWLCDCMCNT ID
                                                                                  ACKNOWLEDGMENT   ID MADE ON DO
                                                                                                              DCI IALF
                                                                                                                  lALF OF AMOTI ICR rcnsom
                                                                                                                       OT MIOTI     PCnSON on
                                                                                                                                            OR ENTITY)
                                                                                                                                               E^RITY)




                                                                                                                                                 Page 1
                                                                                                                                                      1 of 1
                                                                                                                                                           1

                                                                                                                                     Code of Civil Procedure,
Form Adopted for Mandatory Use               NOTICE AND ACKNOWLEDGMENT OF RECEIPT — CIVIL                                                 §§415.30,417.10
                                                                                                                                          §§415.30,417,10
Judicial Council
Judidal  C^rtcil of California
          [Rev, January 1,
P0S4)15 [Rev.
POS-015                      2005]
                          1.2005]                                                                                                      (rwnv.courtfnib.ca.gov
                                                                                                                                       www.courlinb.cagov




                                                                                                                                                                : *- jr
                                                                                                                                                                   110
                     Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 131 of 202

                                                                                                                                       POS>015
                                                                                                                                       POS-015
ATTORNEY OR
ATTORNEY OR PARTY
            PARTY WTHOUT
                  WITHOUT ATTORNEY:
                          ATTORNEY;                       STATE BAR
                                                          STATE BAR NO:
                                                                    NO:                                      FOR COURT
                                                                                                             FOR COURT USE
                                                                                                                       USE ONLY
                                                                                                                           ONLY
NAME:
NAME:   Veronica Gonzales
FIRM NAME:
FIRM  NAME:
STREET ADDRESS:
STREET  ADDRESS; 36 36RUSUcWay
                        Rustic Way
CITY: San Rafael
CITY:                                               STATE: CA
                                                    STATE:      ZIP CODE; 94901
                                                                ZIP CODE: 94901
TELEPHONE NO.:
TELEPHONE    NO.; 415-717-2111
                  415-717-2111                     FAX NO.:
                                                   FM  NO.;
E-MAIL ADDRESS:
E-MAIL ADDRESS:
ATTORNEY FOR
ATTORNEY    FOR (Name):
                (Name): VERONICA GONZALES - Party Without Attorney
SUPERIOR COURT OF       OP CALIFORNIA,
                           CALIFORNIA. COUNTY OF MARIN
 STREET ADDRESS:
 STREET  ADDRESS: 3501
                     3501 Civic Center Drive
 MAILING ADDRESS:
 MAILING ADDRESS: 3501
                     3501 Civic Center Drive
CITY AND
CITY  AND ZIP
          ZIP CODE:
              CODE;     San Rafael 94903
              NAME: San Rafael Courthouse, Marin Superior Court
     BRANCH NAME:
     BRANCH

     Plaintiff/Petitioner: VERONICA GONZALES
                                             N.A., et al.
Defendant/Respondent: JP MORGAN CHASE BANK NA.,
                                                                                              CASE NUMBER:
                NOTICE AND ACKNOWLEDGMENT OF RECEIPT—CIVIL                                    M2001401
                                                                                              CIV2001401


TO (insert name of party being served): JP MORGAN CHASE BANK N.A.

                                                                      NOTICE
    The summons and other documents identified below are being served pursuant to section 415.30 of the California Code of Civil
    Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
    (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
    on you in any other manner permitted by law.   taw.
    If you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other entity, this
    If
    form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
            In all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
    entity. In
    summons. If   If you return this form to the sender, service of a summons is deemed complete on the day you sign the
    acknowledgment of receipt below.


Date of mailing: July 9, 2020


                                    Mariko Heenan                          O L2/4101-4`r — “ Atfr
                                   (TYPE OR PRINT NAME)                             (SIGNATURE OF SENDER—MUST NOT BE A PARTY IN
                                                                                                                             IN THIS CASE)



                                                                            RECEIPT
                                                          ACKNOWLEDGMENT OF RECEIPT
This acknowledges receipt of (to be completed by sender before mailing):

     nriI A copy of the summons and of the complaint.
1 • I—
1.
2. F  - 1 Other (specify):
     nn
          SUM-200(A) Additional Parties Attachment to Summons;
          CIV-050 Statement of Damages (for Personal Injury);
          Alternative Dispute Resolution (ADR) package;
          Notice of Case Management Conference (with judge/courtroom assignment);
          Motion to Consolidate Case & supporting papers & Exhibits.
(To be completed by recipient):

Date this form is signed:
                  signed:________________________________


                (TYPE OR PRINT YOUR NAME AND NAME OF ENTITY,
                                                     ENTITY. IF
                                                             IF ANY,            (SIGNATURE OF PERSON ACKNOWLEDGING
                                                                                                     ACKNOWIEDGING RECEIPT,
                                                                                                                      RECEIPT. VV1TH
                                                                                                                                WITH TITLE IF
                                                                                                                                           IF
                                            FORM IS
                       ON WHOSE BEHALF THIS FUHM IS SIGNED)
                                                    SiGNEU)                                          ON DCl ALF
                                                                             ACKNOWLEDGMENT 13 MADE ONCE,        Of ANOTI IEn
                                                                                                            lALf OF           nCRCOM on
                                                                                                                          ICR PERSON  OR ENTITY)




                                                                                                                                           Pago 1
                                                                                                                                           Page 1 oft
                                                                                                                                                  of 1

                                                                                                                               Code of Civil
                                                                                                                                       Ci\nl Procedure,
Form Adopted for Mandatory Use
Judicial Council
         Cmndl of California
                                           NOTICE AND ACKNOWLEDGMENT OF RECEIPT — CIVIL                                             gg  415.30, 417.10
                                                                                                                                    §§415,30.    417,10
Judheal
POS-015 [Rev. January 1,1.2005]
                           20051                                                                                                 www.cotii1into.ca.gov
                                                                                                                                 vmnv.courtinfo.ce.gov




                                                                                                                                                 4. ... y
              L.                  Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 132 of 202
        r'         •



                                                                                                                                                                              SUM.1Q0
                                                                                                                                                                              SUM-100

                                                                  SUMMONS                                                                                FOR COURT U
                                                                                                                                                         fORCOURT    E ONLY
                                                                                                                                                                   use
                                                                                                                                                                    DS LA CORTE)
                                                                                                                                                     (SOLO PARA USO 05
                                                         (CITACION JUDICIAL)
               NOTICE TO DEFENDANT:
                          DEFENDANT:
                         DEMANDADO):
               (AVISO AL DEMANDADO):
                                                                                                                                                POLE
               JP MORGAN CHASE BANK N.A., et al.
                                       Parties Attachment form is attached.)
                           (Additional Parties                                                                                                            JUN 1I 9 MO
                                                                                                                                                                   2n?0
                        BEING SUED BY
               YOU ARE BEING       BY PLAINTIFF:
                                      PLAINTIFF:                                                                                           J IMBS P4.
                                                                                                                                           JAMES  lit KIM,
                                                                                                                                                      KOI, Court
                                                                                                                                                           Court Executive
                                                                                                                                                                 Executive Offic              r
               (LO ESTA
               (LO ESTA DEMANDANDO
                        DEMANDANDO EL   DEMANDANTE):
                                     el DEMANDANTE):                                                                                         MARIN COUNTY
                                                                                                                                             MARIN  COUNTY SUPERIOR COURT
                                                                                                                                                 By.- T. Thomason. Deputy
                                                                                                                                                 By:               Deputy
               VERONICA GONZALES
                NOTICEl You have been sued. The court
               NOTICE!                                     co^ may decide against you without your being heard unless     unleae you respond within 30 days. Read the information
               below.
                  You have 30 CALENDAR DAYS after this summons and legal papers are served on you to fifile                        vmtten response al
                                                                                                                              le a written             at this court and have a copy
                                            tetter or phone call will not protect you. Your written response must be in proper legal form if you ward
                served on the plaintiff. A letter                                                                                                            want the court to hear your
               case. There may be a court form that you can use for your response. You can find these court forms and more information          irtformation at the California Courts
                                            (www.cou/t/nfo.ca.gov/se/fhe/p), your county law library:
                Online Self-Help Center (www.courtinfo.ca.goviselMelp),                              library, or the courthouse nearest you. If   If you cannot pay the filing fee, ask the
                      clerk for a fee waiver form. If
               court dark                             If you do not file your response on time, you may lose the case by default,  defoull, and your wages, money, and property may
               be taken without further warning from the court. court
                  There are other legal requirements. You may want to call en       an attomey
                                                                                       attorney right away. If   If you do not know an attorney, you may want to call an attorney
                                  If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
               referral service. If
                                                                                          (www.lav^elpcalifomia.org), the California Courts Online Self-Help Center
               these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org),
                {www.courtinfo.ca.gov/setfhelp). or by contacting your local court or county bar association. NOTE: The court has a statutory lien
               (vAvw.courtinfo.ca.goviselthelp),                                                                                                                lion for waived fees
                                                                                                                                                                                 foes and
               costs on any settlement or arbitration award of $10,000 or more In        In a civil case. The court's lien must be paid before the court will dismiss the case.
               (AVISO! Lo hen
               fAVIS01       han demanded°.
                                   demandado. Si  SI no responds
                                                          responde denim
                                                                    dentro deda 30 dies,
                                                                                   dias, le
                                                                                         la code
                                                                                            corta puede decidlr                                        versidn. Lea la informed/in
                                                                                                            decldir en su contra sin escuchar su version.               informaddn a
               continuacidn.
               continuachen.
                  Tiene 30 DIAS
                  Rene       DfAS DE D£ CALENDARIO despues  despuds de que le entreguen esteesta citacion      papeles legates pam
                                                                                                  dtacldn y popsies                                                      eserito en este
                                                                                                                                  para presenter una respuesta par escn'to          esta
               corta y hater
               code     hacer que se entregue una copia al demandante. Una carte      carta o una Ramada
                                                                                                      Hamada fetal:wine
                                                                                                                telefdnlca no lo protegen. Su respuesta
                                                                                                                                                  raspuesta par   escrtto acne
                                                                                                                                                              poresetito   dene que ester
                                                                                                                                                                                     estar
                   formato legal correcto si desea qua procesen su case
               en fonnato                                                              corfe. Es posible que haya un formulario que usled
                                                                            caso en la cede.                                                  usted puede
                                                                                                                                                     pueda user pam
                                                                                                                                                                  para su respuesta.
                        enconfraresfos
               Puede encontrar            fdrmulerios de la code
                                    estos formularies          code/mis      Informaddn en el Centro de Ayuda
                                                                     ymds infermacion                                          Cortes de California (www.sucorte.ca.gov), en la
                                                                                                              Ayude de las Codes
               biblloleca de !eyes
               biblioteca      leyes de su condado o en la code corte que le quede mss      ceres. SI no puede pager
                                                                                      mds carve.                    pagar fa
                                                                                                                           la cuota
                                                                                                                              cuofa de presented6n,
                                                                                                                                        presenfaefon, elle       secrefsno de le
                                                                                                                                                         p/de el secreted°      la code que
                  dd un formulado
               le de     formulario deda exenchin
                                         exenddn de page  pago de cuotas. Si no presents su respuesta a tempo,  trempo, puede perder el  al case   por incumplimIento
                                                                                                                                            caso per   incumplimlento y la code le padre
                                                                                                                                                                                      podri
                          sueldo. dinem
               guitar su sueldo,   dinero y bienes sin mss mis advertande.
                                                                advertanda.
                              requisiios legates. Es recomendable
                  Hay otros requisites                   recomandaUe quo que lame
                                                                              llame a un abogado
                                                                                           ebegado inmediatarnente.
                                                                                                       inmediatamente. Si SI no conoce a un abogado,
                                                                                                                                                atwgsdo, puede llama'
                                                                                                                                                                   llamar a on
                                                                                                                                                                             un servicio
                                                                                                                                                                                 servido de
               remisidn a abogados. Si
               remision                                  pagar a un abogado, es posible que cumpla con los requisitos
                                         SI no puede pager                                                            raqulsltos pare
                                                                                                                                 para obtener   servidos legates gratuitos de un
                                                                                                                                       obtenar servicies
                               servidos regales
               programs de 'strides      legeles sin fines de lucre. Puede encontmr
                                                                                 encontrar estos grupos sin fines de fu   lucre        sitio web de California
                                                                                                                             cm en el silo            Celifomia Legal Services,
               (WYrw.lawhelpcalifomia.org), en el Centro de Ayuda de las Codes
               (vww.lawhelpcalifemia.org),                                         Cortes de California, (www.sucorte.ca.gov)
                                                                                                            (vrww.sucorte.ca.gov) o poniendose en contacto con la carte     corte o el
               colegio de abogados locales. AVISO: Por ley,
               cologio                                          ley. la code
                                                                        corte tiene derecho a reciamar
                                                                                                redamar las cuotas y los costes eostos exentos per    imponar un gravamen sabre
                                                                                                                                                 por imponer                   sobre
               cualqular recuperation
               cualquler  reeuperadin de 510,0006
                                              $10,000 6 mes mis de valor rocibida                  acuerdo o una concesi6n
                                                                          redbkia mediante un acuordo                 coneesidn deda arbitraja
                                                                                                                                     arbltraie en un case
                                                                                                                                                       caso de derecho civil.
                                                                                                                                                                           cMI. Rene
                                                                                                                                                                                Tiene quo
                                                                                                                                                                                       qua
               pagar el gravamen de la code
               pager                        corte antes de que la
               The name and address of the court is:
                                                                   fa carte
                                                                      corte puede
                                                                            pueda desechar el case.
                                                                                                 caso.
                                                                                                                                   CASE NUMBE i nt otwo:
                                                                                                                                          NumBEF
               (El
                El nombre y direccion
                            direccidn de la cone
                                            corte es):
                                          Rafael Courthouse, Marin Superior Court
                                      San Rafael
                                      3501 Civic Center Drive. San Rafael,
                                      3501                         Rafael, CA 94903
                                                                                                                                           I/ z
                                                                                                                                         dll/                                           St.




                                                                                                                Is: (El nomikelreccion
                                                                                                      attorney. is:
              The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney,         f^omb^l^^ccidr^y el nOmero
              de telefono
              de tel6for)o del
                           del abogado
                               abogado del
                                       del demandante,
                                           demandante. o
                                                       o del
                                                         del demandante
                                                             demandante que
                                                                          que no
                                                                              no Ilene
                                                                                  bene abogado,
                                                                                        abogado. es):                     JAMES M. KIM                          5 M. KIM
                                    Rustic Way, San Rafael,
              Veronica Gonzales, 36 Rustic          Rafeel, California 94901.
              DATE:
                                  JUN It 9 2020
                                           202(1                                   -' -)'J 17
                                                                                           II   - 2.11 II
                                                                                                — 21)
                                                                                              Clerk, by
                                                                                                                                             T. THOMASON ,, Deputy
                                                                                                                                                            Deputy
                                                                                                                                                THOMASON (Adjunto)
              (Fecha)
              (Feche)                                                                         (Secretario)
                                                            Proof of Service of Summons (form POS-010).)
               (For proof of service of this summons, use Proof                                 POS-010).)
                                                                 formulario Proof
                                                 citatidn use el formulatio
               (Para prueba de entrega de esta citation                     Proof of Service
                                                                                     Sen/ice of Summons, (POS-010).)
                                                                                                           (POS~010).)
               ----------------------------------------- 1                 PERSON SERVED:
                                                             NOTICE TO THE PERSON SERVED; You are served
                [SEAL]
                [S£ALl
                                                             1.
                                                             1.   1-I 1i as an individual
                                                                               Individual defendant.
                                                                                          defendant.
                                                             2.   I
                                                                  ED { as the person sued under the fictitious name of (specify):

\                                                            3.   IX
                                                                  MI   I on behalf of (specify):
                                                                                      (specify);
    S

    \                  iSEA                                             I
                                                                         I X I CCP 416.10 (corporation)
                                                                  under: EX]
                                                                            I CCP 416.20 (defunct corporation)
                                                                                                                                     I
                                                                                                                                     In
                                                                                                                                     I
                                                                                                                                     In
                                                                                                                                        I CCP
                                                                                                                                          CCP416.60
                                                                                                                                        I CCP
                                                                                                                                              416.60(minor)
                                                                                                                                          CCP416.70
                                                                                                                                                     (minor)
                                                                                                                                              416.70(conservatee)
                                                                                                                                                     (conservatee)




        \
                                                                        I   i CCP 416.40 (association or partnership)                nCCP
                                                                                                                                     1 I CCP 416.90 (authorized person)
                                                                        I   I other (specify):
                                                             4.
                                                             4    I
                                                                  nby1 by personal delivery on (date)                                                                           Paw loft
                                                                                                                                                                                     1 oTI
               Form  Adopted for Mandatory
               Fom Mapktd        Mandatny UseUso                                            SUMMONS                                                      Code
                                                                                                                                                         Coda of CM Pnrechse
                                                                                                                                                                    PiQcedm 12
                                                                                                                                                                             / 412.20,
                                                                                                                                                                             §$        465
                                                                                                                                                                                412.20.465
             I Julicia/
               Judida] Council o( Cakfornta
                        Coundl of Calitemta                                                                                                                              imw.cotnacagov
                                                                                                                                                                          mmcourtscogot'
             , SUM-l00 [Rev.
             Huu-100      |Rev. Jury
                                July I,
                                     i. 2009)
                                        2009]
    \                   Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 133 of 202
     /'
                                                                                                                               SUIVI-200(A)
                                                                                                                               SUM-200(Al
  SHORT TITLE:
        TITLE;                                                                                 CASE NUMBER

           V. JP MORGAN CHASE BANK N.A.. et al.
  GONZALES v.


                                                          INSTRUCTIONS FOR USE
                iiiay be used as an attachment to any summons if space does
 —> This form may                                                           docs not permit the listing of all parties
                                                                                                               porticc on the summons.
                                                                                                                              cummonc.
                           used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
    If this attachment is used.
 -, If
    Attachment form is attached."
List additional parties (Check only one box. Use a separate page for each type of party.):
                                                                 /breach

        m     ] Plaintiff           nI « I Defendant   n   ] Cross-Complainant   I
                                                                                 En ^1 Cross-Defendant

U.S. BANK NATIONAL ASSOCIATION. AS TRUSTEE. SUCCESSOR IN
                                                      IN INTEREST
                                                         INTEREST TO WACHOVIA BANK. NATIONAL
ASSOCIATION. AS TRUSTEE FOR MSSTR 2004-1;
ASSOCIATION,

WELLS FARGO BANK,
            BANK. N.A.;

QUALITY LOAN SERVICE CORPORATION;

NORTHWEST TRUSTEE SERVICES. INC.:
                            INC.;

JULIET BERNAL;

         1 through 20
and DOES 1




                                                                                                                   Page    1
                                                                                                                           t      of          1

                                                                                                                                       Paflo 1
                                                                                                                                       Page  1 of
                                                                                                                                               o> I1
      Adootad for
 Form Adopted   (or Mandalay
                    Mandatory Use                                  PARTIES ATTACHMENT
                                                       ADDITIONAL PARTIES
   Judtdat Council
   Judicial Courtdl of
                    ot Caldornia
                       California
SUM-200(A) (Rev.
SUM-X0(A)    |Rav. January 1,1. 2007)
                                2007]                        Attachment to Summons
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 134 of 202




                                                                             ]
11   Veronica Gonzales
     36 Rustic Way                                                                             1 L
                                                                                                     D
2                             94901
     San Rafael, California 94901
     Plaintiff in Propria Persona
                                                                                 JUL 0 7 2020
3
     415-717-2111
     415-717-2111                                                    JAMES M. KIM, Court Executive
                                                                                          Executive Officer
                                                                                                    Officer
                                                                       MARIN COUNTY
                                                                       MARIN COUNTY SUPERIOR
                                                                                      SUPERIOR COURT
                                                                                                 COURT
4                                                                            By: Q Roary,
                                                                             By:   Roary. Deputy
                                                                                          Deputy
5

6

 7

8                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
                             COUNTY OF MARIN, SAN RAFAEL COURTHOUSE
9

10
10

11
11   VERONICA GONZALES,                                Case No.: C1V2001401
                                                                 CIV2001401
12
12
                            Plaintiff,                 NOTICE OF MOTION AND
13
13                  v.
                    V.                                 MOTION TO CONSOLIDATE CASES -
                                                       UNLIMITED CIVIL CASE NO. CIV2001401
                                                                                CIV2001401
14
14   JP MORGAN CHASE BANK N.A.;                                                    CrV1901923;
                                                       WITH LIMITED CIVIL CASE NO. CIV1901923;
     U.S. BANK NATIONAL ASSOCIATION, AS                MEMORANDUM -OFOF POINTS AND ,
15
15   TRUSTEE, SUCCESSOR IN INTEREST TO                 AUTHORITIES
     WACHOVIA BANK, NATIONAL
16
16
     ASSOCIATION, AS TRUSTEE FOR MSSTR                                  SEP 3 0 2020
                                                       Hearing Date: SEP 3 0 2020
17
17   2004-1;                                           Hearing Time:   I: 301)
     WELLS FARGO BANK, N.A.;
18
18   QUALITY LOAN SERVICE CORPORATION;                 Assigned for all Purposes to:
     NORTHWEST TRUSTEE SERVICES. INC.;                 Judge: Hon. James T. Chou, Courtroom B
19
19   JULIET BERNAL;                                    [Complaint filed: June 19,  2020]
                                                                              19,2020]
     and DOES 11 through 20,                           [CMC Hearing: November 6,    6. 2020, 9:00 a.m.]
20
                                                       final Date:
                                                       [Trial Date;      Not Set.]
                                                                             Set.)
21
21                Defendants
   JP MORGAN CHASE BANK N.A.,                                    CIV1901923
                                                        Case No. C1V1901923
22 ITS
   US ASSIGNEES AND/OR SUCCESSORS,
                  Plaintiff,
                  Plaintiff,                            Limited Civil Case, less than $10,000
                                                                                      S10,000
23           vs.
             VS.

24
     VERONICA GONZALES,                                 Assigned for all Purposes to:
25   and DOES 1 — 10, inclusive,
              1-10,                                     Judge: Hon. James T. Chou, Courtroom B

26                   Defendant(s).                      [Complaint filed: May 20, 2019]
                                                        [CMC Hearing: July 15,15. 2020]
27                                                      [Trial Date:      Vacated]

28

                                                          11
               Notice of Motion and Motion to Consolidate Cases; Memorandum of Points and Authorities
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 135 of 202




 11        NOTICE
           NOTICE IS
                   IS HEREBY
                      HEREBY GIVEN
                             GIVEN that
                                    that on
                                         on the
                                             the above-noticed
                                                 above-noticed date
                                                               date and
                                                                    and time,
                                                                         time, or
                                                                               or as
                                                                                  as soon
                                                                                     soon thereafter
                                                                                           thereafter as
                                                                                                      as

22 the
    the matter
        matter may
               may be
                   be heard,
                      heard, in
                              in Courtroom
                                 Courtroom BB of
                                              of the
                                                  the above-entitled
                                                      above-entitled Court,
                                                                     Court, located
                                                                             located at
                                                                                     at 3501
                                                                                        3501 Civic
                                                                                             Civic Center
                                                                                                   Center

33 Drive,
   Drive, San
          San Rafael,
              Rafael, California,
                      California, 94903,
                                  94903, Plaintiff
                                         PlaintiffVERONICA
                                                   VERONICA GONZALES
                                                            GONZALES will,
                                                                     will, and
                                                                           and hereby
                                                                               hereby does,
                                                                                      does, move
                                                                                            move

44 imder
    under Code
          Code Civ.
               Civ. Proc.
                    Proc. §§ 1048(a)
                             1048(a) for
                                      for an
                                          an order
                                             order consolidating
                                                   consolidating Limited
                                                                 Limited Case
                                                                         Case No.
                                                                              No. CIV1901923
                                                                                  CIV1901923 with
                                                                                             with this
                                                                                                   this

 55 Unlimited
    Unlimited Case
              Case No.
                   No. CIV2001401
                       CIV2001401 with
                                  with the
                                        the same
                                            same court.
                                                 court.

66         The
           The Motion
               Motion is
                       is brought
                          brought under
                                  under Code
                                        Code Civ.
                                             Civ. Proc.
                                                  Proc. §§ 1048
                                                           1048 and
                                                                and Cahfomia
                                                                    California Rules
                                                                               Rules of
                                                                                     of Court,
                                                                                        Court, Rule
                                                                                               Rule 3.350,
                                                                                                    3.350,

 77 Consolidation
    Consolidation of
                  of cases,
                     cases, and
                            and is
                                 is made
                                    made on
                                         on the
                                             the grounds
                                                 grounds that
                                                          that these
                                                                these cases;
                                                                      cases: (1)
                                                                             (1) Generally
                                                                                 Generally involve
                                                                                           involve the
                                                                                                    the same
                                                                                                        same

 88 parties,
    parties, are
             are based
                 based on
                       on the
                           the same
                               same or
                                    or similar
                                       similar claims,
                                               claims, and
                                                       and have
                                                           have common
                                                                common questions
                                                                       questions of
                                                                                 of law
                                                                                    law and
                                                                                        and facts,
                                                                                            facts, (2)
                                                                                                   (2) arise
                                                                                                       arise

 99 ft'om
    from the
          the same
              same or substantially
                      substantially identical
                                    identical transactions,
                                              transactions, incidents,
                                                            incidents, or events
                                                                          events (a “foreclosure”)
                                                                                    "foreclosure") requuing
                                                                                                   requiring the
                                                                                                             the

10 determination
10 determination of the
                    the same
                        same or substantially
                                substantially identical
                                              identical questions
                                                        questions of law
                                                                     law or
                                                                         or fact,
                                                                            fact, and
                                                                                  and the
                                                                                      the operative
                                                                                          operative pleadings
                                                                                                    pleadings

11 contain
11 contain common
           common parties
                  parties and
                          and common
                              common allegations,
                                     allegations, (3)
                                                  (3) involve
                                                      involve claims
                                                              claims against,
                                                                     against, title
                                                                              title to,
                                                                                    to, possession
                                                                                        possession of,
                                                                                                   of, or
                                                                                                       or

12 damages
12 damages to
           to the
              the same
                  same property,
                       property, (4)
                                 (4) are
                                     are likely
                                         likely for
                                                for other
                                                    other reasons
                                                          reasons to
                                                                  to require
                                                                     require substantial
                                                                             substantial duplication
                                                                                         duplication of

13 judicial
13  judicial resour ces if heard by different judges
             resources                         judges and consolidation will promote the efficient utilization of

14 judicial
14  judicial resources
             resources and possibly eliminate the hmited
                                                  limited civil action,
                                                                action, (5)
                                                                        (5) the records
                                                                                records for these actions will
                                                                                                          will

15 contain many of the same documents,
15                          documents, (6)
                                       (6) consolidation will avoid duplicative and inconsistent rulings,
                                                                                                 rulings,

16 orders or judgments,
16            judgments, (7)
                         (7) consolidation will avoid unnecessary costs and will serve the interests
                                                                                           interests of

17 economy and convenience, (8) consolidation will reduce the risk of prejudice to the parties and
17

18 economic burden on the parties and third parties, and (9) consolidation will promote discovery in which
18

19
19    it will be determined whether or not Plaintiff in the Limited Civil case even has standing to sue.
                                                                                                    sue.

20

21
21    The Daiti<*s
          parties named in this Unlimited Case No. CIV2001401
                                                   CIV2001401 are as follows:
                                                                     follows:

22             Plaintiff VERONICA GONZALES is currently appearing without an attorney and is in the

23
23             process of serving all Defendants through their registered agents for service of process.

24             Defendant JP MORGAN CHASE BANK N.A has not appeared.

25             Defendant U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR IN

26             INTEREST TO WACHOVIA BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR

27             MSSTR 2004-1 has not appeared.

28             Defendant WELLS FARGO BANK, N.A. has not appeared.

                                                          2
               Notice of
                      of Motion and Motion to Consolidate
                                              ConsoUdate Cases; Memorandum of
                                                                           of Points and Authorities
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 136 of 202




11      •      Defendant QUALITY LOAN SERVICE CORPORATION has not appeared.

2       •      Defendant NORTHWEST TRUSTEE SERVICES. INC. has not appeared.

3       •      Defendant JULIET BERNAL has not appeared.

4

5    The parties named in Limited
                          T.imited Case No. CIV 1901923 are as follows:
                                            CIV1901923

6              Plaintiff JP MORGAN CHASE BANK N.A., ITS ASSIGNEES AND/OR SUCCESSORS has

 7             appeared through attorney Ashley Hennessee of McCarthy & Holthus, LLP.

8              Defendant VERONICA GONZALES has appeared and is currently without an attorney.

9

10
10          This motion will be based upon this Notice, the attached Motion and Memorandum of Points and

11
11   Authorities, the Declaration of Plaintiff VERONICA GONZALES (and Defendant in the Limited

12
12   Case), the files and records in these actions, public records, any reply, or additional papers that may be

13
13                                                       ftuther evidence and oral arguments that the Court
     filed associated in support of this motion, and any further

14
14   may receive at or before the hearing.

15
15          Pursuant to California Rules of Court, Rule 3.300(h)(1)(B) for Related cases, since these two

16
16   related cases include both unlimited and limited civil cases, it appears that it is up to Hon. James T.

17
17   Chou of Courtroom B who is hearing the unlimited civil case to determine whether the cases should be

18
18                                  ajid assigned to Courtroom B.
     ordered related, consolidated, and

19
19

20          Therefore, consolidation of the cases is requested for all purposes.

21
21

22   DATED: July 6, 2020

23
                                                            Veronica Go     ales,
                                                                       Goilzales,
24                                                          Plaintiff in Propria Persona
25

26

27

28

                                                           3
                Notice of Motion and Motion to Consolidate Cases; Memorandum of Points and Authorities
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 137 of 202




11                        MEMORANDUM
                          MEMORANDUM OF
                                     OF POINTS
                                        POINTS AND
                                               AND AUTHORITIES
                                                   AUTHORITIES

22                                   I.I.   STATEMENT
                                            STATEMENT OF
                                                      OF FACTS
                                                         FACTS

33        Plaintiff
          Plaintiff in
                     in this
                         thisunlimited
                             unlimited civil
                                       civil action,
                                             action, VERONICA
                                                     VERONICA GONZALES
                                                              GONZALES (“GONZALES”),
                                                                        ("GONZALES"), files
                                                                                       files this
                                                                                              thisMotion
                                                                                                  Motion

44 and
   and Memorandum
       Memorandum to
                   to contest
                      contest an
                              an Unlawful
                                 Unlawful Detainer
                                          Detainer action
                                                   action filed
                                                           filed against
                                                                 against GONZALES
                                                                         GONZALES involving
                                                                                   involving her
                                                                                             her

55 home
   home in
         in the
             the civil
                 civil limited
                       limited court
                               court (“UD
                                     ("UD Court")
                                          Court") as
                                                  as Case
                                                     Case No.
                                                          No. CIV1901923.
                                                              CIV1901923. GONZALES’
                                                                          GONZALES' real
                                                                                    real property
                                                                                         properly has
                                                                                                  has

      common mailing
66 aa common mailing address
                     address is
                              is 36
                                 36 Rustic
                                    Rustic Way,
                                           Way, San
                                                San Rafael,
                                                    Rafael, California
                                                            California 94901,
                                                                       94901, with
                                                                              with the
                                                                                    the Marin
                                                                                        Mann County
                                                                                              County

77 Assessor’s
   Assessor's Parcel
              Parcel Nimiber
                     Number of
                             of 010-101-38
                                010-101-38 (“PROPERTY”).
                                           ("PROPERTY"). GONZALES’
                                                         GONZALES' title
                                                                    title to
                                                                           to real
                                                                              real property
                                                                                   property is
                                                                                             is at
                                                                                                at

88 issue
   issue in
         in both
            both cases,
                 cases, but
                        but exceeds
                            exceeds the
                                     the jurisdictional
                                          jurisdictional limitations
                                                         limitations of
                                                                     of the
                                                                         the limited
                                                                             limited UD
                                                                                     UD Court.
                                                                                        Court. She
                                                                                               She wishes
                                                                                                   wishes to
                                                                                                           to

99 correct
   correct the
           the record
               record and
                      and facts
                          facts of both
                                   both cases,
                                        cases, instead
                                               instead of the
                                                          the accepting
                                                              accepting the
                                                                        the false
                                                                            false acts
                                                                                  acts by
                                                                                       by other parties.
                                                                                                parties.

10
10        On
          On October 26,
                     26, 2001,
                         2001, GONZALES
                               GONZALES executed
                                        executed a document
                                                   document titled
                                                            titled “Deed
                                                                   "Deed of Tnist”
                                                                            Trust" (“D0T3”)
                                                                                   ("DoT3") with
                                                                                            with

11 WELLS
11 WELLS FARGO
         FARGO HOME
               HOME MORTGAGE,
                    MORTGAGE, INC.
                              INC. [See
                                   [See Exhibit
                                        Exhibit 2],
                                                2]. On
                                                    On or
                                                       or about May
                                                                May 4,
                                                                    4, 2004,
                                                                       2004, WELLS
                                                                             WELLS

12 FARGO
12 FARGO HOME
         HOME MORTGAGE,
              MORTGAGE, INC.
                        INC. appears
                             appears to
                                     to have
                                        have merged
                                             merged out
                                                    out into
                                                        into Defendant
                                                             Defendant WELLS
                                                                       WELLS FARGO
                                                                             FARGO

13 BANK,
13 BANK, N.A.
         N.A. (“WELLS
              ("WELLS FARGO”)
                      FARGO") with the latter WELLS
                                              WELLS FARGO being the only surviving entity.
                                                                                   entity.

14
14        On February 21,
                      21, 2011,
                          2011, a bogus
                                  bogus document titled “Assignment
                                                        "Assignment of Deed of Tnist”
                                                                               Trust" (“Assignment
                                                                                      ("Assignment

15 2011”)
15 2011") [See Exhibit 5]
                       5] was
                          was executed and subsequently recorded without authority by Defendant

16 NORTHWEST TRUSTEE SERVICES.
16                   SERVICES. INC.
                               INC. (“NORTHWEST”),
                                    ("NORTHWEST"), after its
                                                         its authority was
                                                                       was revoked to act

17 as the attomey-in-fact
17        attorney-in-fact for WELLS
                               WELLS FARGO, to assign the D0T3
                                                          DoT3 to U.S. BANK NATIONAL

18 ASSOCIATION (“U.S.
18             ("U.S. BANK”),
                      BANK"), AS TRUSTEE, SUCCESSOR IN INTEREST TO WACHOVIA

19
19   BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR MSSTR 2004-1.
                                                      2004-1. The alleged trust
   “MSSTR 2004-1”
20 "MSSTR 2004-1" (“MSSTR”)
                  ("MSSTR") does not even exist and NORTHWEST had no authority to execute or

21
21   record Assignment 2011.
                       2011.

22        One July 9, 2018, a bogus dociunent
                                    document titled "Notice
                                                    “Notice of Default and Election to Sell imder
                                                                                            under Deed of

23
23   Trust” (“NOD”) [See Exhibit 7] was executed by QUALITY LOAN SERVICE CORPORATION
     Trust" ("NOD")
   (“QUALITY”), as agent for U.S. BANK as tnistee
24 ("QUALITY"),                           trustee for nonexistent MSSTR.

25        On February
             Februai^ 25, 2019, a document titled "Notice
                                                  ‘T4otice of Trustee's
                                                              Tnistee’s Sale"
                                                                        Sale” ("NTS")
                                                                              (“NTS”) [See Exhibit 8] was

26   executed by QUALITY and subsequently recorded, which gave explicit
                                                               expUcit and repetitive notice to all

27                                                                                                       li^
     bidders that QUALITY was going to hold a foreclosure auction and sell to the highest bidder, only a lien

28

                                                         4
              Notice of
                     of Motion and Motion to Consolidate Cases; Memorandum of
                                                                           of Points and Authorities
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 138 of 202




1                                                                                                off the
     on the PROPERTY and specifically stated several times that it was not selling or auctioning off

2    PROPERTY itself. The Notice was clear and unambiguous.

3         By May 1,                                trustee’s sale/auction and sold a lien on the
                 1, 2019, QUALITY allegedly held a trustee's

4    PROPERTY to Defendant JP MORGAN CHASE BANK N.A., ITS ASSIGNEES AND/OR

5               (“CHASE BANK"),
     SUCCESSORS ("CHASE         purportedly being the highest bidder.
                        BANK”), piuportedly

6         Subsequently and without authority, on May 3, 2019, QUALITY recorded a "Trustee's
                                                                                 “Trustee’s Deed

 7   Upon Sale"
          Sale” (`
                (“TDUS”)                                   purported to transfer the PROPERTY itself to
                   TDUS ) [See Exhibit 9] that incorrectly piuported

8    CHASE BANK. This was in direct contradiction of the "Notice            Sale” recorded by
                                                         “Notice of Trustee Sale"

9                                                     nol being auctioned or sold and that instead,
     QUALITY explicitly stating that the PROPERTY was not

10
10   QUALITY explicitly advertised and clearly stated it was selling the lien on the PROPERTY, and not

11
11                                  expficitly bid on by CHASE BANK.
     the PROPERTY itself, which was explicitly

12
12             fiuudulent act is only one act supporting the foundation of this action to contradict CHASE
          This fraudulent

13
13   BANK's                         GONZALES’ PROPERTY.
     BANK’S claim of entitlement to GONZALES'

14
14         Subsequently, CHASE BANK filed a UD action, the case to be consolidated herein, falsely

15
15                         GONZALES’ PROPERTY, which it never bid on and never bought. CHASE
     claiming ownership of GONZALES'

16
16   BANK bought a lien.

17
17         Subsequently, GONZALES filed this case with several causes of action, including for wrongful

18
18   foreclosiue and to quiet her title to the PROPERTY as the sole owner. GONZALES is in the process of
     foreclosure

19
19   serving all interested parties.

20
20                                                                r*. Superior Court ofSan Diego County
           The Fourth District Court of Appeal stated in Asuncion v.

21
21          108 Cal.App.3d 141,
     (1980) 108            141, 144,
                                144, in pertinent part, “It is generally recognized the summary unlawful
                                                  pari, "It                                     uulawfiil

22                                                                          issues...”, which this case is about.
     detainer action is not a suitable vehicle to try complicated ownership issues...",

23

24                                        n.
                                          II.    INTRODUCTION

25         In the Verified Complaint in this case, there are eight causes of action, including for Negligent

26 Misrepresentation, Intentional Misrepresentation #1, Intentional Misrepresentation #2, Breach of

27                             Instnmients and Declaratory Relief, Wrongful Foreclosure, Conversion, &
     Contract, Cancellation of Instruments

28   Quiet Title.

                                                          5
                                                                 Memorandum of Points and Authorities
               Notice of Motion and Motion to Consolidate Cases; Memorandiun
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 139 of 202




11        There are too many obvious errors in the nonjudicial foreclosure process to claim innocence.
                                                                                            mnocence. The

2    errors appear to be intentional, fraudulent acts or misdeeds to steal the PROPERTY without completing

3    all legal requirements. Defendants herein wants the courts to close its eyes and overlook the evidence

4    that proves that no actual, legal, valid, authorized foreclosure sale of the PROPERTY ever occurred to

 5   transfer any rights, title, interest, or possession to the PROPERTY to CHASE BANK.

6         QUALITY failed to follow statutory requirements pursuant to Civil §2924 et seq. before recording

 7   the NOD. Until it met those requirements, QUALITY did not have authority to initiate any foreclosure.

8                                                                           PROPERTY’S chain of title
          Assignment 2011 and every instrument subsequently recorded in the PROPERTY's

 9                QUALITY used these void instruments when it held the alleged foreclosure sale.
     are void and QUALIFY

10
10                      QUALflT still recorded the NTS as notice to GONZALES and the public it was
          Nevertheless, QUALITY

11
11   going to hold a foreclosure                                bidder, a lien on the PROPERTY. The NTS
                     foreclosme auction and sell to the highest bidder

12
12               GONZALES’ PROPERTY was specifically not being sold.
     stated that GONZALES'

13
13        After the sale, QUALITY then recorded the void TDUS, thereupon falsely claiming that it was

14
14                          GONZALES’ PROPERTY, which was specifically never for sale and never sold.
     authorized to transfer GONZALES'

15
15        The void instruments recorded against the PROPERTY have no authority to transfer any rights,

16
16   title, privileges, interests, or possession of the PROPERTY to CHASE BANK or any other party.

17
17        CHASE BANK does not own the PROPERTY. CHASE BANK owns a lien.

18
18

19
19                                m.
                                  DI.     POINTS AND AUTHORITIES

20        Stated above are only a few allegations that must be heard in the unlimited civil action.

21
21   GONZALES’ Complaint has sufficient allegations to sustain multiple causes of action. The Complaint
     GONZALES'

22   contains true, factual, and provable allegations.

23                                                                                      “common questions of
           Trial courts have broad discretion to consolidate related cases that involve "common

24          fact.” See Code Civ. Proc. § 1048.
     law or fact."                       1048.

25         Consolidation does not alter the parties'                             “is merely to promote trial
                                            parties’ rights; rather, its purpose "is

26   convenience and economy by avoiding duplication of procedure, particularly in the proof of issues

27   common to both actions."
                    actions.” Estate ofBaker (1982) 131
                                                    131 Cal.App.3d 471, 485.

28

                                                          6
                                                                 Memorandiun of Points and Authorities
               Notice of Motion and Motion to Consolidate Cases; Memorandum
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 140 of 202




11                                                       include; the predominance of common legal or
          Relevant factors for consolidation, therefore, include:

2    factual issues; overlap in evidence and witnesses; the convenience of parties and attorneys; the relative

                                                                            Daikon Shield Claimants
3 advancement of the actions; and judicial efficiency. See Todd-Stenberg v. Dalkon

4    Trust (1996) 48 Cal.App.4th 976, 979-80; Estate of Baker (1982) 131 Cal.App.3d 471, 485; see also
                                                                     131 Ca1.App.3d

5 Michael P. Thomas, Cal. Civ. Ctrm. Handbook & Desktop Ref    14:47 (2012 ed.). Not only does each
                                                        Ref. § 14:47

6    of these factors tilt in favor of consolidation in the present case, but consolidation provides the

 7   opportunity for complete and final relief at the end of a unified trial, as opposed to sending the parties

8    back to square one when the first trial is completed.

9

10
10                      A. QUALITY had NO Authority to Transfer the PROPERTY.

11
11                                                     D0T3 to U.S. BANK as trustee for the nonexistent
          The Assignment 2011 purportedly assigned the DoT3

12
12   MSSTR; this would be impossible as NORTHWEST had its authority revoked to act as the attorney-in-
                                                                                          attomey-in-

13
13   fact for WELLS FARGO to execute Assignment 2011 and MSSTR does not exist and cannot be the

14
14   beneficiary.

15
15                                                                        .. will support an action
            “We conclude ... an allegation that the assignment was void ....
            "We
16
16                        foreclosure.” - Yvanova v. New Century Mortgage Corp. (2016) 62
            for wrongful forecloSure."
            Ca1.4th 919, 923.
            Cal.4th919,
17
17
                                          boiTower has standing to claim a nonjudicial foreclosure
            “We conclude a home loan borrower
            "We
18
18
            was wrongful because an assignment by which the foreclosing party purportedly took
19
19          a beneficial interest in the deed of trust was not merely voidable but void, depriving
                                                                                   sale.” - Yvanova
            the foreclosing party of any legitimate authority to order a trustee's sale."
20
            V. New Century Mortgage Corp. supra 62 Cal.4th at 942.
            v.
21
21

22         U.S. BANK cannot be the trustee of nonexistent MSSTR. Any assignment or substitution of trustee
                                                                                                   tnistee

23                                            — not merely voidable.
     issued in this alleged capacity are void -

24         The NOD was pnrportedly                              !, for TI S
                                              QUAI.ITY as trustee
                       piirpprtedly signed by QUALITY     tnistee,          BANK, as alleged trustee_
                                                                          ^RANK,                      for
                                                                                             tnistee.for

25   nonexistent MSSTR. In addition, the NOD was required to include a declaration before it was authorized

26                                                                              fi^om being recorded until a
     to be recorded. Civil Code § 2923.55(a)(1) prohibits any notice of default from

27   declaration, required by Civil Code § 2923.55(b), is included and recorded with the notice of default.
     declaration

28   Attached to the NOD [Exhibit 7] at page 4 and recorded with it, is a paper titled "Declaration
                                                                                       “Declaration of

                               0o                         7
                                and Motion to Consolidate Cases; Memorandum of Points and Authorities
                         Motioned
               Notice of Motionc
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 141 of 202




11 Compliance
   Compliance (California
              (California Civil
                          Civil Code
                                Code Section
                                     Section 2923.55(c)”,
                                             2923.55(c)", however,
                                                          however, itit isis not
                                                                             not the
                                                                                  the required
                                                                                       required declaration.
                                                                                                declaration.

22 Declarations
   Declarations are
                are set
                    set forth
                         forth in
                                in Code
                                   Code Civ.
                                        Civ. Proc.
                                             Proc. §§ 2015.5,
                                                      2015.5, which
                                                              which requires
                                                                     requires written
                                                                              written declarations
                                                                                      declarations to
                                                                                                    to be
                                                                                                       be made
                                                                                                          made

33 under
   under penalty
         penaltyof
                 ofpeijury.
                   perjury. There
                            There are
                                  are no
                                      no other
                                         other types
                                                types of
                                                      of“declarations”
                                                         "declarations"codified
                                                                       codified in
                                                                                 in California
                                                                                    California statutes
                                                                                               statutesoutside
                                                                                                        outside

44 Code
   Code Civ.
        Civ. Proc.
             Proc. §§ 2015.5
                      2015.5 and
                             and the
                                  the word
                                      word “declaration”
                                           "declaration" has
                                                         has not
                                                             not been
                                                                 been given
                                                                      given multiple
                                                                            multiple meanings.
                                                                                     meanings. In
                                                                                               In fact,
                                                                                                   fact, the
                                                                                                          the

55 history
   history of
           of §§ 2015.5
                 2015.5 is
                        is clearly
                           clearly stated
                                   stated in
                                           in Kulshrestha
                                              Kulshrestha v.v. First
                                                               First Union
                                                                     Union Commercial
                                                                           Commercial Corp.
                                                                                      Corp. (2004)
                                                                                            (2004) 33
                                                                                                   33 Cal.
                                                                                                      Cal. 4th
                                                                                                           4th

66 601,
   601, at
        at HN5,
           HN5, as
                as follows:
                   follows:

77            “Since
              "Since 1872,
                        1872, an
                               an affidavit
                                   affidavit has
                                             has been
                                                  been defined
                                                        defined as
                                                                 as “a
                                                                    "a written
                                                                        written declaration
                                                                                  declaration under
                                                                                               under [oraf]
                                                                                                       [oral] oath,”
                                                                                                               oath," Cal.
                                                                                                                       Cal.
              Code
              Code Civ.
                      Civ. Proc.
                            Proc. §§ 2003,
                                     2003, taken
                                            taken before
                                                   before “any
                                                           "any officer
                                                                 officer authorized
                                                                          authorized to to administer
                                                                                           administer oaths.”
                                                                                                         oaths." Cal.
                                                                                                                  Cal. Code
                                                                                                                       Code
88            Civ.
              Civ. Proc.
                    Proc. §§ 2012;
                              2012; Cal.
                                      Cal. Code
                                           Code Civ.
                                                  Civ. Proc.
                                                       Proc. §§
                                                              §§ 2013-2014,
                                                                 2013-2014, 2093.
                                                                                2093. AsAs with
                                                                                            with li^
                                                                                                  live testimony,
                                                                                                        testimony, the
                                                                                                                     the oath­
                                                                                                                         oath-
              taking   procedures    for affidavits help  prevent   neriurv.    In  1957.  the legislature
              taking procedures for affidavits help prevent perjury. In 1957 the legislature enacted Cal.    enacted   Cal.
99            Code
              Code Civ.
                      Civ. Proc.
                            Proc. 8§ 2015.5.
                                     2015.5, authorizing
                                              authorizing declaratiops
                                                             declarations under
                                                                              under penalty
                                                                                       penalty of periurv.
                                                                                                    perjury. \It[It authorized
                                                                                                                    authorized
              written
              written (wmvom)
                        (unworn) declarations
                                     declarations only
                                                    ot under penalty^
                                                    Sunder       penalty ofperjury’.
                                                                              perjury. Other written declarations
                                                                                                            declarations were
                                                                                                                          were
10
10
               not authorized.] Lawmakers expressed concern that the [oral] oath-and-affidavit procedure was
              not  authorized.}   Lawmakers      expressed   concern   that the  \praf\  oath-and-affidavit    procedure     was
11
11            both
              both cumbersome
                     cumbersome and  and widely
                                          widely ignored.
                                                  ignored. Declarations
                                                             Declarations serve
                                                                            serve asas a more
                                                                                         more streamlined
                                                                                                streamlined means
                                                                                                               means of
              ensuring
              ensuring that
                          that the
                               the witness
                                    witness understands
                                             understands the
                                                           the grave
                                                               grave responsibility
                                                                       responsibility he he has
                                                                                            has assumed
                                                                                                 assumed withwith respect
                                                                                                                  respect toto the
                                                                                                                               the
12
12            truth.  Thus,  with   certain exceptions,  §  2015.5
               truth. Thus, with certain exceptions, § 2015.5       allows
                                                                     allows  use
                                                                             use   of “unsworn”
                                                                                      "unswom"     [written,
                                                                                                   [written,  not
                                                                                                               not oral]
                                                                                                                    oral]
              declarations made [only]
                                     [only] under penalty of peijury
                                                                perjury whenever state law “requires
                                                                                                  "requires or permits”
                                                                                                                 permits" facts
                                                                                                                             facts
13
13            to be evidenced by affidavits
                                      affidavits or other “sworn”
                                                           "sworn" statements.
                                                                      statements. A valid declaration has    has the same
                                                                                                                      same
              “force
              "force and effect”
                            effect" as
                                     as an affidavit administered imder
                                                                      under oath.”
                                                                             oath." (emphasis
                                                                                      (emphasis and [comments]
                                                                                                         [comments] added)
                                                                                                                       added)
14
14

15
15      IV.
        IV.      Since 1957,
                       1957, unsworn,
                             unswom, written declarations
                                             declarations were defined in CCP §§ 2015.5.
                                                                                 2015.5. When the
                                                                                              the

16
16               legislature wrote Civil Code §§ 2923.55(b),
                                                 2923.55(b), they used the word “declaration”
                                                                                "declaration" without
                                                                                              without

17
17               needing to clarify or redefine it.
                                                it. It had been clearly understood for over sixty years,
                                                                                                  years,

18
18               without confusion, that written declarations are required to be made under penalty of

19
19                perjury. TTie
                           The legislature did not enact Civil Code §§ 2923.55(b) to include a simple

20               statement or attachment,
                              attachment; they required a declaration,
                                                          declaration of which there is only one kind.
                                                                                                 kind.

21
21        The paper titled "declaration"
                           “declaration” attached to the NOD [Exhibit 7, p.4] was not made under penalty of

22   peijury
     perjury and is not a declaration authorized under CCP § 2015.5 or any other statute and is, therefore,

23
23   void. The NOD was never authorized to be recorded without a legally sufficient declaration and

24   because of this failure to include an actual declaration with the recorded NOD, the entire nonjudicial

25                                            compUance with Civil § 2924 and Defendant CHASE BANK
     foreclosure process has not been made in compliance

26   cannot prove duly perfected title. Defendant CHASE BANK had constructive notice of the defective

27   NOD by virtue of its recordation in the official records of the County of Marin and, therefore, had

28   actual notice of the defect.

                                                           8
                Notice of
                       of Motion and Motion to Consolidate Cases:
                                                           Cases; Memorandum of
                                                                             of Points and Authorities
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 142 of 202




11        The Supreme Court of California stated in the case of Sweetwater Union High School Dist. v.

2                                  Cal.5th 931, the following:
     Gilbane Building Co. (2019) 6 Ca1.5th          following;

3           “Nevertheless, the transcripts [of testimony before a grand jury given under oath] are of the same
            "Nevertheless,
                                                                                    peijury.” Id. at 934.
            nature as a declaration in that the testimony is given under penalty of perjury."
4
            “... reliability stems from the oath-taking procedures required for affidavits, or the execution
            "...
5                                                                  declarations.” Id. at 935.
                                          peijury laws required by declarations."
            under penalty of California perjury
6
            “... a court may consider statements that are the equivalent of affidavits and declarations
            "...
 7                                                             perjury in California."
            because they were made under oath or penalty of peijury       California.” Id.

8           “... a declaration must be signed and recite that the person making it certifies it to be true under
            "...
                        peijury.” Id. at 941.
            penalty of perjury."
9
            “This analysis is sound. The statutory scheme already permits consideration of affidavit
            "This
10
10          equivalents. (§ 2015.5.) As Kulshrestha noted, the important aspect of such evidence is that it be
                                    California’s perjury laws. (See Kulshrestha v. First Union Commercial
            made under penalty of California's
11
11
                                                  610-618.)” Sweetwater at 943.
                              Cal.4th 601, at pp. 610-618.)"
            Corp. (2004) 33 Ca1.4th
12
12
            “... reliability stems from the oath-taking procedures required for affidavits, or the execution
            "...
13
13          under penalty of California peijury                                       Kulshrestha, supra, 33
                                                                                 (Cf Kulshrestlia,
                                          perjury laws required by declarations. (Cf.
                           606.)” Sweetwater at 944.
            Cal.4th 601, 606.)"
14
14
          The NOD is fatally defective in that there is no legally sufficient declaration attached as required
15
15
     by Civil § 2923.5 in order to be recorded. Therefore, there can be no commencement of the foreclosure
                                                                                               foreclosiue
16
16
     process and Defendant CHASE BANK cannot prove a sale in compliance with Civil § 2924 or duly
17
17
     perfected title. The fatally defective NOD prohibited the first step to initiate a nonjudicial foreclosure
18
18
     process against GONZALES and her PROPERTY.
19
19
          Nevertheless, the void NOD was recorded, without authority.
20
          Subsequently, the void NTS was recorded, without authority.
21
21
           Subsequently, a void TDUS was recorded, without authority. The entire foreclosure process is void.
22
           Every recorded document in this foreclosure scheme relied on every preceding void document for
23
     validity. The entire strict foreclosure process was void from the beginning, first and foremost, because
24
     MSSTR does not exist and has no standing to be a beneficiary or hold deeds of trust or notes.
25
           The PROPERTY was not sold in compliance with Civil Code §§ 2923.5 or 2924 et seq. under a
26
     power of sale.
27
           The TDUS has not been duly perfected and therefore, the pending unlawful detainer action is void
28

                                                          9
                                                          Cases; Memorandum of Points and Authorities
                                              Consohdate Cases
               Notice of Motion and Motion to Consolidate
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 143 of 202




1    and brought in bad faith by Defendant CHASE BANK and should be dismissed with prejudice sua sponge.
                                                                                                 spoute.

2                                                                     161 Cal.App.2d Supp. 837 at 841 as:
          Duly perfected title is defined in Kessler v. Bridge (1958) 161

3           “Title is duly perfected when all steps have been taken to make it perfect, i.e., to convey to the
            "Title
                                                                                                     {Hocking v.
            purchaser that which he has purchased, valid and good beyond all reasonable doubt. (Hocking
4
            Tide Ins. & Trust
            Title         Tntst Co. (1951), 37 Ca1.2d                                         1238]), which
                                                Cal.2d 644, 649 [234 P.2d 625, 40 A.L.R.2d 1238]),
5           includes good record title (Gwin                         139 Cal. 384 [73 P. 851]), but is not
                                        (Giv/'n v. Calegaris (1903), 139
            limited to good record title, as between the parties to the transaction. The term "duly"
                                                                                               “duly” implies
6           that all of those elements necessary to a valid sale exist, else there would not be a sale at all. ..
                                                                                                               ....
            If there is want of performance or want of true consent the title cannot be said to be perfected.
7                                   1589.) The court in an unlawful detainer under Code of Civil Procedure,
                             1567- 1589.)
            (Civ. Code, §§ 1567-
            section 1161a,                                       detennine the validity of such defenses."
                     1161a, subdivision (4), has jurisdiction to determine                      defenses.”
8

9                                                    GONZALES’s title to the PROPERTY without
          Defendant CHASE BANK has willfully clouded GONZALES's

10
10   authority. The chain of title has been clouded by Defendants.

11
11        The entire non-judicial foreclosure process of the PROPERTY by QUALITY was not conducted in

12
12   compliance with the Civil Code and is therefore, void. There are no documents to support any legally

13
13   valid foreclosure sale by QUALITY nor any legally valid transfer of the PROPERTY to CHASE BANK.

14
14   This unlimited                                  foreclosine has occurred by the collusive acts of many.
          imlimited civil case will prove a wrongful foreclosure

15
15

16
16             B. Common Legal and Factual Issues Predominate Across the Two Cases and

17
17                        Make Consolidation the Appropriate Case-Management Tool.
                                                             Case-Management

18
18        In terms of the substantive legal claims presented, the two cases for consolidation overlap

19
19   substantially.

20            UD Court case is a summary method for recovery of possession of the PROPERTY. There
          The LTD

21
21   must be a landlord/tenant relationship between the plaintiff and the defendant. See Marvell v. Marina

22   Pizzeria (1984) 155                  1, 5, 7-12.
                     155 Cal.App.3d Supp. 1,

23                                    is not a lessor or the successor in interest of the lessor when the seller
           The purchaser of property is

24   has reserved
         lesei'ved lessor's                       sale. Commonwealth
                   lessor’s rights as part of the salc.                                Telophase Society
                                                                     Manorial, Inc. v. Telophasc
                                                        CommomveaUh Memorial,                    Society' of

25 America (1976) 63 Cal.App.3d 867, 871.

26         GONZALES’ title is at issue in both cases and GONZALES recently filed her Unlimited Civil case
           GONZALES'

27   and is attempting to serve all parties as quickly as possible, while being unrepresented by legal counsel.

28

                                                          10
                                                         10
                                                          Cases; Memorandum of Points and Authorities
               Notice of Motion and Motion to Consolidate Cases:

                                                                                                            t
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 144 of 202




 1                    C. Consolidation will Promote the Interest of Judicial Economy.

2         Consolidating the cases would also generate numerous other practical benefits. First, consolidation

3    would eliminate the need for duplicative discovery processes. Discovery in the two cases, and the

 4   burdens associated with discovery, will overlap substantially.

 5                                           ftirther delays; it would greatly reduce them. The goal of
          Consolidation would not create any further

 6   consolidation is to eliminate the burden already placed upon the courts.

 7                                        imder the Code of Civil Procedure to consolidate actions where
          The Court has express authority under

 8   common questions of law or fact exist among two or more cases. Specifically, Code of Civil Procedure

     1048(a) provides:
 9 § 1048(a)

10
10      When actions involving a common question of law or fact are pending before the court, it may order
        a joint hearing or trial of any or all the matters in issue in the actions; it may order all the actions
11
11      consolidated and it may makemai:e such orders concerning proceedings therein as may tend to avoid
        unnecessary costs or delay.
12
12

13
13        ‘TJnder the statute and the case law, there are thus two types of consolidation: a consolidation for
          "Under

14
14   purposes of trial only, where the two actions remain otherwise separate; and a complete consolidation

15
15   or consolidation for all purposes, where the two actions are merged into a single proceeding under
                                                                                                  imder one

16 case number and result in only one verdict or set of findings and one judgment.”
16                                                                                    Hainilton v. Asbestos
                                                                         judgment." - Hamilton

17
17                           1127, 1147.
     Corp. (2000) 22 Cal.4th 1127,       “Complete consolidation is correct where no doubts exists as to
                                   1147. "Complete

18
18   the applicability of the various findings to each of the consolidated cases or where the plaintiff could

19
19                                                action.” See Kiesel, Lichtman, Matthai, Seabolt, Cal.
     have joined together originally to bring the action."

20   Pretrial Civ. Proc. (Matthew Bender Prac. Guide 2007) 32.08[4], p. 32-24, citing Page v. Bakersfield

21
21   Uniform & Towel Supply Co. (1966) 239 Cal.App.2d 762, 772, & Jaffe v. Albertson Co. (1966) 243

22   Cal.App.2d 592, 606-607.

23          In this case, complete consolidation of the two cases is appropriate given that both cases pertain

24                                       fi-om and relate to common questions of law.
     to similar facts and directly arise from

25                                  fi'om common questions of law or facts, which involve the same or
           Because both cases arise from
                                                                           GONZALES’s rights are directly
26 substantially identical transactions, incidents, or events, and because GONZALES's

27   affected by Judgments and Orders in both cases, complete consolidation of both cases are warranted. The

28                                                                   lumted civil UD court.
     main issue is that of title, which cannot be adjudicated in the limited

                                                          11
                                                         11
                                                          Cases; Memorandum of Points and Authorities
               Notice of Motion and Motion to Consolidate Cases:
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 145 of 202




11

2                        D. Consolidation Factors Weigh In Favor of Consolidation

3         To determine whether consolidation is appropriate, the Court should consider the following factors:

4    1) timeliness of the motion, 2) complexity of the actions, and/or 3) prejudice to any party. (See Weil &
     1)

 5                                                                                 12:362, p. 12(1)-66.)
     Brown, Cal. Prac. Guide: Civil Procedure Before Trial (The Rutter Group 2011) 12:362,    12(l)-66.)

6

 7                    £. Consolidation Motion is Timely and Brought Without Delay
                      E.

8           Foremost, there is no statutory deadline to bring a motion to consolidate, and a motion brought at

 9   any time during the proceedings is essentially timely to ensure that neither Parties are prejudiced or

10
10   delayed, and to promote judicial economy.

11
11          Consolidation at this point would not adversely affect either action and would instead avoid

12
12                                                              imnecessary costs, and will serve the interests
     duplicative and inconsistent rulings, orders or judgments, unnecessary

13
13   of economy and convenience.

14
14                                                       GONZALES ’ rights are directly related to and affected
            In these cases, however, since the Plaintiff GONZALES'

15
15   by the Judgments and Orders in both cases, and because the main issue in both cases is whether CHASE

16
16                                                                 GONZALES’ PROPERTY or possession
     BANK in the UD Court case has any right, title or interest to GONZALES'

17
17                                    conflise the jury or judge.
     thereof, consolidation would not confuse

18
18          Actions may be consolidated at the Court's discretion whenever it can be done without prejudicing

19
19   the rights of any party. (See Strickler               (1,935) 5 Cal.App.2d 441, 444). The fact that the
                                   Sirickler Co. v. Eisner (1935)

20   evidence in either case does not preclude consolidation nor prejudice either party. (See Jud Whitehead
                              111 Cal.App.2d 861, 867). Rather, all parties would be greatly benefitted by
21 Heater Co. v. Ohler (1952) 111
21

22   having both actions consolidated in that GONZALES will not be subject to potentially two different,

23   inconsistent instructions from the two courts.

24          Plaintiff in the UD Coiul case will not be prejudiced in either case, especially when the evidence
                             UO Court

25   will prove that only GONZALES owns the PROPERTY and the UD case was brought in bad faith.

26          Because the witnesses, evidence, and practices of Plaintiffs and Defendants in both cases are

27   intimately related, consolidation of the actions would promote convenience for the parties and conserve

28 judicial resources as a whole. Therefore, all of these factors weigh in favor of consolidation and are

                                                         12
                                                        12
              Notice of Motion and Motion to Consolidate Cases; Memorandum of Points and Authorities
               Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 146 of 202
•




    11   conducive for expedition of both cases.

    2

    3                                          V.    CONCLUSION

    4          For the above stated reasons, GONZALES requests an Order consolidating the Cases identified

    5    herein.

    6

     7     •   Respectfiilly submitted.
               Respectfully

    8    DATED: July 6, 2020

     9
                                                                         Gonzales,^
                                                              Veronica Gonzales,
    10
    10                                                        Plaintiff in Propria Persona
                                                              Plaintiff

    11
    11

    12
    12

    13
    13

    14
    14

    15
    15

    16
    16

    17
    17

    18
    18
    19
    19

    20

    21
    21

    22

    23

    24

    25

    26

    27

    28

                                                              13
                                                             13
                   Notice of Motion and Motion to Consolidate Cases; Memorandum of Points and Authorities
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 147 of 202
      I




 11   Veronica Gonzales
      36 Rustic Way
                                                                      EP CIn r E
                                                                               1[d)
 2                             94901
      San Rafael, California 94901                                            JUL 0fl 7 2020
      Plaintiff in Propria Persona
      Plaintiff                                                     JAMES
3                                                                   JAMES M. KIM, Court Executive Officer
                                                                                                   Officer
      415-717-2111
      415-717-2111                                                    MARIN
                                                                      MARIN COUNTY SUPERIOR COURTCOURT
                                                                            By: 9Q Roary, Deputy
4

 5

 6

 7

 8                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
                              COUNTY OF MARIN, SAN RAFAEL COURTHOUSE
 9

10
10

11
11    VERONICA GONZALES,                                     CIV2001401
                                                   Case No.: CIV2001401
12
12
                            Plaintiff,             DECLARATION OF VERONICA GONZALES
13
13                   v.
                     V.                            IN SUPPORT OF PLAINTIFF'S
                                                                 PLAINTIFF’S
                                                   MOTION TO CONSOLIDATE CASES
14
14    JP MORGAN CHASE BANK N.A.;
      U.S. BANK NATIONAL ASSOCIATION, AS           Hearing Date:.   SEP 3 0 2020
15
15    TRUSTEE, SUCCESSOR IN INTEREST TO            Hearing Time:      V3Ofirt,
      WACHOVIA BANK, NATIONAL
16
16
                                                  Assigned for all Purposes to:
      ASSOCIATION, AS TRUSTEE FOR MSSTR
17
17    2004-1;                                     Judge: Hon. James T. Chou, Courtroom B
      WELLS FARGO BANK, N.A.;                     [Complaint filed: June 19, 2020]
18
18                           CORPORATION:
      QUALITY LOAN SERVICE CORPORATION;           (CMC Hearing: November 6, 2020,    9:00 a.m.]
                                                                                2020,9:00
      NORTHWEST TRUSTEE SERVICES. INC.;           [Trial Date:      Not Set.]
19
19    JULIET BERNAL;
      and DOES 1 through 20,
20

21
21                    Defendants
      JP MORGAN CHASE BANK N.A.,                  Case No. CIV1901923
22    ITS ASSIGNEES AND/OR SUCCESSORS,
      ITS
                      Plaintiff,
                      Plaintiff,                   Limited Civil Case, less than $10,000
23
                     vs.
                     vs.

24
      VERONICA GONZALES,                          Assigned for all Purposes to:
25    and DOES 11-10,
                 — 10, inclusive,                 Judge: Hon. James T. Chou, Courtroom B

26                   Defendant(s).                [Complaint filed: May 20, 2019)
                                                                             2019]
                                                  [CMC Hearing: July 15, 2020]
27                                                [Trial Date:      Vacated]

28

                                               11
                                                         PtaintifFs Motion to CONSOLIDATE Cases
          DECLARATION of VERONICA GONZALES in Support of Plaintiff's
fr
 =k




      2
       11
                Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 148 of 202




                                        DECLARATION OF VERONICA GONZALES

                      I, VERONICA GONZALES, in propria persona, am the Plaintiff in this matter and declare that

       3    the following statements are true and correct to the best of my knowledge and belief, except as to the

       4                                                             beUef, and as to those matters, I believe it to
            matters which are therein stated upon my information and belief,

       5    be true. I understand these statements are made for use as evidence in court and if called to testify, I am

       6    competent to testify to the following based upon firsthand knowledge.

       7         1.
                 1.      The title and ownership to my home with the common mailing address of 36 Rustic Way,

       8                                                   Assessor’s Parcel Number of 010-101-38 (hereinafter
            San Rafael, Marin County, California 94901 and Assessor's
         “PROPERTY”) is at issue. Defendants have clouded the title. All recorded documents and instruments
       9 "PROPERTY")

      10
      10    regarding this PROPERTY are recorded into the Official Records of the Marin County Recorder's
                                                                                               Recorder’s

      11
      11    Office.

      12
      12         2.      Some exhibit numbers/letters may be unused                       fiiture use. Each exhibit
                                                                            resei-ved for future
                                                             imused and are reserved

      13
      13    referenced herein has a true and correct copy attached hereto and incorporated herein by reference. To
                                                                                  fiill document and/or display
      14 save paper and not belabor the court, some exhibits may be excerpts of a full
      14

      15
      15                                                                                 infonnation and context of the
            arrows or highlights to guide the reader, but all exhibits maintain the true information

      16
      16    contents thereof and do not mislead. A few of the exhibits may have minor redactions because Plaintiff

      17
      17    could not obtain au                              Plaintiff reserves the right to replace exhibits with
                             ah unredacted copy to date, but Plaintiff

      18
      18              unredacted copies to improve and reveal all facts and never to obscure.
            better or uuredacted

      19
      19         3.      I have complex issues of title to my real property in excess of the jurisdictional limit of the

      20                  coiul with supporting documents available to prove my case in this unlimited civil venue.
            limited civil court

      21
      21          4.     Attached at Exhibit 11 is a true and correct copy of my Grant Deed, giving me title to the

      22                                  1996 and recorded October 4, 1996.
            PROPERTY, dated September 27, 1996                         1996.

      23          5.     Attached at Exhibit 2 is a true and correct copy of a document         “Deed of Trust",
                                                                               dociunent titled "Deed    Trust”, dated

      24    October 26, 2001 and subsequently recorded on November 21, 2001.

      25          6.                             2001,1I executed and issued a valuable, negotiable instrument, my
                         On or about October 26, 2001,

      26                    (“note”) with an actual cash value equal to its face value of 600,000 dollars. It has a
            promissory note ("note")

      27    real financial value of 600,000 dollars in commerce. I never gifted my note to anyone. I only loaned

      28                            secmity deposit by the holder. My note was always expected to be returned to
            my note to be held as a security

                                                                  2
                                                              Plaintiff s Motion to CONSOLIDATE Cases
               DECLARATION of VERONICA GONZALES in Support of Plaintiffs
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 149 of 202




 1   me when it was no longer needed as collateral or enforceable during the time when I was either

2    obligated to repay a true loan of money or if my PROPERTY was taken by legal methods by the holder

 3   of my note. There has never been any agreement whereby I agreed to give the value of my note to

 4   anyone. Wherever my note is being held, if it even exists anymore in its original form, or if my note

 5   has been converted, sold, hidden, lost, or destroyed, it was issued by me for my benefit and its face

 6   value and all proceeds earned and benefitted therefrom must be returned to me.

 7         7.    Attached at Exhibit 4 is a true and correct copy of a document titled "Limited
                                                                                       “Limited Power of

8    Attorney"            11, 2006 and subsequently recorded on June 20, 2006. It is evident that it states
     Attorney”, dated May 11,

 9   that it is only effective until
                               imtil December 31, 2009.

10
10        8.     Attached at Exhibit 6 is a true and correct copy of a negotiable instrument titled "Deed
                                                                                                    “Deed of

11
11         Note”, dated August 11,
     Trust Note",                  1988, worth 40,150 dollars, and subsequently, without recourse, paid to
                               11, 1988,

12
12   the order of and endorsed in blank over to more than eight different banks just like a check, paid and

13
13   deposited just like money. This note was returned to the issuer after it was no longer used as collateral.

14
14   I can produce the original at trial if necessary.

15
15         9.    I discovered that the chain of title for my PROPERTY contains several falsified records,

16
16   which need to be cancelled, including all of the following exhibits:

17
17         10.
           10.   Attached at Exhibit 5 is a true and correct copy of a document titled "Assignment
                                                                                       “Assignment of Deed

18
18      Trust”, dated February 21, 2011 and subsequently recorded on March 21, 2011.
     of Trust",

19
19         11.
         • 11.                                                                         “Important Notice
                 Attached at Exhibit 7 is a true and correct copy of a document titled "Important

20                                                        Trust”, dated July 9, 2018 and subsequently
     Notice of Default and Election to Sell Under Deed of Trust",

21
21                    10, 2018. A declaration was required before recording. Page 4 is not a declaration.
     recorded on July 10,

22         12.
           12.                                                                         *T^otice of Trustee's
                 Attached at Exhibit 8 is a true and correct copy of a document titled "Notice     Trustee’s

23   Sale”, dated February
     Sale"                                                       Febinary 26, 2019. I understood this
                  Febniary 25, 2019 and subsequently recorded on February

24   notice to mean that my PROPERTY was not going to be sold.

25         13.
           13.                              tnie and correct copy of a document titled "Trustee's
                 Attached at Exhibit 9 is a true                                       “Trustee’s Deed Upon

26   Sale",           1, 2019 and subsequently recorded on May 3, 2019. Unfortunately, my copy has
     Sale”, dated May 1,

27   minor redactions, which I did not make. I understood this notice to mean that my PROPERTY was sold

28   instead of a lieu on my PROPERTY that was told to me.

                                            3
                                                      Plaintiffs Motion
       DECLARATION of VERONICA GONZALES in Support of Plaintiff's Morion to CONSOLIDATE Cases
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 150 of 202




 1        14.
          14.                       10 is a true and correct copy of a screenshot from the U.S. Securities
                Attached at Exhibit 10

2                            (“SEC”) website in search of the alleged trust named "MSSTR
     and Exchange Commission ("SEC")                                              “MSSTR 2004-1".
                                                                                         2004-1”.

 3        https://www.sec. gov/edgar/searchedgar/legacv/companvsearch htmiy I simply searched for
     (See httns://www.sec.nov/ednar/searchedgar/legacv/comnanvsearch.html).

   “MSSTR”, "MSSTR
 4 "MSSTR", “MSSTR 2004",     “2004”. MSSTR was found not to exist.
                   2004”, and "2004".

 5        15.
          15.                       11 is a true and correct copy of another screenshot from the SEC
                Attached at Exhibit 11

 6                                                 “MS”. It produced 454 entries, for which MSSTR was
     website. I searched for trusts beginning with "MS".

 7                                                                         “MSSF’ and "MST
     found not to exist, which should have appeared alphabetically between "MSSI"     “MST Enterprises".
                                                                                           Enterprises”.

 8        16.
          16.                       12 is a true and correct copy of more screenshots from the SEC website
                Attached at Exhibit 12

9    in search of trusts that belong to SIC code 6189, representing Asset-Backed Securities. This produced

10
10   11,745 results. The screenshots show Items 7861 to 7940 listed alphabetically, showing that MSSTR
     11,745

11
11   does not exist. If it existed, it should have appeared between items "MSSG"
                                                                          “MSSG” and "MSW".
                                                                                     “MSW”.

12
12        17.
          17.   I searched the Delaware Secretary of State ("SOS")
                                                           (“SOS”) for "2004"
                                                                       “2004” and "MSSTR".
                                                                                  “MSSTR”. I did not

13
13   find MSSTR. (See IMps://icis.comdelaware.gov/Ecorp/EntitySearch/NameSearch.asnx).
                      https://icis.corp.delaware.gov/Ecorp/EptitvSearch/NameSearch.aspxV

14
14        18.
          18.   I searched the Minnesota SOS for "2004"
                                                 “2004” and "MSSTR".
                                                            “MSSTR”. I did not find MSSTR.

15
15   (See https://mblsportal.sos.state.mn.us/Business/Search).
          https://mblsportal.sos state,mn.us/Business/SearchV

16
16        19.
          19.                                   “2004” and "MSSTR".
                I searched the New York SOS for "2004"     “MSSTR”. I did not find MSSTR.

17
17   (See httns://appext20.dos.nv.novicom
          https://appext20.dos.pv.gov/corp public/CORPSEARCH.ENTITY
                                           public/CORPSEARCH.ENTlTY SEARCH ENTRY).

18
18        20.   Consolidation of these two actions will conserve judicial resources, reduce costs and delays

19
19   resulting from multiple trials and administrative records, and avoid the risk of inconsistent judgments.

20        21.                                            action’s trial because the common issues of law and
                Consolidation will not complicate either action's

21
21   facts predominate.

22        22.                                    imdue delay because neither case has a certified
                Consolidation will not result in undue

23   administiative record.
     administrative

24        23.   Title is at issue, which can only be tried in the civil unlimited case.

25        24.                plaintifr in the Unlawful Detainer case to obtain a writ of possession and evict
                Allowing the plaintiff

26   me from my home when I can prove in this action that the moving party therein has failed to obtain

27   valid, legal title or any rights to my PROPERTY would be a misuse of this judicial system for that

28   plaintiffs fraudulent gain and would cause irreparable damage to me without cause or a remedy.
     plaintiff's

                                             4
       DECLARATION of VERONICA GONZALES in Support of Plaintiffs Motion to CONSOLIDATE Cases
        Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 151 of 202




11
22       II declare
            declare under
                    under penalty
                          penalty of
                                  ofperjury
                                     perjury under
                                             under the
                                                    the laws
                                                         laws of
                                                              ofthe
                                                                 the State
                                                                     State of
                                                                           of California
                                                                              California that
                                                                                          that the
                                                                                                the foregoing
                                                                                                     foregoing isis

33 true
    true and
         and correct.
             correct.

44

55 DATED:
   DATED: July
          July 4,
               4, 2020
                  2020

66
                                                             VERONICA
                                                             VERONICA GONZALES
                                                                      GONZALES
77

88

99
10
10

11
11

12
12

13
13

14
14

15
15

16
16

17
17

18
18

19
19

20

21
21

22

23
23

24

25
26

27

28

                                            55
       DECLARATION of
       DECLARATION of VERONICA
                      VERONICA GONZALES
                               GONZALES in
                                        in Support
                                           Support of
                                                   of Plaintiff's
                                                      Plaintiffs Motion
                                                                  Motion to
                                                                         to CONSOLIDATE
                                                                            CONSOLIDATE Cases
                                                                                        Cases
Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 152 of 202




               EXHIBITS
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 153 of 202
Branch :ORC,User :0R19
                 :OR19                                                         Comment:                                                                       Station Id :MQZX




                                                                           KAiix cromn
                                                                           SALIN cnw.rf UEr)1:1Ai.
                                                                                        -jrrjri/j. RECORDS
                                                                                                   rrcords




                                  RECOFMING
                                  RECORfilMC REQUESTED
                                             REOUESTEO BY
                           CALIFOBNIA LAND
                           CALIFORNIA lAMD TITLE
                                              TrTLC CO.
                                                    CO. OF
                                                        OF MARIN
                                                           MABIN                                                          I
                               nes amanlied
                               WkMAMOTM         la HI*
                                               SW
                                                   awl tMwon
                                                       Wise Cemome• Siam r.
                                                  In Ism      V.
                                                                                                96-054256                 I   Rec
                                                                                                                              Rec Fcc
                                                                                                                                  Foe           13. 00
                                                                                                                                                13.00
                                               Min    11                                                                  I   DTT
                                                                                                                              DTT              994.SO
                                                                                                                                               994.50
                                                                                                        Recorded
                                                                                                        Recorded        I     Check           1007. 50
                                                                                                                                              1007.50
                                         jl ,
                                Veronica A.          Gontaleo
                                                     Consoled                                     OfflcLOi ROCurde
                                                                                                  Official    Records i
                                                                                                      County of
                                                                                                      County            I
                                                                                                         MARIN
                                                                                                         HARIH
                                36 Rustic
                                   Ruacic Way
                                                                                                    JOAK C
                                                                                                    JOAN    THAYER
                                    Rafael, Ca.
                                San Rafael,                 94901
                                                            94901
                                                                                                        Recorder
                                                                                                        Recorder          >
                                                                                                  1 :40pn>
                                                                                                  I:40pm    4-0CI-96
                                                                                                            4 -Oct - 96 I                      5R
                                                                                                                                               MM        3
                                                                                                                                                         3
                         Eiea*aTe>
                         Esau.       rto. 209122
                               w Teo No.  aoaiaj             .JB

                                                                                             DSD
                                                                                       GRANT DEED
                               DC   lACCRaOMCS 4WAwm(S) DROARE'D
                               t>C witles3.00AARTONSI       DCCUACU}
                               DOCUUEvrurr ntaltSFER
                               OCCLadriworr            t« •a 59.1.46
                                             transfer Tal                        1Li d
                                                             » 994. so______________                         P•ra. wo.10 - 101-36
                                                                                                              FVWHD.10-101-3S
                                 <x              tow mks anger conollaW
                                   IC )I assume COMwMapneMycanwiRR'e                                         TtaiCcOiAni
                                                                                                                     Ms 5-000
                                                                                                                           S-009
                                 1( 1—) esneuM role
                                                 an M «M« au nue
                                                      oasis   «*■ M In
                                                                    ens M   «xu>0rancM
                                                                        awl iinarrbtaneile
                                         raniwv •« naive
                                         'angels    m oluii
                                 (
                                 I     i snrowersod ni        (N I) City
                                                              la      city of       Ban Rafael,
                                                                               of San      Rafaol,


                               FOR A VALUABLE CONSIDERATION. rMel9« of which It
                                              COKSIOERATION, receipt         to hor•by
                                                                                Iwreby selnerladged,
                                                                                       achnewtodBed,
                              David B.
                              David  B. Patton
                                        Patton and Wanda J. Patton,
                                                            Patton, or their
                                                                        their Successors.
                                                                              Succesoora. as Trustee of
                                                                                                     of The
                              Patton rainy
                              Patton  Panily Trust dated October 5.
                                                                 S, 1992
                                                                    1993

                               hendf QRAirT(8)ta
                               lento  MUCUS) to                                                                                                                  !
                                            Oonsalea,
                               Veronica A . Gonzales,                   an unmarried woman                                                                       t
                                                                                                                                                                 ■
                                                                                                                                                                 1
                               the fOlkadrog dew:MS nal OMPOIYI bIn No
                                   folloertAgdeKdtMdiealproperty    the Sub  of California, City
                                                                        Stateof                  of San
                                                                                            city of .<ian Rafael,
                                                                                                          Kafaal,
                               County of Marin
                               Cater/     Marin
                                                                 OESCRIPTION ATTACHED HERETO
                                                        AS PER DESCRIPTION                   KERSTO




                            STATE OF.GMAWINIAgaeont
                                  Of.CAyron>to»P^A44nA              »                                              DoloS
                                                                                                                   DiIaG arriliber           199^
                                                                                                                                         27. 1996
                                                                    its


                                                                                                           A.
                           BOwftv c.
                           =As       iVZd.w.4 A044
                                  OF ill4ant  AiCMjt                i
                                                                                                                                     :
                           On a ea,f1L I/■ /-.Vf.
                                              /*die         Open  math* unterogged. •■
                                                            betersRe.VeundsrslensO.
                           Nary
                           Heatf Pak
                                 AMe in
                                     e and
                                        »d leo
                                           te> tab
                                               lato Candy
                                                    Cetsly &Mama
                                                           ad StoM, pawn*
                                                                    psfscns9> emend.
                                                                              sumiil.                     David S.
                                                                                                          David B. Patton,
                                                                                                                   Patton, Tru
                                                                                                                           Truuee
                                                                                                                               ee

                            pivid     )1   Pat r nn     Tninr nn
                                                        Tn,nrrr                                            /4z(faa             '771/11\
                                                                                                          Wa
                                                                                                          Hannu a.
                                                                                                             nda    Pattdn,
                                                                                                                 J. Plitt n. Trustee
                                                                                                                              rune.
                           Ride      a Pat ton Truatrn
                             ponasses
                             yersa     los
                                       knee b to no
                                                 rw or
                                                    (er woods
                                                        otonsd te no
                                                                   <i« an
                                                                       en 5
                                                                          tos taint
                                                                              tads uf ostidoaces
                                                                                       MBstoenry
                             svdSMs) to
                             awn)        too We cartegol
                                      totem      esncefH aloe
                                                           elmss einsiel   ears abated
                                                                  ssna(«) are    tidsaesO to esBe
                             ache
                             •tOOi aihned
                                   caPxnefi fl M sclita*:103
                                                   sOnostodOM to   o ne Pat
                                                                         M 1.42%.18Wy
                                                                            Fehto.dwy saOsd
                                                                                         trsoteO
                             ee an
                             or  asms bin HaRSAYOS
                                          Nwmntnslr idatzed         cspeehUbi) aria
                                                        siMttsd cdraced(n)        «M 5 Ml tlf
                                                                                            Dy he
                                                                                                nto
                            •AwiPeS spews(o)
                                      serAsitii en go M niwyril
                                                           I'teisreto PS   psmRs). rv es
                                                                       M 9,1001.        M Stip
                                                                                             aiChr
                             idon
                             ties —
                                  MiHd   «l
                                         al Igen
                                            aMcFi lowscaft)
                                                  ee  yyiwtil    edge
                                                                 sdto.  monied
                                                                        ecsoSM   PS
                                                                                  M  leatrorent
                                                                                     kstruoM

                            MITERS
                            WITkCSS nw li^ — dWtlst^s*


                            —al
                            S91SMS                 k           8.caratits, A. gizAse
                                       Ay lon
                                       AY           n..v eteaun
                                                    ti.,..e

                           ■AIL TAX
                           Ian. Tu Arrarlaara
                                    tramBira TO
                                              to ran   raonw OH
                                                 pabtt MOS   os isaLl.0•1110
                                                                poLLoetwo Lin'
                                                                             Lint it
                                                                                  xe PO
                                                                                     m PUTT      atOM*. Kilt
                                                                                              le 111101Ce„
                                                                                        paait II           kail Al
                                                                                                                aa fl ier= Alai
                                                                                                                   oiiBcrsD amvb


                                 ■AMI
                                 ISM                                                          nmnr AO
                                                                                              STRUT ADDMit
                                                                                                     09191                               CITT •A STOTT
                                                                                                                                         CITY    PTATB


             *




MARIN,CA                                                                      Page 11 of
                                                                                      of 3                                      Printed on 3/21/2013 4:09:15 PM
              1996.54256
Document: DDS 1996.54256                                                                                                                                     Exhibit 11 p.1
                                                                                                                                                                        p.l

                                                                                                                                                                              1
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 154 of 202

       :ORC.User :0R19
Branch :ORC.User :OR19                                          Comment:
                                                                Comment:                                                                           :MQZX
                                                                                                                                        Station Id :MQZX




                                                          MAp.m tOtftiri
                                                          148111 tcywn tiliF
                                                                         <»PF>cut.
                                                                             ICI   RF.Ci>»<j<o




                           X                                       ossaasma*
                                                                   DESCRIPreet


                           AU. VM real
                           611.11441 COmUN real
                                             reel petty
                                                  pc    ty situate in
                                                                    lo the
                                                                       tlie sty
                                                                            City of San
                                                                                    Son Rafael,
                                                                                        tafsel, minty
                                                                                                Ctenty of Natin,
                                                                                                          tbrin.
                                     Ceilfcxnia. described
                           State of Calfrarda,   deasifaed Woo
                                                           belo* as
                                                                 aa follows:
                                                                     foLLoe:
                           ransL era:
                           nazis (KE:
                           BECZWfZMt at a paint
                           1111111•41711        point ena> the Southeasterly
                                                                 Southmsterly lineLine of dethe ad-de-aac,
                                                                                                 oul-de>8ac, lane
                                                                                                                tonA aaas iltertic
                                                                                                                          Itstlc
                                             oii-de sac is described in
                           Way, as said ad.-de-sic                          in the peed
                                                                                     Deed to the City of S'e  San Rafael,
                                                                                                                  Rafael,
                           rPTratiart
                           re           Mntfi 17.
                               corded March     17. 1955
                                                     19S5 inio Book
                                                                Bocfc 929 of Official Reads
                                                                                         Rooerda at Page 29,  29. Karin
                                                                                                                  Rtrin Canty
                                                                                                                         Omnty
                           Itavds. said point being the Seueseeterly
                           Math,                                   Souttscstorly armee
                                                                                     onn>g of that certain
                                                                                                       eestsin parcel
                                                                                                                 paroel of lend
                                                                                                                             land
                           &scribed in   ij) the
                                             fihe Deed Erre Karin
                                                                Marin Title Guaranty Cespase,
                                                                                         Ctepany. •a aseatitice,
                                                                                                       axpcvatlA. to emeryQcegocy
                           8. Yen,
                           S.  I«an, et ua, «si. etarded
                                                 »*«■■»*>■> .1suary
                                                              Jamary 16.16. 1962
                                                                             1962 in Bock
                                                                                      Book 1511
                                                                                            1533 of Official Reads
                                                                                                                 ntonnli is
                                                                                                                          at Page
                                                                                                                               Cage
                           354. Main
                           354,   Marin Casey
                                          Cbunty Records,
                                                    Tli rrilii theme
                                                                thence leaving said sewsline of antic
                                                                                                   &atlc Wry
                                                                                                           Itoy and running
                                                                                                                    nmlng
                           dente axe aioig the Sorthaerterly
                                                  Souttscaterly be/Mary
                                                                     taotaalary line of said
                                                                                          eaid Lyle
                                                                                                l.yon percel
                                                                                                      parool Sarin
                                                                                                               South 54•
                                                                                                                     54* 03'
                                                                                                                           03* East
                                                                                                                                bst
                            141.868 feet to the oat
                           141.8611                   seit Southerly tomerOBnier thereof;
                                                                                   thareef; tierce
                                                                                              thence leaving said
                           SouthMoaterly laundry"
                           Soatiedeaterly      bowtey lire line ad easing
                                                                       nssdsg South 56'56* 57'
                                                                                             57* Chart
                                                                                                  40” Meet 144.617
                                                                                                             144.627 feet;
                                                                                                                      feet: thence
                                                                                                                              thenoe
                           North 4r 47* 45* West
                                               Heat 118.56
                                                     UB.S6 feet to a paint point enot the Easterly
                                                                                           asterly lire
                                                                                                      Line of Rustic
                                                                                                                Aatle Way
                           becelnabove referred to. nets
                           heceinabas                         thence slag
                                                                       along said lire
                                                                                    lice of antic
                                                                                              Rustic Way
                                                                                                      ttoy anions
                                                                                                           cn a one to the
                            left with a ranee
                           left             radius of 140140 feet for a distance
                                                                             disrance of 77.756
                                                                                           77.7S6 feet,
                                                                                                    foet. therm
                                                                                                           thence north
                                                                                                                   North 29'
                                                                                                                           29* 18'
                                                                                                                                IB*
                            40” that
                           40"   last 12.14
                                        12.14 feet, there
                                                        than mamma
                                                                 on a curve to try the right
                                                                                       n^tt with
                                                                                               ulth a radius of 20 feet few   fv a
                            distance of 18.158
                           distaste         18.158 feet.
                                                     feet, tierce macawCD a ouEve to the left
                                                                                            left with a radius of 45 feet •a
                            distan’of
                           dieters                                             beglming.
                                        of 20.99 feet to the point of begirning.

                           PMOL TWO:
                           PARCEL TW:
                           M moon
                           N4 EHSEMBtr fir
                                       few driveway
                                           ^rlvofly purposes over
                                                             <Mer the following described
                                                                                desoibed parcel:
                           BESOtOMO at a point al
                           611132,0210            cn the Sontactterly
                                                          Southwesterly line of the hereinsbove
                                                                                      herelnebowe described
                                                                                                   deaarlbed parcel,
                                                                                                              parcel.
                                             distoot rberem
                           said point being dlertarrt  iteauoi South 47'
                                                                     47* 45' lest
                                                                               bst 10.00
                                                                                    10.00 feet farm
                                                                                                fres the met
                                                                                                         ovt
                           Uesterly owner thectef;
                           Idesterly        tiletteit thence
                                                       therM slag                              tatty 4r
                                                              alng said Southwesterly line North     47* 45*
                                                                                                         45' west
                                                                                                              West
                            10.00 feet
                           10.00  foot to
                                       tD the root
                                               eost Westerly
                                                    uesterly carer
                                                              oomer of tothe tereinabowe
                                                                             bereinahove describe!   psroel: tea
                                                                                          Ascribed panel:     than
                           Suutt—at^ly story
                           Soudeenterly   alng the
                                                 tte Sortheserterly
                                                      Southeostvly line
                                                                    line of Rustic
                                                                             Ibotic Way 13.00
                                                                                         15.00 feet to a point,
                                                                                                          point,
                            thence leaving said Una
                           there                 line of Rustic
                                                          Static ley
                                                                 May ad
                                                                     and riming
                                                                          runing Easterly
                                                                                   easterly, ins
                                                                                             in a straight lire
                                                                                                           Line to
                                point of begin:king.
                           the paint     begtisUng.




                                                                                                                                          i
                                                                                                                                          I
                                                                                                                                          I
                                                                                                                                          ;1




MARIN,CA
MARIN,CA                                                        Page 22 of
                                                                Page    of 33                                  Printed on
                                                                                                               Printed on 3/21/2013
                                                                                                                          3/21/2013 4:09:16
                                                                                                                                    4:09:16 PM
                                                                                                                                            PM
Document: DDS
Document: DDS 1996.54256
              1996.54256                                                                                                               Exhibit 11 p.2
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 155 of 202

Branch :ORC,User
Branch :ORC,User :012.19
                 :OR19                                   Comment:
                                                         Comment:                                                           Station Id
                                                                                                                            Station Id :MQZX
                                                                                                                                       :MQZX




                                                      MARIN
                                                      KAPIM couNrr            RECORDS
                                                            COUNDr OJP:O1 Al. Rr!CORr>S




                                              n 1 fytmi .P. NOTARY SEAL
                                              ILLEGIBLE            SEALDECLARATIC^^
                                                                        DECLARATION

                                                                    77361.7
                                                    GOVERNMENT CODE 27361.7




                                           penalty of
                           I certify under penally  of pajury  (hat the notary
                                                       perjury that                  oa the document to which this
                                                                        floury seal on                        thb
                                                   saiemoit is anachod
                                                   statement     attached reads
                                                                           readt as follows:



                           Namcof
                           Name    Noury*..
                                of Hoary             SHERRY A. FORBES
                                                               rORBES



                                                      N/A
                                                                                                                                :
                           Cotnimraon Number:
                           Coatioission Number.

                           Date Commission
                                Cotnudssion Eapises
                                            Eapttes.        >0/31/9B
                                                            10/31/98

                           place
                           Place of Etcoutia
                                 of EKcuoon, adds
                                             of this Dedsgijoa
                                                     Dedantii  SAN
                                                               SAW RAFAEL. CALIFORNIA



                           Date
                           Date.    10/4/96
                                    10/4/96

                                     CALIFORNIA
                                     CAIIFORWIA LAND TITLE
                                                     TITU COMPANY
                                                           COHPANY OF MAIN
                                                                      HARIN

                                                             Q C‘
                                              'Cr:31'c CLiit               t*S
                                      Jenn ifort A.- Cra
                                      Jonnlfcr'A."       g
                                                     Craig




MARIN,CA
MARIN.CA                                                Page 33 of
                                                        Page    of 33                                              3/21/2013 4:09:16
                                                                                                        Printed on 3/21/2013 4:09:16 PM
                                                                                                                                     PM
Document: DDS
Document: DDS 1996.54256
              1996.54256                                                                                                   Exhibit 1 p.3
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 156 of 202
            Recorded      che request of:
            Recorded at the             ot:
            First American Title
            First             Title Co.
            Title Order 5-215970sb
            Title                                                                             1111111111111111111111111111111111
                        Title-Escrow
            Southland Title           ffLK3579LB
                              -Escrow #1.1.13579L13                                     300 i —0078369
                                                                                        2001
            Recording Requested By:
                                                                                        Recorded                REC FEE          61.88
                                                                                             Record!
                                                                                    Official Records
            WELLS FARGO HOME MORTGAGE, INC.
                                       INC.                                            County Of
    i       5000 S.W.MEADOWS RD. #190                                                    Harm
                                                                                         Narin
                  OSWEGO. OR 97035
            LAKE OSWEGO,     8703S                                                   JQRN C. THAYER
                                                                                     JOAN
                                                                                        Recorder
            Return To:
            Return
                                       INC.
            WELLS FARGO HOME MORTGAGE, INC.                                                                     ^age 1
                                                                                                                     1 of
                                                                                                                       of 19
                                                                                                                          19
                   DOCUMEKTS X4701-024
            FINAL DOCUMENTS                                                        ea:8eAM 21-NoV-2081
                                                                                   08:00M4 2i-Hov-2eei          Page
            3601 MINNESOTA DRIVE
            3601
            BLOOMINGTON, MN 55435-5284
            Prepared By:
                      By;
            MICHELLE L.L. GOLDNER
                                        INC.
            WELLS FARGO HOME MORTGAGE, INC.
            5000 S.W.MEADOWS RD. #190
            LAKE OSWEGO, OR 97035


                                                       ADove Teo
                                                (Space Above Tnis Line
                                                                  Lir>c For
                                                                        For Recording
                                                                            Recoroing Data)
                                                                                      Data}
             AMID-1.01-38
             APi?010-l0l-38
                                                 DEED OF TRUST                                                4346783MEX
                                                                                                              4S467e3MEX




    j
            DEFINITIONS
    ;
    :■




            Words used in multiple sections of this document are defined below and other words are
                     In Sections 3,
            defined in           3. 11,
                                    11. 13,
                                        13. 18,
                                            18. 20 and 21. Certain rules regarding the usage of words used
            in this document are also provided in Section 16.


            (A) "Security Instrument"
                          Instrumenr means this document, which is dated OCTOBER 26, 2001
                                                                                        2001
            together with all Riders to this document.
            (S) 'Borrower
            (8) 'Borrower' is
            VERONICA A. GONZALES, AN UNMARRIED WOMAN
                                                                               THIS
                                                                               mis LS
                                                                                    IS CERTIFIED
                                                                                       Certified 10
                                                                                                 ro by
                                                                                                    of A      ^o.-v dr lie
                                                                                                       a Mut tore      lut h-cords
                                                                                         OF
                                                                                         Of THE MARIN   COOlifV RELDaFitnp nttORDS
                                                                                                 MAfllW COLIFgY
                                                                                                   DATE  rub
                                                                                                    DAtEISBLTO


                                                                                                              AUG      9   P0/
I

                                                                                                 BY
                                                                                                                                         TY
            Borrower is the truslor
                            trustor under this Security Instrument.
                                                        Instrument.
                'Lender' is WELLS FARGO HOME MORTGAGE,
            (C) "Lender                            MORTGAGE. INC.INC.

            Lender is a Corporation
            organized and existing under the laws of THE STATE OF CALIFORNIA
t




            CALIFORNIA -• Single Family -. tennis
                                           Fannie Mae/Freddie
                                                  Mae/Froddle Mac UNIFORM INSTRUMENT
                                                                          mSTRUMENT                    FORM 3005       1/01
                                                                                                                       IAN
            Page 11 ol
                    el 18
                       t8                   /
                              initials: 1C-21                                                         SCAOI
                                                                                                      SCAOl     Rev 11/09/00




                                                                                                                        p. 1
                                                                                                              Exhibit 2 p.1
Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 157 of 202




 Lender's address is
 Lenders
 P. O. BOX 5137, DES MOINES, IAlA 50306-5137
                                   50308-5137
               beneHciary under this Security Instrument.
 Lender is the beneficiary                    Instrument.
 (D) 'Trustee"  is FIDELITY NATIONAL TITLE INSURANCE
     'Tnjstee'’is                              INSURANCE COMPANY
      'Note "' means the promissory note signed by Borrower and dated OCTOBER 26, 2001
 (E) "Note                                                                               2001 •
             states that Borrower owes Lender SIX HUNDRED THOUSAND AND NO/100
  The Note slates
                                                                                         Dollars
 {U.S. S
 (U.S.   $    ^,000,00
              600,000.00      ) plus interest. Borrower has promised to pay this debt in regular
 Periodic Payments and to pay the debt in full not later than NOVEMBER 1,    1, 2031
                                                                                2031          •
      'Proper^ means the property that is described below under the heading 'Transfer of
 (F) "Properly"
 Rights in the Property.'
                 Property."
       'Loan" means the debt evidenced by the Note, plus interest, any prepayment charges
 (G) "Loan"
 and late charges due under the Note, and all sums due under this Security
                                                                       Secunty Instrument,
                                                                                Instrument, plus
  interest.
                                                     Instrument that are executed by Borrower.
       'Riders' means all Riders to this Security Instrument
 (H) "Riders"
 The following Riders are to be executed by Borrower (check box as applicable):
                                                                        applicable]:
 CI
 I 1 Adjustable Rale Rider 0
     Adjustable Rate                Condominium Rider
                                                 Rider                      [^Seojnd
                                                                               Second Home Rider
 0
 I I Balloon
     Ballonn Rider        I0 I     Planned
                                   PlannedUnit
                                            UnitDevelopment
                                                DevelopmentRider
                                                            Rider              1-4Family
                                                                           I 11-4         Rider
                                                                                   FamilyRider
 I   IVA Rider
      VA Rider               I ElI Biweekly  Payment Rider
                                   BiweeklyPayment    Rider                 ^]other(s)  [specify]
                                                                            C] Other(s) (specify)


      'Applicable Law" means all controlling applicable federal, state and local statutes,
 (I) "Applicable
 regulations, ordinances and administrative rules and orders (that have the effect of law) as
 well as all applicable final, non-appealable judicial opinions.
        'Community Association Dues, Fees, and Assessments"
 (J) "Community                                            Assessments' means all dues.    dues, fees,
 assessments and other charges that are imposed     Imposed on Borrower or the Property by a
 condominium association, homeowners association or similar organization.
                            Transfer' means any transfer of funds, other than a transaction
       'Electronic Funds Transfer"
 (K) "Electronic
 originated by check, draft, or similar paper instrument, which is initiated through an
 electronic terminal, telephonic instrument, computer, or magnetic tape so as to order,
 instruct, or authorize a financial institution to debit or credit an account. Such term includes,
 but is not limited to, point-of-sale transfers, automated teller machine transactions, transfers
 initiated by telephone, wire transfers, and automated clearinghouse transfers.
                                       Items that are described in Section 3.
                 Items" means those items
 (L) "Escrow Items"
                         Proceeds" means any compensation, settlement, award of damages, or
       'Miscellaneous Proceeds"
 (M) "Miscellaneous
 proceeds paid by any third party (other than insurance proceeds paid under the coverages
 described in Section 5) for (i) damage to,                                        (li) condemnation
                                              to. or destruction of, the Property; (ii)
 or other taking of all or any part of the Property; (iii) conveyance in lieu of condemnation; or
 (iv) misrepresentations of, or omissions as to, the value and/or condition of the Property.
 (N) "Mortgage      Insurance' means insurance protecting Lender against the nonpayment of. or
      'Mortg^e Insurance"
           on. the Loan.
 default on,
 (O) "Periodic
 (0)                Paymenf means the regularly scheduled amount due for (I) principal and
        'Periodic Payment'
 interest                         (li) any amounts under Section 3 of this Security Instrument.
  Interest under the Note, plus (ii)                                                    Instrument.
       'RESPA' means the Real Estate Settlement Procedures Act (12 U.S.C. Section 2601
 (P) "RESPA"                                                                                   2601 et
 seq.) and ItsIts implementing regulation, Regulation X (24 C.F.R. Part 3500), as they might be
  amended from time to time, or any additional or successor legislation or regulation that
                                                                   /I
 SCAM
 SCA02   Rao
         Rav 12/16/00
             12/tB/OO                PaQt 2 of
                                     Paw)   cl 113
                                               IB          Inilialt:    . 4?         FORM 3005
                                                                                          300S    1101
                                                                                                  IRn




                                                                                            Exhibit 2 p.2
             Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 158 of 202


        r-


    ■




        R.

        i
        r               Ihe same subject
               governs the         subjeci matter.                          Instrument. "RESPA"
                                           matler. As used in this Security Instrument, "RESPA* refers to all
               requirements and restrictions that are imposed in regard to a "federally related mortgage
               loan' even if the Loan does not qualify as a 'federally related mortgage loan" under RESPA.
               loan"
        .
               (Q) "Successor
                   'Successor in Interest     Borrower' means any party that has taken title to the Property,
                                  Interest of Borrower"
               whether or not that party has assumed Borrower's obligations under the Note and/or this
                         Instrument.
               Security Instrument.
                                  IN THE PROPERTY
               TRANSFER OF RIGHTS IN
                             Instrument secures to Lender (I) the repayment of the Loan, and all
               This Security Instrument                                                              ail renewals,
                                                               (It) the performance of Borrower's convenants
               extensions and modifications of the Note; and (ii)
                                                                                             purpose. Borrower
                                                       Instrument and the Note. For this purpose,
               and agreements under this Security Instrument
               Irrevocably grants and conveys to Trustee, in trust, with power of sale, the following
               Irrevocably
               described property located in the
                          County                           of          MARIN
                      !Type
                      {Type of Recording Jurisdiction]                [Name of Recording Jurisdiction)
                                                                                         Jurisdiction]



    :          LEGAL DESCRIPTION IS                             'A' AND MADE A
                                 IS ATTACHED HERETO AS SCHEDULE 'A"
               PART HEREOF.


!




                      ID Number.
               Parcel ID                                                        which currently has the address of
               3$ RUSTIC WAY
               36                                                                                           {Street]
                                                                                                            'Street)
               SAN RAFAEL                                        [City] . California       94901
                                                                                           94901        {Zip
                                                                                                        (Zip  Code]
                                                                                                              Code)
               ('Property Address"):
               ("Property' Address'):

                     TOGETHER WITH all the improvements now or hereafter erected on the property, and
                ail easements, appurtenances, and fixtures now or hereafter a part of the property. All
                all
                                                                                        instrument. All of the
               replacements and additions shall also be covered by this Security Instrument.
                                                          Instrument as the "Property.'
                foregoing is referred to in this Security Instrument        'Property.'
                     BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby
               conveyed and has the right to grant and convey the Property and that the Property   Properly is
               unencumbered, except for encumbrances of record. Borrower warrants and will defend
               generally the title to the Property against all claims and demands, subject to any
               encumbrances of record.
                     THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-
               uniform covenants with limited variations by jurisdiction to constitute a uniform security
               instrument covering real property.

               SCA03
               SCAD3   Rov I1/09/00
                       Rev I lAISAW               Paoe 3 of
                                                  Pace   or 19
                                                            te           Initials
                                                                         initials:                FORM 3005    1/01
                                                                                                               1/01




                                                                                                         Exhibit 2 p.3
Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 159 of 202




       UNIFORM COVENANTS. Borrower and Lender          lender covenant and agree as follows:
       1. Payment of Principal,
       1.                Principal, Interest,            Items, Prepayment Charges, and Late Charges.
                                    Interest, Escrow Items,
 Borrower shall pay when due the principal of,                    interest on, the debt evidenced by the
                                                        of. and Interest
 Note and any prepayment charges and late charges due under the Note. Borrower shall
 also pay funds for Escrow Items  Items pursuant to Section 3. Payments due under the Note and •-
                   Instrument shall be made in U.S. currency. However,
 this Security Instrument                                                  However. if If any check or other
 instrument received by Lender as payment under the Note or this Security Instrument            Instrument is
                          unpaid. Lender may require that any or all subsequent payments due
 returned to Lender unpaid,
                                         Instrument be made in one or more of the following forms,
 under the Note and this Security Instrument
 as selected by Lender.
                     Lender, (a) cash; (b) money order;            certiried check, bank check, treasurer's
                                                      order, (c) certified
 check or cashier's check, provided any such check is drawn upon an institution whose
 deposits are insured by a federal agency, instrumentality, or entity: or (d) Electronic Funds
 Transfer.
       Payments are deemed received by Lender when received at the location designated in
  the Note or at such other location as may be designated by Lender in accordance with the
  notice provisions in Section 15. Lender may return any payment or partial payment if the
                                           Insufficient to bring the Loan current. Lender may accept
  payment or partial payments are insufficient
                                         Insufficient to bring the Loan current, without waiver of any
  any payment or partial payment Insufficient
  rights hereunder or prejudice to its rights to refuse such payment or partial payments in the
  future, but Lender is not obligated to apply such payments at the time such payments are
  accepted. If If each Periodic Payment is applied as of Its         Its scheduled due date, then Lender
  need not pay interest on unapplied funds. Lender may hold such unapplied funds until
  Borrower makes payment to bring the Loan current. If                If Borrower does not do so within a
  reasonable period of time, Lender shall either apply such funds or return them to Borrower.
  If not applied earlier, such funds will be applied to the outstanding principal balance under
  If
  the Note immediately prior to foreclosure. No offset or claim which Borrower might have
   now or in the future against Lender shall relieve Borrower from making payments due under
                                  Instrument or performing the covenants and agreements secured
  the Note and this Security Instrument
  by this Security Instrument.
                      Instrument.
            Application of Payments or Proceeds. Except as otherwise described in this Section 2,
        2. ApplIcation                                                                                       2.
  all payments accepted and applied by Lender shall be applied in the following order of
  priority: (a) interest.due under the Note; (b) principal due under the Note; (c) amounts due
  under Section 3. Such payments shall be applied to each Periodic Payment in the order in                  In
  which it became due. Any remaining amounts shall be applied first to late charges, second
  to any other amounts due under this Security              Instrument, and then to reduce the principal
                                                SecurHy Instrument,
  balance of the Note.
         If Lender receives a payment from Borrower for a delinquent Periodic Payment which
         If
  includes a sufficient amount to pay any late charge due,       due. the payment may be applied to the
  delinquent payment and the late charge. If        If more than one Periodic Payment is outstanding,
                                                                                                  outstanding.
  Lender may apply any payment received from Borrower to the repayment of the Periodic
  Payments If, If. and to the extent that, each payment can be paid In         In full. To the extent that any
  excess exists after the payment Is        is applied to the full payment of one or more Periodic
   Payments, such excess may be applied to any late charges due. Voluntary prepayments
  shall be applied first to any prepayment charges and then as described in the Note.


                                                                       \r
                                               of 18
                                        Page 4 al I8            Initial^ ^                  FORM 3005
                                                                                            FORM 3006     1/01
                                                                                                          101
  SCA04       11/Q9/D0
          Rev 11M9/00




                                                                                                    Exhibit 2 p.4
      Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 160 of 202

r'




            Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal
        due under the Note shall not extend or postpone the due date, or change the amount, of the
        Periodic Payments.
                                     Items. Borrower shall pay to Lender on the day Periodic Payments
              3. Funds for Escrow Items.
        are due under the Note, until the Note Is     Is paid in full, a sum (the
                                                                             {the 'Funds')
                                                                                   "Funds') to provide for
        payment of amounts due for (a) taxes and assessments and other items which can attain
                                         Instrument as a lien or encumbrance on the Properly;
        priority over this Security Instrument                                                Property: (b)
        leasehold payments or ground rents on the Property, if any; (c) premiums for any and all
        insurance required by Lender under Section 5;                              Insurance premiums, If
                                                             S; and (d) Mortgage Insurance                if
        any. or any sums payable by Borrower to Lender in lieu of the payment of Mortgage
        any,
        Insurance premiums in accordance with the provisions of Section 10. These items are called
        Insurance
                    Items.' At origination or at any time during the term of the Loan, Lender may
        'Escrow Items."
        "Escrow
        require that Community Association Dues,  Dues. Fees, and Assessments, if any, be escrowed by
        Borrower, and such dues, fees and assessments shall be an Escrow Item.        Item. Borrower shall
        promptly furnish to Lender all notices of amounts to be paid under this Section. Borrower
        shall pay Lender the Funds for Escrow Items Items unless Lender waives Borrower's obligation to
         pay the Funds for any or all Escrow hems. Lender may waive Borrower's obligation to pay
        to Lender Funds for any or all Escrow Items  Hems at any time. Any such waiver may only be in
                  In the event of such waiver. Borrower shall pay directly, when and where payable,
        writing. In
        the amounts due for any Escrow Items   Items for which payment of Funds has been waived by
                  and. If
         Lender and,     if Lender requires, shall furnish to Lender receipts evidencing such payment
        within such time period as Lender may require. Borrower's obligation to make such
        payments and to provide receipts shall for all purposes be deemed to be a covenant and
                                                   Instrument, as the phrase 'covenant and agreement'
        agreement contained in this Security Instrument,                                        agreemenl'
        is used in Section 9. If                                             hems directly, pursuant to a
                                  If Borrower is obligated to pay Escrow Items
        waiver, and Borrower fails to pay the amount due for an Escrow Item,    Item. Lender may exercise
i|!     its rights under Section 9 and pay such amount and Borrower shall then be obligated under
        Section 9 to repay to Lender any such amount. Lender may revoke the waiver as to any or
                      Items at any time by a notice given in accordance with Section 15 and, upon such
        ah Escrow Items
        all
                                                         all Funds, and in such amounts, that are then
         revocation. Borrower shall pay to Lender all'Funds,
        revocation,
        required under this Section 3.
 I
              Lender may, at any time, collect and hold Funds In   in an amount (a) sufficient to permit
        Lender to apply the Funds at the time specified under RESPA, and (b) not to exceed the
         maximum amount a lender can require under RESPA. Lender shall estimate the amount of
i■      Funds due on the basis of current data and reasonable estimates of expenditures of future
                  Items or otherwise in accordance with Applicable Law.
         Escrow Items
              The Funds shall be held in an institution whose deposits are insured by a federal agency,
         instrumentality, or entity (including Lender, if Lender is an institution whose deposits are so
         insured) or in any Federal Home Loan Bank. Lender shall apply the Funds to pay the
                   Hems no later than the time specified under RESPA. Lender shall
        Escrow Items                                                                      shafi not charge
        Borrower for holding and applying the Funds, annually analyzing the escrow account, or
                                   Items, unless Lender pays Borrower interest on the Funds and
         verifying the Escrow Items,
         Applicable Law permits Lender to make such a charge. Unless an agreement is made in
         writing or Applicable Law requires interest to be paid on the Funds. Lender shall not be



        SCADS   Rev
                R«v 11/09/00
                    t1/09>t»               Page
                                           F»ge S
                                                5 of IS
                                                     te   .      InitialsV ‘              FORM
                                                                                          FORM 3005
                                                                                               3006    1/01
                                                                                                       1/01




                                                                                                Exhibit 2 p.5
Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 161 of 202




                                       interest or earnings on the Funds. Borrower and Lender can
   required to pay Borrower any Interest
   agree In                               interest shall be paid on the Funds. Lender shall give to
            in writing, however, that Interest
   Borrower, without charge, an annual accounting of the Funds as required by RESPA.
          if there is a surplus of Funds held in escrow, as defined under RESPA, Lender shalt
          If                                                                                         shall
   account to Borrower for the excess funds in accordance with RESPA. If              if there is a shortage
   of Funds held in escrow, as defined under RESPA. Lender shall notify Borrower as required
   by RESPA, and Borrower shall pay to Lender the amount necessary to make, up the
   shortage in accordance with RESPA, but in no more than 12 monthly payments. If                If there is a
   deficiency of Funds held in escrow, as defined under RESPA, Lender shall notify Borrower
   as required by RESPA,RESPA. and Borrower shall pay to Lender the amount necessary to make up
   the deficiency in   In accordance with RESPA, but in no more than 12 monthly payments.
          Upon payment in full of all sums secured by this Security Instrument,
                                                                             Instrument. Lender shall
   promptly refund to Borrower any Funds held by Lender.
           4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and
    impositions attributable to the Property which can attain priority over this Security
    Instrument, leasehold payments or ground rents on the Properly,
   Instrument,                                                                         any. and Community
                                                                         Property, if any,
    Association Dues, Fees, and Assessments, if any. To the extent that these items are Escrow
    Items, Borrower shall pay them in the manner provided in Section 3.
    Items,
          Borrower shall promptly discharge any lien which has priority over this Security
    Instrument unless Borrower: (a)
   Instrument                         {a) agrees in writing to the payment of the obligation secured
    by the lien in a manner acceptable to Lender, but only so long as Borrower is performing
    such agreement; (b) contests the lien in good faith by, or defends against enforcement of
   the lien in,                                  Lender's opinion operate to prevent the enforcement
               In, legal proceedings which in Lenders
   of the lien while those proceedings are pending, but only until such proceedings are
    concluded; or (c) secures from the holder of the lien an agreement satisfactory to Lender
    subordinating the lien to this Security Instrument.
                                                 Instrument. IfIf Lender determines that any part of the
    Properly is subject to a lien
    Property                     Men which can attain priority over this Security Instrument,
                                                                                          Instrument, Lender
    may give Borrower a notice identifying the lien. Within 10 days of the date on which that
    notice Isis given,                                Men or take one or more of the actions set forth
                 given. Borrower shall satisfy the lien
    above in this     Section 4.
          Lender may require Borrower to pay a one-time charge for a real estate tax verification
   and/or reporting service used by Lender in connection with this Loan.
                          Insurance. Borrower shall keep the improvements now existing or hereafter
           5. Property Insurance.
    erected on the Property insured against loss by fire,         frre. hazards included within the term
    'extended coverage,' and any other hazards including, but not limited to. earthquakes and
    floods, for which Lender requires insurance. This insurance shall be maintained in the
                 (including deductible levels) and for the periods that Lender requires. What Lender
     amounts (Including
    requires pursuant to the preceding sentences can change during the term of the Loan. The
                                          Insurance shall be chosen by Borrower subject to Lender's
     insurance carrier providing the Insurance
    right to disapprove Borrower's choice, which right shall not be exercised unreasonably.
     Lender may require Borrower to pay, In       in connection with this Loan, eithereither: (a) a one-time
                                                 cerllflcation and tracking services; or (b) a one-time
    charge for flood zone determination, certification
 .■ charge for flood zone determination and certification services and subsequent charges each
     time remappings or similar changes occur which reasonably might affect such determination



                                                                           A
 SCLA06
 SCADS    Rov 09/22/00
          Ray 09/22^1                   Pspe 6 el
                                        Page   e( 113
                                                  IB           Initial
                                                               In'rfiil:                   FORM 3000
                                                                                                300S     1/01
                                                                                                         1/Ot




                                                                                                   Exhibit 2 p.6
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 162 of 202




     F
'■




               cerlificalion. Borrower shall also be responsible for the payment of any fees imposed by
          or certification.
T'
          the Federal Emergency Management Agency in                  In connection with the review of any flood
          zone determination resulting from an           objection   by  Borrower.
                  If
                 If   Borrower   fails to maintain   any   of the coverages    described above, Lender may obtain
          insurance coverage, at Lenders    Lender's option and Borrower's expense. Lender is under no
          obligation to purchase any particular type or amount of coverage. Therefore, such coverage
          shall cover Lender, but      bul might or might not protect Borrower,Borrower. Borrowers
                                                                                           Borrower's equity in the
          Property, or the contents of the Property, against any risk, hazard or liability and might
          provide greater or lesser coverage than was previously in effect. Borrower acknowledges
          that the cost of the insurance coverage so obtained might significantly exceed the cost of
          insurance that Borrower could have obtained. Any amounts disbursed by Lender under
          this Section 5 shall become additional debt of Borrower secured by this Security Instrument.      Instrument.
          These amounts shall bear interest al                       rale from the date of disbursement and 'shall
                                                       at the Note rate                                             shall
           be payable, with such interest, upon notice from Lender to Borrower requesting payment.
                       insurance policies required by Lender and renewals of such policies shall be subject
                  All Insurance
           to Lender's right to disapprove such policies, shall include a standard mortgage clause, and
           shall name Lender as mortgagee and/or as an additional       addHtonal loss payee and Borrower further
           agrees to generally assign rights to insurance             proceeds   1o the holder of the Note up to the
                                                                                 to
           amount of the outstanding loan balance. Lender shall have the right to hold the policies
           and renewal certificates. If                   requires. Borrower shall promptly give to Lender all
                                              If Lender requires,                                                      ail
           receipts of paid premiums and renewal notices. If             If Borrower obtains any form of insurance
           coverage, not otherwise required by Lender, for damage to,             to. or destruction of, the Property,
           such policy shall include a standard mortgage ntortgage clause and shall name Lender as mortgagee
           and/or as an additional loss payee.
                                      loss. Borrower shall give prompt notice to the insurance carrier and
                   In the event of loss,
                  In
           Lender. Lender may make proof of loss if not made promptly by Borrower. Unless Lender
           and Borrower otherwise agree in writing, any insurance proceeds, whether or not the
           underlying insurance was required by Lender, shall be applied to restoration or repair of the
            Property. It
           Property,     If the restoration or repair is economically                        Lender's security is
                                                               ecofwnxically feasible and Lenders                  Is not
           lessened. During such repair and restoration period,        period. Lender shall have the rightrighl to hold
                   Insurance proceeds until Lender has had an opportunity to inspect such Property to
            such insurance
            ensure.the work has been completed to Lender's satisfaction, provided that such inspection
           ensure,the
           shall be undertaken promptly. Lender may disburse proceeds for the repairs and
           restoration in   In a single payment or in       In a series of progress payments as the work is
           completed. Unless an agreement Is          Is made in writing or Applicable Law requires interest to
            be paid on such insurance proceeds, Lender shall not be required to pay Borrower any
            interest or earnings on such proceeds. Fees for public adjusters, or other third parties.            parlies,
            retained by Borrower shall not be paid out of the insurance proceeds and shall be the sole
            obligation of Borrower. If    If the restoration or repair is not economically feasible or Lender's
            security would be lessened, the insurance proceeds shall be applied to the sums secured
                                   Instrument, whether or not then due, with the excess, if any,
            by this Security Instrument,                                                                  any. paid to
            Borrower. Such insurance proceeds shall be applied in the order provided for in Section 2.
                                                   Property. Lender may file, negotiate and settle any available
                   If Borrower abandons the Properly,
                   If
           insurance claim and related matters. If            If Borrower does not respond within 30 days to a
            notice from Lender that the insurance carrier has offered to settle a claim, then Lender may
            negotiate and settle the claim. The 3O-day                                         nolice is given. In
                                                        30-day period will begin when the notice                  In

                                                                                         /
           5CA07
           SCA07   Rav I11/09/00
                   lbw   I/09/CO                  page
                                                  Psgi 7 al
                                                         ol 10
                                                            16            Initialt'                    FORM 7005
                                                                                                       FORM 300S     1/DI
                                                                                                                     1/01




                                                                                                              Exhibit 2 p.7
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 163 of 202                                                  •1
    ",




    f
j
c
           either event, or if Lender acquires the Property under Section 22 or otherwise,       otherwise. Borrower
=•         hereby assigns to Lender (a) Borrower's rights to any insurance proceeds In               in an amount not
           to exceed the amounts unpaid under the Note or this Security Instrument,  Instrument, and (b) any other
           of Borrower's rights (other than the right to any refund of unearned premiums paid by
           Borrower) under all insurance policies covering the Property, insofar as such rights are
           applicable to the coverage of the Property. Lender may use the insurance proceeds either
           to repair or restore the Property or to pay amounts unpaid under the Note or this Security
           Instrument, whether or not then due.
           Instrument,
                  6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's
            principal residence within 60 days after the execution of this Security Instrument    Instrument and shall
            continue to occupy the Property as Borrower's principal residence for at least one year after
            the date of occupancy, unless Lender otherwise agrees in writing, which consent shall not
            be unreasonably withheld, or unless extenuating circumstances exist which are beyond
             Borrower's control.
            Borrowers
                      Preservation. Maintenance and Protection of the Property; Inspections.
                  7. Preservation,                                                          Inspectfons. Borrower
            shall not destroy, damage or impair the Property, allow the Property to deteriorate or
            commit waste on the Property. Whether or not Borrower is residing in the Property,                Property.
                                             Properly in order to prevent the Property from deteriorating or
            Borrower shall maintain the Property
            decreasing in value due to its condition. Unless it      It is determined pursuant to Section 5S that
            repair or restoration is not economically feasible, feasible. Borrower shall promptly repair the
            Property if damaged to avoid further deterioration or damage. If          If insurance or condemnation
            proceeds are paid In   in connection with damage to, or the taking of, the Property, Borrower
             shall be responsible for repairing or restoring the Property only if Lender has released
            proceeds for such purposes. Lender may disburse proceeds for the repairs and restoration
            in a single payment or In   in a series of progress payments as the work is completed. If            If the
             insurance or condemnation proceeds are not sufficient to repair or restore the Property.
            Insurance
             Borrower is not relieved of Borrower's obligation for the completion of such repair or
            restoration.
                  Lender or its agent may make reasonable entries upon and inspections   Inspections of the Property.
                                                                                                              Properly.
            If h
            If it has  reasonable    cause,  Lender   may    inspect   the  interior of    the improvements on the
            Property. Lender shall give Borrower notice al
            Properly.                                             at the time of or prior to such an interior
            inspection specifying such reasonable cause.
                  8. Borrower's Loan Application. Borrower shall be in default if,        if. during the Loan
             application process, Borrower or any persons or entities acting at the direction of Borrower
            or with Borrower's knowledge or consent gave materially false, misleading, or inaccurate
             information or statements to Lender (or failed to provide Lender with material information)   Information)
             in connection with the Loan. Material representations include, but are not limited to,                  to.
             representations concerning Borrower's occupancy of the Properly     Property as Borrower's principal
             residence.
                  9. Protection of Lenders     interest in the Property and Rights Under this Security
                                    Lender's Interest
             instrument. If
            Instrument.                    fails to perform the covenants and agreements contained in this
                          If (a) Borrower falls
                       Instrument, (b) there is a legal proceeding that might significantly affect Lender's
            Security Instrument,
                                                                                Instrument (such as a proceeding
                                        artd/or rights under this Security Instrument
            interest in the Property and/or
            in bankruptcy, probate, for condemnation or forfeiture, for enforcement of a lien which may
                                                 Instrument or to enforce laws or regulations), or
            attain priority over this Security Instrument



           SCAOe
           SCAM    Rev 09/22/00                          o) 18
                                                  Page 8 cif IS          tnitiftls
                                                                         Initials                    FORM MOS
                                                                                                          30Ofi    1/01
                                                                                                                   I/01




                                                                                                             Exhibit 2 p.8
                                                                                                             Exhibit   p.8
              Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 164 of 202




          7
    r^'
                 (c) Borrower has abandoned the Property, then Lender may do and pay for whatever is
                 reasonable or appropriate to protect Lenders      Lender's interest in the Property and rights under this
                             Instrument, including protecting and/or assessing the value of the Property, and
                 Security Instrument,
                 securing and/or repairing the Properly.              Lender's actions can include, but are not limited to:
                                                           Property. Lenders
                 (a) paying any sums secured by a lien which has priority over this Security Instrument;             Instrument; (b)
                 appearing in court; and (c) paying reasonable attorneys' fees to protect its interest in the
                 Property and/or rights under this Security Instrument,      Instrument, including its secured position in a
                 bankruptcy proceeding. Securing the Property includes, but is                    Is not limited to, entering the
                 Property to make repairs, change locks, replace or board up doors and windows, drain
                 water from pipes, eliminate building or other code violations or dangerous conditions, and
                 have utilities turned on or off. Although Lender may take                   lake action under this Section 9,      9.
                 Lender does not have to do so and Is            Is not under any duty or obligation to do so. ItIt is agreed
                 that Lender incurs no liability for not taking any or all actions authorized under this Section
                 9.
                      Any amounts disbursed by Lender under this Section 9 shall become additional debt of
                  Borrower secured by this Security Instrument.   Instrument. These amounts shall bear interest at the
                  Note rate from the dale     date of disbursement and shall be payable, with such interest, upon
                  notice from Lender to Borrower requesting payment.
                      If this Security Instrument
                      If                   Instrument Is  is on a leasehold, Borrower shall comply with all the
                  provisions of the lease. If      If Borrower acquires fee title to the Property, the leasehold and the
                  fee title shall not merge unless Lender agrees to the merger in writing.           vwiting.
                       10. Mortgage Insurance.
                       10.                Insurance. If If Lender required Mortgage Insurance Insurance as a condition of
                  making the Loan, Borrower shall pay the premiums required to maintain the Mortgage
                  Insurance in effect. If,
                 Insurance                   If, for any reason, the Mortgage Insurance  Insurance coverage required by Lender
                  ceases to be available from the mortgage insurer that previously provided such Insurance                 Insurance
                  and Borrower was required to make separately designated payments toward the premiums
                                       Insurance, Borrower shall pay the premiums required to obtain coverage
                  for Mortgage Insurance,
                  substantially equivalent to the Mortgage Insurance            Insurance previously in effect, at a cost
                  substantially equivalent to the cost to Borrower of the Mortgage Insurance               Insurance previously in
                  effect, from an alternate mortgage insurer selected by Lender. If                     If substantially equivalent
                               Insurance coverage is not available, Borrower shall continue to pay to Lender the
                  Mortgage Insurance
                  amount of the separately designated payments that were due when the insurance coverage
                  ceased to be in effect. Lender will accept, use and retain these payments as a
                  noivrefundabie loss reserve in lieu of Mortgage Insurance.
                  non-refundable                                                        Insurance. Such loss toss reserve shall be
                  non-refundable. notwithstanding the fact that the Loan is ultimately paid in full, and Lender
                  non-refundable,
                  shall not be required to pay Borrower any interest or earnings on such loss reserve.
                  Lender can no longer require loss reserve payments if Mortgage Insurance             Insurance coverage (in the
1                 amount and for the period that Lender requires) provided by an insurer selected by Lender
                  again becomes available, is obtained, and Lender requires separately designated payments
                  toward the premiums for Mdrtgage    Mortgage Insurance.
                                                                  Insurance. If   If Lender required Mortgage Insurance
                                                                                                                     Insurance as a
                  condition of making the Loan and Borrower was required to make separately designated
                  payments toward the premiums for Mortgage Insurance,           Insurance, Borrower shall pay the premiums
                  required to maintain Mortgage Insurance     Insurance in effect, or to provide a non-refundable
                                                                                                                non>refundable loss
                                       Lender's requirement for Mortgage Insurance
                  reserve, until Lenders                                               Insurance ends in accordance with any
                  written agreement between Borrower and Lender providing for such termination or until
                  termination is required by Applicable Law. Nothing in this Section 10                       10 affects Borrower's
                  obligation to pay interest at the rate provided in the Note.
                  SCAM      R«v ll/i3/<00                               9 of 10
                                                                   Page 0    19
                                                                                                         /           FORM 1005
                                                                                                                     FORM  3005   1/01
                                                                                                                                 1101
                 SCADS    Raw 11/13/00                                               InitiaU
                                                                                     Initials




                                                                                                                       Exhibit 2 p.9
            Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 165 of 202

:■



■■

     •V.-




                                 Insurance reimburses Lender (or any entity that purchases the Note) for
                     Mortgage Insurance
              certain losses it may incur if Borrower does not repay the Loan as agreed. Borrower is not
              a party to the Mortgage Insurance.
                                          insurance.
                     Mortgage insurers evaluate their total risk on all such insurance in force from time to
              time, and may enter into agreements with other parties that share or modify their risk, or
              reduce losses. These agreements are on terms and conditions that are satisfactory to the
              mortgage insurer and the other party (or parties) to these agreements. These agreements
              may require the mortgage insurer to make payments using any source of funds that the
              mortgage insurer may have available (which may include funds obtained from Mortgage
              Insurance
              Insurance premiums).
                    As a result of these agreements, Lender, any    miy purchaser of the Note, another insurer,
              any reinsurer, any other entity, or any affiliate of any of the foregoing, may receive (directly
              or indirectly) amounts that derive from (of       (or might be characterized
                                                                                  characten2ed as) a portion of
              Borrower's payments for Mortgage Insurance,Insurance, in exchange for sharing or modifying the
              mortgage insurer's risk, or reducing losses. If     If such agreement provides that an affiliate of
               Lender takes a share of the insurer's risk in exhange for a share of the premiums paid to
                                                                 'captive reinsurance.' Further
              the insurer, the arrangement is often termed -captive                        Further
                     (a) Any such agreements will not affect the amounts that Borrower has agreed to pay
                                                          tenns of the Loan. Such agreements will not increase
                               Insurance, or any other terms
               for Mortgage Insurance,
                              Borrawer will awe
               the amount Borrower                               Insurance, and they will not entitle Borrower to
                                             owe for Mortgage Insurance,
               any refund.
                     <b} Any such agreements will not affect the rights Borrower has -• if any -• with respect
                     (b)
                                   Insurance under the Homeowners Protection Act of 1998 or any other law.
               to the Mortgage Insurance
                                                             recei^ certain disclosures, to request and obtain
                                     Include the right to receive
               These rights may include
                                                   Insurance, to have the Mortgage Insurance
               cancellation of the Mortgage Insurance,                                       Insurance terminated
               automatically, and/or to receive a refund of any Mortgage            Insurance premiums that were
                                                                        Mortage Insurance
               unearned at the time of such cancellation or termination.
                     11. Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are
i              hereby assigned to and shall be paid to Lender.
                      If the Property is damaged, such Miscellaneous Proceeds shall be applied to
                     If
                                                        If the restoration or repair is economically feasible and
                                              Property. If
               restoration or repair of the Property,
b              Lender's security is not lessened. During such repair and restoration period,   period. Lender shall
               have the right to hold such Miscellaneous Proceeds until Lender has had an opportunity to
               inspect such Property to ensure the work has been completed to Lender's satisfaction,
               provided that such inspection shall be undertaken promptly. Lender may pay for the repairs
               and restoration in a single disbursement or in a series of progress payments as the work is
               completed. Unless an agreement is made in writing or Applicable Law requires interest to
                                                  Proceeds. Lender shall not be required to pay Borrower any
               be paid on such Miscellaneous Proceeds,
i              interest or earnings on such Miscellaneous Proceeds. If         If the restoration or repair is not
i
               economically feasible or Lender's security would be lessened, the Miscellaneous Proceeds
                                                                            Instrument, whether or not then due,
               shall be applied to the sums secured by this Security Instrument,
               with the excess, if any, paid to Borrower. Such Miscellaneous Proceeds shall be applied in
               the order provided for in Section 2.




                      Rev 09727/00
                          (S/72/D0                Pava 10 0110
                                                  Page    of IB          Initials
                                                                         InIOala
                                                                                    I /I          FORM 3006
                                                                                                  FORPA        1/tn
                                                                                                               1/01
              SCA10   Rey




                                                                                                        Exliibit 2 p.10
                                                                                                        Exhibit    p.lO
     Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 166 of 202




*/




               In
                In the
                     the event
                           event of ofaa total
                                            total taking,
                                                    taking, destruction,
                                                               destruction, or     or loss
                                                                                       loss in in value
                                                                                                     value ofofthe
                                                                                                                 the Property,
                                                                                                                        Property, the the
       Miscellaneou
        Miscellaneous        s Proceeds
                                Proceeds shall   shall be be applied
                                                               applied to   to the
                                                                                the sumssums secured
                                                                                                   secured by    by this      Security Instrument,
                                                                                                                      this Security        Instrument,
       whether
         whether or    or not
                           not then
                                then due, due, with
                                                 with thethe excess,
                                                               excess, ifif any.
                                                                               any, paid
                                                                                      paid to       Borrower.
                                                                                              to Borrower.
               In
                Inthethe event
                           event of ofaa partial
                                            partial taking,
                                                       taking, destruction,
                                                                   destruction, or    or loss
                                                                                           loss in in value
                                                                                                        value ofofthe
                                                                                                                    the Property
                                                                                                                            Property in   in which
                                                                                                                                              which the the
       fair
         fair market
              market value  value of of the
                                          the Property
                                                 Property immediately
                                                               immediately before   before the  the partial
                                                                                                        partial taking,
                                                                                                                  taking, destruction,
                                                                                                                               destruction, or     or loss
                                                                                                                                                       loss
       in
        in value
             value is   is equal
                             equal to  to or or greater
                                                  greater than  than thethe amount
                                                                               amount of     of the the sums
                                                                                                          sums secured
                                                                                                                    secured by     by this
                                                                                                                                         this Security
                                                                                                                                                 Security
       Instrument
        Instrument immediately
                            immediately before    before the  the partial
                                                                      partial taking,
                                                                                 taking, destruction,
                                                                                              destruction, or      or lossloss in in value,
                                                                                                                                       value, unless
                                                                                                                                                   unless
       Borrower
        Borrower and      and Lender
                                 Lender otherwise
                                                otherwise agree   agree in  in writing,
                                                                                  writing, the   the sumssums secured
                                                                                                                   secured by     by this
                                                                                                                                        this Security
                                                                                                                                                 Security
       Instrument
        Instrument shall   shall bebe reduced
                                         reduced by    by the
                                                            the amount
                                                                  amount of    of the
                                                                                   the Miscellaneo
                                                                                          Miscellaneous           Proceeds multiplied
                                                                                                             us Proceeds           multiplied by    by the
                                                                                                                                                        the
       following
        following fraction:
                        fraction: (a) (a) thethe total
                                                   total amount
                                                           amount of    of the     sums secured
                                                                            the sums         secured immediately
                                                                                                            immediately before   before the  the partial
                                                                                                                                                    partial
       taking,
        taking, destruction,
                      destruction, or    or loss
                                               loss in in value
                                                           value divided
                                                                      divided by   by (b)
                                                                                        (b) the
                                                                                              the fair       market value
                                                                                                       fair market         value of of the
                                                                                                                                         the Property
                                                                                                                                                Property
       immediately
         immediately before   before the  the partial
                                                 partial taking,
                                                            taking, destruction,
                                                                        destruction, or      or loss
                                                                                                   loss inin value.
                                                                                                               value. Any  Any balance
                                                                                                                                  balance shall shall be  be
       paid
        paid to      Borrower.
                to Borrower.
               In
                In the
                     the event
                           event of of aa partial
                                            partial taking,
                                                       taking, destruction,
                                                                   destruction, or    or loss
                                                                                           loss in  in value
                                                                                                        value of of the
                                                                                                                     the Property
                                                                                                                            Properly in   in which
                                                                                                                                               which thethe
       fair
         fair market
              market value  value of of the
                                          the Property
                                                 Property immediately
                                                               immediately before   before the  the partial       taking, destruction,
                                                                                                        partial taking,        destruction, or     or loss
                                                                                                                                                       loss
        in
         in value
            value is       less than
                       is less    than the the amount
                                                 amount of    of the     sums secured
                                                                   the sums       secured immediately
                                                                                                 immediately before   before the the partial
                                                                                                                                       partial taking,
                                                                                                                                                   taking,
        destruction,
         destruction, or     or loss
                                 loss In       value, unless
                                          in value,       unless Borrower
                                                                      Borrower and    and Lender
                                                                                             Lender otherwise
                                                                                                          otherwise agree    agree in in writing,
                                                                                                                                            writing, the the
        Miscellaneou
         Miscellaneous       s Proceeds
                                Proceeds shall    shall be be applied
                                                                 applied to  to the
                                                                                 the sumssums secured
                                                                                                    secured by   by this
                                                                                                                       this Security
                                                                                                                              Security Instrument
                                                                                                                                             Instrument
        whether
         whether or    or not
                           not the
                                the sums
                                       sums are  are then
                                                        then due.
                                                                due.
                If
                If the
                    the Property
                          Property is   is abandoned
                                             abandoned by           Borrower, or
                                                               by Borrower,         or if,
                                                                                         if, after
                                                                                             after notice
                                                                                                      notice by by Lender
                                                                                                                      Lender to  to Borrower
                                                                                                                                     Borrower that    that
        the
         the Opposing
              Opposing Party   Party {as  (as defined
                                                defined In   in the
                                                                  the next
                                                                        next sentence)
                                                                                sentence) offers   offers to to make
                                                                                                                 make an     an award
                                                                                                                                 award to    to settle
                                                                                                                                                 settle aa
        claim
         claim for for damages.
                         damages, BorrowerBorrower fails  fails toto respond
                                                                       respond to    to Lender
                                                                                          Lender within within 30 30 days
                                                                                                                        days after
                                                                                                                                after the the date
                                                                                                                                                date the the
        notice
         notice is  is given.     Lender is
                        given, Lender          is authorized
                                                   authorized to     to collect
                                                                         collect andand apply
                                                                                            apply the  the Miscellaneo
                                                                                                            Miscellaneous           Proceeds either
                                                                                                                               us Proceeds          either
       to
        to restoration
             restoration or    or repair
                                    repair of   of the    Property or
                                                    the Property         or toto the
                                                                                  the sums
                                                                                        sums securedsecured by   by this
                                                                                                                       this Security
                                                                                                                              Security Instrument,
                                                                                                                                            Instrument,
I
        whether
         whether or     or not
                             not then
                                    then due.         - Opposing Party'
                                              due. 'Opposing             Party" means
                                                                                    means the     the third
                                                                                                         third party
                                                                                                                  party that that owes
                                                                                                                                    owes Borrower
                                                                                                                                               Borrower
        Miscellaneou
         Miscellaneous       s Proceeds
                                Proceeds or the                      against whom
                                                     the party against           whom Borrower has           has aa right
                                                                                                                        right ofof action
                                                                                                                                    action in  in regard
                                                                                                                                                   regard
        to
         to Miscellaneou
            Miscellaneous            Proceeds.
                                 s Proceeds.
               Borrower shall  shall be  be inin default if any  any action            proceeding, whether
                                                                        action or proceeding,              whether civil  civil or
                                                                                                                                or criminal,
                                                                                                                                     criminal, is   is
         begun
         begun thaL that, inin Lender's
                                Lenders judgment,
                                                Judgment, could  could result in    in forfeiture
                                                                                         forfeiture of   of the
                                                                                                             the Properly
                                                                                                                   Property or    or other
                                                                                                                                      other material
                                                                                                                                                 material
        Impairment
         impairment of       of Lender's
                                Lender's interest in           in the
                                                                    the Property
                                                                          Property or rights   rights under this      this Security
                                                                                                                              Security Instrument.
                                                                                                                                            Instrument.
        Borrower can     can cure
                               cure such
                                       such a default
                                                    default and.and, if acceleration
                                                                          acceleration has      has occurred,
                                                                                                        occurred, reinstate
                                                                                                                        reinstate as        provided In
                                                                                                                                      as provided          In
        Section
        Section 19,    19, by causing
                                  causing the action     action or proceeding to be dismissed with                                    ruling that,
                                                                                                                           with aa ruling         that, in in
         Lender's judgment,
        Lenders          judgment, precludes forfeiture of the Property or other                             other material           impairment of
                                                                                                                        material Impairment                of
         Lender's interest in        in the Property or rights under this Security Instrument.                 Instrument. The     The proceeds
                                                                                                                                           proceeds of     of
         any award
               award or claim  claim for damages that are attributable to the Impairment                   impairment of       of Lender's        interest
                                                                                                                                   Lender's interest
         in
         in the Property are hereby assigned and shall                    shall be paid paid to  to Lender.
                                                                                                      Lender.
                 All
                 All Miscellaneo
                       Miscellaneous      us Proceeds that are not applied        applied to restoration
                                                                                                     restoration or   or repair
                                                                                                                           repair ofof the
                                                                                                                                         the Properly
                                                                                                                                                Properly
          shall be applied
                       applied in  in the order providedprovided for in    in Section
                                                                               Section 2.    2.
                12. Borrower Not Released; Forbearance By Lender Not a                                        Waiver. Extension
                                                                                                           a Waiver.        Extension of        the time
                                                                                                                                            of the    time
         for payment or modification
                                 modiflcalion of amortization of the sums secured by                                     this Security
                                                                                                                   by this     Security Instrument
                                                                                                                                              Instrument
          granted by Lender to Borrower or any Successor In                              in Interest of Borrower
                                                                                                              Borrower shall   shall not      operate to
                                                                                                                                       not operate         to
         release the liability of Borrower or any Successors in Interest of                                   of Borrower.
                                                                                                                   Borrower. Lender Lender shallshall not not
          be required to commence proceedings against any Successor In                                          In Interest
                                                                                                                    Interest of  of Borrower
                                                                                                                                      Borrower or          to
                                                                                                                                                       or to
         refuse to extend time for payment or otherwise modify amortization of                                              the  sums      secured
                                                                                                                        of the sums secured by           by



       SCAM
       SCAII      Rev
                  Rev 11/09/00
                      U/DS/OO                                Pane
                                                             PSB8 11
                                                                  u al
                                                                     of 19
                                                                        18                    Innj
                                                                                              Initial:Al   19
                                                                                                           Of                      FORM
                                                                                                                                   FORM 3006
                                                                                                                                        3006           1/01
                                                                                                                                                       1/01




                                                                                                                                          Exhibit 22 p.11
                                                                                                                                          Exhibit    p.H
        Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 167 of 202




    (




         this
          this Security
                 Security Instrument
                             Instrument by     by reason
                                                     reason of  of any
                                                                    any demand
                                                                           demand made  made by     by the
                                                                                                         the original
                                                                                                                original Borrower
                                                                                                                            Borrower or     or any
                                                                                                                                                 any
         Successors
          Successors in    in Interest
                               Interest of  of Borrower.
                                                 Borrower. Any   Any forbearance
                                                                        forbearance by      by Lender
                                                                                                  Lender in   in exercising
                                                                                                                   exercising any   any right
                                                                                                                                           right oror
         remedy
         remedy including,
                      including, without
                                     without limitation.
                                                  limitation, Lender's
                                                                  Lender's acceptance
                                                                                 acceptance of      of payments
                                                                                                         payments from   from third
                                                                                                                                third persons,
                                                                                                                                          persons,
         entities
          entities oror Successors
                         Successors in     in Interest
                                               Interest of  of Borrower
                                                                Borrower or    or in
                                                                                   in amounts
                                                                                       amounts less   less than
                                                                                                             than Ihethe amount
                                                                                                                           amount then  then due.
                                                                                                                                                due,
         shall
          shall not
                  not be
                       be aa waiver
                              waiver of  of or
                                             or preclude
                                                  preclude the  the exercise
                                                                     exercise of   of any
                                                                                       any right
                                                                                             right or or remedy.
                                                                                                           remedy.
                 13.
                 13. Joint
                       Joint and
                              and Several
                                     Several Liability;
                                                  Liability; Co-signera;
                                                               Co-signers; Successors
                                                                                 Successors and      and Assigns
                                                                                                           Assigns Bound.
                                                                                                                        Bound. Borrower
                                                                                                                                      Borrower
         covenants
          covenants and  and agrees
                                 agrees that that Borrower's
                                                     Borrowers obligations
                                                                      obligations and   and Uability
                                                                                                liability shall
                                                                                                             shall be be )olnt
                                                                                                                           joint and
                                                                                                                                   and several.
                                                                                                                                           several.
          However,
          However, any  any Borrower
                              Borrower who    who co-signs
                                                      co-signs this
                                                                  this Security
                                                                         Security Instrument
                                                                                      Instrument but     but does
                                                                                                               does notnot execute
                                                                                                                            execute the   the Note
                                                                                                                                               Note
         (a
          (a 'co-signer"):
              'co-signer"): (a) (a) is
                                     is co-sIgning
                                         co-signing this   this Security
                                                                 Security Instrument
                                                                              Instrument only  only to  to mortgage,
                                                                                                            mortgage. grant grant andand convey
                                                                                                                                            convey
         the
          the co-signer's
                co-signer's interest
                                interest in  in the
                                                 the Property
                                                        Property under
                                                                    under the  the terms
                                                                                    terms of of this
                                                                                                   this Security
                                                                                                          Security Instrument;
                                                                                                                       Instrument; (b)   (b) is
                                                                                                                                              is not
                                                                                                                                                 not
         personally
          personally obligated
                         obligated to    to pay
                                              pay the the sums
                                                            sums secured
                                                                    secured by    by this
                                                                                       this Security
                                                                                              Security instrument;
                                                                                                            Instrument; and    and (c) (c) agrees
                                                                                                                                            agrees
         that
          that Lender
                 Lender and and any any other
                                           other Borrower
                                                      Borrower can   can agree
                                                                            agree to  to extend,
                                                                                           extend, modify,
                                                                                                         modify, forbear
                                                                                                                     forbear or   or make
                                                                                                                                       make any  any
          accommodatiof^s
          accommodations with      with regard
                                          regard to    to the
                                                           the terms
                                                                terms of of this
                                                                             this Security
                                                                                    Security Instrument
                                                                                                  Instrument or    or the
                                                                                                                        the Note
                                                                                                                             Note without
                                                                                                                                      without the the
         co-signer's
          co-signer's consent.
                          consent.
                 Subject
                  Subject toto the
                                the provision
                                      provision of     of Section
                                                          Section 18.18, any
                                                                          any Successor
                                                                                 Successor in      in Interest
                                                                                                      Interest of  of Borrower
                                                                                                                       Borrower who   who
          assumes
           assumes Borrower's
                        Borrower's obligations
                                          obligations under  under this
                                                                      this Security
                                                                             Security Instrument
                                                                                          Instrument in      in writing,
                                                                                                                  writing, and
                                                                                                                             and is  is approved
                                                                                                                                         approved
          by
           by Lender,
                Lender, shall
                          shall obtain
                                   obtain all all ofof Borrower's
                                                        Borrower's rights
                                                                        rights andand benefits
                                                                                         benefits under under thisthis Security
                                                                                                                         Security Instrument.
                                                                                                                                      Instrument.
          Borrower
           Borrower shall
                        shall not
                                not bebe released
                                            released from  from Borrower's
                                                                  Borrower's obligations
                                                                                    obligations and    and liability
                                                                                                              liability under
                                                                                                                          under thisthis Security
                                                                                                                                           Security
          Instrument      unless
          Instrument unless          Lender      agrees
                                                 agrees to such release in writing. The covenants and agreements
                                                             to  such    release     in writing.      The    covenants       and     agreements
          of
           of this
               this Security Instrument
                                  Instrument shall   shall bind
                                                              bind (except as     as provided
                                                                                       provided In     in Section
                                                                                                            Section 20)  20) and
                                                                                                                              and benefit the     the
          successors
           successors and and assigns
                                 assigns of Lender.Lender.
                 14.
                 14. Loan
                       Loan Charge.
                               Charges. Lender may charge         charge Borrower fees      fees for services
                                                                                                          services performed
                                                                                                                        performed In    in
         connection
          connection with with Borrower's
                                  Borrower's default,default, for the  the purpose
                                                                             purpose of   of protecting
                                                                                               protecting Lender'sLender's interest in       in the
                                                                                                                                                 the
          Property     and
          Property and rightsrights    under      this
                                                   this  Security     Instrument,       including,        but    not  limited
                                                                      Instrument, including, but not limited to, attorneys'      to.   attorneys'
         fees,
          fees. property
                  property inspection
                               inspection and   and valuation
                                                         valuation fees.
                                                                       fees. In In regard
                                                                                    regard to   to any
                                                                                                     any other fees,  fees, the
                                                                                                                              the absence
                                                                                                                                     absence of    of
          express
          express authority in      in this
                                        this Security
                                               Security Instrument
                                                             Instrument to    to charge
                                                                                  charge aa specific fee        fee to
                                                                                                                     to Borrower shall   shall not
                                                                                                                                                 not
          be
          be construed
               construed as a prohibition on            on the charging of such     such fee.
                                                                                           fee. Lender may not charge fees that                 that
          are expressly prohibited
                              prohibited by this Security Instrument or by Applicable Law.                         Law.
I                If the Loan
                         Loan is subject to a law which        which sets maximum
                                                                                maximum loan   loan charges,
                                                                                                        charges, and and that law is finally
          interpreted so that the interest or other loan                    loan charges collected  collected or to be collected    collected in   in
          connection
          connection with wHb    the   Loan
                                       Loan      exceed      the   permitted      limits,   then:
                                                                   permitted limits, then: (a)         (a)  any    such    loan
                                                                                                                   such loan       charge      shall
                                                                                                                                               shall
          be reduced by the amount necessary to reduce the charge to the permitted                                 permitted lim'd;
                                                                                                                                  limit; and (b)  (b)
          any sums already collectedcollected from  from Borrower which   which exceeded
                                                                                    exceeded permitted-limits
                                                                                                     permitted limits will   will be refunded
                                                                                                                                         refunded
          to  Borrower. Lender may choose to make this refund by reducing the principal
          to Borrower.                                                                                                principal owed under
          the Note
                 Note   or  by    making      a    direct    payment       to   Borrower.        If  a   refund     reduces      principal, the
          reduction will be treated as a partial prepayment without any prepayment charge (whether
          or  not aa prepayment
          or not       prepayment charge is           is provided for under the Note). Borrower's acceptance of any
          such refund made by direct payment to                     to' Borrower will constitute a waiver of any right of
          action Borrower might have arising out of such overcharge.             overcharge.
■

                  15. Notices. All notices given by Borrower or tender                 Lender in connection with this Security
          instrument must be in writing. Any notice to Borrower in connection with this Security
          Instrument
          Instrument shall be deemed to have been given to Borrower when mailed by first class mail                                             mail
          or when actually delivered to Borrower's notice address if sent by other means. Notice to
          any one Borrower shall constitute notice to all Borrowers unless Applicable Law expressly




         SCAI2          n/oa/oo
                    Rev I1,08/00                           Page 11
                                                           Page 12 of
                                                                   of IS
                                                                      16                   initials                          FORM 3005
                                                                                                                             FORM 300S         1/01
                                                                                                                                               1/01




                                                                                                                                      Exhibit 22 p.12
                                                                                                                                      Exhibit    p.l2
        Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 168 of 202




          requires otherwise. The notice address shall be the Property Address unless Borrower has
          d^gnaled a substitute notice address by notice to Lender. Borrower shall promptly notify
          designated                                                                                                     f
          tender of Borrowers
          Lender          Borrower's change of address.
                                                    address, If (f Lender specifies a procedure for reporting
          Bonower's change of address, then Borrower shall only report a change of address through
          Borrower's
          that specified procedure. There may be only one designated notice address under this
                      Instrument at any one time. Any notice to Lender shall be given by delivering it or
          Security Instrument
          by mailing it by first class mail to Lender's address stated herein unless Lender has
          designated another address by notice to Borrower. Any notice in connection with this
                       Instrument shall not be deemed to have been given to Lender until actually
          Security Instrument
          received by Lender. If     If any notice required by this Security InstrumentInstrument IsIs also required
          under Applicable Law,   Law. the Applicable Law requirement will satisfy the corresponding
                                                 Instrument.
          requirement under this Security Instrument.
                                         Severability; Rules of Construction. This Security Instrument
                16. Governing Law; SeverabIlltr,
                16.                                                                               Instrument shall
          be governed by federal law and the                                                    Properly is located.
                                                  Ihe law of the jurisdiction in which the Property
          All rights and obligations contained in this Security Instrument        instrument are subject to any
          requirements and limitations of Applicable Law. Applicable Law might explicitly or implicitly
          allow the parties to agree by contract or it                       silent, but such silence shall not be
                                                              H might be silent.
                                                    agreemeni by contract. In
          construed as a prohibition against agreement                           In the event that any provision or
                                        Instrument or the Note conflicts with Applicable Law, such conflict
          clause of this Security Instrument
                                                                     Instrument or the Note which can be given
          shall not affect other provisions of this Security Instrument
          effect without the conflicting provision.
                                           Instrument: (a) words of the masculine gender shall mean and
              As used in this Security Instrument:
          indude corresponding neuter words or words of the feminine gender;
          include                                                                         gender (b) words in the
          singular shall mean and include the plural and vice versa; and (c) the word 'may'              ‘'may* gives
          sole discretion without any obligation to take any action.
                 17. Borrower's Copy. Borrower shall be given one copy of the Note and of this
 t* *                 Instrument.
          Security Instrument.
                 18. Transfer of the Property
                 18.                     Property or a Beneficial Interest     In Borrower. As used in this
                                                                     Interest In
■jr
          Section 18, 18. *Interest
                          'Interest In
                                    In the Property'                             beneHcial interest in the
                                            Property* means any legal or beneficial                     Ihe Property,
          including, but not limited to, those beneficial Interests   Interests transferred in a bond for deed,
          contract for deed, installment sales                               agreemeni. the intent of which is the
                                               sates contract or escrow agreement,
          transfer of title by Borrower at a      future  date to  a purchaser.
                                                                Interest in the Properly is sold or transferred (or
                  If all or any part of the Property or any Interest
                 If
iq         if Borrower is not a natural person and a beneficial interest in Borrower is sold or
          transferred) without Lender's prior written consent, Lender may require immediate payment
                                                                 Instrument. However, this option shall not be
          in full of all sums secured by this Security Instrument.
           exercised by Lender if such exercise Is     is prohibited by Applicable Law.
                  If Lender exercises this option, Lender shall give Borrower notice of acceleration. The
                 If
           notice shall provide a period of not less than 30 days from the           Ihe date the notice is given in
           accordance with Section 15 within which Borrower must pay all sums secured by this
                       Instrument. If
           Security Instrument.      If Borrower fails to pay these sums prior'to   prior to the expiration of this
          period, Lender may Invoke  invoke any remedies permitted by this Security Instrument   Instrument without
           further notice or demand on Borrower.




          SCA13
          5CA13   Rtv 11/09030
                  Rev 11/09/00                  Page
                                                Patie 13 of
                                                         ot 1B
                                                            18          Inaia/r
                                                                        Iniiialv.   S0''           FORM300S
                                                                                                   FORM 3005     1/01
                                                                                                                 1101




                                                                                                        Exhibit 2 p.13
                                                                                                        Exhibit   p.l3
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 169 of 202


‘■I

I
                                                                                                                              i




      T                             R^M to Reinstate
                  19. Borrower's Right
                  19.                         Ri          Ann    AeeetealiOQ. If
                                                          ASer Paleleratioec      If Borrower meets certain
            conditions. Borrower shall have tare
            conditions,                                  r|g^ b
                                                    tte right  fe> feave   eGforcement of this Security Instrument
                                                                    an enforcement                          Instrument
            discontinued at any time prior b               eatfcsl a
                                                  lo the earliest    ot (a)  6ve days before sale of the Property
                                                                         {a) five
            pursuant to any power of   erf sate
                                           sale corrialaed
                                                 contaaed is a this
                                                                Ibis Security   Instrument; (b) such other period as
                                                                     ^ctirf^ Instrument;
                                      speerfy for the territation
            Applicable Law might specify                ternrnadao cd  of Borrower's right to reinstate;
                                                                                                reinstate: or (c) entry
            of a judgment enforcing this   the Security    InsSruJoeal Those conditions are that Borrower: (a)
                                                 Secu;^ Instrument
            pays Lender all sums which thei          would be due under this Security Instrument
                                              then wand                                     instrument and the Note
                                              ocoirred; (b) cures any default of any other covenants or
            as if no acceleration had oocurrect
            agreements; (c) pays all                  mcuired in enforcing this Security Instrument,
                                      ail expenses incurred                                    Instrument, including.
                                                                                                              including,
            but not limited to, reasonable attorneys' fees, properly property inspection and valuation fees, and
            other fees incurred for the purpose of protecting .Lenders.Lender's interest in the Properly
                                                                                                  Property and rights
                                   Instrument; and (d) takes such action as Lender may reasonably require
            under this Security Instrument
                               Lender's interest in the Property and righti
            to assure that Lenders                                           rights* under this Security Instrument,
                                                                                                           Instrument,
            and Borrower's obligation to pay the sums secured by this Security Instrument,          instrument, shall
            continue unchanged. Lender may require that Borrower pay such reinstatement     reinstatemenl sums and
            expenses in one or more of the following forms, as selected by Lender: (a) cash; (b) money
            eapenies
                     fc) certified check, bank check, treasurer's check or cashiers
            order; (c)                                                                cashier's check, provided any
            such check is drawn upon an institution whose deposits are insured by a federal agency,
            instrumentality or entity; or (d) Electronic Funds Transfer. Upon reinstatement by Borrower,
                             Instrument and obligations secured hereby shall remain fully effective as if no
            this Security Instrument
            acceleration had occurred. However, this right to reinstate shall not apply in the case of
            acceleration under Section 18.   18.
                                Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial
                   20. Sale of Nate;
            interest in                                               Instrument) can be sold one or more times
                       In the Note (together with this Security Instrument)
            without prior notice to Borrower. A sale might result in a change in the entity (known as the
                      Servicer") that collects Periodic Payments due under the Note and this Security
            "Loan Servicer)
            'Loan
            Instrument and performs other mortgage loan servicing obligations under the Note, this
            Instrument
                                     and Applicable Law. There also might be one or more changes of the
                        Instrument,.and
            Security Instrument,.
             Loan Servicer unrelated to a sale of the Note. If         If there is a change of the Loan Servicer,
            Borrower will be given written notice of the change which will state the name and address
            of the new Loan Servicer, the address to which payments should be made and any other
            information RESPA requires In      in connection with a notice of transfer or servicing. If     If the Note
                soid and thereafter the Loan is serviced by a Loan Servicer other than the purchaser of
            is sold
            the Note, the mortgage loan servicing obligations to Borrower will remain with the Loan
            Servicer or be transferred to a successor Loan Servicer and are not assumed by the Note
            purchaser unless otherwise provided by the Note purchaser.
                   Neither Borrower nor Lender may commence, join, or be joined to any judicial action
            (as either an individual litigant or the member of a class) that arises from the other party's       parly's
                                                       Instrument or that alleges that the other party has
            actions pursuant to this Security Instrument
            breached any provision of, or any duty owed by reason of. this Security Instrument,      Instrument, until
            such Borrower or Lender has notified the other party (with such notice given in compliance
            with the requirements of Section 15) of 'such    such alleged breach and afforded the other party
            hereto a reasonable period after the giving of such notice to take corrective action. If                   If
             Applicable Law provides a time period which must elapse before certain action can be
             taken, that time period will be deemed to be reasonable for purposes of this paragraph.



            SCA14
            SCAt4   Rev 12/27/00                   Pape
                                                   Page 14 04
                                                           of 1E
                                                              IG           Initial
                                                                           Initial                    PORU 3005
                                                                                                      FORM          1/01
                                                                                                                    1/01




                                                                                                                       p.l4
                                                                                                             Exhibit 2 p.14
     Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 170 of 202




       The notice of acceleration and opportunity to cure given to Borrower pursuant to Section 22
       and the notice of acceleration given to Borrower pursuant to Section 18 shall be deemed to
       satisfy the notice and opportunity to take corrective action provisions of this (his Section 20.
              21. Hazardous Substances. As used in this Section 21: (a) "Hazardous
                                                                              'Hazardous Substances"
                                                                                            Substances'
       are those substances defined as toxic or hazardous substances, pollutants, or wastes by
       Environmental Law and the following substances: gasoline, kerosene, other flammable or
       toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials
       containing asbestos or formaldehyde, and radioactive materials; (b) 'Environmental Law"           Law'
                        taws and laws of the jurisdiction where the Property is located that relate to
        means federal laws
       health, safely or environmental protection; (c) 'Environmental Cleanup"      Cleanup' includes any
       response action, remedial action, or removal action, as defined in Environmental Law; and
       (d) an 'Environmental Condition' means a condition that can cause, contribute to,                to. or
       otherwise trigger an Environment Cleanup.
              Borrower shall not cause or permit the presence, use, use. disposal, storage, or release of
        any Hazardous Substances, or threaten to release any Hazardous Substances, on or in the
        Property. Borrower shall not do,  do. nor allow anyone else to do,      do. anything affecting the
        Property (a) that Is      In violation of any Environmental
                              Is In                        Ensironmental Law, (b) which creates an
       Environmental Condition, or (c) which, due to the presence, use, or release of a Hazardous
        Substance, creates a condition that adversely affects the value of the Property.       Properly. The
        preceding two sentences shall not apply to the presence, use, or storage on the Property of
        small quantities of Hazardous Substances that are generally recognized to be appropriate to
       normal residential uses and to maintenance of the Property (including, but not limited to,
        hazardous substances in consumer products).
              Borrower shall promptly give Lender written notice of (a) any investigation, claim,
.]     demand, lawsuit or other action by any governmental or regulatory agency or private party
       Involving the Property and any Hazardous Substance or Environmental Law of which
       involving
       Borrower has actual knowledge, (b) any Environmental Condition, Including   Including but not limited
       to, any spilling, leaking, discharge, release or threat of release of any Hazardous Substance,
•s     and (c) any condition caused by the presence, use or release of a Hazardous Substance
1      which adversely affects the value of the Property. If    If Borrower learns, or is notified by any
       governmental or regulatory authority, or any private party, that any removal or other
i
       remediation of any Hazardous Substance affecting the PropertyProperty is necessary, Borrower shall
I      promptly take all necessary remedial actions in accordance with Environmental Law.
       Nothing herein shall create any obligation an  on Lender for an Environmental Cleanup.
              NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as
        follows:
                                             Lertder shall give notice to Borrower prior to acceleration
              22. Acceleration; Remedies. Lender
       following Borrower's breach of any covenant or agreement In                           Irtstnjment (but
                                                                           in this Security instrument
       not prior to acceleration under Section 18   18 unless Applicable
                                                                Appilcabie Law provides otherwise). The
                                                         actian required to cure the default
       notice shall specify: (a) the default; (b) the action                             default; (c)
                                                                                                   <c) a date,
       not less than 30 days from the date the notice Is     Is given to Borrower, by which the default
                  cured: and (d) that failure to cure the default on or before the date specified in the
       must be cured;
       notice may result in acceleration of                                             Instrument and sale
                                             of the sums secured by this Security InstrumeM
       of the Property. The notice shall further Informinform Borrower of the right to reinstate after
       acceleration and the right to bring a court action to assert the non-existence
                                                                               norwexistence of a default or
       any other defense of Borrower to acceleration and sale. If    If the default is not cured on or

                                                    of 113         initial^ \'              FORM 3005
                                                                                            FORM          1/01
                                                                                                          1101
       SCA1S
       SCAM    Rev
               R«v IG/13a10
                   1(V13A»                  Page 15
                                                 iSo)  16




                                                                                                           p.l5
                                                                                                 Exhibit 2 p.15
        Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 171 of 202
    r




         before the date specified in the notice, Lender at Its       its option may require immediate payment
         in full of all sums secured by this Security Instrument  Instrument without further demand and may
         Invoke the power of
         invoke                                           rem^les permitted by Applicable Law. Lender shall
                                o1 sale and any other remedies                                                  shad
         be entitled to collect all expenses incurred In      in pursuing the remedies provided in this Section
         22, including, but not limited to, to. reasonable attorneys' fees and costs of title evidence.
                 If Lender invokes the power of sale, Lender shall
                 If                                                  shad execute or cause Trustee to    Co execute
                       rtotice of the occurrence of an event of default and of Lender's election to cause
         a written notice
         the Property to be sold. Trustee shall     shad cause this notice to be recorded In     in each county in
         which any part of the Property Is       Is located. Lender or Trustee shall    mad copies of the notice
                                                                                  shad mall
         as prescribed by Applicable Law to Borrower and to the other persons prescribed by
         Appdcable Law. Trustee shall give public
         Applicable                                   pubdc notice of sale to the persons and in the manner
         prescribed by Applicable Law. After the time required by Applicable Law,            Law. Trustee, without
         demand on Borrower, shall          sed the Property at public auction to the highest bidder at the
                                      shad sell
         time and place and under the terms designated In                                  in one or more parcels
                                                                    in the notice of sale In
         and In In any order Trustee determines. TrusteeTn»tee may postpone sale of all or any parcel of the
         Property by public announcement at the time and place of any previously scheduled sale.
         Lender or Its  its designee may purchase the Property at any sale.
                                                              Trtistee's deed conveying the Property without
                            shad deliver to the purchaser Trustee's
                 Trustee shall
         any covenant or warranty, expressed or Implied.   Implied. The recitals InIn the Trustee's deed shall be
         prima facie evidence of the truth of the statements made therein. Trustee shall apply the
         proceeds of the sale in the following order                  ad expenses of the sale, Including,
                                                       order: (a) to all                          includlr^, but not
         limited to,to. reasonable Trustee's and attorneys' fees; (b) to all sums secured by this Security
          Instrument; and (c) any excess to the person or persons legally entitled to it.
         Instrument                                                                              It
                  23. Reconveyance. Upon payment of all sums secured by this Security Instrument,   instrument.
          Lender shall request Trustee to reconvey the Property and shall surrender this Security
           Instrument and all
          Instrument           afl notes evidencing debt secured by this Security Instrumentinstrument to Trustee.
          Trustee shall reconvey the Property Properly without warranty to the person or persons legally
           entitled to it. Lender may charge such person or persons a reasonable fee for reconveying
           the Property, but only it   U the fee is paid to a third partypany (such as the Trustee) for services
          rendered and the charging of the fee is permitted under Applicable Law. If              If the fee charged
           does not exceed the fee set by Applicable Law,         Law. the fee is conclusively presumed to be
          reasonable.
           reasonable.
                                                             option, may from time to time appoint a
                  24. Substitute Trustee. Lender, at its option.
          successor trustee to any Trustee appointed hereunder by an instrument executed and
          acknowledged by Lender and recorded in the office of the Recorder of the county in which
:                                               Instrument shall contain the name of the original Lender,
          the Property is located. The instrument
          Trustee and Borrower, the book and page where this Security Instrument      Instrument is recorded and
          the name and address of the successor trustee. Without conveyance of the Property, the
          successor trustee shall succeed to all the title, powers and duties conferred upon the
          Trustee herein and by Applicable Law. This proCedure      procedure for substitution of trustee shall
                             exclusion’of all other provisions for substitution.
          govern to the exclusion'of
                  25. Statement of Obligation Fee. Lender may collect a fee not to exceed the
         maximum amount permitted by Applicable Law for furnishing the statement of obligation as
          provided by Section 2943 of the Civil Code of California.




         SCA16
         SCAI6   Rev comoo
                     OS/22/00                  Page
                                               Pass 16 a!
                                                       ot 16
                                                          IB             lial
                                                                       Imiials:                  FORM 3005     1101
                                                                                                               IXn




                                                                                                                  p.l6
                                                                                                        Exhibit 2 p.16
         Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 172 of 202




                  BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in
             this Security Instrument            Rider executed by Borrower and recorded with IL
                           Instrument and in any Rider                                        it.

k            Witnesses:




                                                                                                    Se
                                                                     ONICA A. GO      LES            Borrower




                                                            :
                                                                r-
                                                            J        ^
    i
     '
    1

    t.




    t




             SCAI7
             SCA17   Rav 12/27/0C
                     Rev 12/27/OC                >7 of 18
                                            Page 17                  InitlaISIO
                                                                     initials'    :         FORMSOOfi
                                                                                            FORM 3006   1/01
                                                                                                        1101




                                                                                                       p.l7
                                                                                             Exhibit 2 p.17
     Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 173 of 202




         state
         State of
               of California.
                  California.                                                             ss:
                                                                                          ss:


         County
         County of
                of MARIN
                   MARIN
b                      5.<3CO» before me.
         On NC:Neither 5 ,X 01 before
         On                           me,                Ketix
                                                         get. ; Re-id, NCrianj PfL/2111.cC-
                                                                Raki, f^o^Pu.h\          personally
                                                                                         personally appeared
                                                                                                    appeared
         VERONICA
         VERONICA A.
                  A. GONZALES.
                     GONZALES, AN
                               AN UNMARRIED
                                  UNMARRIED WOMAN
                                            WOMAN




i
I                                                                                    ,, personally
                                                                                        personally known
                                                                                                    known to
                                                                                                           to me
                                                                                                              me
         (or
         (or proved
              proved to
                      to me
                         me onon the
                                  the basts
                                       basis of
                                              d satisfactory
                                                satisfactory evidence)
                                                             evidence) to to be
                                                                             be the
                                                                                 the person(s)
                                                                                      person(s) whose
                                                                                                  whose name{s)
                                                                                                          name(s)
         is/arc
         is/are subscribed
                 subscribed to to the
                                    the %vhhm
                                         within instrument
                                                 instrument and
                                                              and acknowledged
                                                                    acknowledged to    to me
                                                                                           me that
                                                                                                that he/she/lhey
                                                                                                      he/she/they
         executed
         executed the same in his/her/their authorized capacity(ies), and that by
                    the   same     in his/her/their   authorized   capacity(ies).   and    that  by hrs/her/their
                                                                                                     his/her/their
         signalure(s)
          signature(s) on
                       on the
                           the instrument
                               instrument thethe person(s)
                                                 person(s) or
                                                            or the
                                                               the entity
                                                                    entity upon
                                                                           upon behalf
                                                                                  behalf of
                                                                                          of which
                                                                                             which the
                                                                                                    the person(s)
                                                                                                        person(s)
         acted,
         acted, executed
                 executed the
                            the instrument.
                                instrument.

         WITNESS
         WITNESS my hand
                    hand and
                         and official
                             official seal.
                                      seal.



                                                                      va M
                                                                      fate ttnzio                       (Seal)
                                                                                                        (Seal)
     rThnciALsEAL
     „.     .
                   OFFK^SEAL
                     KELUftCT>
                      KEW RED          >         I                                                                         I

     O
     0
     s  Vt       I
              NOTARY FIEUC- CALD7ORMA 0
                COMMISSMI • stoma
                               n
                                                I
                                                E
                                                                                                                           I



     i      My armlike Eq. an.
                                 IWO
                                      .&




         SCAie
         SCAIB   Rev 10/17/00
                 Rey tO/W/DO                         Page 1B
                                                     Pape 1B of
                                                             of 113
                                                                18        IniiiaJs
                                                                          lama's                 FORM 304.5
                                                                                                 FORM 3005    1/DI
                                                                                                              1/01




                                                                                                      Exhibit 22 p.18
                                                                                                      Exhibit    p.l8

r—                                                                                                                        Tl
                                                                                                                        »: %
                                                                                                                                         1
r
l:
j.h
                            Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 174 of 202

                                                     SCHEnni
                                                     SCTEDELE
                                                                                                                                             :




                                                                DEScmpnoN
                                                                DESCRIP710h1


                                                                                                                                             K




                                                                                            ASarin. State of Calm:rule,
                All that certain real property situate in the City of San Rafael, County of Marin.           C^fomta. described
                as follows:
                    follows;


                PARCEL ONE:

                BEGINNING at a point on the Southeasterly line of the cul-de-sac, known as Rustic Way,   Way. as said cul-de-sac
    ■
                                                             Rafael, recorded March 17.
                is described in the Deed to the City of San Rafael,                      1955 in
                                                                                      17,1955    In Book 929 of Official Records,
                         29. Marin County Records, said point being the Southwesterly corner
                at Page 29,                                                                  comer of that certain parcel of land
                described in the Deed from Marin Title Guaranty Company, a corporation, to Gregory S. Lyon, et ux,             ux.
            ■
                recorded January 16, 16, 1962
                                         1962 in       1533 of Official Records, at Page 354,
                                              In Book 1533                                         Marin County Records, thence '
                                                                                            354. Mann
                teaving said line of Rustic
                leaving                                                        Sou^westeriy boundary line of said Lyon parcel
                                     Rustic Way and running thence along the Southwesterly
    -           South 54°                                                           thereof: thence leaving said Southwesterly
                                       141.868 feet to the most Southerly corner thereof;
                       54^ 03' East 141.868
                Scud,
                boundary line and running South 56°          40’’ West 144.627
                                                   56® 57' 40"                   feet: thence North 47° 45' West 118.56
                                                                        144.627 feet;                                 118.56 feet
t               to a point on the Easterly line of Rustic Way hereinabove referred to, thence along said line  Tine of Rustic
                                                                                                                       Rustic Way
                                                          140 feet for a distance of 77.756 feet, thence North 29° 18'
                on a curve to the left with a radius of 140                                                               18' 40"
        ,                    feet, thence on a curve to the right with a radius of 20 feet for a distance of 18.158
                      12.14 feet.
                 East 12.14                                                                                  18.158   feet, thence
                 on a curve to the left with a radius of 45 feet a distance of 20.99 feet to the point of     beginning.
    i
                PARCEL TWO:
                       TWO;

                AN EASEMENT for driveway purposes over the following described parcel:

                BEGINNING at a point on the Southwesterly line of the hereinabove described parcel, said point being distant
                thereon South 47° 45' East 10.00  10.00 feet from the most Westerly corner          thereof: thence along said
                                                                                             comer thereof;
I                                          47 ° 45' West 10.00
                Southwesterly line North 47°                                                 comer of the hereinabove described
                                                          10.00 feet to the most Westerly corner
(               parcel; thence Southwesterly along the ttie Southeasterly line                    15.00 feet to a point, thence
                                                                            fine of Rustic Way 15.00
;               leaving said line of Rustic Way and running Easterly In In a straight line to the point of beginning.



*'



    ■




I




                                                                                                               Exhibit 2 p.l9
                                                                                                                         p.19


                                                                                                                                     * A -
             Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 175 of 202


                                                                                                                                2006-0038789
                                                                                                                                2006-0038789
    A      RECOPOING
                               s
                           REQUESTEDBY:
           RECORDING REQUESTED         BY:                                                                                  Sccordid
                                                                                                                            Recorded
                                                                                                                        Official
                                                                                                                        Official Records
                                                                                                                                  Records
                                                                                                                                                    t R£C
                                                                                                                                                    I
                                                                                                                                                      REG FIE
                                                                                                                                                           FIE             ie.ee
                                                                                                                                                                            10.92
           •rniECOUFTT
            TITLE COURTSERVICE
                             SERVICE                                                                                        County
                                                                                                                            County of
                                                                                                                                    of              i
            After
            AfterRecording.
                  Recording,Return
                            ReturnTo:
                                   To:                                                                                        Harln
                                                                                                                              Marin                 I
                                                                                                                         JOm
                                                                                                                         .10P11 C.
                                                                                                                                C. THPYIR
                                                                                                                                    PAYER I
                                                                                                                        Assessor^ecorder
                                                                                                                        Assessor-Recorder I
                                                                                                                                          I
        Northwest                  Inc.                                                                                                        Dv   I DU
        NorthwestTrtjstcc
                  TrusteeServices,
                          Services,Inc
        505
        505N.
            N.Tostin Avenue.Suite
              TustinAvenue,         243
                              Suite243
                                                                                                                     ei2:22PK
                                                                                                                      012:210M efr-jun-sees
                                                                                                                                29-Jun- 2906 1 Page
                                                                                                                                               Page 11 of
                                                                                                                                                       of Z2
        Santa
        SantaAna,
              Ma,CA    92705
                   CA 92705
                                                                                                                                    illlllllillllllllltlllllllllllii
                                                                                                                                    1111111111111111111111111111111111
:
I
I
               330003  -7
                 dd‘^S3']




                                                                      UMITED
                                                                      LIMITEDPOWER
                                                                             POWEROF
                                                                                   OFATTORKEV
                                                                                     ATTORNEY
                         KNOW
                          KNOW ALLALLMEN
                                       MENDY BY THESE
                                                  TIICSEPRESENTS:
                                                            PRESENTS:ThatThatWetU
                                                                                Wells Faigo
                                                                                       FargoBank
                                                                                             BankNA^
                                                                                                   NA..has
                                                                                                         hastrade.
                                                                                                             rmde,consUtined
                                                                                                                    cautionedand andappointed,
                                                                                                                                      appointed,and
                                                                                                                                                 andby
                                                                                                                                                    bythese
                                                                                                                                                        these
            presents
            presentsdosdonmake,
                            nuke,constitute
                                   constituteand
                                             andappoint
                                                  appointStephen
                                                            Stephen D.
                                                                    D. Roulh
                                                                       Routhridand Lance
                                                                                    trace E.
                                                                                           E.Olsen
                                                                                             Olsen of
                                                                                                   ofRouth
                                                                                                      RouthOabtree
                                                                                                             CrabtreeOlsen.
                                                                                                                        Olsen.PS.
                                                                                                                               PS.3533
                                                                                                                                   3535Ftetoria
                                                                                                                                         FutonsBlvd.,
                                                                                                                                                  Blvd.,Suite
                                                                                                                                                         Suite
            200.
            200,Beilevue.
                  Bellevue,WA WA98tX>6:
                                  913036;Stephen
                                          Stephen D.
                                                   D.Routh.
                                                      Routh,Richard
                                                               Richard L
                                                                       LCnbticc
                                                                          Crabtreeandand Rkhtrd
                                                                                         RichardK.
                                                                                                 N.UUstram
                                                                                                    Ullaromof ofRouth
                                                                                                                 RouthCnbOee,
                                                                                                                         Crabtree.ape.
                                                                                                                                   ape,3510
                                                                                                                                        3310Spatani
                                                                                                                                              Sward Road.
                                                                                                                                                      Road.
            Suite
            Suite300,
                   200.Anchorage,
                         Anchorage.AKAK99503;
                                          99503;JefTStenman,
                                                 leffStemma,KathyKathyTaggart.
                                                                        TaggartVornie
                                                                                  VomfeMcESigon,
                                                                                           McEiligon,Todd
                                                                                                       Todd Hendricks,
                                                                                                            Hendricks.andandBecky
                                                                                                                              BeckyBaker
                                                                                                                                     BakerorNonhnest
                                                                                                                                            orNonhwestTrustee
                                                                                                                                                          Trustee
!           Services,
            Services,tnc..
                        Inc.,3535
                             3333 Fadoria
                                   FacialsBlvd^
                                            Blvd..Suite
                                                   SuitelOO.BcHevue.
                                                          200,11enevue,WAWA 9S006;
                                                                               98006;and
                                                                                       andCUhe
                                                                                           CatheCole,
                                                                                                 Cole,Lupe
                                                                                                        LopeTabita
                                                                                                             Tabitaand
                                                                                                                     andMidteUe
                                                                                                                          Michelle Floyd
                                                                                                                                   FloydofofNorthwest
                                                                                                                                             NorthwestTrustee
                                                                                                                                                        Trustee
I
1           Services.
            Services,Inc.,
                        Loc.,505
                             505N.
                                 htTUstin
                                    TustinAvenue,
                                            Avenue,Suite
                                                     Suite 243,
                                                            243,Santa
                                                                 Sava Ana,
                                                                       Ana.CA CA 9270S,
                                                                                  92703,tndlviduaOy
                                                                                          individuallyand
                                                                                                      andnot  jointly, its
                                                                                                          nerajointly, its Oue
                                                                                                                           trueand
                                                                                                                               and iawful
                                                                                                                                    lawful aQomey
                                                                                                                                           attorneyin
                                                                                                                                                   In(kt
                                                                                                                                                      factfor.
                                                                                                                                                           for,
            and
            and in
                in its
                    its name,
                        name,place
                              place and
                                    and stead,
                                         stead,and
                                               and for
                                                    the its
                                                        itsuse
                                                            use and
                                                                and benefit,
                                                                    benefit. for
                                                                             for every
                                                                                 every act
                                                                                        actcustomarily
                                                                                           customarilyand
                                                                                                       and reasonably
                                                                                                           reasonablyneccssaiy
                                                                                                                        necessary and
                                                                                                                                   and appi^ate
                                                                                                                                        appropriatefor
                                                                                                                                                   fon
                        The
                         The execution,
                              execution, acknowledgment,
                                           acknowledgment, recording
                                                                 recording and
                                                                            and dcQvery
                                                                                  delivery ofof benctkiaiy's
                                                                                                beneficiary's Non
                                                                                                                Non Milimfy
                                                                                                                       Military AIRdavit.
                                                                                                                                   Affidavit. Notice
                                                                                                                                               Notice ofof Oefauh
                                                                                                                                                             Default
                  (WashingitnX
                  (Washington), Notice
                                   Notice ofOefauti
                                            of Default and
                                                         and Election
                                                              Election to
                                                                       to Sell
                                                                          Sell (OtegonX
                                                                                (Oregon), Bcneftctaiy’t
                                                                                            Baxficioy's Decbreiion
                                                                                                           Declaration orDcfauh
                                                                                                                          of Default (AtaskaX
                                                                                                                                       (Alaska), VcrificatiORS
                                                                                                                                                   Verifications of
                                                                                                                                                                  of
                  Debc
                  Debt, and
                          and Apporntmenls
                               Appointments and/or
                                                and/or Substitutions
                                                         Substitutions ofof Trustee
                                                                            Trustee wherein
                                                                                      wherein thethe above-oamed
                                                                                                     above-named principal
                                                                                                                      principal b is the
                                                                                                                                     the original
                                                                                                                                          original or substituted
                                                                                                                                                        substituted
                  beneficiary
                  batliciary or or servicing
                                   servicing agent
                                              agent for
                                                     for the
                                                          the bcReflcbry,
                                                              beneficiary. Deeds
                                                                           Deeds toto (he
                                                                                      the Secretary
                                                                                            Secretary of
                                                                                                      of Veterans
                                                                                                          Veterans Aflairs,
                                                                                                                     Affairs, Sccretan'
                                                                                                                              Secretary ofor Housing
                                                                                                                                              }lousing and
                                                                                                                                                         and Urban
                                                                                                                                                              Urban
                  Deveioptnent.
                  Dadoprnent„ DeedsDeeds u>to Federal
                                              Federal National
                                                        National Mortgage
                                                                   Mortgage AssocUiion.
                                                                               Assodaliat, andand Deeds
                                                                                                   Deeds to
                                                                                                          to Federal
                                                                                                             Federal Home
                                                                                                                       Rome Loan
                                                                                                                               Loan Monga^
                                                                                                                                       Mortgage Corparation,
                                                                                                                                                   Corporation. lo to
                  convey   properties in which   the  htortgage   foreclosed  secured  a loan  guaranteed  or insured   by the  depannwni
                   convey properties in which the Mortgage foreclosed secured a loan guaranteed or Insured by the &carom% of Veterans Affairs of  Veterans   Aflain
                  or Department    of Housing   and Urban    Development.   Deeds   and  assignment   of bencTicial  {merest  lo foe  investor
                      Department of f ousing and Urban Development. Deeds end assignment crane-field interns to the investor on mortgage loans  on  mortgage   loans
                  in
                  Inwhich
                      whichWrits
                             Welts Fargo
                                    Fargo Bank
                                           Dank NA.
                                                 NA. b  is the
                                                           the bcnericiary
                                                               beneficiaryof
                                                                           ofrecord
                                                                               recordof
                                                                                      ofthe
                                                                                          the Mortgage,
                                                                                              Mortgage,post
                                                                                                         post sale
                                                                                                              la real
                                                                                                                    real property
                                                                                                                         propertyconveyance
                                                                                                                                    nmayante deeds deeds to
                                                                                                                                                          to Federal
                                                                                                                                                             Federal
                  Naiianal
                  National Mortgage
                             MortgageAssociation
                                        Association oror Federal
                                                          Federal IHome
                                                                    tome Loan
                                                                          Loan Mortgage
                                                                                 Mortgage Corpondon.
                                                                                             Corporadon, and
                                                                                                           and any
                                                                                                                any bond
                                                                                                                     bond necessary
                                                                                                                           accessary to to ^ect
                                                                                                                                           effect or
                                                                                                                                                   or support
                                                                                                                                                      =PPM legalkgal
                  action
                  action to
                          to gain
                             gain possession ofanyany >^1
                                                       real pwipwty
                                                            property to nrStifh
                                                                         which Welts
                                                                                 Welts Fargo
                                                                                       Fargo Dank
                                                                                               Dank N.A.
                                                                                                     N.A. has
                                                                                                           has lavriUI
                                                                                                                *awed ownership
                                                                                                                        ownership or or ctaim
                                                                                                                                        claim toto possesrioa
                                                                                                                                                   possession after
                                                                                                                                                                after ••
                  a foreclosure.
                     foreclosure
            Giving
            Giving and
                    and gnnting
                         granting unto
                                  unto Bid
                                        aid attomcy-in-fact
                                            attorney-in-fact full
                                                              full power
                                                                   power and
                                                                          and authority
                                                                               authority to
                                                                                          to do
                                                                                             do and
                                                                                                 and perform
                                                                                                     perform all
                                                                                                               all and
                                                                                                                   and every
                                                                                                                        every act
                                                                                                                              act and
                                                                                                                                   and thing
                                                                                                                                        thing whatsoever
                                                                                                                                              whatsoever requuite
                                                                                                                                                          requisite
            and neccssaiy
                necessary to be done to accomplish the foregoing
                                                            foregoing asas the principal abovo^iamed
                                                                                          above-named might or could ^     do as
                                                                                                                               113 if penonally
                                                                                                                                      personally present,
                                                                                                                                                 anent, with full
                                                                                                                                                                full
I           powers
            powers of
                    ofsubstinoion
                       substantial and
                                    and reservation,
                                        scservatiat, hereby
                                                     hereby confirming
                                                             confirming rad
                                                                          and radiytng
                                                                              ratifyingall
                                                                                        all that
                                                                                            that foe
                                                                                                 the prtoetpal’t
                                                                                                     principal's anoraey  in fact
                                                                                                                 attorney In tat ih^
                                                                                                                                   dull lawfully
                                                                                                                                         lawfully do
                                                                                                                                                  do or
                                                                                                                                                     or cause
                                                                                                                                                        rause to
                                                                                                                                                              to be
                                                                                                                                                                 be
            dene
            done by
                  by virtoe
                     virtue ofthese
                            or these presents.
                                     presents. The
                                               The undetiigned
                                                   undersigned fully
                                                                 fully acknowledges
                                                                       acknowledges andand understands
                                                                                            understands that
                                                                                                          out said
                                                                                                              said saorney-io'faet
                                                                                                                    attorney-In-fan b Is bring
                                                                                                                                         being grenicd
                                                                                                                                               granted authority
                                                                                                                                                        authority to
                                                                                                                                                                  to
            appoint bimseiror
                     himself a Ia business bi
                                            hi which he has a pecuniaiy
                                                                pecuniary intertst
                                                                            interest as trustee to coadocl
                                                                                                    conduct foreciosures
                                                                                                             foreclosures for Welb
                                                                                                                                Wells Fargo Bank NA  NA. onan a for
            proni
            profit basb
                   basis and has coruulied
                                 consulted independeni
                                           independent counsel regarding
                                                                  regarding same.
                                                                             same
i           By
            Ely exercise
                exercise of
                          of this
                             this limited
                                  limited power,
                                          power, the
                                                   the itton)ey(i>-in*fact
                                                       anomey(s)4n-fact shall     indemnify Weils
                                                                            shall indemnify  Wells Fargo
                                                                                                   Fargo Bank
                                                                                                           Dank NNA.A from
                                                                                                                       horn all
                                                                                                                             all elaims,
                                                                                                                                 claims,denunds.
                                                                                                                                          demands, suits,
                                                                                                                                                     suits.penaltits
                                                                                                                                                           penalties or
                                                                                                                                                                     or
            actiottt,
            azdons, and
                      and from
                          from all
                                all aaentoi   losses, costs
                                    attendant losses,  costs and
                                                             and expenses
                                                                  expenses for
                                                                            for any
                                                                                any clattre
                                                                                     claims against,
                                                                                            against, or losses or
                                                                                                     or Lassa     babiliiy of
                                                                                                               or liability of Wells
                                                                                                                               Wells Fargo Bank
                                                                                                                                             Dank NA. for any cause
            to foe
               the extent  foe
                           the same  srise
                                     arise out of.
                                               of, or result from,  ^foull  in
                                                                    default ii the  performance of, or the negligent  pciformancc
                                                                                                                      performance    of, or willful muconducl
                                                                                                                                                    misconduct
            regarding myany obllgatitn
                            obligation of foe
                                           the aaome)<s>jivf3ct
                                               atiomey(s)-in-fact under this power.
                                                                                power.
             This litTtttcd power
             This limited   power of
                                   of attorney
                                      attorney shall
                                               shall be
                                                     be cfToctive fhm the
                                                        effective (torn the dale
                                                                            dam of
                                                                                 of execution hereof until
                                                                                    execution hereof until December
                                                                                                           Oecemba 31,2009
                                                                                                                    31, 2009 or
                                                                                                                             or luch
                                                                                                                                such time
                                                                                                                                     time as
                                                                                                                                          as Wells Fargo
                                                                                                                                             Wells Fargo
                   NA or
             Bank NA.        hs successor
                          a its SIXCCSSM revokes it in writing.
                                                        writing




i                                                                                                                          ms IS
                                                                                                                           THIS IS CEn
                                                                                                                                   CERTIFIED TO BE
                                                                                                                                        RED TO  BE AA TRUE
                                                                                                                                                      TRUE COPY
                                                                                                                                                           COPY OF
                                                                                                                                                                OF THE
                                                                                                                                                                   THE RECORDS
                                                                                                                                                                       RECORDS
                                                                                                                                     OF THE
                                                                                                                                     OF THE MARIN
                                                                                                                                             Marin COUNTY
                                                                                                                                                    county RECORDER
                                                                                                                                                            recorder
                                                                                                                                                DATE SUED
                                                                                                                                               DATE   ISSUED

                                                                                                                                           DEC 0 3 2919
                                                                                                                                                   2013
!
                                                                                                                           BY                                              depots
                                                                                                                                                                           DUO
                                                                                                                           BY




                                                                                                                                                    .........Exhibit 4 p.1
                                                                                                                                                         ' --Exhibit 4 p.l          •
      Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 176 of 202




               ^ oiuiujaq ttqiapMOiQ-uosqaupioii larpv)] ‘JOmSMM SSSMllM K1                           1*^ P*"      ^ll I
               D4 WITNESS WII EREOF, Rachad IlendrieksomOrwder ha, hereunto an his/her hand and seal this I I th day of, May. 2006.
                                                                                                                                        '900Z


                                                           o***^ nj>M
                                                           Wells Fargo
                                                           rpauSjs                                \
                                                           Signed:                                -
                                                           aumt pnuuj            iqMuug'UOsqs^uaii penary
                                                           Printed carne         Psehael Ilendrickson•Broader
                                                           :oii}i                uopauaumaoQ utoi luaptaij aaiA
                                                           Titk:                 Vice President Lan Documentation




    doaivj^               VAVOI                            (
    STATE OF             IOWA                              •w (
    dOAJJ^OO              MlOd                             ) as.
                                                           (
    COUNTY OF            POLK

          Xiittiosiad ‘YAVOl JO O’OS am iOj put u} Ojtqnd Xitjoo a ‘aa aiojaq *900?  'Jo Xep tpU OW “« W        « q qiy.
                This is to catill. that on the I I th day of, May. 2006, before me, a notary public in and for the State of IOWA, personally
                                                                                                                           paxodit
     uo aul ajojaq paSpajMOuipt 'aui tn tuMM( s] mpt put rSuioSaioj ei pouSis q auiou asmim *A*p«ajfl-«or|»tjpo«||
    appeared Kathie' Itendrlekson-Browder, whose name Is signed to the foregoing. and who is known to me, acknowledged before me on
    JO uoiwoauioXQ otoi luspisaid »oia n ituunsop SutoSawj aqi poiruaxo sqrt 'joaotp nisiuoa atp jo pouuojia Smoq ‘91^1 tni> Atp ntp
    this day that she, being informed of the contents thotof, athe executed the foregoing thacturent as Vice President Loan Documentation of
                                                                                                                        o3i«J •11>AV
                                -pinaiojt n 'Xiptdn pia lo 8uim *uw)aiodj03 p« jo m aip n put ioj <{ustun|OA 'VN
    Wells Fargo Bank NA, voluntarily for and as the act of said comonatien, ening in aid capacity, u aforesaid.
                Vt I spo puajXui jspua uaiq                '900C
              Given under my hand this I UK day of. May, 2006.                 1
                           lipp
                       CfrZSli        nears:. NELSON
                                     uo;s5jujujoo •iV^
                                   Commtstm Kirnbet 716749
                         eoJiiquorspiflibo^’J
                                                                               PA,p
                                                                                  (pfVr
                                                                      joj put ui sy^nd totOM
                                                                     Notary pubtie in end for
                                    ElyCaluniTzlOnEgli=
                              ec33'C3>^;j ,       jis>.               »l}dS UA|tS{UttUO»^M
                                        tity £3, 2233                My tonurdssion mph=




;
1




                                                                                                                                                  i
                                                                                                                                                  ;




                                                                           Z
                                                                         2
                                                                                                                           ........ .
                                                                                                                               " -Exhibit 4 p.2

                            /111.1,•••••-•.•
       Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 177 of 202


I'                                                                                                    Illliilllllllllllllillilillllllll
                                                                                                      MI111111111111111111111111111111
c                                                                                                 201 1 —001 5555
                                                                                                  £012—0015555
                                                                                                      Rfcorded
                                                                                                      Recorded
                                                                                                           Reccrds
                                                                                                  Official Records
                                                                                                                         i I REC
                                                                                                                           I1
                                                                                                                              Rlc FEE
                                                                                                                                  fee     is.ea
                                                                                                                                          je.ea
     RECORDING REQUESTED BY                                                                           Countv of
                                                                                                      County             I
                                                                                                          rm        i
     AND when RECORDED
     and WHEN recorded MAIL
                       mail TO:                                                                   RICWRDXaN.
                                                                                                  RICHARD H, EDSON
                                                                                                             iEmi I1
                                                                                                  Pssfissor-Recorder
                                                                                                  Assessor  -Recorder II
                                                                                                      County Clerk
                                                                                                     County   Clerh    II
     Wells Fargo Home Mortgage                                                                                          I RS
           Slaleview Blvd.
     3476 Stateview                                                                              09:29Ay,
                                                                                                 e9:29flM 21-11er-2011
                                                                                                          RlHlar-eCill I1 Page
                                                                                                                          Page 1J of
                                                                                                                                  of 1I
     MAC#X7801-014
     MAC   # X7801-014
     FI Mill,
     Ft Mill. SC 29715


     File No. 7023.00962                  Title Order 100737816-CA-BFI
                                                      100737fl16.CA-BFI                     MIN No.


                                 ASSIGNMENT OF DEED OF TRUST
     FOR VALUE RECEIVED, the undersigned hereby grants, assigns and transfers to
           U.S. Bank National Association, as successor Trustee to Wachovia Bank,
     National Association, as Trustee for MSSTR 2004-1
                                                2004<1

     all beneficial interest under that certain Deed of Trust dated 10/26/01. executed by
     Veronica A. Gonzales, an unmarried woman to Fidelity National Title Insurance
                                                                                Insurance
                                                           Inslrument No. 2001-0078369 of
                                              11/21/01, as Instrument
     Company, as Trustee; and recorded 11121101,
                       In the County Recorder of MARIN County, California.
     Official Records in

     Property Address: 36 RUSTIC WAY SAN RAFAEL, CA 94901
                                                    94901

     TOGETHER with the right to have reconveyed, In             in part the real property
                                                    in whole or In
     described therein. Effit c,1-1 iL <£tlTt    oF
                                       cert+L QS of   (3/0

     Effective date: 2/21/11
                     2/21/11                                          Wells Fargo Bank, NA, as successor by
                                                                      merger to Wells Fargo Home Mortgage, Inc.,
                                                                                                           Inc.,
                                                                                                         Inc., as Attorney
                                                                      by Northwest Trustee Services, Inc.,
                                                                      In Fact recorded 6120106
                                                                      In               6/20/06 as Inst.
                                                                                                  Inst. 2006-0038789


                                                                          Rebecca
                                                                      By: R          Baker, Assistant Vice President
                                                                            booed A. Baker.                President:
     state OF
     STATE of WASHINGTON                         )
                                                 )ss
     COUNTY OF KING                              )
               II codifythat                   satisfadoo^ evidence that Rebecca A. Baker is the person who
                  certify that II know or have satisfactory                                                u+io appeared
                                                                                                                 nppeored before
     me, and said person acknowledged that (he/she)
     mc,                                                                                             (hc/shc) was authorized to
                                                (hc/shc) signed this instrument, on oath stated that (he/she)
                                     acknowledge it
     execute the instrument and acknowledged                          In Fact of Wells Fargo B
                                                   It as the Attorney In                     B^k,lc, N.A. to be the free and
     voluntary act of such party fbr the uses and purposes mentioned inj  in/^cc instrument.

     Dated:   2/2-4/t,
                    \\                „ nem,r
                                        Im- 1,1111i
                                  .."\0. titAsr,                      Nota/y
                                                                      Nota y Public in and Tor^c
                                                                                           •o    Stale or
                                                                                                 State of W
                                                                                                          Washinglon
                                                                                                            shing.n
                                l,
                               :z 00,
                              it" ito       *OWN
                                                              1.1
                                                                      Resi ng _
                                                                                                        {aIoa
                              -•
                              2             .....                  F-
                                                                   § My
                                                                      Mv appointment expires tj^ r~|^/VY1/(

                               I•:eXh avip               -/•I
                                                        •itt
                                    4 0 se            it, toaS°0
                                        ',CP Win n
                                            lllllllta




©                                                                                                                            Exhibit
                                                                                                                             Exhibit 5 p.1
                                                                                                                                       p.l
_ SUP/rw
            Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 178 of 202
  SUP/rw #10443
         #10443
Slate
State of Texas
      of Texas                                           Deed of
                                                         Deed of Trust
                                                                 Trust Note
                                                                       Note
                                                                                                   FHA
                                                                                                   FHA #493-443132-7-748
                                                                                                       4493-443132-7-748


$$ 40,150.00
   40,150.00                                                                                                     Houston
                                                                                                                 Houston                          ,, Texas.
                                                                                                                                                      Texas.
                                                                                                                 August
                                                                                                                 August 11
                                                                                                                         11                         ., 19
                                                                                                                                                       19 .88
                                                                                                                                                            .88
For
Fur v^ue
    value received,
          received, ihc
                     the undersigned
                         undersigned pnin?                         tkleisr
 UNION
 UNION STATESTATE MORTGAGE
                        MORTGAGE
                                                                                                                                         the
                                                                                                                                          the sum
                                                                                                                                               sum of
                                                                                                                                                   of
 FORTY
 FORTY THOUSAND
       THOUSAND ONE
                ONE HUNDRED
                    HUNDRED FIFTY
                            FIFTY AND
                                  AND NO/lOO
                                      NO/100                                                                             Dollars
                                                                                                                         Dollars (S
                                                                                                                                  (S 40,150.0(li«
                                                                                                                                     40,150.00


with
with interest
      interest at
                at the
                    the rate
                        rate of
                              of . •-•.        ten
                                                ten
                                                                                                                   per
                                                                                                                   per centum
                                                                                                                        centum ((      10.00
                                                                                                                                       10.00 °le) per
annum
annum on on the
              the unpaid
                   unpaid bailance,
                             balance, interest
                                       interest payable
                                                 payable monthly
                                                           monthly as  as itit accrues,
                                                                               accrues, both
                                                                                           both principal
                                                                                                   principal and
                                                                                                              and interest
                                                                                                                    interest to
                                                                                                                              to be
                                                                                                                                  be paid
                                                                                                                                      paid at
                                                                                                                                            at the
                                                                                                                                                the office
                                                                                                                                                      office
of
of      UNION        .STATE       MORTGAGE
        UNION :STATE MORTGAGE CORPORATION            CORPORATION
m
10      Houston,
        HouStoh, Texas       Texas
in
in monthly
   monthly installments
              installments of of THREE
                                     THREE HUNDRED
                                                 HUNDRED FIFTY     FIFTY TWO      TWO AND  AND 35/100-----------------------------
                                                                                                     35/100
Dollaig ($
Dollars        352. 35 )) each,
         (S . 352,35               each, including
                                          including interest,
                                                     interest, one
                                                                one on
                                                                     on the
                                                                         the first
                                                                               first day
                                                                                     day ofof each
                                                                                               each month
                                                                                                     month hereafter
                                                                                                              hereafter commencing
                                                                                                                         commencing on    on the
                                                                                                                                              the firct
                                                                                                                                                   first day
                                                                                                                                                         day
of
 of October
     October
                           ,
                           ,  I90gand
                              1988and      continuing
                                           continuing  until
                                                        until the
                                                               the principal
                                                                    principal   and
                                                                                 and  interest
                                                                                       interest  are
                                                                                                  are fully
                                                                                                       fully paid,
                                                                                                             paid, except
                                                                                                                    except  that
                                                                                                                             that the
                                                                                                                                   the final
                                                                                                                                        final payment
                                                                                                                                               payment    of
                                                                                                                                                           of
princip^
principal and
           and interest,
                 interest, if
                            if not
                               not sooner
                                    sooner paid,
                                             paid, shall
                                                   shall be
                                                         be due
                                                             due and
                                                                   and payable
                                                                        payable on  on the
                                                                                         the first
                                                                                              first day
                                                                                                    day of
                                                                                                         of     September,
                                                                                                                September, 2018           2018

   If
   If default
        default be
                be made
                    made in in the
                               the payment
                                     payment ofof any
                                                   any installment
                                                        installment under
                                                                     under this
                                                                             this note,
                                                                                  note, and
                                                                                         and If
                                                                                              if the
                                                                                                 the default
                                                                                                     default is
                                                                                                              is not
                                                                                                                 not made
                                                                                                                      made good
                                                                                                                            good prior
                                                                                                                                   prior to
                                                                                                                                         to the
                                                                                                                                             the due
                                                                                                                                                 due date
                                                                                                                                                      date
of  the  next  such  installment,     at the  option  of  the holder,  this note  shall become    immediately
of the next such installment, at the option of the holder, this note shall become immediately due and payable    due  and  payable  without
                                                                                                                                     without   notice
                                                                                                                                               notice and
                                                                                                                                                       and
the
the lien
      lien given
           given toto secure
                      secure itsits payment
                                    payment maymay bebe foreclosed.
                                                         foreclosed. Failure
                                                                       Failure to
                                                                                to exercise
                                                                                   exercise this
                                                                                             this option
                                                                                                   option shall
                                                                                                           shall not
                                                                                                                  not constitute
                                                                                                                      constitute aa waiver
                                                                                                                                     waiver pfof the
                                                                                                                                                 the right
                                                                                                                                                     right
to
toexercise
    exercise in
              in the
                 the event
                      event of
                             ofanyany subsequent
                                      subsequent default.
                                                    default. All
                                                              All past
                                                                  past due
                                                                        due installments
                                                                            installments of
                                                                                          ofprincipal
                                                                                              principaland
                                                                                                         and interst'shall
                                                                                                              interst shall bear
                                                                                                                            bear Interest
                                                                                                                                 Interest from
                                                                                                                                          frommaturity
                                                                                                                                                 maturity
at
at the
    the above
         above rate.
                 rate. If
                        If this
                           this note
                                  note is
                                        is placed
                                           placed in
                                                   in the
                                                      the hands
                                                            hands of
                                                                   of an
                                                                      an attorney
                                                                          attorney for
                                                                                     for collection,
                                                                                         collection, or
                                                                                                      or is
                                                                                                          is collected
                                                                                                             collected through
                                                                                                                        through the
                                                                                                                                  the Probate
                                                                                                                                      Probate Court
                                                                                                                                                 Court or
                                                                                                                                                        or
the
 the Bankruptcy
      Bankruptcy Court
                     Court or or through
                                   through other
                                             other legal
                                                    legal proceeding,
                                                           proceeding, the
                                                                         the undersigned
                                                                              undersigned promisefs)
                                                                                             promise(s) toto pay
                                                                                                              pay reasonable
                                                                                                                   reasonable attorney’s
                                                                                                                               attorney's fees.
                                                                                                                                            fees.

  The
   The undersigned
       undersigned and
                    and all
                        all endorsers,
                            endorsers, and
                                        and all
                                            all persons
                                                persons liable or to
                                                                  to become
                                                                     become liable
                                                                              liable on
                                                                                     on this note,
                                                                                             note, waive
                                                                                                   waive demand,
                                                                                                          demand, protest and
                                                                                                                          and notice
                                                                                                                              notice
of demand,
of demand,  protest and  nonpayment    and consent   to any and
                    and nonpayment and consent to any and all    all renewals  or extensions  in
                                                                                              in the time of payment hereof.
                                                                                                                     hereof.

   This
   This note
        note is
             is secured
                secured by Deed
                           Deed of Trust of even
                                            even date
                                                 date herewith,
                                                      herewith, executed
                                                                executed by the
                                                                            the undersigned
                                                                                undersigned to
                                                                                            to
                                                                                   Trustee(s),
                                                                                   Trustee(s), conveying
                                                                                               conveying property
                                                                                                         property as
                                                                                                                  as follows:
                                                                                                                     follows:
                      SAM
                       SAM U.U. PRUITT,
                                  PRUITT,

               Lot
               Lot 23,  in Block
                    23, in  Block 7,
                                  7, of
                                     of RUSHWOOD,
                                        RUSHWOOD, SECTION
                                                   SECTION 2,
                                                            2, an
                                                               an addition
                                                                   addition
               in Harris
               in  Harris County,
                           County, Texas,
                                   Texas, according  to the
                                           according to the map
                                                             map or
                                                                  or plat
                                                                     plat
               thereof, recorded
               thereof,  recorded in
                                   in Volume  218, Page
                                      Volume 218,  Page 103
                                                        103 of
                                                             of the
                                                                the Map
                                                                     Map
               Records
               Records of
                        of Harris
                            Harris County,
                                   County, Texas.
                                            Texas.




       2323 Union
       2323 Union Mill
                  Mill Road  Road
                   {AdOro«s}
                   vwdms*
                                                                                   OSCAR               IS, JR.
       Houston, Texas
       Houston, Texas 77067 77067
                   (A001012)
                   (Aoateu)

                                                                                                                                   et/726C
                                  (AddroSG)
                                  (AddraSO
                                                                                   ANGELA L. DAVIS
                                                                                   ANGELA L. DAVIS
                                  (Miciress)
                                  (Address)




  This
  This WM
       form Is
             (ft used
                 used In
                       In connection
                          connection with
                                     with deeds
                                          deeds of
                                                of trust
                                                   trust Insured
                                                          Insured under
                                                                  under the one-to-four family
                                                                        the one-to-four lamily provisions
                                                                                               provisions of the National
                                                                                                          of the National Housing
                                                                                                                          Housing Act.

Previous
Previous Editions
         Editions are Obsolete                                                                                                 HUD-SdlSI 1484
                                                                                                                               HUD99181  14-84 Edition)
                                                                                                                                               Edition)
                                                                                                                                     24 CFR
                                                                                                                                     24 CF=R203.17(a)
                                                                                                                                             203.17(a)
                                                                                                                                        Reprinted 885
                                                                                                                                        Reprinted  6-65
 ci:pT41.1 ITX1
     TW
            ITXI mien
                 I880M                           VMP MORTGAGE
                                                 vmP                  )313l293 eiOO • 18001521/291
                                                              FORMS • 13131293.8100
                                                     MORTGAGE FORMS                   I800l$21-729i                                             Exhibit 66 p.1
                                                                                                                                                Exhibit    p. 1
             Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 179 of 202

 WITHOUT RECOURSE PAY                                           Pay to   tntf order of
                                                                      io Me
                                                                Pastor
                                                                 ^<Ufor Mortgage corporation.
                                                                                    Corporation.
 TO THE ORDER OF                                                a9 Louisan°
                                                                   (lOUisana Corporation.
                                                                               Corporation, without recourse.
                                                                                                    fdOOurSO.
 STERLING MORTGAGE CORPORATION
                                                                JdfffiOr, Inc. (formerly
                                                                JONI..         (lormerty Foster Mortgage
                                                                Gorporatlon. a Texas Corporation)
                                                                Corporation.
 UNION STATE MORTGAGE CORPORATION
 UNION                                                               or
                                                                     ey:
                                                                     Mahe
                                                                     StlAQ S. Owens. Vice President
      pCa„a-e-A-A-A—c

 KATHERINE LEUNG                          17                     P.W to the order of
                                                                 NOtioastaaht Mortgage Corporation.
                                                                                       Corporation,
 PRESIDENT                                                       wth^t
                                                                 viehoot mounts,
                                                                          retoutaii.
                                                                 Pine ktelVtOgat Corporation.
                                                                 %!Saila CfMessretiell
         WITHOUT RECOURSE
        PAY TO THE ORDER OF                                                                       Ihrattaerd
                                                                     I/0AL TiaaaVehtoat
     GREENWICH CAPITAL MORTGAGE, INC
                                 INC


STERLING MORTGAGE CORPORATION
                  CORPORATIOiV;                                       PAY TO THE ORDER OF
                                                                                        F
                                                                      midFirst Bank
                                                                      ^First
BY
EY
      Emily J.
      Emily                 ton/f               President
                               , Assistant Vice President
                                                                WITHOUT RECOURSE
                                                                           RHCCUBSS_________ _
                                                                  f0ati6%Sr;!tG Wga;gaga Corporation
                                                                 Natitteanc              Corporation
                                                                        L
                                                               sy
                                                               8y
                                                                     it           /Lg.',
                                                                         ilAroa F. HELIAMS
                                                                                    HEUAWS
                                                                        SR.  ..-_ PPESIDENT
                                                                        Sa VICE   P?!ES!DEHT

                  oolre
     WITHOUT r^OOURlI
     WrrHouttiW                                             PAID TO THE ORDER
                                                                          ORDER OF
                                                                                OF
     PAY TO
     PAY         mm oo:
         TO TI O ankh
       0$I-' MORTGAGE
             mortgage CORPORATION
                      corporation                           W^OUT RECOURSE^
                                                            WITHOUT    RECOURSE
                                                            MiciFirst
                                                            MidFIrst Bank
                       Mort^,, inc.
     Greenwich Capital Marti,  Inc.
     SY.,
     BY
                                                                  e M. Haumesser
                LAVtfSHE, VICE PRESIDENT
        MARY C. LAWSHE,                                      ll •resident
                                                            Vice
                                                            Vic^resident


             WITHOUT RECOURSE
                ^0 THE
            PAY TO     order OF.
                   the ORDER 0?

 pAN                        CORPORATION
                            CORPORATION
      FOSTER Rel.


  By_              Frances Flinn
                   FCRIIC65.
             ftssisiaut Vice
             Assistant       -President
                         Vics'Prssioenc




                                                                                                   Exhibit 6 p.2
                                                                                                   Exhibit

                                                                                                                “
                    Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 180 of 202

      WITHOUT RECOURSE PAY                                         Pay
                                                                   Pty to the
                                                                          tntf order of
      TO THE ORDER OF
                                                              5
                                                              5    PMtor Mortgage
                                                                   0/011/r MoftOBOe Corporation.
                                                                   8 Louliana
                                                                   g Louiuna Corporation, without recounts.
                                                                                                  recourM.
    2 STERLING MORTGAGE CORPORATION
                                                                   Joimot.
                                                                   Joifnor. Inc.
                                                                            Inc. (formerly Foster Mortgage
                                                                   Corperatlon. a Texas Corporation)
                                                                   Corporation,
1     UNION STATE MORTGAGE CORPORATION
                                                                         Oiane S. Owens. Vice President
                                                                         Mane
           /Kgt;CLA-A-A---c-

      KATHERINE LEUNG
      PRESIDENT
                                             p
                                             2^
                                                               6
                                                               0
                                                                   ^ to Uw
                                                                   Bey    Iho order
                                                                   Naonafiaric
                                                                              orOar of

                                                                   *Moot mourn,
                                                                                 Mortgage Corporation,
                                                                   NOttotoBahC ktrangapo  Corporation.

                                                                          Moftcoga Corporation.
                                                                   Potter Stapp    Oorporation.
                                                                   ft
                                                                   %kssi      Comoration
                                                                              Owgoiatton ^
           WITHOUT RECOURSE
          PAY TO THE ORDER OF                                               kitt
     3 GREENWICH CAPITAL MORTGAGE, INC
                                   INC                                      ilaiko Watt



     STERLING MORTGAGE CORPORATIO;*
                       CORPORATIOr                                          PAY TO THE ORDER OF
                                                                        7    midFIrst Bank
                                                                            l^iHFIrst
     BY
           Emily J.
           Emily        to , Assistant
                 J.^?^^ton/^ Assistant Vice President
                                            President
                                                                   WITHOUT RECOURSE ____
                                                                       Nati
                                                                       Nati^Banc  Mortgage Corporation
                                                                             Banc A6ngage  Corporation

                                                                  By                          If
                                                                                       2, 01,A4„,
                                                                                                             -
                                                                             DANIEL
                                                                              DA.NIEL F. HELLAMS
                                                                                         HELUMS
                                                                             SR. VICE
                                                                                 ViCE PRESIDENT

      WITHOUT REMO i
          SW®«8fci
      PAY TO THE ONO%15,
     4 ST MORTGAGE     CORPORATION
                                                              PAID TO THE ORDER OF
              MORTGAGE CORPORATION                            WITHOUT RECOURSE
                                                                         RECOURSE
                                                              WITHOUT
                                                              MidFirst
                                                              MidFIrst Sank
                                                                       Bank
                            MortQ^, Inc.
          Greenwich Capital Mortm,
          BY " IXer        e" . -eee-e--eidc--
                                                               UZj   ee M.
                                                                        M. Haumesser
                                                                           Haumesser               ^
             MARY C. LAWSHE,
                     tAWSHE, VICE PRESIDENT                  Vicee ^resident
                                                             \^ice  resident


                WITHOUT RECOURSE
                WITHOUT  RECOURSE                                 Already stamped and
               PAY TO
               PM           -IZER OF
                      Tl't 0I
                   10 ME   OnOER  OF                              ready for the next bank.
                                                                                     bank.
     PAN                       CORPORATION
           FOSTER

      By
      By     /^2ZZ
                  Frances Flinn
            7^ Frances
                Assistant
                Assi            -President
                           VicePtesident
                     stant Vice




                                                                                                     Exhibit 6 p.3
                                                                                                     Exhibit
    Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 181 of 202

                                                                  MMEMISMEIMHERIMUMB
                                                                   2018-0024544
                                                                   2018-0024544
                                                          Recorded                  I REC FEE                   23.00
                                                      Official Records
                                                          County of                 t SB2 HOUSING               75.00
APN No.: 010-101-38                                         Marin                   I DA FRAUD FEE
                                                                                               FEB              10.00
Recording requested by:                                       N. BENSON
                                                      RICHARD N.                    |
Quality Loan
        Lx>an Service Corp                            Assessor-Recorder             |
                                                        County Clerk
                                                               Cleric               I
When recorded mail to:                                                    I MM
Quality Loan Service Corporation                     02:26PM 10-Jul
                                                     02:28PM        -2018 | Page 1 of 4
                                                             lO-Jul-2018
411
411 Ivy Street
San Diego, CA 92101
               92101


TS No.: CA-17-797674-BI?
        CA-17-797674.BF                                              Space above this line for Recorder's use
Order No.:
      No.; 8737232
Property Address: 36 RUSTIC WAY, SAN FtAFAEL,
                                     RAFAEL, CA 94901
                                                94901


                              IMPORTANT NOTICE
                   NOTICE OF
                   NOTICE OF DEFAULT
                             DEFAULT AND
                                     AND ELECTION
                                         ELECTION TO
                                                  TO SELL
                                                     SELL
                             UNDER DEED OF TRUST
 NOTE: THERE IS A SUMMARY OF THE INFORMATION IN THIS DOCUMENT ATTACHED TO THE
    COPY PROVIDED TO THE MORTGAGOR OR TRUSTOR (Pursuant to Cal. Civ. Code § 2923.3)
                                 : *iCat* — ÷it@.11IM
                     tI-T14fg: e     eA-1911'giV.Rcark171
       NOTA: SE ADJUNTA UN RESUMEN DE LA INFORMACION
                                            1NFORMACI6n DE ESTE DOCUMENTO
                     BUOD NG IMPORMASYON SA DOKUMENTONG ITO NA NAKALAKFF'
   TALA: MAYROONG ROOD                                                 NAKALAKIP
 LUU Y: KEM THEO DAY LA
 LW                   lA BAN TRINH
                              TRlNH BAY TOM LUOC
                                              LU'OC Are
                                                     Vfi THONG               LI$U NAY
                                                         TH6NG TIN TRONG TAI Lieu

IF YOUR PROPERTY IS IN FORECLOSURE BECAUSE YOU ARE
BEHIND IN YOUR PAYMENTS, IT MAY BE SOLD WITHOUT ANY
COURT ACTION, and you may have the legal right to bring your account in good standing
by paying all of your past due payments plus permitted costs and expenses within the time
permitted by law for reinstatement of your account, which is normally five business days prior to
the date set for the sale of your property. No sale date may be set until approximately 90 days
                                                                                    2^>pears on this
from the date this Notice of Default may be recorded (which date of recordation appears
notice). This amount is $444,292.88 as of 7/9/2018 and will increase until your account becomes
current.
      While your property is in foreclosure, you still must pay other obligations (such as
insurance and taxes) required by your note and deed of trust or mortgage. If you fail to make
future payments on the loan, pay taxes on the property, provide insurance on the property, or pay
Other obligations as required in the note and deed of trust or mortgage, the beneficiary or
other
mortgagee may
mortgagee   may insist
                  insist that
                         that you
                               you do
                                   do so
                                      so in
                                         in order
                                            order to
                                                   to reinstate your account
                                                                     acxount in good standing. In
addition, the beneficiary or mortgagee may require as a condition of reinstatement that you
provide reliable written evidence that you paid all senior liens, property taxes, and hazard
insurance premiums.
      Upon your written request, the beneficiary or mortgagee will give you a written itemization
of the entire amount you must pay. You may not have to pay the entire unpaid portion of your
                        frill payment was demanded, but you must pay all amounts in default at the
account, even though full
time payment is made. However, you and your beneficiary or mortgagee may mutually agree in
writing prior to the time the notice of sale is posted (which may not be earlier than three-months




                                                                                                 Exhibit 7 p.1
                                                                                                           p.l
   Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 182 of 202




        CA-17-797674-BF
TS No.: CA-17-797674-BE

after this Notice of Default is recorded) to, among other things, (1) provide additional time in
which to cure the default by transfer of the property or otherwise; or (2) establish a schedule of
                                                 (1) and (2).
payments in order to cure your default; or both (I)
       Following the expiration of the time period referred to in the first paragraph of this notice,
unless the obligation being foreclosed upon or a separate written agreement between you and
your creditor permits a longer period, you have only the legal right to stop the sale of your
property by paying the entire amount demanded by your creditor.
       To find out the amount you must pay, or arrange for payment to stop the foreclosure, or if
your property is in foreclosure for any other reason, contact:

      U.$. Bank National Association, as Trustee, successor in interest to Wachovia Bank,
      U.S.
      National Association, as Trustee for MSSTR 2004-1
                                                   2004-1
      C/O Quality Loan Service Corporation
      411 Ivy Street
                     92101
      San Diego, CA 92101
      619-645-7713
      619-645-7711

      If you have any questions, you should contact a lawyer or the governmental agency which
may have insured your loan. Notwithstanding the fact that your property is in foreclosure, you
may offer your property for sale provided the sale is concluded prior to the conclusion of the
foreclosure.
      Remember, YOU MAY LOSE LEGAL RIGHTS IF YOU DO NOT TAKE
PROMPT ACTION.
      NOTICE IS HEREBY GIVEN: That the undersigned is either the original trustee, the duly
appointed substituted trustee, or acting as agent for the trustee or beneficiary under a Deed of
              10/26/2001, executed by VERONICA A. GONZALES, AN UNMARRIED
Trust dated 10/26/2001,
WOMAN, as Trustor, to secure certain obligations in favor of WELLS FARGO HOME
                                                  11/21/2001, as Instrument No. 2001-0078369,
MORTGAGE, INC., as beneficiary, recorded 11/21/2001,
of Official Records in the Office of the Recorder of MARIN County, California describing land
therein: as more fully described in said Deed of Trust.
                                                                              $600,000.00, that the
      Said obligations including 11 NOTE(S) FOR THE ORIGINAL sum of 5600,000.00,
beneficial interest under such Deed of Trust and the obligations secured thereby are presently
held by the beneficiary; that a breach of, and default in, the obligations for which such Deed of
Trust is security has occurred in that payment has not been made of:

       The installments of principal and interest which became due on 9/1/2010,
                                                                          9/1^010, and
                        instaUments of principal and interest through the date of this
       all subsequent installments
       Notice, plus amounts that are due for late charges, delinquent property taxes,
       insurance premiums, advances made on senior liens, taxes and/or insurance,
       trustee’s fees, and any attorney fees and court costs arising from or associated
       trustee's
       with the beneficiaries efforts to protect and preserve its security, all of which
       must be paid as a condition of reinstatement, including all sums that shall
       accrue through reinstatement or pay-off. Nothing in this notice shall be
       construed as a waiver of any fees owing to the Beneficiary under the Deed of
       Trust pursuant to the terms of the loan documents.




                                                                                          Exhibit 7 p.2
    Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 183 of 202




TS
TSNo.:CA-17»797674*BF
   No.: CA-17-797674-BF
        That
        That by
              by reason
                   reason thereof,
                             thereof, thethe present
                                              present beneficiary
                                                       beneficiary under
                                                                      under such
                                                                              such deed
                                                                                     deed ofof trust,
                                                                                                trust, has
                                                                                                       has executed
                                                                                                              executed andand
delivered   to said   duly   appointed
delivered to said duly appointed Trustee, a Trustee,  a written
                                                         written Declaration
                                                                  Declaration     of
                                                                                  of Default
                                                                                      Default   and
                                                                                                and  Demand
                                                                                                      Demand      for
                                                                                                                   for same,
                                                                                                                        same,
and
and hashas deposited
            deposited with with said
                                   said duly
                                          duly appointed
                                                 appointed Trustee,
                                                              Trustee, such
                                                                          such deed
                                                                                  deed ofof trust
                                                                                             trust and
                                                                                                    and all all documents
                                                                                                                documents
evidencing
 evidencing obligations secured thereby, and has declared and does hereby declare all
               obligations      secured     thereby,   and  has    declared    and   does   hereby     declare      all sums
                                                                                                                         sums
secured
secured thereby
           thereby immediately
                      immediately due   due and
                                              and payable
                                                   payable and
                                                            and has
                                                                  has elected
                                                                       elected and
                                                                                 and docs
                                                                                       does hweby
                                                                                             hereby elect
                                                                                                       elect toto cause
                                                                                                                   cause.the
                                                                                                                           .the
trust
 trust property
       property toto be
                      be sold
                          sold toto satisfy
                                    satisfy the
                                              the obligations
                                                  obligations secured
                                                                secured thereby.
                                                                           thereby.
        Pursuant
        Pursuant to  to the
                         the attached
                              attached Declaration,
                                           Declaration, the
                                                          the mortgage
                                                               mortgage servicer
                                                                            servicer declares
                                                                                       declares that
                                                                                                   that itit has
                                                                                                             has contacted
                                                                                                                  contacted
the
 the borrower, tried with due diligence to contact the borrower as required by California Civil
     borrower,    tried    v^lh   due    diligence  to  contact   the  borrower     as  required    by  California       Civil
 Code §§ 2923.55
Code       2923.55 or  or §§ 2923.5,
                              2923.5, or  or is
                                              is otherv^isc
                                                 otherwise exempt
                                                             exempt fromfrom thethe requirements
                                                                                     requirements of   of §§ 2923.55
                                                                                                               2923.55 and and
§2923.5.
§2923.5.
        If
        If you
           you have
                 have previously
                         previously been been discharged
                                                discharged through
                                                             through bankruptcy,
                                                                        bankruptcy, you you may
                                                                                              may have
                                                                                                     have been
                                                                                                             been released
                                                                                                                     released
of personal
    personal liability
               liability forfor this
                                 this loan
                                       loan in
                                             in which
                                                which case
                                                        case this
                                                              this letter
                                                                    letter is
                                                                           is intended
                                                                              intended to to exercise
                                                                                             exercise thethe note
                                                                                                               note holders
                                                                                                                      holders
right’s
right's against the the real
                         real property
                               property only.
                                           only.

QUALITY
QUALITY MAY
         MAY BE
              BE CONSIDERED
                 CONSIDERED AA DEBT
                               DEBT COLLECTOR
                                    COLLECTOR ATTEMPTING
                                               ATTEMPTING TOTO
COLLECT
COLLECT AA DEBT
           DEBT AND
                AND ANY
                    ANY INFORMATION
                        INFORMATION OBTAINED
                                    OBTAINED Wtt.L
                                             WILL BE
                                                   BE USED
                                                      USED FOR
                                                           FOR
THAT
THAT PURPOSE.
     PURPOSE.

Dated:
Dated: q_/57 / 16                                     Quality
                                                      Quality Loan
                                                              Loan Service Cor1ruru:
                                                                   Service Con



                                                            By:
                                                            By: Ane          llo,
                                                                               o, Aisis^t
                                                                                  A si   t Secretary
                                                                                           Secretary




                                                                                                                 Exhibit 77 p.3
                                                                                                                 Exhibit    p.3
        Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 184 of 202



4




                                 DECLARATION OF COMPLIANCE
                                      (CaUfomia Civil Code Section 2923.55(c))
                                      (California                  2923.5S(c))

              Borrowei<s): VERONICA A GONZALES
              Borrower(s):

                             36 RUSTIC WAY
        Property Address:
                             SAN RAFAEL CA 94901
                                           94901


    undersigaed, as an authorized agent or employee of the mortgage servicer named below, declares that: .
The undersigned,

        1. [0
        1. 13 The mortgage servicer has contacted the borrower pursuant to California Civil Code
                              “anseco the borrower's
           §2923.55(b)(2) to "assess      borrower’s financial situation and explore options for the borrower to
                 foreclosure”. Thirty (30) days, or more, have passed since the initial
           avoid foreclosure".                                                  initiai contact was made.

           n The mortgage service'
        2. El                  servicer has exercised due diligence to contact the borrower
                                                                                   boirower pursuant to California
                        §2923.55(1) to "access
           Civil Code §2923.55(f)                     borrower’s financial situation and explore options for the
                                         “assess the borrower's
                                foreclosure”. Thirty (30) days, or more, have passed since these due diligence
           borrower to avoid foreclosure".
           efforts were satisfied.

           n No contact was required by the mortgage servicer because the individual(s)
        3. 1::1                                                                 iadividual(s) identified above did
                                      “borrower” pursuant to subdivision (c) of California Civil Code §2920.5.
           not meet the definition of "borrower"

                                    Califoinia Civil Code §2923.55 do not apply because the loan is not secured
           □ The requirements of California
        4. El
                                                        “owner-occupied” residential real property as defined by
           by a first lien mortgage or deed of trust on "owner-occupied"
                       CivU Code
           California Civil      §2924.15(a).


                                    accurate, complete and supported by competent and reliable evidence which the
I certify that this declaration is accurst;                                                                        he
mortage
mortgage    servicer has reviewed    to sxibstantiate
                                        substantiate  the borrower’s
                                                          borrower's default and the right
                                                                                     ri^t  to foreclose, including the
borrower’s loan status and loan information.
borrower's                         informatioiL
                                                                                             Wells Fargo Bank, N.A.



                                                                   By:
                                                                   By
                                                                 Name
                                                                 Name:                    Rcxliiguez
                                                                                    Laura Rodriguez
                                                                  Title
                                                                  Title:         VP Loan Documentation
                                                                  Date
                                                                  Date:                 4/29/16



053   CA V3




                                                                                                  Exhibit 7 p.4


                                                                                                             . h
   Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 185 of 202
                                                                                           n
                                                                                      111111111111:11111111111111111010001111111111
                                                                                      2019-0005575
                                                                                      2019-0005575
                                                                           Recorded
                                                                           Recorded                    II   RSC
                                                                                                            REC FEB
                                                                                                                FEE                 17.00
                                                                                                                                    17.00
                                                                       Official
                                                                       Official Records
                                                                                Records                I
                                                                           County
                                                                           County of
                                                                                   of                  II   SB2
                                                                                                            SB2 HOUSING
                                                                                                                 HOUSING            75.00
                                                                                                                                    75.00
Recording
Recordingrequested
           requestedby:
                     by:                                                     Marin
                                                                             Marin                     II   DA
                                                                                                            DA FRAUD
                                                                                                                FRAUD FEE
                                                                                                                      FEE           10.00
                                                                                                                                    10.00
Quality
Quality Loan
        Loan Service
              ServiceCorp.
                      Corp.                                              SHELLY
                                                                         SHELLY SCOTT
                                                                                SCOTT
                                                                       Assessor-Recorder
                                                                       Assessor-Recorder
When
 Whenrecorded
       recordedmail
                mail to:
                      to:                                                County
                                                                         County Clerk
                                                                                Clerk                  I
Quality
QualityLoan
         Loan Service
              ServiceCorporation
                       Corporation                                                         II AO
                                                                                              AO
2763
2763 Camino
      CaminoDel
              DelRio
                  Rio South
                        South                                          12:31PM
                                                                       12:31PM 26-Peb-2019
                                                                               26-Feb-2019 1I Page
                                                                                              Page 11 of
                                                                                                      of 22
San
SanDiego,
    Diego, CA
            CA92108
                92108




TSNo.
TS No. CA-I7.797674-BF
        CA-17-797674-BF                                                          SPACE
                                                                                 SPACEABOVE
                                                                                       ABOVETHtS
                                                                                            THISLIKE
                                                                                                 LINEFOR
                                                                                                     FORRECORDER'S
                                                                                                         RECORDER'SUSE
                                                                                                                   USE
Order No.: 8737232
Order No.: 8737232


                                    NOTICE
                                    NOTICE OF
                                           OF TRUSTEE’S
                                              TRUSTEE'S SALE
                                                        SALE
NOTE:
NOTE: THERE
      THERE IS
            IS A
               A SUMMARY
                 SUMMARY OFOF THE
                              THE INFORMATION
                                  INFORMATION IN
                                              TN THIS
                                                 THIS DOCUMENT
                                                      DOCUMENT ATTACHED
                                                                      ATTACHED TO  TO THE
                                                                                       THE
   COPY
    COPY PROVIDED
         PROVIDED TOTO THE
                       THE MORTGAGOR
                           MORTGAGOR OROR TRUSTOR
                                          TRUSTOR (Pursuant
                                                   (Pursuant to
                                                             to Cal.
                                                                Cal. Civ.
                                                                     Civ. Code
                                                                          Code 2923.3)
                                                                               2923.3)
                                                 : :4ziEitS'g
                                 tt2AFT:                   A-1041 3J    2 94A-171.
      NOTA:
      NOTA: SE
            SE ADJUNTA
               ADJUNTA UN
                        UN RESUMEN
                           RESUMEN DE
                                    DE LA
                                       LA INFORMACION
                                          INFORMACION DEDE ESTE
                                                           ESTE DOCUMENTO
                                                                DOCUMENT°
   TALA:
   TALA: MAYROONG
         MAYROONG BUOD
                    BUOD NG
                         NG IMPORMASYON
                             IMPORMASYON SASA DOKUMENTONG
                                              DOKUMENTONG ITO1TO NA
                                                                 NA NA^LAKIP
                                                                    NAKALAKIP
LLTU
LITU  KEM THEO DAY LA BAN TRINH BAY TOM LUQC VE THONG TIN TRONG TAl
      KfeM THEO DAY  LA BAN TRINH BAY t 6M LlTOC Vfe THONG TIN TRONG TAI LIEU
                                                                         LIEU NAY
                                                                              NAY

YOU ARE IN DEFAULT
            DEFAULT UNDER
                    UNDER A
                          A DEED
                            DEED OF
                                  OF TRUST
                                     TRUST DATED
                                            DATED 10/26/2001.
                                                  10126/2001. UNLESS
                                                              UNLESS YOU TAKE
                                                                           TAKE
ACTION
ACTION TO
       TO PROTECT
          PROTECT YOUR
                  YOUR PROPERTY,
                       PROPERTY, IT
                                 IT MAY
                                    MAY BE
                                        BE SOLD
                                           SOLD AT A PUBLIC
                                                      PUBLIC SALE.
                                                              SALE. IF YOU NEED
                                                                           NEED
AN
AN EXPLANATION
   EXPLANATION OF
               OF THE
                  THE NATURE
                      NATURE OF
                             OF THE
                                THE PROCEEDING
                                    PROCEEDING AGAINST YOU,
                                                       YOU, YOU
                                                            YOU SHOULD
                                                                SHOULD
CONTACT A
        A LAWYER.
          LAWYER.

A
A public auction
            auction sole
                    sale to
                          to the
                             the highest bidder for
                                                  for cash,
                                                      cash, cashier’s
                                                            cashier's check drawn
                                                                              drawn onon a state
                                                                                           state or national
                                                                                                    national bank,
                                                                                                             bank, check drawn
                                                                                                                          drawn
by state or federal
               federal credit union,
                               union, or a check drawn by a stale state or federal
                                                                            federal savings and loan
                                                                                                   loan association,
                                                                                                         association, or savings
                                                                                                                         savings
association,
association, or savings bank specified in    in Section 5102 to the Financial Code and authorized to do bu.sincss
                                                                                                                business in
                                                                                                                          in this
                                                                                                                             this
state,
state, will
        will be held by duly appointed ffustee.
                                           trustee. The sale will
                                                              will be made,
                                                                      made, but without covenant or warranty,
                                                                                                         warranty, expressed or
implied,
implied, regarding
           regarding title,
                      title, possession,
                             possession, or
                                          or encumbrances,
                                              encumbrances, to pay the remaining
                                                                          remaining principal
                                                                                       principal sum
                                                                                                  sum of the note(s)
                                                                                                             note(s) secured byby
the Deed of Trust,
               Trust, with
                      with interest and laic
                                         late charge.^
                                               charges thereon,
                                                        thereon, as provided
                                                                    provided inin the noic(s),
                                                                                      note(s), advances,
                                                                                               advances, under the terms of the
                                                                                                                              the
Deed of Trust,
           Trust, interest thereon,
                            thereon, fees,
                                      fees, charges and expenses of the Trustee for the total  total amount (at the time of the
                                                                                                                              the
initial
initial publication of the Notice of Sale) reasonably estimated
                                                            estimated to be set forth below.
                                                                                        below. The amount may be greater on    on
the day of sale.
             sale.

BENEFICIARY MAY ELECT TO BID LESS THAN THE TOTAL AMOUNT DUE.
                                                        DUE.

Trustor(s):
Trusiorfs):          VERONICA A. GONZALES, AN UNMARRIED WOMAN  WOMAN
Recorded:            11/21/2001 as Instrument
                     11/21/2001    instrument No. 2001-0078369
                                                  2001-0078369 of Official
                                                               of Official Records
                                                                           Records in
                                                                                   in the
                                                                                      the office of the
                                                                                          office of the
                     Recorder of MAREN
                                 MARIN County, California;

Date of Sale:       3/27/2019 at 1:00 PM
                                      PM
Place of Sale:      At the San Rafael City Hall, 1400 5lh
                                                       5th Avenue, San Rafael, CA 94901. Outside at the
                    Southwest Corner of the
                                         (he City Hall
Amount of unpaid balance and other charges: 5920,435.46
The purported property address is:                           RAFAEL, CA 94901
                                       36 RUSTIC WAY, SAN RAFAEL,         94901
Asse.ssor’s Parcel No.: 010-101-38
Assessor's




                                                                                                                  Exhibit 88 p.1
                                                                                                                  Exhibit    p. 1
    Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 186 of 202


TSNo.:  CA-17.797674
13 No.: CA-I7-79767   -BF
                    4-BF


NOTICE
 NOTICE TO     TO POTENTIAL
                      POTENTIAL BIDDERS:   BIDDERS: If     If you
                                                                you arc      considering bidding
                                                                       arc considering        bidding on on this
                                                                                                              this property
                                                                                                                      property lien,
                                                                                                                                  lien, you
                                                                                                                                          you should
                                                                                                                                                 should
understand
 understandthat that there
                       there arc
                              are risks   involved inin bidding
                                   risks involved         biddingatat aatrustee
                                                                            trustee auction.
                                                                                      auction. YouYou will
                                                                                                        will be
                                                                                                              be bidding
                                                                                                                  biddingon  on aa lien,
                                                                                                                                     lien, not
                                                                                                                                            not onon the
                                                                                                                                                      the
property
 property itself.
             itself. Placing
                      Placing thethe highest
                                      highest bid
                                                bid atat aa trustee
                                                             trustee auction
                                                                        auction docs
                                                                                  does not      automatically entitle
                                                                                          not automatically       entitle you
                                                                                                                            you toto firee
                                                                                                                                       free and
                                                                                                                                              and clear
                                                                                                                                                   clear
ownership
 ownership of   ofthe
                   theproperty.
                         property.YouYoushould
                                           shouldalsoalsobebe aware
                                                                awarethatthatthe
                                                                               the lien
                                                                                    lien.being     auctionedoff
                                                                                         being auctioned       offmaymaybe be aajunior
                                                                                                                                 juniorlien.
                                                                                                                                           lien. If
                                                                                                                                                  Ifyou
                                                                                                                                                     you
are
 are the
      the highest
           highest bidder
                     bidder atatthe
                                  the auction,
                                       auction,youyouareare or   maybe
                                                             ormay      be responsible
                                                                            responsible for forpaying
                                                                                                 payingolT
                                                                                                         offallall liens
                                                                                                                    liens senior
                                                                                                                           seniorto tothe
                                                                                                                                        the lien
                                                                                                                                             lienbeing
                                                                                                                                                   being
auctioned
 auctioned off,off, before
                    before youyou can
                                    can receive
                                         receive clear
                                                    clear title
                                                           title to
                                                                  to the
                                                                      the property.
                                                                           property. YouYou are                         investigate the
                                                                                                     encouraged toto investigate
                                                                                               are encouraged                           the existence,
                                                                                                                                             existence,
priority,
 priority,and
            andsize
                 sizeof ofoutstanding
                           outstandingliensliens that
                                                   thatmay
                                                        mayexist
                                                               existononthis
                                                                           thisproperty
                                                                                propertyby   bycontacting
                                                                                                 contactingthethecounty
                                                                                                                    county recorder’s
                                                                                                                             recorder's office
                                                                                                                                             officeor
                                                                                                                                                    oraa
title
 title insurance
        insurance company,
                     company, either
                                   either of
                                           ofwhich
                                               which may
                                                       may charge
                                                              charge you you aa fee
                                                                                 fee for
                                                                                       for this   information. If
                                                                                            this information.    If youyou'consult
                                                                                                                            consult cither
                                                                                                                                       either ofofthese
                                                                                                                                                   these
resources,
 resources, youyou should
                      should bebe aware
                                    aware that
                                             that the
                                                   the same
                                                        same lender
                                                                lender maymay hold
                                                                                 hold more
                                                                                        more than
                                                                                                than one   mortgage or
                                                                                                       one mortgage       or deed
                                                                                                                              deed of oftrust
                                                                                                                                          trust on
                                                                                                                                                 on the
                                                                                                                                                      the
property.
 Properly.
NOTICE
 NOTICE TO    TO PROPERTY
                    PROPERTY OWNER:  OWNER: The    The sale
                                                          sale date
                                                                date shown
                                                                      shown on on this   notice of
                                                                                    this notice  ofsale
                                                                                                    sale may
                                                                                                         may bebe postponed
                                                                                                                   postponed one   one or   more
                                                                                                                                         or more
times
 times by
        by the
            the mortgagee,
                 mortgagee,beneficiary,
                               beneficiary, trustee,
                                               trustee,or       court, pursuant
                                                         or aa court,  pursuant to to Section
                                                                                       Section2924g
                                                                                                2924gofofthe
                                                                                                           the California
                                                                                                               California CivilCivil Code.
                                                                                                                                      Code.The
                                                                                                                                             The
law
 law requires
      requires that
                  that information    about trustee
                        information about      trustee sale
                                                         sale postponement
                                                                postponements      be made
                                                                                s be    made available
                                                                                               available to
                                                                                                          to you
                                                                                                             you andand toto the
                                                                                                                               the public,
                                                                                                                                    public, as
                                                                                                                                             as aa
courtesy
 courtesy toto those
                those not
                        not prt^nl
                             present at
                                      at the
                                          the sale.
                                               sale. If
                                                     If you
                                                         you wish
                                                               wish toto leam
                                                                          learn whether
                                                                                 whether your
                                                                                            your sale
                                                                                                  sale date
                                                                                                       date has
                                                                                                             has been
                                                                                                                   been postponed,
                                                                                                                           postponed, and,and, if
                                                                                                                                                if
applicable,
 applicable, the     rescheduled time
               the rescheduled     time and
                                          and date
                                                date for
                                                      for the
                                                           the sale
                                                                sale of
                                                                     ofthis
                                                                         this property,
                                                                              property, youyou may
                                                                                                may call   800-280-2832 for
                                                                                                      call 800-280-2832         for information
                                                                                                                                     information
regarding
 regarding thethe tnistec’s
                    trustee's sale
                               sale or
                                     or visit
                                         visit this
                                                this Internet
                                                      Internet WebWeb site    http://www.qualityloan.com,
                                                                         site http://www.q     ualityIoan.com, using using the the file  number
                                                                                                                                    file number
assigned
 assignedto tothis
               this foreclosure
                      foreclosurebyby the
                                       theTrustee:
                                            Trustee: CA-17-79767
                                                       CA-17-797674-BF.          Informationabout
                                                                        4-BF. Information       aboutpos^nement
                                                                                                       postponements        that are
                                                                                                                         s that   are very
                                                                                                                                       veryshort
                                                                                                                                            short
in
 in duration
    duration or or that
                     that occur
                          occur close
                                 close inin time
                                             time toto the
                                                        the scheduled
                                                             scheduled salesale may
                                                                                 may not     immediately be
                                                                                        not immediately     be reflected
                                                                                                                reflected in  in the
                                                                                                                                  the telephone
                                                                                                                                       telephone
information
 information or or on
                    on the  Internet Web
                        the Internet  Web site.
                                             site. The
                                                   The best
                                                         best way
                                                                way to
                                                                     to verify
                                                                         verify postponement      information is
                                                                                 postponement information        is to
                                                                                                                     to anend
                                                                                                                        attend thethe scheduled
                                                                                                                                       scheduled
 sale.
sale.

The
 The undersigned
      undersigned Trustee
                    Trustee disclaims
                              disclaims any
                                         any liability
                                              liability for
                                                         for any  incorrectness of
                                                             any incoirectncss      of the  property address
                                                                                        the property  address or
                                                                                                               or other
                                                                                                                  other common
                                                                                                                         common
designation,
designation, ifif any,
                  any, shown
                        shown herein.
                                herein. If no   street address
                                           no street   address oror other
                                                                    other common
                                                                          common designation
                                                                                        designation is
                                                                                                     is shown,  directions to
                                                                                                        shown, directions   to the
                                                                                                                                the
location
location of
          ofthe
             the property
                 property may
                            may be
                                 be obtained
                                    obtained by
                                             by sending      written request
                                                 sendingaa written    request to
                                                                               to the
                                                                                   the beneficiary
                                                                                       beneficiary within
                                                                                                    within 10
                                                                                                           10 days
                                                                                                              days of
                                                                                                                    ofthe  date of
                                                                                                                       thedate   of
first publication
first publication of
                   ofthis
                      this Notice
                           Notice of
                                  ofSale.
                                     Sale.

If the
   the sale
       sale is
             is set
                set aside
                    aside for
                           for any
                                any reason,
                                    reason, including
                                            including if the.
                                                          the.Trustee
                                                              Trustee is
                                                                      is unable to convey
                                                                         unable to convey title,
                                                                                           title, the
                                                                                                  the Purchaser
                                                                                                      Purchaser at
                                                                                                                 at the
                                                                                                                    the sale
                                                                                                                        sale shall
                                                                                                                             shall
be
be entitled
     entitled only
               only to
                     to aa return
                           return of
                                   of the
                                       the monies
                                           monies paid
                                                   paid to
                                                         to the
                                                             the Trustee.
                                                                 Trustee. TTiis  shall be
                                                                           This shall     the Purchaser’s
                                                                                       be the                sole and
                                                                                               Purchaser's sole   and exclusive
                                                                                                                        exclusive
remedy.
remedy. The  The purchaser
                    purchaser shall
                                 shall have
                                        have no
                                             no further
                                                 further recourse
                                                           recourse against       Ttustor, the
                                                                             the Trustor,
                                                                    against the                  Trustee, the
                                                                                           the Trustee,    the Beneficiary,
                                                                                                               Beneficiary, thethe
Beneficiary's Agent,
Beneficiary’s     Agent,oror the
                              the Beneficiary’s
                                  Beneficiary's Attorney.
                                                 Attorney.

If you
   you have
        have previously been
                         been discharged
                                discharged through
                                             through bankruptcy,
                                                     bankruptcy, you
                                                                   you may have
                                                                             have been   released of
                                                                                   been released      personal liability
                                                                                                   of personal  liability for
                                                                                                                          for
this
this loan
     loan in
          in which
             which case
                   case this
                        this letter is
                                    is intended
                                       intended to
                                                to exercise
                                                   exercise the
                                                            the note
                                                                note holders
                                                                     holders right’s
                                                                             right's against
                                                                                     against the
                                                                                             the real property only.
                                                                                                 real property only.

QUALITY MAY BE
            BE CONSIDERE
               CONSIDERED A DEBT COLLECTO
                         DA       COLLECTOR  ATTEMPTING
                                           R ATTEMPTIN G TO COLLECT A
                                                         TO COLLECT A DEBT
                                                                      DEBT AND
                                                                           AND
ANY
ANY INFORMAT
    INFORMATION  OBTAINED WILL
             ION OBTAINED WILL BE
                               BE USED
                                  USED FOR
                                       FOR THAT PURPOSE.
                                           THAT PURPOSE.

 Date: 2/2..c. 1242ri
 Date:                                                                                Corporation
                                                                Quality Loan Service Corporation
                                                                2763 Camino Del
                                                                              Del Rio South
                                                                                  Rio South
                                                                San Diego,
                                                                San            92108
                                                                    Diego, CA 92108
                                                                                  NON SALE information
                                                                619-645-7711 For NON
                                                                619-645-7711                               only
                                                                                               information only
                                                                           800-280-2832
                                                                Sale Line: 800-280-2832
                                                                Or Login     http://www.qualityloan.com
                                                                   Login to: http://www,q ualilyIoan.com
                                                                R
                                                                Restatement Line: (866
                                                                      tatement       (866       7711 Ext 5318
                                                                                               7711      5318


                                                                                                 Corp. by: Ronald Alonzo,
                                                                                                                  Alonzo, Assistant
                                                                                                                          Assistant
                                                                Secretary
                                                                S/crctary




                                                                                                                                        Exhibit 88 p.2
                                                                                                                                                   p.2
 Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 187 of 202

      i                                                                              iiRl 11411Uniiii i11111
                                                                                       2019-0014975
                                                                                     2019-0014975
                                                                          Recorded
                                                                          Recorded                    i   BEG FlaS
                                                                                                          AEC  FEE         20.00
                                                                                                                           20.00
                                                                     Official Records
                                                                     Official   Records               I   TAX
                                                                                                          TAR            3195.55
                                                                                                                         3195.55
                                                                          County of
                                                                          County  of                  I   UOBF
                                                                                                          MORT             20.00
                                                                                                                           20.00
                                                                            Karin
                                                                            Marin                     I   9U8VST NOM=
                                                                                                          SURVEY   MOSIOMB 10.00
                                                                                                                           10.00
                                                                        RRBIXT SCOTT
                                                                        AM=     SCOTT                 I
                                                                     li88e88er**
                                                                     As         Reeorder
                                                                              -Recorder               I
 Recentiiigredumtdar
 Recording  Rqutsttdbj:                                                 County Clerk
                                                                        County  Clerk                 I
PMknarkan
    AmsifcanMortgage
               WoftgagaSolution!'
                       ScfuOoiB                                                         I ISR
                                                                                           HA
 Whoirecordedma
 When ctcortedcniOex
                  to:                                               02;4ieN 03-May-2019
                                                                    02:OlUN                Page 11 of
                                                                            03-May-2019 | Page     o£ 33
 JP Morgan
 JP MorganChase
           Chase Bank,
                 Bank.N.
                       N. A.
                          A.
 3415 Vision
 3415 VbtonDr.
             Or.
 Colun^us,OH
 Columbus,  OH 43219
               43219
 Forward tax
 Forward  tax statements
              siatemenis to
                          to the
                              theaddress
                                 addressgiven
                                         givenabove
                                              ^>ove


  TSNo.a
  TS No.                                                                                   SpaceSo
                                                                                           Space Qtovtihis lint far
                                                                                                     Ibis lint   btraodus   toe
                                                                                                                    retankn use
  OrderNo..
  Order




                                        Trustee's Deed Upon Sale
                                        Trustee's           Sale
  A.P.N.: 010401-38
  A.P.N.: 010-101-38

  THE UNDERSIGNED
  THE UNDERSICHED GRANTOR
                  GRANTOR DECLARES:
                          DECLARES:
  The grantee
  The grantee herein
              herein WASNT
                      WAShTT the
                              ihe foreclosing
                                   foreclosingbeneficiary.
                                              beneficiary.
  The amount
  The ancunt ofofthe
                 the unpaid
                     unpaid debt
                            debt together
                                 togetherwith
                                          withcosts
                                               costs was:
                                                     was:                                                       $917,791.66
                                                                                                                5917,791.66
  The amount
  The amount paid
             paid by
                  by the
                      thegrantee
                         grantee at at the
                                       the trustee
                                           trustee sale
                                                   sale wax
                                                        was:                                                  51,030,10000
                                                                                                              41,11311.100.00
  The documentary
  The documentary winter
                   transfer tax
                            tax is:
                                 is: County:
                                     Connty: 51,133.55
                                                Sltl33.5S City:
                                                          Cityr 9,062.00
                                                                $3t062.00                                         $3,19555
                                                                                                                   $LI9&5S
  Said property
  Said property is
                 is in
                     in the
                        the City
                            City of.
                                 of SAN
                                     SAN RAFAEL.
                                         RAFAEL, County
                                                 COuniy of
                                                        ofMARIN
                                                           MARIN
 QUALITY LOAN
 QUALITY     LOAN SERVICE
                      SERVICE CORPORATION
                                  CORPORATION as        as Trustee,
                                                           Trustee, (whereas
                                                                     (whereas so
                                                                              so designated
                                                                                  dcsigrtaicd hhi the
                                                                                                  the Deed
                                                                                                      Deed of
                                                                                                            of Trust
                                                                                                               Trust
 hereunder more
 hereunder more particularlydescribed
                particularly described or
                                       or as
                                          as duly appointed
                                                  appointed Trustee)
                                                            TYusiec)does
                                                                     doeshereby
                                                                          hereby GRANT
                                                                                 GRANT and and CONVEY
                                                                                                CONVEY to:to:
 JFMorgan
 JP Morgan Chase
           Qiasc Bank
                 Bank N.
                      N. A.
                         A.
 (herein called Grantee)
 (herein        Grantee) but but without
                                 withont covenant or
                                                   or warranty, expressed
                                                                 expressed or
                                                                            or implied.
                                                                                implied, all
                                                                                         all right
                                                                                             right tide
                                                                                                   title and
                                                                                                         and interest
                                                                                                              inteitsi conveyed
                                                                                                                       conveyed
 to and
 to and now
        now held
              held by
                   by itit as
                           as Trustee
                              Trustee under
                                       under the
                                             the Deed
                                                 Deed of
                                                       ofTrust
                                                         Tnist in
                                                                in and
                                                                   and to
                                                                       to the
                                                                          the property
                                                                               properly situated
                                                                                         situated in
                                                                                                   In the
                                                                                                      the county
                                                                                                          county ofof MARIN,
                                                                                                                       MARIN,
 State of
 State ofCalifornia,
          California, described
                      described es os follows:
 PARCEL ONE:BEGINNING
 PARCEL   ONEiBECINNINC AT A POINT POINT ON TheTHE SOUTHEASTERLY
                                                     SOUTHEASTERLY LINE  LINE OF THE CUL4M-SAC,
                                                                                         CUL-DE-SAC,
 KNOWN AS RUSTIC
 KNOWN        RUSTIC WAY,
                      WAV. AS
                           AS SAID
                               SAID CUL-DE-SAC
                                     CUL-DE-SAC IS   1$ DESCRIBED
                                                        DfSCRlBED IN IN THE   DEED TO
                                                                        THE DEED     TO THE
                                                                                        THE CITY
                                                                                             CITY OFOF
 SAN RAFAEL,
 SAN  RAFAEL, RECORDED
                RECORDED MARCH
                            MARCH I7,17, 1955
                                         1955 IN
                                               IN BOOK
                                                  BOOK 929919 OF
                                                              OF OFFICIAL
                                                                  OFRCIAL RECORDS,
                                                                              RECORDS, AT PAGE
                                                                                             PACE 29,
                                                                                                    29,
 MARIN COUNTY
 MARIN   COUNTY RECORDS,
                    RECORDS, SAID
                               SAID POINT
                                     POINT BEING
                                              BEING THE SOUTHWESTERLY
                                                             SOUTHWESTERLY CORNER  CORNER OFOF THAT
                                                                                                 THAT
 CERTAIN PARCEL
            PARCEL OP LAND
                         LAND DESCRIBED
                                 DESCRIBED IN   IN THE DEED
                                                          DEED FROM
                                                                 FROM MARIN
                                                                         MARIN TITLE GUARANTY
 COMPANY,
 COMPANY, A CORPORATION,
               OMIPORATION, TO GREGORY
                                    GREGORY S.   S. LYON,
                                                    LYON, ET
                                                           ET UX,
                                                               UX. RECORDED
                                                                   RECORDED JANUARY
                                                                                  JANUARY IC
                                                                                           16, 1962
                                                                                               1962 IN
                                                                                                     IN
 BOOK 1533
 BOOK    1533 OF
              OF OFFICIAL
                   OFHCUL RECORDS,
                             RECORDS, AT PACE   PAGE 354, MARIN
                                                             MARIN COUNTY
                                                                      COUNTY RECORDS,
                                                                                  RECORDS, THENCE
 LEAVING SAID
 LEAVING    SAID LINE
                 LINE OF RUSTIC
                         RUSTIC WAY AND RUNNINGRUNNING THENCE ALONG THE SOUTHWESTERLY
                                                                                    SOUTHWESTERLY
 BOUNDARY LINE
 BOUNDARY     LINE OF SAID LYON
                             LYON PARCEL
                                     PARCEL SOUTH 540    54“ 03'
                                                             03‘ EAST
                                                                 EAST 14114613
                                                                        141.868 FEET
                                                                                 FEET TO THE MOSTMOST
 SOUTHERLY CORNER
 SOUTHERLY     COMMER THEREOF; THENCE LEAVING LEAVING SAID SOUTHWESTERLY
                                                               SOUTHWESTERLY BOUNDARYBOUNDARY LINEUNE
 AND RUNNING
 AND  RUNNING SOUTH
                 SOUTH 56°
                       S6® ST'
                           57' 40"
                               40” WEST 144.637
                                          144.637 FEET;             NORTH 41°
                                                   FEET? THENCE NORTH        47« 45'
                                                                                 45* WEST 118.56
                                                                                          1I8.S6 FEET
                                                                                                 FEET
 TO A
 TO A POINT
       POINT ON
              ON THE
                  THE EASTERLY
                      EASTERLY LINE
                                  LINE OF RUSTIC
                                            RUSTIC WAV HEREINABOVE
                                                            HEREINABOVE REFERRED
                                                                             REFERRED TO,TO. THENCE




                                                        Exhibit 11
                                                        Exhibit
                                                                                                               Exhibit
                                                                                                               Exhibit 9 p.1
                                                                                                                         p.l
 Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 188 of 202




 ALONGSAID
ALONG       SAIDLINE
                  UNEOF OFRUSTIC
                           RUSTICWAY
                                   WAYON  ONAACURVE
                                                CURVETO  TOTHE
                                                             THELEFTLEFTWITH
                                                                         WITHAARADIUS
                                                                                  RADIUSOF  OF140
                                                                                                140FEET
                                                                                                    FEET
 FOR AADISTANCE
FOR        DISTANCEOF  OF77.756
                          77.756FEET,
                                 FEET,THENCE
                                       THENCENORTH
                                                 NORTH29° 29*1W18'40"
                                                                   40"EAST
                                                                       EAST12.14
                                                                            12.14FEET,
                                                                                  FEET,THENCE
                                                                                           THENCEON ONAA
 CURVETO
CURVE      TOTHE
               THERIGHT
                    RIGHTWITH
                           WITHAARADIUS
                                    RADIUSOFOF2020FEET
                                                    FEETFOR
                                                          FORAADISTANCE
                                                                  DISTANCEOFOF'&158
                                                                                 18.158FEET,
                                                                                         FEET.THENCE
                                                                                               THENCE
 ONAACURVE
ON       CURVETO  TOTHE
                      THELEFT
                           LEFTWITH
                                 WITH AARADIUS
                                          RADIUSOF  OF4545FEET
                                                           FEETAADISTANCE
                                                                     DISTANCEOF OF20.99
                                                                                     20.99FEET
                                                                                           FEETTOTOTHE
                                                                                                     THE
 POINTOF
POINT     OPBEGINNING.
               BEGINNING.PARCEL
                            PARCELTWO:TWO: AN
                                            ANEASEMENT
                                                EASEMENTFOR    FORDRIVEWAY
                                                                     DRIVEWAY PURPOSES
                                                                                 PURPOSESOVER OVERTHETHE
 FOLLOWINGDESCRIBED
FOLLOWING         DESCRIBEDPARCEL:
                               PARCEL: BEGINNING
                                         BEGINNING AT  AT AAPOINT
                                                             POINTON  ONTHE
                                                                         THESOUTHWESTERLY
                                                                              SOUTHWESTERLYLINE     LINE
 OFTHE
OF   THEHEREINABOVE
             HEREINABOVE DESCRIBED
                             DESCRIBEDPARCEL
                                          PARCEL,SAIDSAIDPOINT
                                                           POINT BEING
                                                                    BEINGDISTANT
                                                                          DISTANTTHEREON
                                                                                      THEREONSOUTHSOUTH
 47* 45
47°   45* EAST
           EAST 10.00
                 10.00 FEET
                        FEET FROM
                              FROM THE
                                     THEMOST
                                          MOST WESTERLY
                                                  WESTERLY CORNER         THEREOF; THENCE
                                                                CORNER THEREOF:        THENCE ALONG
                                                                                                 ALONG
 SAID SOUTHWESTERLY
SAID     SOUTHWESTERLY LINE   LINE NORTH
                                    NORTH 47°47* 45'
                                                  45* WEST
                                                      WEST 10.00
                                                              10.00 FEET
                                                                     FEET TO THE MOST WESTERLY
                                                                         TO  THE    MOST     WESTERLY
 CORNER OF
CORNER        OF THE
                  THE HEREINABOVE
                        HEREINABOVE DESCRIBED
                                        DESCRIBED PARCEL
                                                       PARCEL; THENCE
                                                                  THENCE SOUTHWESTERLY
                                                                           SOUTHWESTERLY ALONG   ALONG
 THESOUTHEASTERLY
THE    SOUTHEASTERLYLINE    LINEOFOFRUSTIC
                                     RUSTICWAYWAY15.00
                                                     15X0FEET
                                                          FEETTO TOAAPOINT,   THENCELEAVING
                                                                       POINT,THENCE       LEAVINGSAID
                                                                                                    SAID
 LINE OF
LINE     OF RUSTIC
              RUSTIC WAY
                       WAY AND
                             AND RUNNING
                                  RUNNING EASTERLY
                                             EASTERLY IN          STRAIGHT LINE
                                                           IN AA STRAIGHT    LINE TOTO THETHE POINT
                                                                                               POINT OF
                                                                                                      OF
 BEGINNING.
BEGINNING.

 This conveyance
This   conveyance isis mademade inin compliance
                                       compliance withwith the
                                                            the terms
                                                                   terms and
                                                                           and provisions
                                                                                 provisions of of the   Deed of
                                                                                                   the Deed     ofTrust
                                                                                                                   Trua executed
                                                                                                                           executed byby
 VERONICA A.
VERONICA           A. GONZALES,
                       GONZALES, AN       AN UNMARRIED
                                                UNMARRIED WOMAN,    WOMAN, asas trustor,
                                                                                      trustor, dated
                                                                                                dared 10/26/2001,
                                                                                                        10/26/2001, and     recorded on
                                                                                                                       and recorded     on
 11/21/2001 as
11/21/21301     as Instrument
                    Instromeal No. No. 2001.0078369
                                         2001*0078369 of           OfTicial Records
                                                              ofOfficial     Records inin the
                                                                                           the office
                                                                                                officeofofthe
                                                                                                            the Recorder
                                                                                                                 Recorderof of MARIN,
                                                                                                                               MARIN,
 California, under
California,   under thethe authority
                            authorityandandpowers
                                             powers vested
                                                       vested inin the
                                                                    Uie Trustee    designated inin the
                                                                         Trusteedesignated          the Deed
                                                                                                         Deed ofofTrust
                                                                                                                   Trust or
                                                                                                                          oras
                                                                                                                             as the
                                                                                                                                 theduly
                                                                                                                                     duly
 appointedtrustee,
appointed   trustee,default
                       defaulthaving
                                havingoccurred
                                         occurredunder
                                                     underthe
                                                           theDeed
                                                                 Deedof ofTrust
                                                                           Trustpursuant
                                                                                   pursuanttotothe
                                                                                                 theNotice
                                                                                                     Noticeof    Breach and Electionto
                                                                                                              ofBreach   and Election   to
 Sellunder
Sell  underthe
             theDeed
                   DeedofofTrust
                             Trustrecorded
                                     recordedon on7/10/2018,
                                                    7/10/2018,instrwnent
                                                                  instrumentno  no2018-0024544,
                                                                                    2018<C024S44.of   ofOfficial
                                                                                                         Officialrecords.
                                                                                                                   records.The
                                                                                                                             TheTrustee
 ofrecord
of  recordata! the
                therelevant
                     relevanttime
                               timehaving
                                      havingcomplied
                                               eotnplied with
                                                          withall    applicablegustatory
                                                                 allapplicable    stauitoryrequirements
                                                                                             requiTementsor   ofthe
                                                                                                                 theState
                                                                                                                      Stateof
                                                                                                                            ofCalifornia
                                                                                                                               California
 andperformed
and   performedall  allduties
                        dutiesrequired
                                requiredby by the
                                               theDeed
                                                   Deedof ofTrust
                                                             Trust including
                                                                      Includingsending        Noticeof
                                                                                  sendingaaNotice      ofDefault
                                                                                                          Defaultandand Electionto
                                                                                                                        Election   toSell
                                                                                                                                      Sell
 withinten/thirty
within  tcn/ihinydaysdaysafter
                           afterits
                                  itsrecording
                                      recordingand       Noticeof
                                                  andaaNotice      ofSale
                                                                      Saleatatleast
                                                                               leasttwenty
                                                                                     twentydays
                                                                                              daysprior
                                                                                                    priortotothe  SaleDate
                                                                                                              theSale   Dateby
                                                                                                                             bycertirval
                                                                                                                                 certifted
 mail,postage
mail,  postagepre-paid
                  pre<^idto toeach
                               eachperson
                                      personentitled
                                               entitledto
                                                        tonotice
                                                           noticeInIncompliance
                                                                       compliancewithwithCalifornia
                                                                                          CaliforniaCivil
                                                                                                        CivilCade
                                                                                                              Code29246.
                                                                                                                     2924b.
Default occurred
Default  occurred as
                   os set
                       set forth
                            forthinin aaNotice
                                        Notice of
                                               ofDefault
                                                  Defaultand
                                                          and Election
                                                               Electionto  Sell which
                                                                        to Sell which was
                                                                                      wasrecorded
                                                                                          recorded inin the
                                                                                                         theoffice
                                                                                                             officeof
                                                                                                                   ofthe
                                                                                                                      (he
 Recorderof
Recorder  ofsaid
             saidCounty.
                 County.
All requirements
All  requirements of
                   oflaw
                      tow regarding
                           regarding the
                                      themailing
                                          mailing of
                                                   ofcopies
                                                      copies of
                                                             ofnotices
                                                                 notices or  the publication
                                                                         or the  publication of
                                                                                             ofaa copy
                                                                                                   co^ of
                                                                                                        ofthe
                                                                                                           theNotice
                                                                                                               Notice of
                                                                                                                      of
Default  orthe
Default or  thepersonal
               personaldelivery
                        deliveryof
                                 ofthe
                                    thecopy   ofthe
                                         copyof  theNotice
                                                     Noticeof
                                                            ofDefault
                                                                Defaultand
                                                                        andthe
                                                                             theposting
                                                                                  postingand publicationof
                                                                                          andpublication ofcopies
                                                                                                            copiesof
                                                                                                                  ofthe
                                                                                                                     the
Noticeof
Notice  ofSale
           Salehave
                havebeen
                     beencomplied
                           compliedwith.
                                     widi.



                                                    WICI)
                                                     fAIICOeatunits
                                                            sutstibthis
                                                                     iNstAxument
                                                                           tfocumailbbr
                                                 recatterica
                                                  reeoidaiionasBofautens
                                                                  0 oourtosrfa ferphysicel
                                                                                    pltysleol
                                                    oofltentencBonlif.
                                                   masiberce     era. RID)fAnCOhesRO)
                                                                                  hos eta
                                                nominal
                                                 etoadnederet
                                                            fltbdecumeat
                                                                 docamentlet  CorIts
                                                                                  Os‘elktity,
                                                                                     velldilyi
                                                suiftelenes
                                                 tuffieteWKeret del.
                                                                eSficI,IIDerg.
                                                                           am.upen
                                                                                uponlido
                                                                                       liBototD
                                                   the
                                                    theteal
                                                        teolpapery
                                                            ptapefly desertWeb.    herdo.




                                                                                                                          Exhibit 99 p.2
                                                                                                                          Exhibit    p.2
  Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 189 of 202




Sud
 Saidpropeny
      propertyvras
               wassold
                   soldby
                        bys&td
                            saidTrustee
                                 Trusteeatatpublic
                                            publicauction
                                                    auctiononon3/27/2019
                                                                 3/27/2019atatthe
                                                                                theplsoe
                                                                                    placentuned
                                                                                          namedin inthe
                                                                                                     theNotice
                                                                                                         Noticeof ofSalt,
                                                                                                                     Sale,inin
ihe
 theCounty
    CountyofofMARIN,
               MARIN,CalHbmta,
                        California,ininwhich
                                        which6»e
                                               thepropeny
                                                   propertyisissinuued.
                                                                situated. Grantee,   beingthe
                                                                           Grantee,being   thehighest
                                                                                               highestbidder
                                                                                                        bidderatatsuch  sale
                                                                                                                   suchsale,
became
 becamethe
         thepurchaser
             purchaserof
                       ofsaid
                          saidpropeity
                               propertyand
                                         andpaid   thereforeto
                                              paidthestfore   tosaid
                                                                 saidtrustee
                                                                       trusteethe
                                                                               theamount
                                                                                   amountbeing
                                                                                            beingS1,030,10a00
                                                                                                  S1,0.30,100.00ininbwAil
                                                                                                                      lawful
money
 moneyofoldie UnitedStates,
          the United Stales,or
                             orby
                                bythe
                                   thesatisfaction,
                                       satisfaction,pro
                                                     protantt>,
                                                         (alto,of
                                                                ofthe
                                                                    theobli^ons
                                                                        obligationsthen
                                                                                    thensecured
                                                                                         securedby
                                                                                                 bysaid
                                                                                                     saidDeed
                                                                                                          Deedof ofTrust
                                                                                                                    Trust

 QUAUTY
  QUALITY MAY
          MAYBE
              BECONSIDER ED AA DEBT
                 CONSIDERED    DEBTCOLLECTO
                                    COLLECTOR ATTEMPTING
                                            R ATTEMPTI    TOCOLLECT
                                                       NG TO COLLECT
 AADEBT
   DEBTAND
        ANDANY
            ANY INFORMAT ION OBTAINED
                INFORMATION   OBTAINEDWILL
                                       WILLBE
                                           BEUSED
                                              USEDFOR
                                                   FORTHAT
                                                        THATPURPOSE.
                                                             PURPOSE.

TS No.
TSNa:

 Date:                                                QUALITY LOAN
                                                      QUALITY LOANSERVICE
                                                                   SERVICECORPORAT
                                                                          CORPORATION
                                                                                   ION
  Date: S7I /2001

                                                      By: Juliet BaifnU
                                                      By:Juliet  BItnfl,AuhUot
                                                                        AssistantSecretary
                                                                                 Secretary

 AAnotary
    notarypublic
          public or
                 orother
                    otherofficer
                          officercompleting
                                  completingthb thiscertificate
                                                    certificate verifies
                                                                 verifiesonly
                                                                         onlythe   identityof
                                                                              the identity ofthe
                                                                                              the mdividoal
                                                                                                  individualwho
                                                                                                             who agned
                                                                                                                 signed
 the
  thedocument
     documentto   whichthis
               towhich  thiscertificate
                            certificateIsIsattached,
                                           amiched,andandn«notthe
                                                               theouibnuness,
                                                                   uuthfulness,accuracy,
                                                                                accuracy,or   validityof
                                                                                           orvaBdiiy  ofthat
                                                                                                         thatdocumem.
                                                                                                             document.


  State of: <^Hforotal
  Stateof:  California)
  County of San
  County of: San Kegol
                 Blain)


  on
  On         HAY 01 1019
             NAY 011019                   before me,
                                         before                 Katherine
                                                                KelhertheA.
                                                 me, _____________________A.Davb Davts____ aa notarynotary public,   personally
                                                                                                            public, personally
  appeared rThlief El,art -24_________,,who
  appeared.                                            who proved
                                                            proved to
                                                                    to me
                                                                       me on
                                                                           on the
                                                                               the bads   ofsatisfactory
                                                                                    basis of  satisfactory evidence
                                                                                                           evidence toto be
                                                                                                                         be (he
                                                                                                                             the
  pason(s)
  person(s) wtMse
             whose namS[s)
                     ramie) is/are
                                Ware slibscribed
                                      Obsenied to to the
                                                      the withm
                                                          within mstrument
                                                                  instrutnent and
                                                                               and acknowle^ed
                                                                                     acknowledged to     me thtd
                                                                                                      to me   that he/dteAh^
                                                                                                                   he/she they
  executed
  executed the
            the same
                same inin his/herAheir
                          hisihedtheir authorized
                                       authorizedcapacity(lcsX
                                                   apacity(fes), and that
                                                                       that by
                                                                            by bis/her/tbeir
                                                                                his/her/ heir signaturefs)
                                                                                               signature(s)on
                                                                                                            onthe
                                                                                                                the instrummt
                                                                                                                    instrument
  the
   the personfs),
       person(s), or
                  orthe
                     theentity
                         entity upon
                                uponbehalf
                                     behalfof
                                            ofwhich
                                               which the
                                                       the personfs) acted, executed
                                                           person(%)acted,   executedthethe imtrumenL
                                                                                            instrument.


  I certify under PENALTY OF
                          OF PERJURY under the
                                           the laws
                                               laws of ihe
                                                       the State
                                                           State of
                                                                 ofCaDfanib
                                                                    Canforab that
                                                                             that the
                                                                                  the fijregoing
                                                                                      ftwegoing paragraph
                                                                                                 paragraph Is
                                                                                                           is
  true end
  tree and correct.
            coma.
               ^atJ^idai^fRijidl seal—-
  WITNESS
  WITNESS            and a    •ffi                          (Seal)
                                                            (Seal)                             MOMA. DAYS
                                                                                              KeanPub& • COWS
                                                                            31 V,i Z:3.;
                                                                                   c
                                                                                                 Ian Stip teat
                                                                                                 fanfisgaCeonty
                                                                                              621116
                                                                                              Coaiidaioftf 1269119
                                                                                                           ttS91H
                                                                                                                      I-
  Sigrunure
  Signetuie
                              Katherine A. Davis
                              Katherine    Davis
                                                                            I              my Wass         Coca   2011




                                                                                                                      Exhibit
                                                                                                                      Exhibit 99 p.3
                                                                                                                                 p.3
                   Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 190 of 202
* 3/3/2020                                                               SEC.gov II Company Search Page




                              O
                 Company Name 0
                  MSSTR

                 Search
                 Search Match
                        Match Options
                              Options
                 O Starts with
                 0                or 0® Contains

                 File Number
                 File                                        le number,
                                               To search by fi
                                                            file
                                               company name mustmusT be left
                                               blank.

                 State




                 Country




                 Standard Industry
                          Industry Classification   O




                 Ownership
                 Ownership Forms
                           Forms 3, 4, and
                                 3,4,  and 5.
                                           5.
                 O Include
                   Include 0® Exclude 0  ® Only


                     Less Options •A          SEARCH


                               O
                   Fast Search 0
                    Ticker or CIK                                                                         SEARCH

                   Ticker symbol or CIK is the fastest way to find company filings.



                                                                                                                 Filing Search Tips
                                                                                                     Company Filing
                                                                                                     If your search is "John Smith"
                                                                                                     If
                                                                                                     and you didn't get the results
                                                                                                     you expected, please try "Smith
                                                                                                     John."




                    Guides
                    How to Research Public Companies
                                  ouicklv research a company's operations and financial information with EDGAR
                    Learn how to quickly
                    search tools.




                                                                                                                       Exhibit 10
                                                                                                                       Exhibit lOp.l
                                                                                                                                  p.1
 -hltps://wwwsec.gov/edger/searchedgar/companysearch.html
 -https://wvwy.sec.gov/edgar/searchedgar/companysearch.html                                                                             1/2
                    Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 191 of 202
. • 3/3/2020
     3/3/2020                                                  SEC.govI ICompany
                                                              SEC.gov             SearchPage
                                                                          CompanySearch Page




                    FormTypes
                    Porm  Types
                    Reviewreference
                    Review referenceversions
                                     versionsof
                                             ofEDGAR
                                                EDGARforms
                                                      formsfiled
                                                            filedby
                                                                 bycompanies,
                                                                    companies,funds,
                                                                               funds,and
                                                                                      andindividuals.
                                                                                          individuals.

                     Search Tools
                     Search Tools
                     CIKLookup
                     CIK  LookupTool
                                  Tool
                     Look up
                     Look  upthe
                              thecentral
                                 central index
                                          index kev
                                                key fCIK)
                                                     (CIK)of
                                                          ofan
                                                             an EDGAR
                                                                EDGARfiler.
                                                                      filer.Searching
                                                                            Searchingby
                                                                                      byCIK
                                                                                        CIK isisthe
                                                                                                 themost
                                                                                                    mostaccurate
                                                                                                         accurate
                     wayto
                     way toview
                           viewfilings.
                                filings.


                     SaveYour
                     Save YourSearch
                              Search ^
                                     ral
                     Wantto
                     Want toget
                            getupdates
                                updateson
                                       on new
                                          newfilings?
                                              filings?Learn
                                                      Learnhow
                                                            howto
                                                                tosave
                                                                  savevour
                                                                       yoursearch
                                                                           searchby
                                                                                  bysubscribing
                                                                                    subscribingto
                                                                                                toEDGAR
                                                                                                  EDGAR
                     RSSfeeds.
                     RSS feeds.




                                                                                                         Exhibit
                                                                                                         Exhibit 10
                                                                                                                 10 p.2
                                                                                                                    p.2
   hltps://www.sec.gov/edgar/searchedgar/companysearch.html
   Mtps:thwov.sec.govredgansearchedgar/companysearch.html                                                                 2/2
                  Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 192 of 202
• 3/3/2020                                                          EDGAR Search Results

       09E304no,                                                                                Home II Latest Filings
                                                                                                               Filings I| Previous
                                                                                                                          Previous Page
                                                                                                                                   Page
                   e
                                                                                       Exchange Commissio
                                                                   U.S. Securities and Exchange                                          i
                                                                                                           Search the Next-Generation
                                EDGAR Search Results                                                       EDGAR System



      SEC Home a» Search the Next-Generation EDGAR System a» Company Search n» Current Page

      No matching companies.
                                         4
      httpsy/www.sec.gov/cgi-bln/browse-edgar
      httes://wwwsec.govicgi-bin/browse-edgar


      Home II Search the Next-Generation EDGAR System I| Previous Page                                             Modified 07/18/2014




                                                                                                                      10 p.3
                                                                                                              Exhibit 10
  https;//www.sec.gov/cgi-bin/browse-edgar?company=MSSTR&match=contains&filenum=&State=&Country=&SIC=&myowner=exdiide&8ction=getcom... 1/1
  https://vAvw.sec.govicgi-biri/browse-edgar?companytMSSTR&match=contains8filenum=8Stater-8Country=8SIC=&myownerrexdude&action=getcom  1/1
                  Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 193 of 202
• 3/3/2020                                                           SEC.gov II Company Search Page




                 Company Name 0
                              O
                  MS

                 Search Match Options
                 ® Starts
                 0 Starts with
                          with       or   O Contains
                                          0

                 File Number                   To search by fi
                                                             le number,
                                                            file
                                               company name must be left
                                               blank.

                 State




                 Country




                          Industry Classification
                 Standard Industry Ciasstficatien   0
                                                    O




                 Owrtership Forms 3,
                 Ownership           4, and 5.
                                  3,4,
                 O Include
                 0 Include ® Exclude
                             Exclude I'
                                     O Only


                                  ▲
                     Less Options A           SEARCH


                   Fast Search 0
                               O
                              CIK
                    Ticker or OK                                                                      SEARCH

                                        Is the fastest way to find company filings.
                   Ticker symbol or CIK is



                                                                                                 Company Filing Search Tips
                                                                                                 If your search is "John Smith"
                                                                                                 If
                                                                                                 and you didn't get the results
                                                                                                 you expected, please try "Smith
                                                                                                 John."




                    Guides
                    How to Research Public Companies
                    Flow
                                  ouicklv research a company's operations and financial information with EDGAR
                    Learn how to quickly
                    search tools.




                                                                                                                          Exhibit 11
                                                                                                                          Exhibit 11 p.!
                                                                                                                                     p. 1   112
  https;//vvww.sec.gov/edgar/searchedgar/companysearch.html
  https://www.sec.gov/edgadsearchedgadcompanysearch.html                                                                                    1/2

                                                                                                                                   •
                   Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 194 of 202
• 3/3/202G
   3/3/2020                                                   SEC.gov
                                                               SEC.govI ICompany
                                                                          CompanySearch
                                                                                  SearchPage
                                                                                        Page




                    FormTypes
                    Form  Types
                    Review referenceversions
                    Reviewreference  versionsof
                                             ofEDGAR
                                                EDGARforms
                                                      formsfiled
                                                            filedby companies,funds,
                                                                 bycompanies,  funds,and
                                                                                     andindividuals.
                                                                                         individuals.

                    Search
                    Search Tools
                           Tools
                    CIKLookup
                    CIK  LookupTool
                                 Tool
                    Look
                    Look up
                          upthe
                             thecentral
                                central index
                                         indexkev
                                              keyfCIK^
                                                  (CIK)of
                                                       ofan
                                                          an EDGAR
                                                             EDGARfiler. Searching by
                                                                   filer.Searching byCIK
                                                                                      CIKis
                                                                                          isthe
                                                                                             the most
                                                                                                 most accurate
                                                                                                      accurate
                    wayto
                    way toview
                          viewfilings.
                               filings.


                    SaveYour
                    Save YourSearch   el
                               Search g
                    Want
                    Wantto
                         toget
                           getupdates
                               updateson
                                      on new
                                         newfilings?
                                             filings? Learn
                                                      Learnhow
                                                            howto savevour
                                                                tosave yoursearch
                                                                           searchby
                                                                                  by subscribing
                                                                                     subscribingto
                                                                                                 toEDGAR
                                                                                                   EDGAR
                    RSSfeeds.
                    RSS feeds.




  https ;//www.sec.gov/edgar/searchedgar/companysearch.html
                                                                                                             Exhibit 11 p.2
                                                                                                             Exhibit 11 p.2
  haps://vemv.sec.goviedgarlsearchedgar/companysearch.html                                                                    22
                                                                                                                              2/2
                          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 195 of 202
• ‘ 3/3/2020                                                              EDGAR Search Results


    1             E.x troe                                                                                 Home II Latest Filings I| Previous Page
                                                                                                                                              Page




                               1:733111=1111191=1
                                                                                   m
                                                                                   U. . ecurities and Exchange
                                                                                                      Exchange Commissio
                                                                                                               Commission


                                                                                                                     Search the Next-Generation
                                    EDGAR Search Results
                                                 Results                                                             EDGAR System .


                                                          * Company Search s
           Home » Search the Next-Generation EDGAR System 1.
       SEC Homes                                                           » Current Page


       Companies with names matching "MS'
                     to view company filings
                CJI^ lo
       Click on Qff
             Items 381
           CLIS
                   38t -420
                       - 420
                     Company
                                             "MS"
                                                                                                            4           State/Country
          0001454370 MSRE MEZZ MORTGAGE REIT B LLC                                                                      NY
       ; 0001230221 MSREF IIII INC
      :0001230221                                                                                                       NY
          0000930592 MSREF IIII INC /AOV
                                       /ADV                                                                             NY                       I

      ,I 0001230226 MSREF IIIIII INC
                                 INC                                                                                    NY
      10001230229 MSREF IV   IV LLC                                                                                     NY
          0001128256 MSREF IV
       '0001128256               LLC /ADV
                             IVLLC/ADV                                                                                  NY
       10001315814   MSREF   V LLC                                                                                      NY
       !                                                                                                                NY
       i 0001559486 MSREF VII Global Greenwich Co-Investment, L.P.
       10001559486
                                                                                                                        NY
       1
       j 0001608458 North Haven Real Estate Fund VIII Global-F, LP.
          0001608498 North Haven Real Estate Fund VIII Global-7
       10001608498                                      Global-T, LP.
                                                                  LP                                                    NY
                                                        Global-TE, L.P.
          0001608459 North Haven Real Estate Fund VIII Global-7E,
       10001608459                                                                                                      NY
          0001418294 MSRESS III
       10001418294              III Manager, L.L.C.                                                                     NY
          0001418293 MSRESS III, Inc.
       j0001418293                   Inc.                                                                               NY
        ; 0001026424 MSS GROUP INC                                                                                      CO
          0001692358 MSS GROWTH 8                 FUND. LLC
                                         & INCOME FUND,                                                                 TX
          0001745107 MSS Holdco,
                           HoWco, LLC                                                                                   CA
          0001368578 MSS Series Trust                                                                                   OH
                            FINANCIAL LLC
       i 0001178307 MSSB                                                                                                                         i
       ' 0001503234 MSSB RealReal Estate Debt Onshore Feeder I LP                                                        NY
          0001528575 MSSB TPG Specialty Lending Offshore Feeder Fund Ltd.                                                NY
       ■ 0001527270 MSSB TPG Specialty Lending Onshore Feeder Fund                                                       NY
       I 0001801060 MSSDF
                     MSSOF REIT LLC                                                                                      NY                          )
          0001712851 MSSG Trust 2017-237P
       ’0001712851                                                                                                       NY
                     Slfi; 6189 - ASSET-BACKED SECURITIES
                     an:
          0001094746 MSSI LLC
       10001094746                                                                                                       NY
       ! 0001450494 MSSI LLC                                                                                             TX
                                                                aM
          0001051385 MST ENTERPRISES INC
       i000105138S                          INC                                                                          IL
                                                                                                                         IL
                           Global Master Fund                                                                            C3
        t 0001617970 MST
          0001617968 MST Global Offshore Fund                                                                            C3
        , 0001636668 MStar Holding Corp                                                                                  CA
          0001394335 MSTATION CORP                                                                                       CA
          0001183080 MSTG SOLUTIONS INC    INC                                                                           CA
                     Slfi: 7389 - SERVICES-BUSINESS SERVICES, NEC
                     Sj“:
        *0001372305
          0001372305 MSTI Holdings, Inc.                                                                                 NJ
                     SIC; 4841
                     5.1C: 4841 - CABLE 8 & OTHER PAY TELEVISION SERVICES
       I                                                                                                                 CA
           0001646769 MSU Aspen Venture,
                                   Venture. LLC
           0000798952 MSU DEVICES INC   INC                                                                              TX                          !
                      SIC- 3674 - SEMICONDUCTORS 8
                      51a:                            & RELATED DEVICES
           0001500675 MSV LiteLock
                            LtfeLock II
                                     II LP                                                                               MA
           0001500676 MSV LiteLock
                            LtfeLock LP                                                                                  MA
           0001453288 MSV SPECIAL OPPORTUNITIES FUND (GP) LLC                                                            MA
           0001552237 MSV Special Opportunities Fund II
                                                     II LP                                                               MA
           0001660759 MSV Special Opportunities Fund III
                                                     111 LP                                                              MA
           0001453287 MSV SPECIAL OPPORTUNITIES FUND LP                                                                  MA

            Previous 40        Next 40


       httpsy/www.sec.gov/cgi-bin/browse-edgar
       httpsi/www.see.govicgi-binibrowse-edgar

       Home II Search the Next-Generation EDGAR System I| Previous Page                                                        Modified 07/18/2014

                                                                                                                                      11 p.3
                                                                                                                              Exhibit 11
   https;//vvww.sec.gov/cgi-bin/browse-edgar?action=getcompany&company=MS&owner=include&match=&start=380&count=40&hidefilings=0
   https://wvmsec.gov/cgi-bin/browse-edgar?action=getcomPany&company=MS&owner=include&match=8 .start=380&count=408hklefilings=0                          1/1
                                                                                                                                                         1/1
                      Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 196 of 202
- 3/42020
  3/4/2020                                                           EDGAR Search Results

                                                                                                                    Filings I| Previous
                                                                                                     Home I1 Latest Filings    Previous Page
                                                                                                                                        Page


                                                                                        Exchange Commissio
                                                                    I.T. Securities and Exchange
                                                                                                                                              i
                                                                                                                Search the Next-Generation
                                  EDGAR Search Results
                                               Results                                                          EDGAR System



       SEC Home D» Search the Next-Generation EDGAR System D» Company Search a» Current Page


      Companies for    sig. 6189 -• ASSET-BACKED SECURITIES
                  for^lC
      Click on CIK to view company filings
                                      Wings                                                                 4
             Items
             Hems 7861
                   7861 - 7940
      I CIK
        CIK             Company                                                                                        State/Country
       0001279642 MS STRUCTURED SATURNS SERIES 2003-11
      10001279642                              2003-11                                                                 NY
       0001279643 MS STRUCTURED SATURNS SERIES 2003-12                                                                 NY
          0001279657 MS STRUCTURED SATURNS SERIES 2003-13 .                                                            NY
       0001279645 MS STRUCTURED SATURNS SERIES 2003-14
      I0001279645                                                                                                      NY
          0001279651 MS STRUCTURED SATURNS SERIES 2003-15
          0001279651                                                                                                   NY
          0001279644 MS STRUCTURED SATURNS SERIES 2003-16                                                              NY
          0001279666 MS STRUCTURED SATURNS SERIES 2003-17                                                              NY
          0001279661 MS STRUCTURED SATURNS SERIES 2003-2
          0001279661                                                                                                   NY
          0001279669 MS STRUCTURED SATURNS SERIES 2003-3                                                               NY
          0001279662 MS STRUCTURED SATURNS SERIES 2003-4                                                               NY
                                                                                                                        NY               I
          0001279668 MS STRUCTURED SATURNS SERIES 2003-5                                                                                 I
          0001279667 MS STRUCTURED SATURNS SERIES 2003-6                                                                NY
        0001279659 MS STRUCTURED SATURNS SERIES 2003-7                                                                  NY
        0001279658 MS STRUCTURED SATURNS SERIES 2003-8
      *0001279658                                                                                                       NY
      i
        0001279664 MS STRUCTURED SATURNS SERIES 2003-9
      10001279664                                                                                                       NY
      • 0001279639 MS STRUCTURED SATURNS SERIES 2004-1
                                                2004-1                                                                  NY
          0001278892 MS STRUCTURED SATURNS SERIES 2004-2                                                                NY
          0001280976 MS STRUCTURED SATURNS SERIES 2004-3                                                                NY               i
      I
          0001282730 MS STRUCTURED SATURNS SERIES 2004-4                                                                NY
          0001283238 MS STRUCTURED SATURNS SERIES 2004-5                                                                NY
          0001286865 MS STRUCTURED SATURNS SERIES 2004-6                                                                NY
          0001288756 MS STRUCTURED SATURNS SERIES 2004-7                                                                NY
          0001311437 MS STRUCTURED SATURNS SERIES 2005-1
                                                  2005-1                                                                NY                I

       0001315571 MS STRUCTURED SATURNS SERIES 2005-2
       0001315571                                                                                                       NY
       0001346096 MS STRUCTURED SATURNS SERIES 2005-3
      10001346096                                                                                                       NY
       0001353166 MS Structured SATURNS Series 2006-1
                                                  2006-1                                                                NY
       0001369688 MS Structured SATURNS Series 2006-2                                                                   NY
       0001389936 MS Structured SATURNS Series 2007-1
                                                  2007-1                                                                NY
       0001502101 MS Structured Step Up Callable Trust Units Series 2010-02 (BAC)
       0001502101                                                                                                       NY
          0001504994 MS Structured Step Up Callable Trust Units Series 2010-03 (Alcoa)                                  NY
                                                    Tmst Units Series 2010-05 (GS)
          0001507565 MS Structured Step Up Callable Trust                                                               NY
          0001291700 MS STRUCTURED TILES 2004-A                                                                         NY
          0001346757 MS STRUCTURED TILES SERIES 2005-1 2005-1                                                           NY
          0001349577 MS STRUCTURED TILES SERIES 2006-1
                                                2006-1                                                                  NY
          0001350512 MSAC 2006-NC1
                          2006-NC1                                                                                      NY
          0001361992 MSAC Trust 2006-HE3                                                                                NY
          0001247426 MSC MORTGAGE PASS THROUGH CERTIFICATES SERIES 2003-AR3                                             IL
                                                                                                                        IL
          0001390787 MSCC HELOC Trust 2007-1
                                      2007-1                                                                            NY
          0001144429 MSDW STRUCTURED SATURNS SERIES 2001-5                                                              NY
                                                                                                                                     12 p 1
                                                                                                                             Exhibit 12
                                                                                                                &hidefilings=0
  https:/Awww.sec.gov/cgi-birVbrowse-edgar?action=getcompany&SIC=6189&owf»er=exdude&match=&start=7860&count=80&hldefilings=0
  https://wmv.sec.gov/cgi-hin/browse-edgarlaction=getcompany&SIG=611398owner=exclude&match=8,starl=7860&count=80                           1/2
                                                                                                                                           1/2
                                                                                                                                                \

                  Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 197 of 202
--14=9
  3/4/2029                                                          EDGAR
                                                                    EDGARSearch
                                                                          SearchResults
                                                                                Results
      0001183945
      0001183945 MSDWCC
                 MSDWCC HELOC
                          HELOCTRUST
                                  TRUST2002-1
                                       2002-1                                                                       NY
                                                                                                                    NY
      0001337663
      0001337663 MSM
                 MSM2005-5AR
                     2005-5AR                                                                                       NY
                                                                                                                     NY
      0001357083
      0001357083 MSM
                 MSM2006-4SL
                     2006-4SL                                                                                       NY
                                                                                                                     NY
      0001712851
      0001712851 MSSG
                 MSSGTrust
                       Trust2017-237P
                            2017-237P                                                                               NY
                                                                                                                     NY
      0001261680
      0001261680 MSW ENERGY FINANCE
                 MSW ENERGY    FINANCECO
                                       CO INC
                                           INC                                                                      NY
                                                                                                                     NY
      0001271466
      0001271466 MULTI-CLASS
                 MULTI-CLASS MORTGAGE
                              MORTGAGEPASS-THROUGH
                                         PASS-THROUGH CERT
                                                      CERT SERIES
                                                           SERIES 2003-12
                                                                   2003-12                                          ILIL
      0001257361
      0001257361 MULTI-CLASS
                 MULTI-CLASS MORTGAGE
                              MORTGAGE PASS-THROUGH
                                         PASS-THROUGH CERTIFICATES
                                                      CERTIFICATES SERIES
                                                                    SERIES 2003-9
                                                                           2003-9                                   ILIL
      0001310084
       0001310084 NAAC
                  NAACAlternative
                         Alternative Loan
                                      LoanTrust.
                                           Trust, Series
                                                  Series 2004
                                                         2004 --AP3
                                                                  AP3                                               NY
                                                                                                                     NY
      0001310080  NAAC  Alternative  Loan Trust.  Series 2004-AR3
       0001310080 NAAC Alternative Loan Trust, Series 2004-AR3                                                      NY
                                                                                                                     NY
      0001312671
       0001312671 NAAC
                  NAAC Alternative
                         Alternative Loan
                                      LoanTrust.
                                           Trust, Series
                                                  Series 2004-AR4
                                                         2004-AR4                                                   NY
                                                                                                                     NY
      0001319055
      0001319055 NAAC
                  NAAC Alternative
                         Alternative Loan
                                      Loan Trust
                                           Trust, Series
                                                  Series 2005
                                                         2005 --API
                                                                  API                                               NY
                                                                                                                     NY
      0001319304
       0001319304 NAAC
                  NAAC Alternative
                         Alternative Loan
                                      Loan Trust
                                           Trust, Series
                                                  Series 2005
                                                         2005 --AR1
                                                                  AR1                                               NY
                                                                                                                     NY
      0001325179  NAAC  Alternative  Loan  Trust  Series 2005
       0001325179 NAAC Alternative Loan Trust, Series 2005 - AR2- AR2                                               NY
                                                                                                                     NY
      0001328520
       0001328520 NAAC
                  NAAC Alternative
                         Alternative Loan
                                      LoanTnjst
                                           Trust, Series
                                                  Series 2005-WF1
                                                         2005-WF1                                                   NY
                                                                                                                     NY
      0001169006
       0001169006 NATIONAL
                  NATIONAL CITY
                              CITY AUTO
                                     AUTO RECEIVABLES
                                            RECEIVABLES TRUST TRUST 2002-A
                                                                      2002-A                                        OHOH
      0001280871
       0001280871 NATIONAL
                  NATIONAL    CITY
                              CITY  AUTO
                                     AUTO   RECEIVABLES
                                            RECEIVABLES      TRUST
                                                              TRUST   2004-A
                                                                      2004-A                                        OHOH
      0000934841  NATIONAL    CITY   BANK  OF  MICHIGAN
       0000934841 NATIONAL CITY BANK OF MICHIGAN I ILLINOIS / ILLINOIS                                              OHOH
      0001332961
       0001332961 National
                  National City
                           City Credit
                                Credit Card
                                        Card Master
                                             Master Note
                                                     Note Trust
                                                           Trust                                                    OHOH
      0000934843
       0000934843 NATIONAL
                  NATIONAL CITY
                              CITY CREDIT
                                     CREDIT CARD
                                              CARD MASTER
                                                      MASTER TRUSTTRUST                                             OHOH
      0001425796
       0001425796 National
                  National City
                           City Mortgage
                                Mortgage Capital
                                           Capital Trust
                                                   Trust 2008-1
                                                         2008-1                                                     OHOH
      0001223029
       0001223029 NATIONAL
                  NATIONAL COLLEGIATE
                              COLLEGIATE FUNDING
                                              FUNDING LLCLLC                                                         MA
                                                                                                                      MA
      0001290641
       0001290641 National
                  National Collegiate
                           Collegiate Student
                                       Student Loan
                                               Loan Trust
                                                      Trust 2004-1
                                                            2004-1                                                   MA
                                                                                                                      MA
      0001305287
       0001305287 National
                  National Coillegiate
                           Collegiate Student
                                       Student Loan
                                               Loan Trust
                                                      Trust 2004-2
                                                            2004-2                                                   MA
                                                                                                                      MA
      0001317703
       0001317703 National
                  National Collegiate
                           Collegiate Student
                                       Student Loan
                                               Loan Trust
                                                      Trust 2005-1
                                                            2005-1                                                   MA
                                                                                                                      MA
      0001327893
       0001327893 National
                  National Collegiate
                           Collegiate Student Loan
                                               Loan Trust
                                                      Trust 2005-2
                                                            2005-2                                                   MA
                                                                                                                      MA
      0001338373
       0001338373 National
                  National Collegiate
                           Collegiate Student Loan
                                               Loan Trust
                                                      Trust 2005-3
                                                            2005-3                                                   MA
                                                                                                                      MA
       0001352760
       0001352760 National
                  National Collegiate
                           Collegiate Student Loan
                                               Loan Trust
                                                      Trust 2006-1
                                                            2006-1                                                   MA
                                                                                                                      MA
      .0001363799
      D001363799 National
                  National Collegiate
                           Collegiate Student Loan
                                               Loan Trust
                                                      Trust 2006-2
                                                            2006-2                                                   MA
                                                                                                                      MA
       0001374067
       0001374067 National
                  National Collegiate
                           Collegiate Student Loan
                                               Loan Trust
                                                      Trust 2006-3
                                                            2006-3                                                   MA
                                                                                                                      MA
       0001380108 National Collegiate
       0001380108 National Collegiate  Student Loan   Trust 2006-4
                                               Loan Trust 2006-4                                                      MA
                                                                                                                      MA
       0001389749
       0001389749 National
                  National Collegiate
                           Collegiate Student Loan
                                               Loan Trust
                                                      Trust 2007-1
                                                            2007-1                                                    MA
                                                                                                                      MA
       0001399721 National
       0001399721 National Collegiate Student Loan Trust 2007-2
                                                            2007-2                                                    MA
                                                                                                                      MA
       0001411476 National
       0001411476 National Collegiate Student Loan Trust 2007-3
                                                            2007-3                                                    MA
                                                                                                                      MA
       0001411991 National
       0001411991 National Collegiate  Student Loan
                                               Loan   Trust 2007-4
                                                            2007-4                                                    MA
                                                                                                                      MA
       0001010495 NATIONAL COLLEGIATE TRUST 1996-S1
       0001010495                                      1996-SI                                                        DE
                                                                                                                      DE
       0001027548 NATIONAL COLLEGIATE TRUST 1996-S2
       0001027548                                      1996-S2                                                        DE
                                                                                                                      DE
       0001035358 NATIONAL COLLEGIATE TRUST 1997 Si
       0001035358                                            S1                                                       DE
                                                                                                                      DE
       0001049975
       0001049975 NATIONAL    COLLEGIATE      TRUST    1997-S2
                                                       1997-S2                                                        DE
                                                                                                                      DE
       0001005405 NATIONAL FINANCIAL AUTO FUNDING TRUST
       0001005405                                                                                                     FL
                                                                                                                      FL
       0001113413 NATIONAL FINANCIAL SECURITIES CORP
       0001113413                                                                                                     VA
                                                                                                                      VA
       0001138543 NATIONAL GLOBAL MBS MANAGER INC
       0001138543                                                                                                      FL
                                                                                                                      FL
       Previous 80           80
                        Next 80


      https://www.sec.gov/cgi-bin/browse-edgar
      https://www.sec.govicgi-bin/browse-edgar

      Home II Search
              Search the
                     the Next-Generation
                         Next-Generation EDGAR System I| Previous Page                                                Modified 07/18/2014
                                                                                                                      Modified 07/18/2014




                                                                                                                           Exliibit 12
                                                                                                                           Exhibit  12 p.2
                                                                                                                                       p.2
  https;/Avww.sec.gov/cgi-bin/browse-edgar?actior>=getcompany&SIC=6189&owner=exdude&match=&stail-7860&count=80&hidefilings=0
  https://www.sec.gov/cgi-birVbrowse-edgar?action=getcompany&SIC=6189Sowner=exclude&match=&start=78608count=808Midefilings=0              2/2
                                                                                                                                          2/2
                                                                                     V


      Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 198 of 202
-i'




            EXHIBITS END

                                                                           ■4




                                                                                •^
              Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 199 of 202
I •




      11   Veronica Gonzales

      2
           36 Rustic Way
                                    94901
           San Rafael, California 94901
                                                              BSglDWdH)
                                                              R2aOWEAD
           Plaintiff in Propria Persona                                JUL 0 7 2020
      3
           415-717-2111
      4                                                              MARIN COUNTY
                                                                    SUPERIOR COURT
      5

      6

       7

       8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

      9                            COUNTY OF MARIN, SAN RAFAEL COURTHOUSE

      10
      10

      11
      11   VERONICA GONZALES,                                      CIV2001401
                                                         Case No.: CIV2001401
      12
      12
                                 Plaintiff^
                                 Plaintiff;              [PROPOSED]
      13
      13                  v.
                          V.                                      CONSOLroATE CASES
                                                         ORDER TO CONSOLIDATE

      14
      14 IP MORGAN CHASE BANK N.A.;
         JP                                              Hearing       SEP 3
                                                         Hearing Date: SEP   0 2020
                                                                            30 2020
         U.S. BANK NATIONAL ASSOCIATION, AS              Hearing Time:   ji
      15 TRUSTEE, SUCCESSOR IN INTEREST TO
      15
         WACHOVIA BANK, NATIONAL                         Assigned for all Purposes to:
      16
      16                                                 Judge:
                                                         Judge; Hon. James T. Chou,
                                                                               Chou. Courtroom B
         ASSOCIATION, AS TRUSTEE FOR MSSTR
                                                                                                           I
      17 2004-1;
      17                                                 [Complaint filed: June 19,  2020]
                                                                                19,20201                   I
         WELLS FARGO BANK, N.A.;NA.;                     [CMC Hearing: November 6,      2020, 9:00 a.m.]
                                                                                      5,2020,9:00
      18 QUALITY LOAN SERVICE CORPORATION;
      18                                                 [Trial Date:      Not Set.]
                                                                               Set.l
         NORTHWEST TRUSTEE SERVICES. INC.;
      19
      19 JULIET BERNAL;
         and DOES 1 through 20,
      20
                           Defendants                                                                      <
      21
      21
           IP MORGAN CHASE BANK N.A.,
           JP                        NA.,                Case No. CIV1901923
      22   ITS ASSIGNEES AND/OR SUCCESSORS,
                           Plaintiff^
                           Plaintiff                     Limited Civil Case, less than $10,000
      23              vs.
                      vs.

      24
           VERONICA GONZALES,                            Assigned for all Purposes to:
      25              —10, inclusive,
           and DOES 11-10, inclusive.                    Judge: Hon. James T. Chou, Courtroom B

      26                   Defendant(s).                 [Complaint filed: May 20, 2019]
                                                         [CMC Hearing: July 15,   2020]
                                                                               15.2020)
      27                                                 [Trial Date:      Vacate^
                                                                           Vacated]

      28

                                                          11
                                              ORDER TO CONSOLIDATE CASES
          Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 200 of 202
 V



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

2            The Motion of Plaintiff VERONICA GONZALES for an order consolidating the above-entitled

3    cases into one action came on for hearing by the court this date. Plaintiff appeared and Defendants

 4   appeared by counsel.

 5           Upon proof made to the satisfaction of the court that Plaintiffs Motion ought to be granted,

 6           IT IS ORDERED that limited civil, unlawful detainer Case No. CIV1901923 be, and hereby is,

 7   consolidated with and into unlimited civil Lead Case No. CIV2001401 for all purposes and that only

 8   one set of findings of fact and conclusions of law, if any, and only one judgment may be made herein.

 9   A copy of this order shall be filed in both actions but all further pleadings shall be filed only in the Lead

10
10   Case.

II           IT IS FURTHER ORDERED that the Consolidated unlawful detainer Case allow discovery to

12
12   proceed at the schedules, timelines, and deadlines allowed in the unlimited civil Lead Case and that all

13
13   parties participate in good faith.

14
14                 IT IS FURTHER ORDERED that

15
15

16
16

17
17

18
18

19
19

20

21
21   DATED:                           .,, 2020

22

23                                                          Hon. James T. Chou, Judge
24

25

26

27

28

                                                      2
                                          ORDER TO CONSOLIDATE CASES
                      Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 201 of 202
1* - •   •



             1   Veronica Gonzales
                 36 Rustic Way
             2                            94901
                 San Rafael, California 94901
                 Plaintiff
                 Plaintiff in Propria Persona
             3
                 415-717-2111
                 415-717-2111
             4

             5

             6

             7

             8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

             9                           COUNTY OF MARIN, SAN RAFAEL COURTHOUSE

         10

         11
         11      VERONICA GONZALES,                       Case No.: CIV2001401
                                                                    CIV2001401
         12
                                       Plaintiff,
                                       Plaintiff;
         13                     v.
                                V.


         14 JP MORGAN CHASE BANK N.A.;                              PROOF OF SERVICE
            U.S. BANK NATIONAL ASSOCIATION, AS
         15 TRUSTEE, SUCCESSOR IN  IN INTEREST
                                      INTEREST TO
            WACHOVIA BANK, NATIONAL
         16
            ASSOCIATION, AS TRUSTEE FOR MSSTR
         17 2004-1;
            WELLS FARGO BANK, N.A.;                       Assigned for all Purposes to:
         18 QUALITY LOAN SERVICE CORPORATION;             Judge: Hon. James T. Chou, Courtroom B
            NORTHWEST TRUSTEE SERVICES. INC.;INC.;        [Complaint filed:
                                                                       filed; June 19, 2020]
         19 JULIET BERNAL;
                                                          [CMC Hearing: November 6, 2020, 9:00 a.m.]
            and DOES I through 20,                        [Trial
                                                          fTrial Date:
                                                                 Date;        Not Set.]
                                                                                  Set.)
         20

         21
         2I                      Defendants
                 JP MORGAN CHASE BANK N.A.,               Case No. C1V1901923
         22      ITS ASSIGNEES AND/OR SUCCESSORS,
                 ITS
                                 Plaintiff,                Limited Civil Case, less than $10,000
         23                 vs.
                            VS.

         24
                 VERONICA GONZALES,                       Assigned for all Purposes to:
                                                                                    to;
         25                 — 10, inclusive,
                 and DOES I -                             Judge: Hon. James T. Chou, Courtroom B

         26                     Defendant(s).             [Complaint filed:
                                                                       filed; May 20, 2019]
                                                          [CMC Hearing: July 15, 2020]
         27                                               [Trial
                                                          fTrial Date:        Vacated]

         28

                                                           1
                                                    PROOF OF SERVICE
           Case 4:20-cv-05494-KAW Document 1-1 Filed 08/07/20 Page 202 of 202




 1                                             PROOF OF SERVICE
          I reside in Marin County. 1I am over the age of 18
                                                          18 and not a party to the case. My residence or
 2
                                   Street. San Rafael,
     business address is 385 Irwin Street,      Rafael. California 94901. On the date indicated below, I1
 3   served a true and correct copy of the following documents:

 4
     •    Notice of Motion and Motion to Consolidate Cases: Unlimited Civil Case No. Civ2001401 with
                                 Civl901923
          Limited Civil Case No. Civ 1901923
 5   ••   Memorandum of Points and Authorities
     ••   Declaration of Veronica Gonzales; Exhibits
 6   ••   [Proposed] Order to Consolidate Cases
 7   on the interested parties below:

 8                            (CO 168406)
      C T Corporation System (C0168406)                    Agent for Service of Process for Defendant
      818 West Seventh Street, Suite 930                   JP Morgan Chase Bank N.A.
 9    Los Angeles, CA 90017
      CT                      (CO 168406)
      C T Corporation System (C0168406)                    Agent for Service of Process for Defendant
10
10    4400 Easton Commons Way, Suite 125 125               U.S. Bank National Association, as Trustee,
      Columbus OH 43219                                    Successor in Interest to Wachovia Bank, National
II
                                                                                               2004-1
                                                           Association, as Trustee for MSSTR 2004-1
12
12                                        (Cl1592199)
      CSC - Lawyers Incorporating Service (C  592199)      Agent for Service of Process for Defendant
                                       150N
      2710 Gateway Oaks Drive, Suite 150N                               Bank. N.A.
                                                           Wells Fargo Bank,
13
13    Sacramento, CA 95833
              Lou van
      Bounlet Louvan                                       Agent for Service of Process for Defendant
14
14                                                         Quality Loan Service Corporation
                                                           Ouality
      2763 Camino Del Rio South
15
15    San Diego CA 92108
      Bounlet Louvan                                              Bernal Asst. Secy, at place of business
                                                           Juliet Bernal,
16
16    2763 Camino Del Rio South                            To Quality Loan Service Corporation
      San Diego CA 92108                                   c/o Agent for Service of Process for Defendant
                                                           do
17
17    CSC - Lawyers Incorporating Service (C1592199)       Agent for Service of Process for Defendant
                                       150N
      2710 Gateway Oaks Drive, Suite 150N                  Northwest Trustee Services. Inc.
18
18
      Sacramento, CA 95833
19
19    Ashley Hennessee, Esq. / 619-243-3960                Attorney in consolidated case for Plaintiff
      McCarthy & Holthus, LLP                                                       N.A..
                                                           JP Morgan Chase Bank N.A.,
20                                   92101
      411 Ivy Street, San Diego, CA 92101                                       successors_________
                                                           its assignees and/or successors

21
21   El By United States Mail (CCP §§ 416.10, 416.30, 415.20(b), 415.30 & 1013a)   1013a) by enclosing said
        documents in a sealed envelope or package to each addressee and placing each envelope for collection
22      and mailing with the United States Postal Service, with postage thereon fully prepaid.
         I declare under the penalty of perjury under the laws of the State of California that the foregoing is
23   true and correct.
24        Executed on July 9, 2020.
25
                                                   Signature:
26                                                 Printed Name: Mariko Heenan

27

28

                                                       2
                                                PROOF OF SERVICE
